Exhibit 10.7

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

Among

 

THE HERTZ CORPORATION,

THE SUBSIDIARY BORROWERS PARTY HERETO,
as Borrowers,

 

THE SEVERAL LENDERS

FROM TIME TO TIME PARTIES HERETO,

 

BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent,

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Syndication Agent

 

BANK OF AMERICA, N.A., BANK OF MONTREAL, BNP PARIBAS,

CITIBANK, N.A., GOLDMAN SACHS BANK USA, JPMORGAN CHASE BANK, N.A. and ROYAL BANK
OF CANADA,
as Co-Documentation Agents

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION, UNICREDIT BANK AG, NEW YORK BRANCH, DEUTSCHE
BANK SECURITIES INC., MIZUHO BANK, LTD., NATIXIS SECURITIES AMERICAS LLC, RBS
SECURITIES INC., THE BANK OF NOVA SCOTIA,

as Senior Managing Agents

 

Dated as of June 30, 2016

 

 

BARCLAYS BANK PLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, BMO CAPITAL
MARKETS CORP., BNP PARIBAS, CITIGROUP GLOBAL MARKETS INC., GOLDMAN SACHS & CO,
JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and RBC CAPITAL MARKETS(1)

as Joint Lead Arrangers and Joint Bookrunning Managers of the Tranche B-1 Term
Loan Commitments

 

and

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, BARCLAYS BANK PLC, CITIGROUP
GLOBAL MARKETS INC., BMO CAPITAL MARKETS CORP., BNP PARIBAS, GOLDMAN SACHS & CO,
JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and RBC CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Bookrunning Managers for the Tranche B-1
Revolving Commitments

 

 

--------------------------------------------------------------------------------

(1)                                 RBC Capital Markets is a brand name for the
capital markets activities of Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other Definitional Provisions

73

1.3

Appointment of Borrower Representative

75

1.4

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

75

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

76

2.1

Loans

76

2.2

Reserved

78

2.3

Reserved

78

2.4

Notes

78

2.5

Reserved

79

2.6

Procedure for Borrowing

79

2.7

Swing Line Commitments

81

2.8

Record of Loans

83

2.9

Incremental Facility

84

2.10

Extension Amendments

87

2.11

Specified Refinancing Facilities

91

2.12

Permitted Debt Exchanges

92

 

 

 

SECTION 3.

LETTERS OF CREDIT

94

3.1

Letters of Credit

94

3.2

Procedure for Issuance of Letters of Credit

95

3.3

Fees, Commissions and Other Charges

96

3.4

Participant’s Acquisition of Participations in Letters of Credit

97

3.5

Reimbursement by the Borrowers

98

3.6

Obligations Absolute

99

3.7

L/C Payments

99

3.8

Credit Agreement Controls

100

3.9

Additional Issuing Lenders

100

3.10

Indemnity

100

 

 

 

SECTION 4.

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

100

4.1

Interest Rates and Payment Dates

100

4.2

Conversion and Continuation Options

101

4.3

Minimum Amounts; Maximum Sets

102

4.4

Optional and Mandatory Prepayments

103

4.5

Commitment Fees; Administrative Agent’s Fees

116

4.6

Computation of Interest and Fees

117

4.7

Inability to Determine Interest Rate

117

4.8

Pro Rata Treatment and Payments

118

4.9

Illegality

120

4.10

Requirements of Law

121

4.11

Taxes

123

 

i

--------------------------------------------------------------------------------


 

4.12

Indemnity

129

4.13

Certain Rules Relating to the Payment of Additional Amounts

129

4.14

Defaulting Lenders

131

 

 

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

134

5.1

Financial Condition

134

5.2

No Change; Solvent

134

5.3

Corporate Existence; Compliance with Law

135

5.4

Corporate Power; Authorization; Enforceable Obligations

135

5.5

No Legal Bar

136

5.6

No Material Litigation

136

5.7

No Default

136

5.8

Ownership of Property; Liens

136

5.9

Intellectual Property

136

5.10

No Burdensome Restrictions

137

5.11

Taxes

137

5.12

Federal Regulations

137

5.13

ERISA

137

5.14

Collateral

138

5.15

Investment Company Act; Other Regulations

139

5.16

Subsidiaries

139

5.17

Purpose of Loans

139

5.18

Environmental Matters

139

5.19

No Material Misstatements

140

5.20

Labor Matters

141

5.21

Insurance

141

5.22

Anti-Terrorism; Foreign Corrupt Practices

141

 

 

 

SECTION 6.

CONDITIONS PRECEDENT

142

6.1

Conditions to Initial Extension of Credit

142

6.2

Conditions to Each Other Extension of Credit

146

 

 

 

SECTION 7.

AFFIRMATIVE COVENANTS

147

7.1

Financial Statements

147

7.2

Certificates; Other Information

148

7.3

Payment of Taxes

149

7.4

Conduct of Business and Maintenance of Existence

149

7.5

Maintenance of Property; Insurance

150

7.6

Inspection of Property; Books and Records; Discussions

151

7.7

Notices

151

7.8

Environmental Laws

153

7.9

After-Acquired Real Property and Fixtures and Future Subsidiaries

153

7.10

Surveys

157

 

 

 

SECTION 8.

NEGATIVE COVENANTS

157

8.1

Limitation on Indebtedness

157

8.2

Limitation on Liens

159

8.3

Limitation on Fundamental Changes

165

8.4

Limitation on Sale of Assets

167

8.5

Limitation on Restricted Payments

170

 

ii

--------------------------------------------------------------------------------


 

8.6

Limitation on Transactions with Affiliates

174

8.7

Reserved

175

8.8

Restrictive Agreements

175

8.9

Financial Covenant

178

 

 

 

SECTION 9.

EVENTS OF DEFAULT

178

 

 

 

SECTION 10.

THE AGENTS AND THE OTHER REPRESENTATIVES

183

10.1

Appointment

183

10.2

Delegation of Duties

183

10.3

Exculpatory Provisions

184

10.4

Reliance by Agents

184

10.5

Notice of Default

185

10.6

Acknowledgements and Representations by Lenders

185

10.7

Indemnification

186

10.8

The Administrative Agent and Other Representatives in Their Individual Capacity

186

10.9

Collateral Matters

187

10.10

Successor Agent

189

10.11

Other Representatives

190

10.12

Withholding Tax

190

10.13

Application of Proceeds

190

 

 

 

SECTION 11.

MISCELLANEOUS

191

11.1

Amendments and Waivers

191

11.2

Notices

197

11.3

No Waiver; Cumulative Remedies

200

11.4

Survival of Representations and Warranties

200

11.5

Payment of Expenses and Taxes

200

11.6

Successors and Assigns; Participations and Assignments

202

11.7

Adjustments; Set-off; Calculations; Computations

208

11.8

Judgment

209

11.9

Counterparts

209

11.10

Severability

209

11.11

Integration

209

11.12

Governing Law

210

11.13

Submission to Jurisdiction; Waivers

210

11.14

Acknowledgements

210

11.15

Waiver of Jury Trial

211

11.16

Confidentiality

211

11.17

USA Patriot Act Notice

212

11.18

Incremental Indebtedness; Additional Indebtedness

212

11.19

Electronic Execution of Assignments and Certain Other Documents

213

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

A-1

Tranche B-1 Term Loan Commitments and Addresses

A-2

Tranche B-1 Revolving Commitments and Addresses

B

Existing Letters of Credit

C

Unrestricted Subsidiary

1.1(d)

Designated Foreign Currency Centers

5.2

Material Adverse Effect Disclosure

5.4

Consents Required

5.6

Litigation

5.8

Real Property

5.9

Intellectual Property Claims

5.16

Subsidiaries

5.18

Environmental Matters

5.21

Insurance

6.1(e)

Lien Searches

6.1(f)

Local Counsel

6.1(j)

Title Insurance Policies

7.2

SEC Filings Website Address

7.10

Surveys

 

EXHIBITS

 

A-1

Form of Term Loan Note

A-2

Form of Revolving Note

A-3

Form of Swing Line Note

B

Form of L/C Request

C-1

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

C-2

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

C-3

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

C-4

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

D

[Reserved]

E

Form of Closing Certificate

F

Form of Assignment and Acceptance

G

Form of Acceptance and Prepayment Notice

H

Form of Discount Range Prepayment Notice

I

Form of Discount Range Prepayment Offer

J

Form of Guarantee and Collateral Agreement

K

Form of Mortgage

L

Form of Solicited Discounted Prepayment Notice

M

Form of Solicited Discounted Prepayment Offer

N

Form of Specified Discount Prepayment Notice

O

Form of Specified Discount Prepayment Response

P

Form of Intercreditor Agreement

 

iv

--------------------------------------------------------------------------------


 

Q

Form of Swing Line Loan Participation Certificate

R-1

Form of Increase Supplement

R-2

Form of Lender Joinder Agreement

S

Form of Subsidiary Borrower Joinder

T

Form of Subsidiary Borrower Termination

U

Form of Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of June 30, 2016 among THE HERTZ CORPORATION, a
Delaware corporation (together with its successors and assigns, the “Parent
Borrower”), the Subsidiary Borrowers (as hereinafter defined) from time to time
party hereto (together with the Parent Borrower, the “Borrowers” and each
individually, a “Borrower”), the several banks and other financial institutions
from time to time parties to this Agreement (as further defined in Section 1.1,
the “Lenders”) and Barclays Bank PLC (“Barclays”), as administrative agent and
collateral agent for the Lenders hereunder (in such capacities, respectively,
and as further defined in Section 1.1, the “Administrative Agent” and the
“Collateral Agent”); with Credit Agricole Corporate and Investment Bank, as
syndication agent (in such capacity, the “Syndication Agent”), and Bank of
America, N.A., Bank of Montreal, BNP Paribas, Citibank, N.A., Goldman Sachs Bank
USA, JPMorgan Chase Bank, N.A. and Royal Bank of Canada, each as a
co-documentation agent (in such capacity, the “Co-Documentation Agents”). 
Capitalized terms are used herein as defined in Section 1.1.

 

The parties hereto hereby agree as follows:

 

WHEREAS, the Parent Borrower has separated its global equipment rental business
primarily conducted by HERC (as defined in Section 1.1), and has distributed
common stock of HERC to Hertz Investors (as defined in Section 1.1);

 

WHEREAS, HERC Holdings (as defined in Section 1.1) has distributed all of the
common stock of Hertz Global Holdings, Inc., a Delaware corporation formerly
known as Hertz Rental Car Holding Company, Inc. and the new indirect parent of
the Parent Borrower, to the shareholders of HERC Holdings;

 

WHEREAS, in connection with the Spin-Off Transactions (as defined in
Section 1.1) relating to the equipment rental business conducted by HERC and its
subsidiaries, the Parent Borrower is entering into this Agreement to provide for
(i) a revolving credit facility for revolving loans and letters of credit
initially up to an aggregate principal or face amount of $1,700.0 million on a
Dollar Equivalent basis and (ii) a term loan facility for term loans initially
in an aggregate principal amount of $700.0 million, each upon the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.                            DEFINITIONS.

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings:

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%
and (c) the Eurocurrency Rate for an Interest Period of one month commencing on
such day (or, if such day is not a Business Day, on the immediately preceding
Business Day) plus 1%.  For purposes hereof:  “Prime Rate” shall

 

--------------------------------------------------------------------------------


 

mean the rate of interest last quoted by The Wall Street Journal as the “Prime
Rate” in the U.S. or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as reasonably determined by the Administrative Agent) or
any similar release by the Federal Reserve Board (as reasonably determined by
the Administrative Agent). “Federal Funds Effective Rate” shall mean, for any
day, the rate calculated by the New York Fed based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the New
York Fed shall set forth on its public website from time to time) and published
on the next succeeding Business Day by the New York Fed as the federal funds
effective rate, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it. “New York Fed” means the Federal Reserve
Bank of New York.  Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Eurocurrency Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or the Eurocurrency Rate, respectively.  If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Eurocurrency Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the ABR shall be
determined without regard to clause (b) or (c) above, as the case may be, of the
first sentence hereof until the circumstances giving rise to such inability no
longer exist.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acceleration”:  as defined in Section 9(e).

 

“Acceptable Discount”:  as defined in Section 4.4(f).

 

“Acceptable Prepayment Amount”:  as defined in Section 4.4(f).

 

“Acceptance and Prepayment Notice”:  an irrevocable written notice from the
Parent Borrower accepting a Solicited Discounted Prepayment Offer at the
Acceptable Discount specified therein pursuant to Section 4.4(f) substantially
in the form of Exhibit G.

 

“Acceptance Date”:  as defined in Section 4.4(f).

 

“Accounts”:  as defined in the UCC; and, with respect to any Person, all such
Accounts of such Person, whether now existing or existing in the future,
including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to the Administrative Agent),
including all accounts created by or arising from all of such Person’s sales of
goods or rendition of services made under any of its trade names, or through any
of its divisions, (b) all unpaid rights of such Person (including rescission,
replevin, reclamation and stopping in transit) relating to the foregoing or
arising therefrom, (c) all rights to any goods represented by any of the
foregoing, including returned or repossessed goods, (d) all reserves and

 

2

--------------------------------------------------------------------------------


 

credit balances held by such Person with respect to any such accounts receivable
of any Obligors, (e) all guarantees or collateral for any of the foregoing and
(f) all rights relating to any of the foregoing.

 

“Acquired Indebtedness”:  Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition.  Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

 

“Additional Assets”:  (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Parent
Borrower or a Restricted Subsidiary or otherwise useful in a Related Business
(including any capital expenditures on any property or assets already so used);
(iii) the Capital Stock of a Person that is engaged in a Related Business and
becomes a Restricted Subsidiary as a result of the acquisition of such Capital
Stock by the Parent Borrower or another Restricted Subsidiary; or (iv) Capital
Stock of any Person that at such time is a Restricted Subsidiary acquired from a
third party.

 

“Additional Incremental Lender”:  as defined in Section 2.9(b).

 

“Additional Indebtedness”:  as defined in any Intercreditor Agreement or any
Other Intercreditor Agreement, as applicable, or, if no such Intercreditor
Agreement is in effect, any Indebtedness that is secured by a Lien on Collateral
and is permitted to be so secured by Section 8.2, and is designated as
“Additional Indebtedness” by the Parent Borrower in writing to the
Administrative Agent.

 

“Additional Obligations”:  senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by the Collateral on a pari passu basis with the
Obligations under the Loan Documents, (y) secured by a Lien ranking junior to
the Lien securing the Obligations under the Loan Documents or (z) unsecured),
including customary bridge financings; provided that (a) the maturity date of
such Additional Obligations shall be no earlier than the Tranche B-1 Term Loan
Maturity Date (other than an earlier maturity date for customary bridge
financings, which, subject to customary conditions (as determined by the Parent
Borrower in good faith), would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date than the Tranche B-1 Term Loan Maturity Date), (b) such
Additional Obligations shall not be secured by any Lien on any asset of any Loan
Party that does not also secure the Obligations under the Loan Documents, or
guaranteed by any Subsidiary of the Parent Borrower other than the Subsidiary
Guarantors, (c) if secured by Collateral, such Additional Obligations shall be
subject to the terms of an Intercreditor Agreement or Other Intercreditor
Agreement and (d) to the extent such Additional Obligations are subordinated in
right of payment to the Obligations under the Loan Documents, provide for
customary payment subordination to the Obligations under the Loan Documents as
determined by the Parent Borrower in good faith.

 

3

--------------------------------------------------------------------------------


 

“Additional Obligations Documents”:  any document or instrument (including any
guarantee, security agreement or mortgage) issued or executed and delivered with
respect to any Additional Obligations or Rollover Indebtedness by the Parent
Borrower or any Restricted Subsidiary.

 

“Additional Specified Refinancing Lender”:  as defined in Section 2.11(b).

 

“Adjustment Date”:  (i) for purpose of determining whether the Applicable
Commitment Fee Percentage and Applicable Margin in clause (a) or clause (b) of
the definition of “Pricing Grid” is applicable, the date on which S&P or Moody’s
effects the change in the Specified Rating requiring such a change and (ii) for
purpose of determining (x) the Applicable Commitment Fee Percentage and
Applicable Margin in respect of Revolving Loans and Swing Line Loans that
corresponds to the level of “Consolidated Total Corporate Leverage Ratio” on the
Pricing Grid and (y) the Applicable Margin in respect of the Tranche B-1 Term
Loans that corresponds to the level of “Consolidated Total Corporate Leverage
Ratio” on the Term Loan Pricing Grid, each date on or after the last day of the
Parent Borrower’s first full fiscal quarter ended at least three months after
the Closing Date that is the second Business Day following receipt by the
Lenders of both (a) the financial statements required to be delivered pursuant
to Section 7.1(a) or Section 7.1(b), as applicable, for the most recently
completed fiscal period and (b) the related Compliance Certificate required to
be delivered pursuant to Section 7.2(a) with respect to such fiscal period.

 

“Administrative Agent”:  as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to Section 10.10.

 

“Affected BA Rate”:  as defined in Section 4.7.

 

“Affected Eurocurrency Rate”:  as defined in Section 4.7.

 

“Affected Loans”:  as defined in Section 4.9.

 

“Affiliate”:  with respect to any specified Person, any other Person, directly
or indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Affiliate Transaction”:  as defined in Section 8.6(a).

 

“Agents”:  the collective reference to the Administrative Agent, the Collateral
Agent, the Syndication Agent and the Co-Documentation Agents.

 

“Aggregate Outstanding Revolving Credit”:  as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans made by such Lender then outstanding (including in the case of Revolving
Loans then outstanding in any Designated Foreign Currency, the Dollar Equivalent
of the aggregate principal amount thereof),

 

4

--------------------------------------------------------------------------------


 

(b) such Lender’s Revolving Commitment Percentage of the L/C Obligations then
outstanding and (c) such Lender’s Revolving Commitment Percentage of the Swing
Line Loans then outstanding.

 

“Agreement”:  this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

 

“Amendment”:  as defined in Section 8.8(c).

 

“Anti-Corruption Laws”:  the Foreign Corrupt Practices Act of 1977, as amended,
and all laws, rules and regulations of the European Union and United Kingdom
applicable to the Parent Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Commitment Fee Percentage”:  during the period from the Closing Date
until the first Adjustment Date, the Applicable Commitment Fee Percentage shall
at all times equal 0.40% per annum.  The Applicable Commitment Fee Percentage
will be adjusted on each Adjustment Date to the applicable rate per annum set
forth under clause (a) or (b) of the definition of “Pricing Grid”, as
applicable, under the heading “Applicable Commitment Fee Percentage” on the
Pricing Grid which corresponds to the Consolidated Total Corporate Leverage
Ratio determined from the financial statements and Compliance Certificate
relating to the end of the fiscal quarter immediately preceding such Adjustment
Date. If it is subsequently determined before the date on which all Revolving
Loans and Swing Line Loans of the applicable Tranche have been repaid and all
Revolving Commitments of the applicable Tranche have been terminated that the
Consolidated Total Corporate Leverage Ratio set forth in any Compliance
Certificate delivered to the Administrative Agent is inaccurate for any reason
and the result thereof is that the Revolving Lenders received interest or fees
for any period based on an Applicable Commitment Fee Percentage that is less
than that which would have been applicable had the Consolidated Total Corporate
Leverage Ratio been accurately determined, then, for all purposes of this
Agreement, the “Applicable Commitment Fee Percentage” for any day occurring
within the period covered by such Compliance Certificate shall retroactively be
deemed to be the relevant percentage as based upon the accurately determined
Consolidated Total Corporate Leverage Ratio for such period, and any shortfall
in the interest or fees theretofore paid by the Borrowers for the relevant
period as a result of the miscalculation of the Consolidated Total Corporate
Leverage Ratio shall be deemed to be (and shall be) due and payable by the
Borrowers upon the date that is five Business Days after notice by the
Administrative Agent to the Parent Borrower of such miscalculation.  During or
prior to such five Business Day period and thereafter, if the preceding sentence
is complied with, the failure to previously pay such interest and fees at the
correct Applicable Commitment Fee Percentage and the delivery of such inaccurate
certificate shall not in and of themselves constitute a Default or Event of
Default and no amounts shall be payable at the Default Rate in respect of any
such interest or fees.

 

“Applicable Discount”:  as defined in Section 4.4(f).

 

“Applicable Margin”:  in the case of (a) Tranche B-1 Revolving Loans and Swing
Line Loans, (i) with respect to ABR Loans and Canadian Prime Rate Loans, 1.75%
per annum

 

5

--------------------------------------------------------------------------------


 

during the period from the Closing Date until the first Adjustment Date and
(ii) with respect to Eurocurrency Loans and BA Equivalent Loans, 2.75% per annum
during the period from the Closing Date until the first Adjustment Date and
(b) Tranche B-1 Term Loans, (i) with respect to ABR Loans, 1.75% per annum
during the period from the Closing Date until the first Adjustment Date and
(ii) with respect to Eurocurrency Loans, 2.75% per annum during the period from
the Closing Date until the first Adjustment Date.  The Applicable Margins with
respect to the Tranche B-1 Revolving Loans and Swing Line Loans will be adjusted
on each Adjustment Date to the applicable rate per annum set forth under clause
(a) or (b) of the definition of “Pricing Grid”, as applicable, under the heading
“Applicable Margin for ABR Loans and Canadian Prime Rate Loans” or “Applicable
Margin for Eurocurrency Loans and BA Equivalent Loans” on the Pricing Grid which
corresponds to the Consolidated Total Corporate Leverage Ratio determined from
the financial statements and Compliance Certificate relating to the end of the
fiscal quarter immediately preceding such Adjustment Date. The Applicable
Margins with respect to the Tranche B-1 Term Loans will be adjusted on each
Adjustment Date to the applicable rate per annum set forth under the heading
“Applicable Margin for ABR Loans” or “Applicable Margin for Eurocurrency Loans”
on the Term Loan Pricing Grid which corresponds to the Consolidated Total
Corporate Leverage Ratio determined from the financial statements and Compliance
Certificate relating to the end of the fiscal quarter immediately preceding such
Adjustment Date. If it is subsequently determined before, with respect to
Revolving Loans and Swing Line Loans, the date on which all Revolving Loans and
Swing Line Loans of the applicable Tranche have been repaid and all Revolving
Commitments of the applicable Tranche have been terminated, and with respect to
Term Loans, the date on which all Term Loans of the applicable Tranche have been
repaid, that the Consolidated Total Corporate Leverage Ratio set forth in any
Compliance Certificate delivered to the Administrative Agent is inaccurate for
any reason and the result thereof is that the Revolving Lenders or Term Loan
Lenders, as applicable, received interest or fees for any period based on an
Applicable Margin that is less than that which would have been applicable had
the Consolidated Total Corporate Leverage Ratio been accurately determined,
then, for all purposes of this Agreement, the “Applicable Margin” for any day
occurring within the period covered by such Compliance Certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Consolidated Total Corporate Leverage Ratio for such
period, and any shortfall in the interest or fees theretofore paid by the
Borrowers for the relevant period as a result of the miscalculation of the
Consolidated Total Corporate Leverage Ratio shall be deemed to be (and shall be)
due and payable by the Borrowers upon the date that is five Business Days after
notice by the Administrative Agent to the Parent Borrower of such
miscalculation.  During or prior to such five Business Day period and
thereafter, if the preceding sentence is complied with, the failure to
previously pay such interest and fees at the correct Applicable Margin and the
delivery of such inaccurate certificate shall not in and of themselves
constitute a Default or Event of Default and no amounts shall be payable at the
Default Rate in respect of any such interest or fees.

 

“Applicable Rating Threshold”:  as defined in the definition of “Pricing Grid”
in this Section 1.1.

 

“Approved Fund”:  as defined in Section 11.6(b).

 

6

--------------------------------------------------------------------------------


 

“Arrangers”: Barclays Bank PLC, Credit Agricole Corporate and Investment Bank,
Bank of America, N.A., Bank of Montreal, BNP Paribas Securities Corp., Citibank,
N.A., Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A. and Royal Bank of
Canada, each in its capacity as a joint lead arranger of the Tranche B-1 Term
Loan Commitments, and Credit Agricole Corporate and Investment Bank, Barclays
Bank PLC, Bank of America, N.A., Bank of Montreal, BNP Paribas, Citibank, N.A.,
Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A. and Royal Bank of Canada, each
in its capacity as a joint lead arranger of the Tranche B-1 Revolving
Commitments hereunder.

 

“Asset Disposition”:  any sale, lease, transfer or other disposition of shares
of Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares or, in the case of a Foreign Subsidiary, to the extent required by
applicable law), property or other assets (each referred to for purposes of this
definition as a “disposition”) by the Parent Borrower or any of its Restricted
Subsidiaries (including any disposition by means of a merger, consolidation or
similar transaction), other than (i) a disposition to the Parent Borrower or a
Restricted Subsidiary, (ii) a disposition in the ordinary course of business,
(iii) a disposition of Cash Equivalents, Investment Grade Securities or
Temporary Cash Investments, (iv) the sale or discount (with or without recourse,
and on customary or commercially reasonable terms, as determined by the Parent
Borrower in good faith) of accounts receivable or notes receivable arising in
the ordinary course of business, or the conversion or exchange of accounts
receivable for notes receivable, (v) any Restricted Payment Transaction, (vi) a
disposition that is governed by Section 8.3, (vii) any Financing Disposition,
(viii) any “fee in lieu” or other disposition of assets to any Governmental
Authority that continue in use by the Parent Borrower or any Restricted
Subsidiary, so long as the Parent Borrower or any Restricted Subsidiary may
obtain title to such assets upon reasonable notice by paying a nominal fee,
(ix) any exchange of property pursuant to or intended to qualify under
Section 1031 (or any successor section) of the Code, or any exchange of
equipment to be leased, rented or otherwise used in a Related Business,
including pursuant to any Rental Car LKE Program, (x) any financing transaction
with respect to property built or acquired by the Parent Borrower or any
Restricted Subsidiary, including any sale/leaseback transaction or asset
securitization, (xi) any disposition arising from foreclosure, condemnation,
eminent domain or similar action with respect to any property or other assets,
or exercise of termination rights under any lease, license, concession or other
agreement, or necessary or advisable (as determined by the Parent Borrower in
good faith) in order to consummate any acquisition of any Person, business or
assets, or pursuant to buy/sell arrangements under any joint venture or similar
agreement or arrangement, or of non-core assets acquired in connection with any
acquisition of any Person, business or assets or any Investment, (xii) any
disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary, (xiii) a disposition of Capital Stock of a Restricted
Subsidiary pursuant to an agreement or other obligation with or to a Person
(other than the Parent Borrower or a Restricted Subsidiary) from whom such
Restricted Subsidiary was acquired, or from whom such Restricted Subsidiary
acquired its business and assets (having been newly formed in connection with
such acquisition), entered into in connection with such acquisition, (xiv) a
disposition of not more than 5% of the outstanding Capital Stock of a Foreign
Subsidiary that has been approved by the Board of Directors, (xv) any
disposition or series of related dispositions for aggregate consideration not to
exceed $75.0 million, (xvi) any disposition of all or any part of the Capital
Stock or business or assets of (a) Car Rental System do Brasil Locacão de
Veículos Ltda or any successor in interest thereto,

 

7

--------------------------------------------------------------------------------


 

(b) any other Subsidiary engaged in, or Special Purpose Entity otherwise
supporting or relating to, the business of leasing or renting Vehicles in Brazil
or (c) CAR Inc. or any successor in interest thereto, (xvii) the abandonment or
other disposition of patents, trademarks or other intellectual property that
are, in the good faith determination of the Parent Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Parent Borrower and its Subsidiaries taken as a whole, (xviii) any license,
sublicense or other grant of rights in or to any trademark, copyright, patent or
other intellectual property, (xix) any lease or sublease of real or other
property, (xx) any disposition for Fair Market Value to any Franchisee or any
Franchise Special Purpose Entity, (xxi) any disposition of securities pursuant
to an agreement entered into in connection with any securities lending or other
securities financing transaction to the extent such securities were otherwise
permitted to be disposed of at the time of entering into the agreement for such
securities lending or other securities financing transaction or (xxii) so long
as no Event of Default under Section 9(a) or 9(f) shall have occurred and be
continuing (or would result therefrom), any other disposition if on a pro forma
basis after giving effect to such disposition (including any application of
proceeds therefrom) the Consolidated Total Corporate Leverage Ratio would be
equal to or less than 4.00:1.00.

 

“Assignee”:  as defined in Section 11.6(b).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit F.

 

“Australian Dollars”:  the lawful currency of the Commonwealth of Australia.

 

“Available Revolving Commitment”:  as to any Lender at any time, an amount equal
to the excess, if any, of (a) the aggregate amount of such Lender’s Revolving
Commitment at such time over (b) the sum of (i) the aggregate unpaid principal
amount at such time of all Revolving Loans made by such Lender (including in the
case of Revolving Loans made by such Lender in any Designated Foreign Currency,
the Dollar Equivalent of the aggregate unpaid principal amount thereof), (ii) an
amount equal to such Lender’s Revolving Commitment Percentage of the aggregate
unpaid principal amount at such time of all Swing Line Loans; provided that for
purposes of calculating Available Revolving Commitments pursuant to
Section 4.5(b) such amount in this clause (b)(ii) shall be zero, and (iii) an
amount equal to such Lender’s Revolving Commitment Percentage of the outstanding
L/C Obligations at such time; collectively, as to all the Lenders, the
“Available Revolving Commitments.”

 

“BA Equivalent Loan”: any Loan in Canadian Dollars bearing interest at a rate
determined by reference to the BA Rate in accordance with the provisions of
Section 2.

 

“BA Rate”: on any day, (x) for any Lender that is a Schedule I Lender, the
annual rate of interest which is the arithmetic average of the rates for the
relevant Interest Period applicable to bankers’ acceptances issued by Schedule I
banks identified as such on the Reuters Screen CDOR Page at approximately 10:15
A.M. (Toronto time) on such day and (y) for any Lender that is not a Schedule I
Lender, the sum of (I) the BA Rate for Lenders that are Schedule I banks
determined in accordance with clause (x) above and (II) ten (10) basis points
per annum.  If such average rate does not appear on the Reuters Screen CDOR
Page as contemplated above, then the BA Rate for such Interest Period on any day
shall instead be calculated based on the

 

8

--------------------------------------------------------------------------------


 

arithmetic average of the discount rates applicable to bankers’ acceptances for
such Interest Period of, and as quoted by, any two of the Schedule I Lenders,
chosen by the Administrative Agent, at or about 10:15 A.M. (Toronto time) on
such day, or if such day is not a Business Day, then on the immediately
preceding Business Day.  If only one Schedule I Lender quotes the aforementioned
rate on such day, then the BA Rate for such Interest Period on any day shall
instead be calculated based on the rate for such Interest Period quoted by such
Schedule I bank.  If no Schedule I Lender quotes the aforementioned rate on such
day, then the BA Rate for such Interest Period on any day shall instead be
calculated based on the arithmetic average of the discount rates applicable to
bankers’ acceptances for such Interest Period of, and as quoted by, Royal Bank
of Canada at or about 10:15 A.M. (Toronto time) on such day, or if such day is
not a Business Day, then on the immediately preceding Business Day.

 

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Products Agreement”:  any agreement pursuant to which a bank or other
financial institution or other Person agrees to provide (a) treasury services,
(b) credit card, debit card, merchant card, purchasing card, stored value card,
non-card electronic payable or other similar services (including the processing
of payments and other administrative services with respect thereto), (c) cash
management or related services (including controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (d) other banking,
financial or treasury products or services as may be requested by the Parent
Borrower or any Restricted Subsidiary (other than letters of credit and other
than loans and advances except indebtedness arising from services described in
clauses (a) through (c) of this definition).

 

“Bank Products Obligations”:  of any Person means the obligations of such Person
pursuant to any Bank Products Agreement.

 

“Barclays”:  as defined in the Preamble hereto.

 

“BBSY”:  as defined in the definition of “Eurocurrency Base Rate” in this
Section 1.1.

 

“Benefited Lender”:  as defined in Section 11.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System.

 

“Board of Directors”:  for any Person, the board of directors or other governing
body of such Person or, if such Person is owned or managed by a single entity,
the board of directors or other governing body of such entity, or, in either
case, any committee thereof duly

 

9

--------------------------------------------------------------------------------


 

authorized to act on behalf of such board or other governing body.  Unless
otherwise provided, “Board of Directors” means the Board of Directors of the
Parent Borrower.

 

“Borrower Offer of Specified Discount Prepayment”:  the offer by the Borrowers
to make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to Section 4.4(f)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers”:  the solicitation
by the Borrowers of offers for, and the corresponding acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 4.4(f)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers”:  the solicitation by
the Borrowers of offers for, and the subsequent acceptance, if any, by a Lender
of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 4.4(f)(iv).

 

“Borrowers”:  as defined in the Preamble hereto.

 

“Borrowing”:  the borrowing of one Type of Loan of a single Tranche by any
Borrower from all the Lenders having Commitments of the respective Tranche on a
given date (or resulting from a conversion or conversions on such date) having,
in the case of Eurocurrency Loans and BA Equivalent Loans, the same Interest
Period.

 

“Borrowing Base”:  the sum of (1) 95% of the book value of revenue earning
equipment of the Parent Borrower and its Subsidiaries, (2) 95% of the book value
of Fleet Receivables of the Parent Borrower and its Subsidiaries, (3) 95% of the
book value of Service Vehicles of the Parent Borrower and its Subsidiaries and
(4) Restricted Fleet Cash (in each case, determined as of the end of the most
recently ended fiscal month of the Parent Borrower ending immediately prior to
such date of determination for which internal consolidated financial statements
of the Parent Borrower are available, and, in the case of any determination
relating to any Incurrence of Indebtedness, on a pro forma basis including
(x) any property or assets of a type described above acquired since the end of
such fiscal month and (y) any property or assets of a type described above being
acquired in connection therewith).

 

“Borrowing Date”:  any Business Day specified in a notice pursuant to Sections
2.6, 2.7 or 3.2 as a date on which the Parent Borrower requests the Lenders to
make Loans hereunder or an Issuing Lender to issue Letters of Credit hereunder.

 

“Brazilian Indebtedness”:  Indebtedness of (a) Car Rental System do Brasil
Locacão de Veículos Ltda or any successor in interest thereto and/or (b) any
other Subsidiary engaged in, or Special Purpose Entity otherwise supporting or
relating to, the business of leasing or renting Vehicles in Brazil.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York (or, with respect only to Letters of
Credit issued by an Issuing Lender not located in the City of New York, the
location of such Issuing Lender) are authorized or required by law to close,
except that, (a) when used in connection with a

 

10

--------------------------------------------------------------------------------


 

Eurocurrency Loan denominated in Dollars, “Business Day” shall mean any Business
Day on which dealings in Dollars between banks may be carried on in London,
England and New York, New York and (b) when used in connection with a
Eurocurrency Loan denominated in any Designated Foreign Currency, “Business Day”
shall mean any day on which dealings in such Designated Foreign Currency between
banks may be carried on in London, England, New York, New York and the principal
financial center of such Designated Foreign Currency as set forth on Schedule
1.1(d); provided, however, that, with respect to notices and determinations in
connection with, and payments of principal and interest on, Loans denominated in
Euros, such day is also a day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer System (TARGET) (or, if such clearing system
ceases to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in Euros.

 

“Canadian Dollars” and “C$”: the lawful currency of Canada.

 

“Canadian Prime Rate”: the greater of (a) a rate per annum that is equal to the
corporate base rate of interest established from time to time by a Schedule I
Lender selected by the Administrative Agent from time to time as its “prime”
reference rate then in effect on such day for Canadian Dollar-denominated
commercial loans made by it in Canada, and (b) the annual rate of interest equal
to the sum of (i) the one month BA Rate in effect on such day, plus (ii) 0.75%.

 

“Canadian Prime Rate Loans”:  Loans to which the rate of interest applicable is
based upon the Canadian Prime Rate.

 

“Capital Stock”:  of any Person, any and all shares of, rights to purchase,
warrants or options for, or other equivalents of or interests in (however
designated) equity of such Person, including any Preferred Stock, but excluding
any debt securities convertible into such equity.

 

“Capitalized Lease Obligation”:  an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP.  The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.

 

“Captive Insurance Subsidiary”:  any Subsidiary of the Parent Borrower that is
subject to regulation as an insurance company (and any Subsidiary thereof).

 

“Cash Equivalents”:  (1) money and (2)(a) securities issued or fully guaranteed
or insured by the United States of America, Canada or a member state of the
European Union or any agency or instrumentality of any thereof, (b) time
deposits, certificates of deposit or bankers’ acceptances of (i) any Lender or
Affiliate thereof or (ii) any commercial bank having capital and surplus in
excess of $500.0 million (or the foreign currency equivalent thereof as of the
date of such investment) and the commercial paper of the holding company of
which is rated at least A-2 or the equivalent thereof by Standard & Poor’s
Ratings Group (a division of The McGraw Hill Companies Inc.) or any successor
rating agency (“S&P”) or at least P-2 or the equivalent thereof by Moody’s
Investors Service, Inc. or any successor rating agency (“Moody’s”) (or if at
such time neither is issuing ratings, then a comparable rating of such other
nationally recognized

 

11

--------------------------------------------------------------------------------


 

rating agency), (c) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clauses (a) and
(b) above entered into with any financial institution meeting the qualifications
specified in clause (b)(i) or (b)(ii) above, (d) money market instruments,
commercial paper or other short term obligations rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or if at such time neither is issuing ratings, then a comparable rating of such
other nationally recognized rating agency), (e) investments in money market
funds complying with the risk limiting conditions of Rule 2a-7 or any successor
rule of the SEC under the Investment Company Act, (f) investment funds investing
at least 95% of their assets in cash equivalents of the types described in
clauses (1) and (2)(a) through (e) above (which funds may also hold reasonable
amounts of cash pending investment and/or distribution), (g) investments similar
to any of the foregoing denominated in foreign currencies approved by the Board
of Directors, and (h) solely with respect to any Captive Insurance Subsidiary,
any investment that such Person is permitted to make in accordance with
applicable law.

 

“Change in Law”:  as defined in Section 4.11(a).

 

“Change of Control”:  the occurrence of any of the following events:  (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Holders or a Parent Entity,
shall be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act) of more than 50% of the total voting power of the Voting Stock of
the Relevant Parent Entity or (b) Holdings shall cease to own, directly or
indirectly, 100% of the Capital Stock of the Parent Borrower (or any successor
to the Parent Borrower permitted pursuant to Section 8.3).  Notwithstanding
anything to the contrary in the foregoing, the Spin-Off Transactions shall not
constitute or give rise to a Change of Control.

 

“Change of Control Offer”:  (a) an offer by the Borrowers to pay the Term Loans
and the Revolving Loans (and to terminate the related Revolving Commitments and
cancel, backstop or cash collateralize on terms satisfactory to each Issuing
Lender any Letters of Credit issued by it) and any amounts then due and owing to
each Lender and the Administrative Agent hereunder and under any Note and
(b) payment by the Borrowers in full thereof to (and termination of any related
applicable commitment of) each such Lender or the Administrative Agent which has
accepted such offer (and to the extent the Outstanding Amount of Revolving Loans
and all L/C Obligations would exceed the remaining Revolving Commitments (such
excess amount, the “Overdrawn Amount”), provision to the Administrative Agent
for the benefit of the applicable Issuing Lender cash collateral in an amount
equal to 101% of such Overdrawn Amount).

 

“Closing Date”:  the date on which all the conditions precedent set forth in
Section 6.1 shall be satisfied or waived.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents”: as defined in the Preamble hereto.

 

“Collateral”:  all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

12

--------------------------------------------------------------------------------


 

“Collateral Agent”:  as defined in the Preamble hereto and shall include any
successor to the Collateral Agent appointed pursuant to Section 10.10.

 

“Collateral Reinstatement Date”:  as defined in Section 7.9(f).

 

“Collateral Suspension Date”:  as defined in Section 7.9(f).

 

“Collateral Suspension Period”:  the period of time commencing on the Collateral
Suspension Date and ending on the Collateral Reinstatement Date.

 

“Collateral Suspension Rating Level Condition”: as defined in Section 7.9(f).

 

“Collateral Suspension”:  as defined in Section 7.9(f).

 

“Commercial L/C”:  as defined in Section 3.1(b).

 

“Commitment”:  as to any Lender, such Lender’s Tranche B-1 Term Loan
Commitments, Tranche B-1 Revolving Commitments, Incremental Commitments,
Extended Revolving Commitments and Specified Refinancing Revolving Commitments,
as the context requires.

 

“Commodities Agreement”:  in respect of a Person, any commodity futures
contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which
(a) is under “common control” (within the meaning of Section 4001 of ERISA) with
the Parent Borrower or (b) is part of a group of entities (whether or not
incorporated), which includes the Parent Borrower, which (i) is treated as a
“single employer” under Section 414(b) or (c) of the Code or (ii) solely for the
purpose of Section 302 or 303 of ERISA or Section 412 or 430 of the Code, is
treated as a “single employer” under Sections 414(b), (c), (m) or (o) of the
Code.

 

“Compliance Certificate”:  as defined in Section 7.2(a).

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Parent Borrower on request); provided that the designation by any
Lender of a Conduit Lender shall not relieve the designating Lender of any of
its obligations under this Agreement, including its obligation to fund a Loan
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including Section 4.10, 4.11, 4.12 or 11.5,
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender if such designating Lender
had not designated such Conduit

 

13

--------------------------------------------------------------------------------


 

Lender hereunder, (b) be deemed to have any Commitment or (c) be designated if
such designation would otherwise increase the costs of any Facility or Tranche
to any Borrower.

 

“Consolidated EBITDA”:  for any period, the Consolidated Net Income for such
period, plus (x) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication: (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest Expense,
all items excluded from the definition of “Consolidated Interest Expense”
pursuant to clauses (iii)(u) through (iii)(z) thereof and any Special Purpose
Financing Fees, and to the extent not reflected in Consolidated Interest
Expense, costs of surety bonds in connection with financing activities,
(iii) depreciation (excluding Consolidated Vehicle Depreciation), amortization
(including amortization of goodwill and intangibles and amortization and
write-off of financing costs), (iv) all other noncash charges or noncash losses,
(v) any expenses or charges related to any Equity Offering, Investment or
Indebtedness permitted by this Agreement (whether or not consummated or
incurred, and including any offering or sale of Capital Stock to the extent the
proceeds thereof were intended to be contributed to the equity capital of the
Parent Borrower or its Restricted Subsidiaries), (vi) the amount of any minority
interest expense, (vii) the amount of loss on any Financing Disposition,
(viii) any costs or expenses pursuant to any management or employee stock option
or other equity-related plan, program or arrangement, or other benefit plan,
program or arrangement, or any equity subscription or equityholder agreement, to
the extent funded with cash proceeds contributed to the capital of the Parent
Borrower or an issuance of Capital Stock of the Parent Borrower (other than
Disqualified Stock) and (ix) realized foreign exchange losses resulting from the
impact of foreign currency changes on the valuation of assets or liabilities on
the balance sheet of the Parent Borrower and its Restricted Subsidiaries, plus
(y) the amount of net cost savings projected by the Parent Borrower in good
faith to be realized as the result of actions taken or to be taken on or prior
to the date that is 24 months after the Closing Date, or 24 months after the
consummation of any operational change, respectively (calculated on a pro forma
basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions (provided that the aggregate amount of such net cost savings
included in Consolidated EBITDA pursuant to this clause (y) for any four
consecutive quarter period shall not exceed 20% of Consolidated EBITDA for such
period (calculated after giving effect to any adjustment pursuant to this
clause (y) (which adjustments may be incremental to pro forma adjustments made
pursuant to the proviso to the definition of “Consolidated First Lien Leverage
Ratio” or “Consolidated Total Corporate Leverage Ratio”) and such cost savings
shall be reasonably identifiable and factually supportable).

 

“Consolidated First Lien Indebtedness”:  as of any date of determination, an
amount equal to (a) the Consolidated Total Corporate Indebtedness (for purposes
of this definition, (i) without regard to clause (4) of the definition thereof
and (ii) with respect to clause (2) of the definition thereof, without any
deduction in respect of any Indebtedness (A) of a Special Purpose Subsidiary
secured by a Lien on Customer Receivables or otherwise Incurred in connection
with a Financing Disposition of Customer Receivables or (B) otherwise Incurred
in connection with a Special Purpose Financing consisting of or including
Customer Receivables) as of such date that is then either secured by Liens on
the Collateral securing the Obligations under the Loan Documents or consists of
Indebtedness of the type referenced in clause (ii) of the

 

14

--------------------------------------------------------------------------------


 

parenthetical above (other than in each case (x) Indebtedness secured by a Lien
ranking junior to or subordinated to the Lien securing the Obligations under the
Loan Documents and (y) property or assets held in a defeasance or similar trust
or arrangement for the benefit of the Indebtedness secured thereby) minus
(b) Unrestricted Cash.

 

“Consolidated First Lien Leverage Ratio”:  as of any date of determination, the
ratio of (x) Consolidated First Lien Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the Most Recent Four
Quarter Period ending prior to the date of such determination for which
consolidated financial statements of the Parent Borrower are available (in each
of the foregoing clauses (x) and (y), determined for any four fiscal quarter
period (or portion thereof) ending immediately prior to the Closing Date, on a
pro forma basis to give effect to the Spin-Off Transactions as if they had
occurred at the beginning of such four quarter period), provided, that:

 

(1)                                 if since the beginning of such period the
Parent Borrower or any Restricted Subsidiary shall have made a Sale (including
any Sale occurring in connection with a transaction causing a calculation to be
made hereunder), the Consolidated EBITDA for such period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the assets
that are the subject of such Sale for such period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
period;

 

(2)                                 if since the beginning of such period the
Parent Borrower or any Restricted Subsidiary (by merger, consolidation or
otherwise) shall have made a Purchase (including any Purchase occurring in
connection with a transaction causing a calculation to be made hereunder),
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Purchase occurred on the first day of such period; and

 

(3)                                 if since the beginning of such period any
Person became a Restricted Subsidiary or was merged or consolidated with or into
the Parent Borrower or any Restricted Subsidiary, and since the beginning of
such period such Person shall have made any Sale or Purchase that would have
required an adjustment pursuant to clause (1) or (2) above if made by the Parent
Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Sale or Purchase occurred on the first day of such
period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the
Parent Borrower.

 

“Consolidated Interest Expense”:  for any period, (i) the total interest expense
of the Parent Borrower and its Restricted Subsidiaries to the extent deducted in
calculating

 

15

--------------------------------------------------------------------------------


 

Consolidated Net Income, net of any interest income of the Parent Borrower and
its Restricted Subsidiaries, including any such interest expense consisting of
(a) interest expense attributable to Capitalized Lease Obligations,
(b) amortization of debt discount, (c) interest in respect of Indebtedness of
any other Person that has been Guaranteed by the Parent Borrower or any
Restricted Subsidiary, but only to the extent that such interest is actually
paid by the Parent Borrower or any Restricted Subsidiary, (d) noncash interest
expense, (e) the interest portion of any deferred payment obligation and
(f) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing, plus (ii) Preferred Stock
dividends paid in cash in respect of Disqualified Stock of the Parent Borrower
held by Persons other than the Parent Borrower or a Restricted Subsidiary, or in
respect of Designated Preferred Stock of the Parent Borrower pursuant to
Section 8.5(b)(xiii)(A), minus (iii) to the extent otherwise included in such
interest expense referred to in clause (i) above, (t) Consolidated Vehicle
Interest Expense and (u) amortization or write-off of financing costs,
(v) accretion or accrual of discounted liabilities not constituting
Indebtedness, (w) any expense resulting from discounting of Indebtedness in
conjunction with recapitalization or purchase accounting, (x) any “additional
interest” in respect of registration rights arrangements for any securities,
(y) any expensing of bridge, commitment and other financing fees and
(z) interest with respect to Indebtedness of any Parent appearing upon the
balance sheet of the Parent Borrower solely by reason of push-down accounting
under GAAP, in each case under clauses (i) through (iii) as determined on a
Consolidated basis in accordance with GAAP (to the extent applicable, in the
case of Consolidated Vehicle Interest Expense); provided, that gross interest
expense shall be determined after giving effect to any net payments made or
received by the Parent Borrower and its Restricted Subsidiaries with respect to
Interest Rate Agreements.

 

“Consolidated Net Income”: for any period, the net income (loss) of the Parent
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided, that, without duplication, there shall not be included in
such Consolidated Net Income:

 

(i)                                     any net income (loss) of any Person if
such Person is not the Parent Borrower or a Restricted Subsidiary, except that
(A) the Parent Borrower’s or any Restricted Subsidiary’s equity in the net
income of any such Person for such period shall be included in such Consolidated
Net Income up to the aggregate amount actually distributed by or that (as
determined by the Parent Borrower in good faith) could have been distributed by
such Person during such period to the Parent Borrower or a Restricted Subsidiary
as a dividend or other distribution (subject, in the case of a dividend or other
distribution to a Restricted Subsidiary, to the limitations contained in
clause (ii) below) and (B) the Parent Borrower’s or any Restricted Subsidiary’s
equity in the net loss of such Person shall be included to the extent of the
aggregate Investment of the Parent Borrower or any of its Restricted
Subsidiaries in such Person,

 

(ii)                                  solely for purposes of determining the
amount available for Restricted Payments under Section 8.5(b)(vii)(y), any net
income (loss) of any Restricted Subsidiary that is not a Subsidiary Borrower or
Subsidiary Guarantor if such Restricted Subsidiary is subject to restrictions,
directly or indirectly, on the payment of dividends or the making of similar
distributions by such Restricted Subsidiary, directly or indirectly, to the
Parent

 

16

--------------------------------------------------------------------------------


 

Borrower by operation of the terms of such Restricted Subsidiary’s charter or
any agreement, instrument, judgment, decree, order, statute or governmental
rule or regulation applicable to such Restricted Subsidiary or its stockholders
(other than (x) restrictions that have been waived or otherwise released,
(y) restrictions pursuant to the Loan Documents, the Senior Notes or the
Indentures and (z) restrictions in effect on the Closing Date with respect to
any Restricted Subsidiary and other restrictions with respect to any Restricted
Subsidiary that taken as a whole are not materially less favorable to the
Lenders than such restrictions in effect on the Closing Date as determined by
the Parent Borrower in good faith), except that (A) the Parent Borrower’s equity
in the net income of any such Restricted Subsidiary for such period shall be
included in such Consolidated Net Income up to the aggregate amount of any
dividend or distribution that was or that (as determined by the Parent Borrower
in good faith) could have been made by such Restricted Subsidiary during such
period to the Parent Borrower or another Restricted Subsidiary (subject, in the
case of a dividend that could have been made to another Restricted Subsidiary,
to the limitation contained in this clause) and (B) the net loss of such
Restricted Subsidiary shall be included to the extent of the aggregate
Investment of the Parent Borrower or any of its other Restricted Subsidiaries in
such Restricted Subsidiary,

 

(iii)                               (x) any gain or loss realized upon the sale,
abandonment or other disposition of any asset of the Parent Borrower or any
Restricted Subsidiary (including pursuant to any sale/leaseback transaction)
that is not sold, abandoned or otherwise disposed of in the ordinary course of
business (as determined in good faith by the Parent Borrower) and (y) any gain
or loss realized upon the disposal, abandonment or discontinuation of operations
of the Parent Borrower or any Restricted Subsidiary, and any income (loss) from
disposed, abandoned or discontinued operations (but if such operations are
classified as discontinued because they are subject to an agreement to dispose
of such operations, only when and to the extent such operations are actually
disposed of), including in each case any closure of any branch,

 

(iv)                              any item classified as an extraordinary,
unusual or nonrecurring gain, loss or charge (including fees, expenses and
charges associated with the Spin-Off Transactions and any acquisition, merger or
consolidation after the Closing Date or any accounting change),

 

(v)                                 the cumulative effect of a change in
accounting principles,

 

(vi)                              all deferred financing costs written off and
premiums paid in connection with any early extinguishment of Indebtedness or
Hedging Obligations or other derivative instruments,

 

(vii)                           any unrealized gains or losses in respect of
Hedge Agreements, or any ineffectiveness recognized in earnings related to
qualifying hedge transactions or the fair value of changes therein recognized in
earnings for derivatives that do not qualify as hedge transactions, in each
case, in respect of any Hedging Obligations,

 

17

--------------------------------------------------------------------------------


 

(viii)                        any unrealized foreign currency translation or
transaction gains or losses, including in respect of Indebtedness of any Person
denominated in a currency other than the functional currency of such Person,

 

(ix)                              (x) any noncash compensation charge arising
from any grant of stock, stock options or other equity based awards and any
non-cash deemed finance charges in respect of any pension liabilities or other
provisions and (y) income (loss) attributable to deferred compensation plans or
trusts,

 

(x)                                 to the extent otherwise included in
Consolidated Net Income, any unrealized foreign currency translation or
transaction gains or losses, including in respect of Indebtedness or other
obligations of the Parent Borrower or any Restricted Subsidiary owing to the
Parent Borrower or any Restricted Subsidiary,

 

(xi)                              any noncash charge, expense or other impact
attributable to application of the purchase or recapitalization method of
accounting (including the total amount of depreciation and amortization, cost of
sales or other noncash expense resulting from the write-up of assets to the
extent resulting from such purchase or recapitalization accounting adjustments),
non-cash charges for deferred tax valuation allowances and non-cash gains,
losses, income and expenses resulting from fair value accounting required by the
applicable standard under GAAP,

 

(xii)                           the amount of any restructuring charge or
reserve, integration cost or other business optimization expense or cost
(including charges related to the implementation of strategic or cost-savings
initiatives), including any severance, retention, signing bonuses, relocation,
recruiting and other employee related costs, future lease commitments, and costs
related to the opening and closure and/or consolidation of facilities and to
existing lines of business, and

 

(xiii)                        to the extent covered by insurance and actually
reimbursed (or the Parent Borrower has determined that there exists reasonable
evidence that such amount will be reimbursed by the insurer and such amount is
not denied by the applicable insurer in writing within 180 days and is
reimbursed within 365 days of the date of such evidence (with a deduction in any
future calculation of Consolidated Net Income for any amount so added back to
the extent not so reimbursed within such 365 day period)), any expenses with
respect to liability or casualty events or business interruption,

 

provided, further, that the exclusion of any item pursuant to the foregoing
clauses (i) through (xiii) shall also exclude the tax impact of any such item,
if applicable.

 

“Consolidated Quarterly Tangible Assets”:  as of any date of determination, the
total assets less the sum of the goodwill, net, and other intangible assets,
net, in each case reflected on the consolidated balance sheet of the Parent
Borrower and its Restricted Subsidiaries as at the end of any fiscal quarter of
the Parent Borrower for which such a balance sheet is available, determined on a
Consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any Incurrence of Indebtedness or any Investment, on a
pro forma basis including any property or assets being acquired in connection
therewith).

 

18

--------------------------------------------------------------------------------


 

“Consolidated Tangible Assets”: as of any date of determination, the amount
equal to (x) the sum of Consolidated Quarterly Tangible Assets as at the end of
each of the most recently ended four fiscal quarters of the Parent Borrower for
which a calculation thereof is available, divided by (y) four.

 

“Consolidated Total Corporate Indebtedness”:  as of any date of determination,
an amount equal to (A)(1) the aggregate principal amount of outstanding
Indebtedness of the Parent Borrower and its Restricted Subsidiaries as of such
date consisting of (without duplication) Indebtedness for borrowed money
(including Purchase Money Obligations and unreimbursed outstanding drawn amounts
under funded letters of credit); Capitalized Lease Obligations; debt obligations
evidenced by bonds, debentures, notes or similar instruments; Disqualified
Stock; and (in the case of any Restricted Subsidiary that is not a Subsidiary
Borrower or Subsidiary Guarantor) Preferred Stock, determined on a Consolidated
basis in accordance with GAAP (excluding items eliminated in Consolidation, and
for the avoidance of doubt, excluding Hedging Obligations), minus (2) the amount
of such Indebtedness consisting of Indebtedness (A) of a Special Purpose
Subsidiary secured by a Lien on all or part of the assets disposed of in, or
otherwise Incurred in connection with, a Financing Disposition or (B) otherwise
Incurred in connection with a Special Purpose Financing, in each case to the
extent not Incurred to finance or refinance the acquisition of Rental Car
Vehicles; provided that such Indebtedness is not recourse to the Parent Borrower
or any Restricted Subsidiary that is not a Special Purpose Subsidiary (other
than with respect to Special Purpose Financing Undertakings), minus (3) the
aggregate principal amount of outstanding Consolidated Vehicle Indebtedness as
of such date and minus (4) Unrestricted Cash.

 

“Consolidated Total Corporate Leverage Ratio”:  as of any date of determination,
the ratio of (x) Consolidated Total Corporate Indebtedness as at such date
(after giving effect to any Incurrence or Discharge of Indebtedness on such
date) to (y) the aggregate amount of Consolidated EBITDA for the period of the
Most Recent Four Quarter Period ending prior to the date of such determination
for which consolidated financial statements of the Parent Borrower are available
(in each of the foregoing clauses (x) and (y), determined for any four fiscal
quarter period (or portion thereof) ending immediately prior to the Closing
Date, on a pro forma basis to give effect to the Spin-Off Transactions as if
they had occurred at the beginning of such four quarter period), provided, that:

 

(1)                                 if since the beginning of such period the
Parent Borrower or any Restricted Subsidiary shall have made a Sale (including
any Sale occurring in connection with a transaction causing a calculation to be
made hereunder), the Consolidated EBITDA for such period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the assets
that are the subject of such Sale for such period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
period;

 

(2)                                 if since the beginning of such period the
Parent Borrower or any Restricted Subsidiary (by merger, consolidation or
otherwise) shall have made a Purchase (including any Purchase occurring in
connection with a transaction causing a calculation to be made hereunder),
Consolidated EBITDA for such period shall be calculated after

 

19

--------------------------------------------------------------------------------


 

giving pro forma effect thereto as if such Purchase occurred on the first day of
such period; and

 

(3)                                 if since the beginning of such period any
Person became a Restricted Subsidiary or was merged or consolidated with or into
the Parent Borrower or any Restricted Subsidiary, and since the beginning of
such period such Person shall have made any Sale or Purchase that would have
required an adjustment pursuant to clause (1) or (2) above if made by the Parent
Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Sale or Purchase occurred on the first day of such
period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the
Parent Borrower.

 

“Consolidated Vehicle Depreciation”:  for any period, depreciation on all Rental
Car Vehicles (after adjustments thereto), to the extent deducted in calculating
Consolidated Net Income for such period.

 

“Consolidated Vehicle Indebtedness”:  Indebtedness of the Parent Borrower and
its Restricted Subsidiaries Incurred in connection with the acquisition, sale,
leasing, financing or refinancing of, or secured by, Vehicles and/or related
rights (including under leases, manufacturer warranties and buy-back programs
and insurance policies) and/or assets, as determined in good faith by the Parent
Borrower.  For the avoidance of doubt, any Indebtedness incurred under this
Agreement shall not constitute Consolidated Vehicle Indebtedness.

 

“Consolidated Vehicle Interest Expense”:  the aggregate interest expense for
such period on any Consolidated Vehicle Indebtedness, as determined in good
faith by the Parent Borrower.

 

“Consolidation”:  the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Parent Borrower in accordance with GAAP; provided
that “Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Parent Borrower or any
Restricted Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment.  The term “Consolidated” has a correlative meaning.

 

“Contractual Obligation”:  as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Core Intellectual Property”:  any U.S. federal, state or common law trademarks
or service marks or other indicia of origin that are comprised of or include any
of the words “Hertz,” “Dollar,” or “Thrifty,” in each case, whether alone, as
part of a composite mark or logo,

 

20

--------------------------------------------------------------------------------


 

or otherwise in combination with any other words, designs or marks, together
with any U.S. registrations of or other U.S. applications to register any of the
foregoing, in each case, owned by a Loan Party.

 

“Covered Liability”:  as defined in Section 1.4.

 

“Credit Facilities”:  one or more of (i) the Senior Credit Facility and (ii) any
other facilities or arrangements designated by the Parent Borrower, in each case
with one or more banks or other lenders or institutions providing for revolving
credit loans, term loans, receivables, fleet, inventory, real estate or other
financings (including through the sale of receivables, fleet, inventory, real
estate and/or other assets to such institutions or to special purpose entities
formed to borrow from such institutions against such receivables, fleet,
inventory, real estate and/or other assets or the creation of any Liens in
respect of such receivables, fleet, inventory, real estate and/ or other assets
in favor of such institutions), letters of credit or other Indebtedness, in each
case, including all agreements, instruments and documents executed and delivered
pursuant to or in connection with any of the foregoing, including any notes and
letters of credit issued pursuant thereto and any guarantee and collateral
agreement, patent, trademark or copyright security agreement, mortgages or
letter of credit applications and other guarantees, pledge agreements, security
agreements and collateral documents, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased, decreased or
extended from time to time (whether in whole or in part, whether with the
original banks, lenders or institutions or other banks, lenders or institutions
or otherwise, and whether provided under any original Credit Facility or one or
more other credit agreements, indentures, financing agreements or other Credit
Facilities or otherwise).  Without limiting the generality of the foregoing, the
term “Credit Facility” shall include any agreement (i) changing the maturity of
any Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries as additional borrowers or guarantors thereunder, (iii) increasing
or decreasing the amount of Indebtedness Incurred thereunder or available to be
borrowed thereunder or (iv) otherwise altering the terms and conditions thereof.

 

“Currency Agreement”:  in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

 

“Customer Receivable”:  any Receivable relating to rental of Vehicles by the
rental car business to customers; provided for the avoidance of doubt that
Customer Receivables shall not include Receivables arising from or otherwise
relating to fleet leasing services or fleet management services.

 

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice (other than, in the case of Section 9(e), a
Default Notice), the lapse of time, or both, or any other condition specified in
Section 9, has been satisfied.

 

“Default Notice”:  as defined in Section 9(e).

 

21

--------------------------------------------------------------------------------


 

“Defaulting Lender”:  subject to Section 4.14(g), any Lender or Agent whose acts
or failure to act, whether directly or indirectly, cause it to meet any part of
the definition of “Lender Default”.

 

“Deposit Account”:  any deposit account (as such term is defined in Article 9 of
the UCC).

 

“Designated Foreign Currency”:  Euro, Sterling, Australian Dollars, Canadian
Dollars or any other freely available currency reasonably requested by the
Parent Borrower and reasonably acceptable to the Administrative Agent, any
applicable Issuing Lender and each Revolving Lender.

 

“Designated Noncash Consideration”:  the Fair Market Value of non-cash
consideration received by the Parent Borrower or any of its Restricted
Subsidiaries in connection with an Asset Disposition that is so designated as
Designated Noncash Consideration pursuant to a certificate signed by a
Responsible Officer of the Parent Borrower setting forth the basis of such
valuation.

 

“Designated Preferred Stock”:  Preferred Stock of the Parent Borrower (other
than Disqualified Stock) or any Parent that is issued after the Closing Date for
cash (other than to a Restricted Subsidiary) and is so designated as Designated
Preferred Stock, pursuant to a certificate signed by a Responsible Officer of
the Parent Borrower.

 

“Designation Date”:  as defined in Section 2.10(f).

 

“Discharge”:  any repayment, repurchase, redemption, defeasance or other
acquisition, retirement or discharge of any Indebtedness or any Designated
Preferred Stock of the Parent Borrower that is no longer outstanding on such
date of determination.  Without limiting the foregoing, the issuance of an
irrevocable notice of repayment, repurchase or redemption and deposit of related
funds with a trustee, agent or other representative of the applicable creditor
shall be deemed a Discharge.

 

“Discount Prepayment Accepting Lender”:  as defined in Section 4.4(f).

 

“Discount Range”:  as defined in Section 4.4(f).

 

“Discount Range Prepayment Amount”:  as defined in Section 4.4(f)

 

“Discount Range Prepayment Notice”:  a written notice of a Borrower Solicitation
of Discount Range Prepayment Offers made pursuant to
Section 4.4(f) substantially in the form of Exhibit H.

 

“Discount Range Prepayment Offer”:  the irrevocable written offer by a Lender,
substantially in the form of Exhibit I, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date”:  as defined in Section 4.4(f).

 

22

--------------------------------------------------------------------------------


 

“Discount Range Proration”:  as defined in Section 4.4(f).

 

“Discounted Prepayment Determination Date”:  as defined in Section 4.4(f).

 

“Discounted Prepayment Effective Date”:  in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers, five
Business Days following the receipt by each relevant Term Loan Lender of notice
from the Administrative Agent in accordance with Section 4.4(f)(ii),
Section 4.4(f)(iii) or Section 4.4(f)(iv), as applicable, unless a shorter
period is agreed to between the Parent Borrower and the Administrative Agent.

 

“Discounted Term Loan Prepayment”:  as defined in Section 4.4(f).

 

“Disinterested Directors”:  with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Parent Borrower, or one or more
members of the Board of Directors of a Parent, having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction.  A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Parent Borrower or any Parent or any options, warrants or other rights in
respect of such Capital Stock or by reason of such member receiving any
compensation in respect of such member’s role as director.

 

“Disqualified Lender”: any competitor of the Parent Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Parent
Borrower and its Restricted Subsidiaries or any controlled affiliate of such
competitor, in each case designated in writing by the Parent Borrower to the
Administrative Agent from time to time; provided that (i) no designation of any
Person as a “Disqualified Lender” shall apply retroactively to disqualify a
Person that has previously acquired an assignment or participation interest in
the Loans to the extent such Person (or its Affiliates) was not a Disqualified
Lender at the time of the applicable assignment or participation, as the case
may be, and (ii) “Disqualified Lenders” shall exclude any Person that the Parent
Borrower has designated as no longer being a “Disqualified Lender” by written
notice delivered to the Administrative Agent from time to time.

 

“Disqualified Stock”:  with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control,” or an “asset sale” or other disposition) (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is
convertible or exchangeable for Indebtedness or Disqualified Stock or (iii) is
redeemable at the option of the holder thereof (other than following the
occurrence of a Change of Control or other similar event described under such
terms as a “change of control,” or an “asset sale” or other disposition), in
whole or in part, in each case on or prior to the Tranche B-1 Term Loan Maturity
Date; provided that Capital Stock issued to any employee benefit plan, or by any
such plan to any employees of the Parent Borrower or any Subsidiary, shall not
constitute Disqualified Stock solely because it may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

 

23

--------------------------------------------------------------------------------


 

“Dollar Equivalent”:  with respect to any amount denominated in Dollars, the
amount thereof and, with respect to the principal amount of any Loan made or
outstanding in any Designated Foreign Currency or any amount in respect of any
Letter of Credit denominated in any Designated Foreign Currency or any other
amount denominated in any currency other than Dollars, at any date of
determination thereof, an amount in Dollars equivalent to such principal amount
or such other amount calculated on the basis of the Spot Rate of Exchange.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”:  any Restricted Subsidiary of the Parent Borrower which
is not a Foreign Subsidiary.

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Employee Matters Agreement”: the Employee Matters Agreement, dated as of
June 30, 2016, by and among HGH and HERC Holdings.

 

“Environmental Costs”:  any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws. 
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”:  any and all U.S. or foreign federal, state, provincial,
territorial, local or municipal laws, rules, orders, enforceable guidelines,
orders-in-council, regulations, statutes, ordinances, codes, decrees, and such
requirements of any Governmental Authority properly promulgated and having the
force and effect of law or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health (as it relates to exposure to Materials of
Environmental Concern) or the environment, as have been, or now or at any
relevant time hereafter are, in effect.

 

24

--------------------------------------------------------------------------------


 

“Environmental Permits”:  any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“Equity Offering”:  a sale of Capital Stock (x) that is a sale of Capital Stock
of the Parent Borrower (other than Disqualified Stock), or (y) proceeds of which
are (or are intended to be) contributed to the equity capital of the Parent
Borrower or any of its Restricted Subsidiaries.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan,

 

(a)                                 in the case of Eurocurrency Loans
denominated in Dollars or a Designated Foreign Currency other than Australian
Dollars,

 

(i)                                     the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the London interbank offered rate administered by
ICE Benchmark Administration Limited (such page currently being the LIBOR01
page for deposits in Dollars or the Reuters LIBOR Rates Page for deposits in a
Designated Foreign Currency other than Australian Dollars) (the “LIBO Rate”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, or, in the case of Eurocurrency
Loans denominated in a Designated Foreign Currency other than Australian
Dollars, such Designated Foreign Currency, determined as of approximately 11:00
A.M. (London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits for the applicable currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Dollars
or such Designated Foreign Currency other than Australian Dollars, determined as
of approximately 11:00 A.M. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is below zero, the Eurocurrency
Rate will be deemed to be zero.  “Reuters LIBOR Rates Page” shall mean the
relevant Reuters Monitor Money Rates Service page for the applicable currency,
being currently (x) with respect to Dollars, the page designated as LIBO and
(y) with respect to Euro, the page designated as EURIBOR01 (or any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently

 

25

--------------------------------------------------------------------------------


 

provided on such page of such service, as determined by Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in Dollars or the applicable Designated Foreign Currency
other than Australian Dollars are offered by leading banks in the London
interbank market); and

 

(b)                                 in the case of Eurocurrency Loans
denominated in Australian Dollars,

 

(i)                                     the Bank Bill Swap Reference Bid rate or
a successor thereto approved by the Administrative Agent and the Parent Borrower
(“BBSY”) (rounded upwards to the nearest 1/100th of 1.00% per annum) for a term
equal to or comparable to the term of such Interest Period as published by
Reuters (or such other commercially available source providing BBSY (Bid)
quotations as may be designated by the Administrative Agent from time to time
and as consented to by the Parent Borrower) at or about 10:30 A.M. (Melbourne,
Australia time) two Melbourne Business Days before the first day of such
Interest Period; or

 

(ii)                                  if no such published rate is available,
the arithmetic mean of the rates (rounded upwards to the nearest 1/100th of
1.00% per annum) as supplied to the Administrative Agent at its request quoted
by three Australian banks two Melbourne Business Days before the first day of
such Interest Period for bills of exchange denominated in Australian Dollars of
a term equal to the term of such Interest Period.

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan,

 

(a)                                 in the case of Tranche B-1 Term Loans, the
higher of (x) 0.75% per annum and (y) a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

[g144371mu07i001.gif]

 

(b)                                 otherwise, a rate per annum determined for
such day in accordance with the following formula (rounded upward to the nearest
1/100th of 1%):

 

[g144371mu07i002.gif]

 

; provided that, if the Eurocurrency Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve

 

26

--------------------------------------------------------------------------------


 

requirements in effect on such day (including basic, supplemental, marginal and
emergency reserves under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto) dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System in New York City.

 

“Euros” and the designation “€”:  the currency introduced on January 1, 1999 at
the start of the third stage of European economic and monetary union pursuant to
the Treaty.

 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Excess Proceeds”: as defined in Section 8.4(b)(iii).

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time; provided that for purposes of the definitions of Change of Control and
Permitted Holders, “Exchange Act” shall mean the Securities Exchange Act of 1934
as in effect on the date hereof.

 

“Excluded Information”:  as defined in Section 4.4(f).

 

“Excluded Liability”: any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.

 

“Excluded Properties”:  the collective reference to the fee or leasehold
interest in real properties owned by the Parent Borrower or any of its
Subsidiaries not described in Schedule 5.8.

 

“Excluded Subsidiary”:  (a) any Special Purpose Subsidiary or any Subsidiary
thereof, (b) any Subsidiary of a Foreign Subsidiary, (c) any Immaterial
Subsidiary, (d) any Captive Insurance Subsidiary, (e) any Unrestricted
Subsidiary, (f) any Domestic Subsidiary that is not permitted by Contractual
Obligations existing on the Closing Date (or, in the case of any newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) or law or regulation to guarantee or grant Liens to
secure the Obligations under the Loan Documents or would require governmental
(including regulatory) consent, approval, license or authorization to guarantee
or grant Liens to secure the Obligations under the Loan Documents (unless such
consent, approval, license or authorization has been received), or for which the
provision of a guarantee of or the granting of Liens to secure the Obligations
under the Loan Documents would result in a material adverse tax consequence to
the Parent Borrower or one of its Subsidiaries (as determined by the Parent
Borrower in good faith), (g) joint ventures or any non-Wholly Owned
Subsidiaries, (h) Navigations Solutions, (i) Hertz Vehicle Sales Corporation,
(j) any Subsidiary with respect to which the Parent Borrower and the
Administrative Agent reasonably agree that the burden or cost or other
consequences of providing a guarantee of the Obligations under the Loan
Documents shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (k) any Subsidiary that is formed solely

 

27

--------------------------------------------------------------------------------


 

for the purpose of (x) becoming a Parent, or (y) merging with the Parent
Borrower in connection with another Subsidiary becoming a Parent, in each case
to the extent such entity becomes a Parent or is merged with the Parent Borrower
within 60 days of the formation thereof, or otherwise creating or forming a
Parent and (l) any special purpose subsidiary formed in connection with a funded
letter of credit facility.  Any Subsidiary that fails to meet the foregoing
requirements as of the last day of the period of the Most Recent Four Quarter
Period shall continue to be deemed an Excluded Subsidiary hereunder until the
date that is 60 days following the delivery of annual or quarterly financial
statements pursuant to Section 7.1 with respect to such Most Recent Four Quarter
Period (or the last quarter thereof, as applicable).

 

“Existing Letter of Credit”:  each letter of credit issued prior to, and
outstanding on, the Closing Date and listed on Schedule B.

 

“Existing Loans”:  as defined in Section 2.10(a).

 

“Existing Revolving Commitments”:  as defined in Section 2.10(a).

 

“Existing Revolving Tranche”:  as defined in Section 2.10(a).

 

“Existing Term Loans”:  as defined in Section 2.10(a).

 

“Existing Term Tranche”:  as defined in Section 2.10(a).

 

“Existing Tranche”:  as defined in Section 2.10(a).

 

“Extended Loans”:  as defined in Section 2.10(a).

 

“Extended Revolving Commitments”:  as defined in Section 2.10(a).

 

“Extended Revolving Loans”:  as defined in Section 2.10(a).

 

“Extended Revolving Tranche”:  as defined in Section 2.10(a).

 

“Extended Term Loans”:  as defined in Section 2.10(a).

 

“Extended Term Commitments”:  as defined in Section 2.10(a).

 

“Extended Term Tranche”:  as defined in Section 2.10(a).

 

“Extended Tranche”:  as defined in Section 2.10(a).

 

“Extending Lender”:  as defined in Section 2.10(b).

 

“Extension Amendment”:  as defined in Section 2.10(c).

 

“Extension Date”:  as defined in Section 2.10(d).

 

“Extension Election”:  as defined in Section 2.10(b).

 

28

--------------------------------------------------------------------------------


 

“Extension of Credit”:  as to any Lender, the making of an Tranche B-1 Term Loan
(excluding any Supplemental Term Loans being made under the Tranche B-1 Term
Loan Tranche), a Revolving Loan, a Swing Line Loan or an Incremental Revolving
Loan (other than the initial extension of credit thereunder) and, as to any
Issuing Lender, the issuance of a Letter of Credit by such Issuing Lender.

 

“Extension Request”:  as defined in Section 2.10(a).

 

“Extension Request Deadline”:  as defined in Section 2.10(b).

 

“Extension Series”:  all Extended Loans or Extended Revolving Commitments, as
applicable, that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Loans or Extended Revolving Commitments, as
applicable, provided for therein are intended to be part of any previously
established Extension Series) and that provide for the same interest margins and
amortization schedule.

 

“Facility”:  each of (a) the Tranche B-1 Term Loan Commitments and the
Extensions of Credit made thereunder (the “Tranche B-1 Term Loan Facility”),
(b) the Tranche B-1 Revolving Commitments and the Extensions of Credit made
thereunder (the “Tranche B-1 Revolving Facility”), (c) Incremental Term Loans of
the same Tranche, (d) Incremental Revolving Commitments of the same Tranche and
Extensions of Credit made thereunder, (e) any Extended Term Loans of the same
Extension Series, (f) any Extended Revolving Commitments of the same Extension
Series and Extensions of Credit made thereunder, (g) any Specified Refinancing
Term Loans of the same Tranche and (h) any Specified Refinancing Revolving
Commitments of the same Tranche and Extensions of Credit made thereunder, and
collectively the “Facilities.”

 

“Fair Market Value”:  with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the Parent
Borrower.

 

“FATCA”:  Sections 1471 through 1474 of the Code (or any amended or successor
provisions that are substantially comparable), and any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with any of the foregoing
and any fiscal or regulatory legislation, rules, or practices adopted pursuant
to any such intergovernmental agreement.

 

“Federal Funds Effective Rate”:  as defined in the definition of “ABR” in this
Section 1.1.

 

“Fee Letters”:  the fee letters entered into by the Parent Borrower and one or
more of the Arrangers and Agents in respect of fees to be paid to such Arrangers
and Agents in connection with the Tranche B-1 Term Loan Facility and the Tranche
B-1 Revolving Facility.

 

“Financial Covenant Event of Default”:  as defined in Section 9(c).

 

29

--------------------------------------------------------------------------------


 

“Financing Disposition”:  any sale, transfer, conveyance or other disposition
of, or creation or incurrence of any Lien on, property or assets by the Parent
Borrower or any Subsidiary thereof to or in favor of any Special Purpose Entity,
or by any Special Purpose Subsidiary, in each case in connection with the
Incurrence by a Special Purpose Entity of Indebtedness, or obligations to make
payments to the obligor on Indebtedness, which may be secured by a Lien in
respect of such property or assets.

 

“FIRREA”:  the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

 

“first priority”:  with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Permitted Liens).

 

“Fixed GAAP Date”:  December 31, 2015, provided that at any time after the
Closing Date, the Parent Borrower may by written notice to the Administrative
Agent elect to change the Fixed GAAP Date to be the date specified in such
notice, and upon such notice, the Fixed GAAP Date shall be such date for all
periods beginning on and after the date specified in such notice.

 

“Fixed GAAP Terms”: (a) the definitions of the terms “Borrowing Base,”
“Capitalized Lease Obligation,” “Consolidated EBITDA,” “Consolidated First Lien
Indebtedness,” “Consolidated First Lien Leverage Ratio,” “Consolidated Interest
Expense,” “Consolidated Net Income,” “Consolidated Quarterly Tangible Assets,”
“Consolidated Tangible Assets,” “Consolidated Total Corporate Indebtedness,”
“Consolidated Total Corporate Leverage Ratio,” “Consolidated Vehicle
Depreciation,” “Consolidated Vehicle Indebtedness,” “Consolidated Vehicle
Interest Expense,” “Fleet Receivable,” “Inventory” and “Receivable,” (b) all
defined terms in this Agreement to the extent used in or relating to any of the
foregoing definitions, and all ratios and computations based on any of the
foregoing definitions, and (c) any other term or provision of this Agreement or
any other Loan Document that, at the Parent Borrower’s election, may be
specified by the Parent Borrower by written notice to the Administrative Agent
from time to time.

 

“Fleet Receivables”:  Receivables of the Parent Borrower and its Subsidiaries
consisting of original equipment manufacturer program Receivables, original
equipment manufacturer incentive Receivables, Receivables arising from or
otherwise relating to fleet leasing services and, at the election of the Parent
Borrower, Receivables arising from or otherwise relating to fleet management
services.

 

“Flood Certificate”:  shall mean a “Standard Flood Hazard Determination Form” of
the Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

 

“Flood Program”:  shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood

 

30

--------------------------------------------------------------------------------


 

Insurance Reform Act of 2004, in each case as amended from time to time, and any
successor statutes.

 

“Flood Zone”:  shall mean areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

 

“Foreign Pension Plan”:  a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Restricted
Subsidiary sponsors or maintains, or to which it makes or is obligated to make
contributions.

 

“Foreign Plan”:  each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Parent Borrower or any of its Restricted Subsidiaries, other than any such plan,
fund, program, agreement or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary”:  any Restricted Subsidiary of the Parent Borrower that is
organized and existing under the laws of any jurisdiction outside of the United
States of America or that is a Foreign Subsidiary Holdco.  For the avoidance of
doubt, any Subsidiary of the Parent Borrower that is organized and existing
under the laws of Puerto Rico or any other territory of the United States of
America shall be a Foreign Subsidiary.

 

“Foreign Subsidiary Holdco”:  any Subsidiary of the Parent Borrower designated a
Foreign Subsidiary Holdco by the Parent Borrower, so long as such Subsidiary has
no material assets other than securities, Indebtedness or receivables of one or
more Foreign Subsidiaries (or Subsidiaries thereof), intellectual property
relating solely to such Foreign Subsidiaries (or Subsidiaries thereof) and/or
other assets (including cash, Cash Equivalents, Investment Grade Securities and
Temporary Cash Investments) relating to an ownership interest in any such
securities, Indebtedness, intellectual property or Subsidiaries.  As of the
Closing Date, Hertz International Ltd. and Donlen FSHCO Company are Foreign
Subsidiary Holdcos.

 

“Franchise Financing Disposition”:  any sale, transfer, conveyance or other
disposition of, or creation or incurrence of any Lien on, property or assets by
the Parent Borrower or any Subsidiary thereof to or in favor of any Franchise
Special Purpose Entity, in connection with the Incurrence by a Franchise Special
Purpose Entity of Indebtedness, or obligations to make payments to the obligor
on Indebtedness, which may be secured by a Lien in respect of such property or
assets.

 

“Franchise Lease Obligation”:  any Capitalized Lease Obligation, and any other
lease, of any Franchisee relating to any property used, occupied or held for use
or occupation by any Franchisee in connection with any of its Franchise Vehicle
operations.

 

“Franchise Special Purpose Entity”:  any Person (a) that is engaged in the
business of (i) acquiring, selling, collecting, financing or refinancing
Receivables, accounts (as defined in the Uniform Commercial Code as in effect in
any jurisdiction from time to time),

 

31

--------------------------------------------------------------------------------


 

other accounts and/or other receivables, and/or related assets and/or
(ii) acquiring, selling, leasing, financing or refinancing Franchise Vehicles
and/or related rights (including under leases, manufacturer warranties and
buy-back programs, and insurance policies) and/or assets (including managing,
exercising and disposing of any such rights and/or assets) and (b) is designated
as a “Franchise Special Purpose Entity” by the Parent Borrower.

 

“Franchise Vehicle Indebtedness”:  as of any date of determination,
(a) Indebtedness of any Franchise Special Purpose Entity directly or indirectly
Incurred to acquire, sell, lease, finance or refinance, or secured by, Franchise
Vehicles and/or related rights and/or assets, (b) Indebtedness of any Franchisee
or any Affiliate thereof that is attributable to the acquisition, sale, leasing,
financing or refinancing of, or secured by, Franchise Vehicles and/or related
rights and/or assets, as determined in good faith by the Parent Borrower and
(c) Indebtedness of any Franchisee.

 

“Franchise Vehicles”:  vehicles owned or operated by, or leased or rented to or
by, any Franchisee, including automobiles, trucks, tractors, trailers, vans,
sport utility vehicles, buses, campers, motor homes, motorcycles and other motor
vehicles.

 

“Franchisee”:  any Person that is a franchisee or licensee of the Parent
Borrower or any of its Subsidiaries (or of any other Franchisee), or any
Affiliate of such Person.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement), as set forth in the Financial Accounting Standards Board Accounting
Standards Codification and subject to the following:  If at any time the SEC
permits or requires U.S.-domiciled companies subject to the reporting
requirements of the Exchange Act to use IFRS in lieu of GAAP for financial
reporting purposes, the Parent Borrower may elect by written notice to the
Administrative Agent to so use IFRS in lieu of GAAP and, upon any such notice,
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the date specified in such notice, IFRS as in effect on
the date specified in such notice (for purposes of the Fixed GAAP Terms) and as
in effect from time to time (for all other purposes of this Agreement) and
(b) for prior periods, GAAP as defined in the first sentence of this definition.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Guarantee”:  any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement
delivered to the Collateral Agent as of the date hereof, substantially in the
form of Exhibit J, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

 

32

--------------------------------------------------------------------------------


 

“Guarantor Subordinated Obligations”:  with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or thereafter Incurred) that is expressly subordinated in right of
payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee pursuant to a written agreement.

 

“Guarantors”: the collective reference to Holdings and each Subsidiary of the
Parent Borrower (other than any Excluded Subsidiary), which is from time to time
party to the Guarantee and Collateral Agreement; individually, a “Guarantor”.

 

“Hedge Agreements”: collectively, Interest Rate Agreements, Currency Agreements
and Commodities Agreements.

 

“Hedging Obligations”:  of any Person, the obligations of such Person pursuant
to any Interest Rate Agreement, Currency Agreement or Commodities Agreement.

 

“HERC”:  Herc Rentals Inc., a Delaware corporation formerly known as Hertz
Equipment Rental Corporation, and any successor in interest thereto.

 

“HERC Holdings”:  Hertz Global Holdings, Inc., a Delaware corporation that is
expected to be renamed Herc Holdings Inc., and any successor in interest
thereto.

 

“Hertz Investors”: Hertz Investors, Inc., a Delaware corporation, and any
successor in interest thereto.

 

“HGH”: Hertz Rental Car Holding Company, Inc., a Delaware corporation that is
expected to be renamed Hertz Global Holdings, Inc., and any successor in
interest thereto.

 

“Holdings”:  Rental Car Intermediate Holdings, LLC, a Delaware limited liability
company, and any successor in interest thereto.

 

“Identified Participating Lenders”:  as defined in Section 4.4(f).

 

“Identified Qualifying Lenders”:  as defined in Section 4.4(f).

 

“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

 

“Immaterial Subsidiary”:  any Subsidiary of the Parent Borrower designated by
the Parent Borrower to the Administrative Agent in writing that had (a) total
consolidated revenues of less than 2.5% of the total consolidated revenues of
the Parent Borrower and its Subsidiaries during the Most Recent Four Quarter
Period and (b) total consolidated assets of less than 2.5% of the total
consolidated assets of the Parent Borrower and its Subsidiaries as of the last
day of such period; provided, that at the time of such designation (x) the
aggregate total consolidated revenues of all Immaterial Subsidiaries shall not
exceed 10.0% of the total consolidated revenue of the Parent Borrower and its
Subsidiaries during the Most Recent Four

 

33

--------------------------------------------------------------------------------


 

Quarter Period and (y) the aggregate total consolidated assets of all Immaterial
Subsidiaries shall not exceed 10.0% of the total consolidated assets of the
Parent Borrower and its Subsidiaries as of the last day of such period.  Any
Subsidiary so designated as an Immaterial Subsidiary that fails to meet the
foregoing as of the last day of the Most Recent Four Quarter Period shall
continue to be deemed an “Immaterial Subsidiary” hereunder until the date that
is 60 days following the delivery of annual or quarterly financial statements
pursuant to Section 7.1 with respect to such Most Recent Four Quarter Period (or
the last quarter thereof, as applicable).

 

“Increase Supplement”:  as defined in Section 2.9(c).

 

“Incremental Commitment Amendment”:  as defined in Section 2.9(d).

 

“Incremental Commitments”:  as defined in Section 2.9(a).

 

“Incremental Indebtedness”:  Indebtedness incurred by the Borrowers pursuant to
and in accordance with Section 2.9.

 

“Incremental Letter of Credit Commitments”:  as defined in Section 2.9(a).

 

“Incremental Lenders”:  as defined in Section 2.9(b).

 

“Incremental Loans”:  as defined in Section 2.9(d).

 

“Incremental Revolving Commitments”:  as defined in Section 2.9(a).

 

“Incremental Revolving Loans”:  any loans drawn under an Incremental Revolving
Commitment.

 

“Incremental Term Loan Commitments”:  as defined in Section 2.9(a).

 

“Incremental Term Loans”:  Term Loans made in respect of Incremental Term Loan
Commitments.

 

“Incur”:  issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have a
correlative meaning; provided, that any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary.  Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital
Stock, will be deemed not to be an Incurrence of Indebtedness.  Any Indebtedness
issued at a discount (including Indebtedness on which interest is payable
through the issuance of additional Indebtedness) shall be deemed Incurred at the
time of original issuance of the Indebtedness at the initial accreted amount
thereof.

 

“Indebtedness”:  with respect to any Person on any date of determination
(without duplication):

 

34

--------------------------------------------------------------------------------


 

(i)                                     the principal of indebtedness of such
Person for borrowed money,

 

(ii)                                  the principal of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,

 

(iii)                               all reimbursement obligations of such Person
in respect of letters of credit, bankers’ acceptances or other similar
instruments (the amount of such obligations being equal at any time to the
aggregate then undrawn and unexpired amount of such letters of credit, bankers’
acceptances or other instruments plus the aggregate amount of drawings
thereunder that have not then been reimbursed) (except to the extent such
reimbursement obligations relate to Trade Payables and such obligations are
expected to be satisfied within 30 days of becoming due and payable),

 

(iv)                              all obligations of such Person to pay the
deferred and unpaid purchase price of property, which purchase price is due more
than one year after the date of placing such property in final service or taking
final delivery and title thereto (in each case, except (x) Trade Payables and
(y) any earn-out obligations until such obligation is reflected as a liability
on the balance sheet of such Person in accordance with GAAP and if not expected
to be paid within 60 days after becoming due and payable),

 

(v)                                 all Capitalized Lease Obligations of such
Person,

 

(vi)                              the redemption, repayment or other repurchase
amount of such Person with respect to any Disqualified Stock of such Person or
(if such Person is a Subsidiary of the Parent Borrower other than a Subsidiary
Guarantor) any Preferred Stock of such Subsidiary, but excluding, in each case,
any accrued dividends (the amount of such obligation to be equal at any time to
the maximum fixed involuntary redemption, repayment or repurchase price for such
Capital Stock, or if less (or if such Capital Stock has no such fixed price), to
the involuntary redemption, repayment or repurchase price therefor calculated in
accordance with the terms thereof as if then redeemed, repaid or repurchased,
and if such price is based upon or measured by the fair market value of such
Capital Stock, such fair market value shall be as determined in good faith by
the Parent Borrower),

 

(vii)                           all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided that the amount of Indebtedness of such Person shall be
the lesser of (A) the Fair Market Value of such asset at such date of
determination and (B) the amount of such Indebtedness of such other Persons,

 

(viii)                        all Guarantees by such Person of Indebtedness of
other Persons, to the extent so Guaranteed by such Person, and

 

(ix)                              to the extent not otherwise included in this
definition, net Hedging Obligations of such Person (the amount of any such
obligation to be equal at any time to the termination value of such agreement or
arrangement giving rise to such Hedging Obligation that would be payable by such
Person at such time),

 

35

--------------------------------------------------------------------------------


 

provided that Indebtedness shall exclude any Indebtedness of any Person
appearing on the balance sheet of the Parent Borrower solely by reason of
push-down accounting under GAAP.

 

The amount of Indebtedness of any Person at any date shall be determined as set
forth above or as otherwise provided for in this Agreement, or otherwise shall
equal the amount thereof that would appear as a liability on a balance sheet of
such Person (excluding any notes thereto) prepared in accordance with GAAP.

 

“Indemnified Liabilities”:  as defined in Section 11.5.

 

“Indemnitee”:  as defined in Section 11.5.

 

“Indentures”:  the Senior September 2010 Indenture, the Senior December 2010
Indenture, the Senior February 2011 Indenture, the Senior October 2012 Indenture
and the Senior November 2013 Indenture.

 

“Initial Agreement”:  as defined in Section 8.8(c).

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”:  as defined in Section 5.9.

 

“Intellectual Property Agreement”: the Intellectual Property Agreement, dated as
of June 30, 2016, by and among the Parent Borrower, Hertz Systems, Inc. and
HERC.

 

“Intercreditor Agreement”:  an intercreditor agreement substantially in the form
of Exhibit P, as amended, supplemented, waived or otherwise modified from time
to time.

 

“Intercreditor Agreement Supplement”:  as defined in Section 10.9(a).

 

“Interest Payment Date”:  (a) as to any ABR Loan or Canadian Prime Rate Loan,
the last day of each March, June, September and December to occur on or after
September 30, 2016 while such Loan is outstanding, and the final maturity date
of such Loan, (b) as to any Eurocurrency Loan or BA Equivalent Loan having an
Interest Period of three months or less, the last day of such Interest Period
and (c) as to any Eurocurrency Loan or BA Equivalent Loan having an Interest
Period longer than three months, (i) each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and (ii) the last
day of such Interest Period.

 

“Interest Period”:  with respect to any Eurocurrency Loan or BA Equivalent Loan:

 

(a)                                 initially, the period commencing on the
borrowing or conversion date, as the case may be, with respect to such
Eurocurrency Loan or BA Equivalent Loan and ending one, two, three or six months
(or, if agreed by each affected Lender, one week, two weeks, nine months, twelve
months or a shorter period) thereafter, as selected by the Parent Borrower in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and

 

36

--------------------------------------------------------------------------------


 

(b)                                 thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurocurrency
Loan or BA Equivalent Loan and ending one, two, three or six months (or, if
agreed by each affected Lender, one week, two weeks, nine months, twelve months
or a shorter period) thereafter, as selected by the Parent Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
(or such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) prior to the last day of the then current Interest Period
with respect thereto;

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(A)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(B)  any Interest Period that would otherwise extend beyond the applicable
Maturity Date shall (for all purposes other than Section 4.12) end on such
applicable Maturity Date;

 

(C)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(D)  the Parent Borrower shall select Interest Periods so as not to require a
scheduled payment of any Eurocurrency Loan or BA Equivalent Loan during an
Interest Period for such Loan.

 

“Interest Rate Agreement”:  with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is a party or a beneficiary.

 

“Interpolated Rate”:  in relation to the LIBO Rate, the rate which results from
interpolating on a linear basis between:

 

(a)                                 the applicable LIBO Rate for the longest
period (for which that LIBO Rate is available) which is less than the Interest
Period of that Loan; and

 

(b)                                 the applicable LIBO Rate for the shortest
period (for which that LIBO Rate is available) which exceeds the Interest Period
of that Loan,

 

each as of approximately 11:00 A.M. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

 

37

--------------------------------------------------------------------------------


 

“Inventory”: goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

 

“Investment”:  in any Person by any other Person, any direct or indirect
advance, loan or other extension of credit (other than to customers, dealers,
licensees, franchisees, suppliers, consultants, directors, officers or employees
of any Person in the ordinary course of business) or capital contribution (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others) to, or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by, such Person.  For purposes of the definition of “Unrestricted Subsidiary”
and Section 8.5 only, (i) “Investment” shall include the portion (proportionate
to the Parent Borrower’s equity interest in such Subsidiary) of the Fair Market
Value of the net assets of any Subsidiary of the Parent Borrower at the time
that such Subsidiary is designated an Unrestricted Subsidiary, provided that
upon a redesignation of such Subsidiary as a Restricted Subsidiary, the Parent
Borrower shall be deemed to continue to have a permanent “Investment” in an
Unrestricted Subsidiary in an amount (if positive) equal to (x) the Parent
Borrower’s “Investment” in such Subsidiary at the time of such redesignation
less (y) the portion (proportionate to the Parent Borrower’s equity interest in
such Subsidiary) of the Fair Market Value of the net assets of such Subsidiary
at the time of such redesignation and (ii) any property transferred to or from
an Unrestricted Subsidiary shall be valued at its Fair Market Value at the time
of such transfer.  Guarantees shall not be deemed to be Investments.  The amount
of any Investment outstanding at any time shall be the original cost of such
Investment, reduced (at the Parent Borrower’s option) by any dividend,
distribution, interest payment, return of capital, repayment or other amount or
value received in respect of such Investment; provided, that to the extent that
the amount of Restricted Payments outstanding at any time is so reduced by any
portion of any such amount or value that would otherwise be included in the
calculation of Consolidated Net Income, such portion of such amount or value
shall not be so included for purposes of calculating the amount of Restricted
Payments that may be made pursuant to Section 8.5(b)(vii)(y).

 

“Investment Company Act”:  the Investment Company Act of 1940, as amended from
time to time.

 

“Investment Grade Rating”:  a rating equal to or higher than Baa3 (or, in the
case of short-term obligations, P-3) (or the equivalent) by Moody’s and BBB-
(or, in the case of short-term obligations, A-3) (or the equivalent) by S&P, or
any equivalent rating by any other rating agency recognized internationally or
in the United States of America.

 

“Investment Grade Securities”:  (i) securities issued or directly and fully
guaranteed or insured by the United States of America government or any agency
or instrumentality thereof (other than Cash Equivalents); (ii) debt securities
or debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Parent
Borrower and its Subsidiaries; (iii) investments in any fund that invests
exclusively in investments of the type described in clauses (i) and (ii) above,
which fund may also hold immaterial amounts of cash pending investment or
distribution; and (iv) corresponding instruments in countries other than the
United States of America customarily utilized for high quality investments.

 

38

--------------------------------------------------------------------------------


 

“ISP”:  the International Standby Practices (1998), International Chamber of
Commerce Publication No. 590.

 

“Issuing Lender”:  (a) any Revolving Lender, which at the request of the Parent
Borrower and with the consent of the Administrative Agent, agrees, in such
Revolving Lender’s sole discretion, to become an Issuing Lender for the purpose
of issuing Letters of Credit and (b) in respect of each Existing Letter of
Credit, the issuer thereof; provided that any issuer of an Existing Letter of
Credit that does not also have a Commitment under this Agreement shall be an
Issuing Lender with respect to such Existing Letter of Credit only, shall not be
a Lender hereunder and shall not be obligated or entitled to issue any other
Letter of Credit under this Agreement.

 

“Judgment Conversion Date”:  as defined in Section 11.8(a).

 

“Judgment Currency”:  as defined in Section 11.8(a).

 

“L/C Commitment Amount”:  $1,000.0 million; provided that as of the date hereof,
the L/C Commitment Amount (a) in the case of Natixis, New York Branch is $400.0
million, (b) in the case of Credit Agricole Corporate and Investment Bank is
$150.0 million, (c) in the case of Citibank, N.A. is $150.0 million, (d) in the
case of Bank of Montreal is $150.0 million, (e) in the case of Barclays is $75.0
million and (f) in the case of Bank of America, N.A. and Bank of America, N.A.,
Canada Branch, collectively, is $75.0 million.

 

“L/C Fee Payment Date”:  with respect to any Letter of Credit, the last day of
each March, June, September and December to occur after the date of issuance
thereof to and including the first such day to occur on or after the date of
expiry thereof; provided that if any L/C Fee Payment Date would otherwise occur
on a day that is not a Business Day, such L/C Fee Payment Date shall be the
immediately preceding Business Day.

 

“L/C Fees”:  the fees and commissions defined in Section 3.3.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit
(including in the case of outstanding Letters of Credit in any Designated
Foreign Currency, the Dollar Equivalent of the aggregate then undrawn and
unexpired amount thereof) and (b) the aggregate amount of drawings under Letters
of Credit which have not then been reimbursed pursuant to Section 3.5 (including
in the case of Letters of Credit in any Designated Foreign Currency, the Dollar
Equivalent of the unreimbursed aggregate amount of drawings thereunder, to the
extent that such amount has not been converted into Dollars in accordance with
Section 3.5).

 

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the applicable Issuing Lender.

 

“L/C Participation”:  as defined in Section 3.4.

 

39

--------------------------------------------------------------------------------


 

“L/C Request”:  a letter of credit request in the form of Exhibit B attached
hereto or, in such form as the applicable Issuing Lender may specify from time
to time, requesting such Issuing Lender to issue a Letter of Credit.

 

“LCA Election”: as defined in Section 1.2(i).

 

“LCA Test Date”: as defined in Section 1.2(i).

 

“Lender Default”:  (a) the refusal (which may be given verbally or in writing
and has not been retracted) or failure of any Lender (including any Agent in its
capacity as Lender) to fund any portion of the Loans or participations in
Letters of Credit required to be funded by it hereunder, which refusal or
failure is not cured within two Business Days after the date of such refusal or
failure, (b) the failure of any Lender (including any Agent in its capacity as
Lender) to pay over to the Administrative Agent, Swing Line Lender, Issuing
Lender or any other Lender any other amount required to be paid by it hereunder
within one business day of the date when due, unless the subject of a good faith
dispute, (c) a Lender (including any Agent in its capacity as Lender) has
notified the Parent Borrower or the Administrative Agent that it does not intend
to comply with its funding obligations hereunder, (d) a Lender (including any
Agent in its capacity as Lender) has failed, within 10 Business Days after
request by the Parent Borrower or the Administrative Agent, to confirm that it
will comply with its funding obligations hereunder (provided that such Lender
Default pursuant to this clause (d) shall cease to be a Lender Default upon
receipt of such confirmation by the Parent Borrower and the Administrative
Agent) or (e) an Agent or a Lender has admitted in writing that it is insolvent
or such Agent or Lender becomes subject to a Lender-Related Distress Event.

 

“Lender Joinder Agreement”:  as defined in Section 2.9(c).

 

“Lender-Related Distress Event”:  with respect to any Agent or Lender or any
person that directly or indirectly controls such Agent or Lender (each, a
“Distressed Person”), as the case may be, a voluntary or involuntary case with
respect to such Distressed Person under any debtor relief law, or a custodian,
conservator, receiver or similar official is appointed for such Distressed
Person or any substantial part of such Distressed Person’s assets, or such
Distressed Person or any person that directly or indirectly controls such
Distressed Person is subject to a forced liquidation, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt, or such Distressed Person has, or has a direct or indirect parent
company that has, become the subject of a Bail-in Action; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interest in any Agent or
Lender or any person that directly or indirectly controls such Agent or Lender
by a Governmental Authority or an instrumentality thereof.

 

“Lender Presentation”:  that certain Lender Presentation with respect to the
Tranche B-1 Term Loan Facility dated June 2, 2016 and furnished to Term Loan
Lenders in connection with the Tranche B-1 Term Loan Commitments hereunder.

 

40

--------------------------------------------------------------------------------


 

“Lenders”:  the several banks and other financial institutions from time to time
parties to this Agreement together with, in each case, any affiliate of any such
bank or financial institution through which such bank or financial institution
elects, by notice to the Administrative Agent and the Parent Borrower, to make
any Loans or Letters of Credit available to the Borrowers, provided that for all
purposes of voting or consenting with respect to (a) any amendment,
supplementation or modification of any Loan Document, (b) any waiver of any of
the requirements of any Loan Document or any Default or Event of Default and its
consequences or (c) any other matter as to which a Lender may vote or consent
pursuant to Section 11.1 hereof, the bank or financial institution making such
election shall be deemed the “Lender” rather than such affiliate, which shall
not be entitled to so vote or consent.

 

“Letters of Credit” or “L/Cs”:  as defined in Section 3.1(a).

 

“LIBO Rate”:  as defined in the definition of “Eurocurrency Base Rate” in this
Section 1.1.

 

“Lien”:  any mortgage, pledge, hypothecation, security deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement
and any Capitalized Lease Obligation having substantially the same economic
effect as any of the foregoing).

 

“Limited Collateral Release Condition”:  as defined in Section 7.9(f).

 

“Limited Condition Transaction”:  (x) any acquisition, including by way of
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise, by one or more of the Parent Borrower
and its Restricted Subsidiaries of any assets, business or Person or any other
Investment permitted by this Agreement whose consummation is not conditioned on
the availability of, or on obtaining, third party financing or (y) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock requiring irrevocable notice
in advance of such redemption, repurchase, defeasance, satisfaction and
discharge or prepayment.

 

“Loan”:  each Tranche B-1 Term Loan, Incremental Term Loan, Extended Term Loan,
Specified Refinancing Term Loan, Tranche B-1 Revolving Loan, Incremental
Revolving Loan, Extended Revolving Loan, Specified Refinancing Revolving Loan or
Swing Line Loan, as the context shall require; collectively, the “Loans”.

 

“Loan Documents”:  this Agreement, any Notes, the L/C Requests, any
Intercreditor Agreement (on and after the execution thereof), any Other
Intercreditor Agreement (on and after the execution thereof), the Guarantee and
Collateral Agreement and any other Security Documents (in the case of the
Guarantee and Collateral Agreement and any other Security Document, other than
during a Collateral Suspension Period), each as amended, supplemented, waived or
otherwise modified from time to time.

 

41

--------------------------------------------------------------------------------


 

“Loan Parties”:  Holdings, the Borrowers and each Subsidiary of the Parent
Borrower that is a party to a Loan Document; individually, a “Loan Party”.  For
the avoidance of doubt, no Excluded Subsidiary shall be a Loan Party.

 

“Management Advances”:  (1) loans or advances made to directors, officers,
employees or consultants of any Parent, the Parent Borrower or any Restricted
Subsidiary (x) in respect of travel, entertainment or moving-related expenses
incurred in the ordinary course of business, (y) in respect of moving-related
expenses incurred in connection with any closing or consolidation of any
facility, or (z) in the ordinary course of business and (in the case of this
clause (z)) not exceeding $15.0 million in the aggregate outstanding at any
time, (2) promissory notes of Management Investors acquired in connection with
the issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock.

 

“Management Guarantees”:  guarantees (x) of up to an aggregate principal amount
outstanding at any time of $20.0 million of borrowings by Management Investors
in connection with their purchase of Management Stock or (y) made on behalf of,
or in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent, the Parent Borrower or any Restricted Subsidiary
(1) in respect of travel, entertainment and moving-related expenses incurred in
the ordinary course of business, or (2) in the ordinary course of business and
(in the case of this clause (2)) not exceeding $15.0 million in the aggregate
outstanding at any time.

 

“Management Investors”:  the officers, directors, employees and other members of
the management of any Parent, the Parent Borrower or any of their respective
Subsidiaries, or family members or relatives of any thereof (provided that,
solely for purposes of the definition of “Permitted Holders”, such relatives
shall include only those Persons who are or become Management Investors in
connection with estate planning for or inheritance from other Management
Investors, as determined in good faith by the Parent Borrower), or trusts,
partnerships or limited liability companies for the benefit of any of the
foregoing, or any of their heirs, executors, successors and legal
representatives, who at any date beneficially own or have the right to acquire,
directly or indirectly, Capital Stock of the Parent Borrower or any Parent.

 

“Management Stock”:  Capital Stock of the Parent Borrower or any Parent
(including any options, warrants or other rights in respect thereof) held by any
of the Management Investors.

 

“Mandatory Revolving Loan Borrowing”:  as defined in Section 2.7(b).

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Parent
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability as to the Loan Parties (taken as a whole) thereto of this
Agreement and the other Loan Documents (in the case of any Security Document,
other than during a Collateral Suspension Period) taken as a whole or the rights
or remedies of the Administrative Agent, the Collateral Agent and the Lenders
under the Loan Documents taken as a whole.

 

42

--------------------------------------------------------------------------------


 

“Material Restricted Subsidiary”:  any Restricted Subsidiary other than one or
more Restricted Subsidiaries designated by the Parent Borrower that individually
or in the aggregate do not constitute Material Subsidiaries.

 

“Material Subsidiaries”:  Subsidiaries of the Parent Borrower constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.

 

“Material Vehicle Lease Obligation”: any lease by any Special Purpose Subsidiary
to the Parent Borrower or any of its Subsidiaries (other than any Special
Purpose Subsidiary) of Rental Car Vehicles the aggregate net book value of which
exceeds $150.0 million, entered into in connection with any Special Purpose
Financing.

 

“Materials of Environmental Concern”:  any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maturity Date”:  the Tranche B-1 Term Loan Maturity Date, the Tranche B-1
Revolving Maturity Date, for any Extended Tranche the “Maturity Date” set forth
in the applicable Extension Amendment, for any Incremental Commitments the
“Maturity Date” set forth in the applicable Incremental Commitment Amendment and
for any Specified Refinancing Tranche the “Maturity Date” set forth in the
applicable Specified Refinancing Amendment, as the context may require.

 

“Maximum Incremental Facilities Amount”:  at any date of determination, an
amount (i) such that, after giving effect to the Incurrence of such amount (or
on the date of the initial commitment to lend such additional amount after
giving pro forma effect to the Incurrence of the entire committed amount of such
amount), the Consolidated First Lien Leverage Ratio shall not exceed 2.50:1.00
(it being understood that (A) for purposes of so calculating the Consolidated
First Lien Leverage Ratio under this clause (i), pro forma effect shall be given
to the entire amount of the Outstanding Revolving Commitments and the entire
committed amount of any other revolving credit facility (less the aggregate then
undrawn and unexpired amount of the then outstanding letters of credit under
such revolving credit facility) of the Parent Borrower and its Restricted
Subsidiaries that is secured on a pari passu basis by the same Collateral
securing the Loans, (B) if pro forma effect is given to the entire committed
amount of any such additional amount on the date of initial borrowing of such
Indebtedness or entry into the definitive agreement providing the commitment to
fund such Indebtedness, such committed amount may thereafter be borrowed and
reborrowed in whole or in part, from time to time, without further compliance
with this clause (i) and (C) for purposes of so calculating the Consolidated
First Lien Leverage Ratio under this clause (i), any additional amount Incurred
pursuant to this clause (i) shall be treated as if such amount is Consolidated
First Lien Indebtedness, regardless of whether such amount is actually secured
or is secured by Liens ranking junior to the Lien securing the Obligations under
the Loan Documents) or (ii) an amount equal to the aggregate principal amount of
all prepayments, repayments and redemptions of Loans (including purchases of the
Term Loans by Holding and its Subsidiaries at or below par),

 

43

--------------------------------------------------------------------------------


 

but in the case of Revolving Loans, only to the extent accompanied by a
corresponding permanent commitment reduction (in each case, other than from the
proceeds of Incurrence of Specified Refinancing Loans) (excluding any amount
Incurred in accordance with the preceding clause (i)); provided that proceeds
from any incurrence under clauses (i) or (ii) may be utilized in a single
transaction, by first calculating the incurrence under clause (i) (and
disregarding any concurrent incurrence of Indebtedness under clause (ii)) and
then calculating the incurrence under clause (ii).  For purposes of any
determination of the “Maximum Incremental Facilities Amount,” the principal
amount of Indebtedness outstanding under clauses (i) or (ii) shall be determined
after giving effect to the application of proceeds of any such Indebtedness to
refinance any such other Indebtedness.

 

“Minimum Exchange Tender Condition”:  as defined in Section 2.12(b).

 

“Minimum Extension Condition”:  as defined in Section 2.10(g).

 

“Modifying Lender”:  as defined in Section 11.1(h).

 

“Moody’s”:  as defined in the definition of “Cash Equivalents” in this
Section 1.1.

 

“Mortgaged Properties”:  the collective reference to the real properties owned
in fee by the Loan Parties as of the Closing Date and described on Schedule 5.8,
or acquired after the Closing Date and required to be mortgaged as Collateral
pursuant to the requirements of Section 7.9, including all buildings,
improvements, structures and fixtures now or subsequently located thereon and
owned by any such Loan Party, in each case, unless and until such time as the
Mortgage on such real property is released in accordance with the terms and
provisions hereof and thereof.

 

“Mortgages”:  each of the mortgages and deeds of trust, if any, executed and
delivered by any Loan Party to the Administrative Agent, substantially in the
form of Exhibit K, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

 

“Most Recent Four Quarter Period”:  the four fiscal quarter period of the Parent
Borrower ending on the last date of the most recently completed fiscal year or
quarter for which financial statements of the Parent Borrower have been (or have
been required to be) delivered under Section 7.1(a) or 7.1(b).

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Navigations Solutions”:  Navigation Solutions, LLC, a Delaware limited
liability company.

 

“Net Available Cash”:  from an Asset Disposition or Recovery Event, cash
payments received (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise,
but only as and when received, but excluding any other consideration received in
the form of assumption by the acquiring Person of Indebtedness or other
obligations relating to the properties or assets that are

 

44

--------------------------------------------------------------------------------


 

the subject of such Asset Disposition or Recovery Event or received in any other
noncash form) therefrom, in each case net of (i) all legal, title and recording
tax expenses, commissions and other fees and expenses incurred, and all federal,
state, provincial, foreign and local taxes required to be paid or to be accrued
as a liability under GAAP, in each case as a consequence of, or in respect of,
such Asset Disposition or Recovery Event (including as a consequence of any
transfer of funds in connection with the application thereof in accordance with
Section 8.4), (ii) all payments made, and all installment payments required to
be made, on any Indebtedness that is secured by any assets subject to such Asset
Disposition or involved in such Recovery Event, in accordance with the terms of
any Lien upon such assets, or that must by its terms, or, in the case of any
Asset Disposition, in order to obtain a necessary consent to such Asset
Disposition, or by applicable law, be repaid out of the proceeds from such Asset
Disposition or Recovery Event, including any payments required to be made to
increase borrowing availability under any revolving credit facility, (iii) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Disposition
or Recovery Event, or to any other Person (other than the Parent Borrower or a
Restricted Subsidiary) owning a beneficial interest in the assets disposed of in
such Asset Disposition or involved in such Recovery Event, (iv) any liabilities
or obligations associated with the assets disposed of in such Asset Disposition
or involved in such Recovery Event and retained, indemnified or insured by the
Parent Borrower or any Restricted Subsidiary after such Asset Disposition or
Recovery Event, including pension and other post-employment benefit liabilities,
liabilities related to environmental matters, and liabilities relating to any
indemnification obligations associated with such Asset Disposition or Recovery
Event, (v) in the case of an Asset Disposition, the amount of any purchase price
or similar adjustment (x) claimed by any Person to be owed by the Parent
Borrower or any Restricted Subsidiary, until such time as such claim shall have
been settled or otherwise finally resolved, or (y) paid or payable by the Parent
Borrower or any Restricted Subsidiary, in either case in respect of such Asset
Disposition and (vi) in the case of any Recovery Event, any amount thereof that
constitutes or represents reimbursement or compensation for any amount
previously paid or to be paid by the Parent Borrower or any of its Subsidiaries.

 

“Net Proceeds”:  with respect to any issuance or sale of any securities of the
Parent Borrower or any Subsidiary by the Parent Borrower or any Subsidiary, or
any capital contribution, or any incurrence of Indebtedness, the cash proceeds
of such issuance, sale, contribution or incurrence net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance, sale, contribution or incurrence and net of taxes
paid or payable as a result, or in respect, thereof.

 

“New York Fed”:  as defined in the definition of “ABR” in this Section 1.1.

 

“Non-Consenting Lender”:  as defined in Section 11.1(g).

 

“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.

 

“Non-Excluded Taxes”:  as defined in Section 4.11.

 

“Non-Extending Lender”:  as defined in Section 2.10(e).

 

45

--------------------------------------------------------------------------------


 

“Non-Modifying Lender”:  as defined in Section 11.1(h).

 

“Note”:  as defined in Section 2.4(a).

 

“Obligation Currency”:  as defined in Section 11.8(a).

 

“Obligations”:  with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Parent Borrower or
any Restricted Subsidiary whether or not a claim for post-filing interest is
allowed in such proceedings), fees, charges, expenses, reimbursement
obligations, Guarantees of such Indebtedness (or of Obligations in respect
thereof), other monetary obligations of any nature and all other amounts payable
thereunder or in respect thereof.

 

“Obligor”:  any purchaser of goods or services or other Person obligated to make
payment to the Parent Borrower or any of its Subsidiaries (other than any
Subsidiary that is not a Loan Party) in respect of a purchase of such goods or
services.

 

“OFAC”: as defined in Section 5.22(a).

 

“Offered Amount”:  as defined in Section 4.4(f).

 

“Offered Discount”:  as defined in Section 4.4(f).

 

“OID”:  as defined in Section 2.9(d).

 

“Other Intercreditor Agreement”: an intercreditor agreement in form and
substance reasonably satisfactory to the Parent Borrower and the Collateral
Agent.

 

“Other Representatives”: (a) the Arrangers, (b) Capital One, National
Association, Unicredit Bank AG, New York Branch, Deutsche Bank Securities Inc.,
Mizuho Bank, Ltd., Natixis Securities Americas LLC, RBS Securities Inc., The
Bank of Nova Scotia, in each case in this clause (b) in its capacity as senior
managing agent in connection with the Tranche B-1 Revolving Commitments
hereunder on the Closing Date and the Tranche B-1 Term Loan Commitments
hereunder on the Closing Date.

 

“Outstanding Amount”:  with respect to the Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments thereof occurring on such date.

 

“Outstanding Revolving Commitments”:  as of any date of determination, (a) the
aggregate amount of Revolving Commitments at such time minus (b) the aggregate
amount of L/C Obligations outstanding pursuant to clause (a) of the definition
thereof at such time.

 

“Parent”:  any of Holdings or any Parent Entity.

 

“Parent Borrower”:  as defined in the Preamble hereto, and any successor in
interest thereto.

 

46

--------------------------------------------------------------------------------


 

“Parent Entity”:  any of HGH, any Other Parent Entity, and any other Person that
becomes a direct or indirect Subsidiary of HGH or any Other Parent Entity after
the Closing Date and of which Holdings is a direct or indirect Subsidiary that
is designated by Holdings as a “Parent Entity”.  As used herein, “Other Parent
Entity” means a Person of which the then Relevant Parent Entity becomes a direct
or indirect Subsidiary after the Closing Date (it being understood that, without
limiting the application of the definition of “Change of Control” to the new
Relevant Parent Entity, such existing Relevant Parent Entity so becoming such a
Subsidiary shall not constitute a Change of Control).

 

“Parent Expenses”:  (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement, the Senior
Notes or the Indentures or any other agreement or instrument relating to
Indebtedness of the Parent Borrower or any Restricted Subsidiary, including in
respect of any reports filed with respect to the Securities Act, the Exchange
Act or the respective rules and regulations promulgated thereunder,
(ii) expenses incurred by any Parent in connection with the acquisition,
development, maintenance, ownership, prosecution, protection and defense of its
intellectual property and associated rights (including trademarks, service
marks, trade names, trade dress, domain names, social media identifiers and
accounts, patents, copyrights and similar rights, including registrations,
renewals, and applications for registration or renewal in respect thereof;
inventions, processes, designs, formulae, trade secrets, know-how, confidential
information, computer software, data, databases and documentation, and any other
intellectual property rights; and licenses of any of the foregoing) to the
extent such intellectual property and associated rights relate to the business
or businesses of the Parent Borrower or any Subsidiary thereof,
(iii) indemnification obligations of any Parent owing to directors, officers,
employees or other Persons under its charter or by-laws or pursuant to written
agreements with or for the benefit of any such Person, or obligations in respect
of director and officer insurance (including premiums therefor), (iv) other
administrative and operational expenses of any Parent incurred in the ordinary
course of business, and (v) fees and expenses incurred by any Parent in
connection with any offering of Capital Stock or Indebtedness, (w) which
offering is not completed, or (x) where the net proceeds of such offering are
intended to be received by or contributed or loaned to the Parent Borrower or a
Restricted Subsidiary, or (y) in a prorated amount of such expenses in
proportion to the amount of such net proceeds intended to be so received,
contributed or loaned, or (z) otherwise on an interim basis prior to completion
of such offering so long as any Parent shall cause the amount of such expenses
to be repaid to the Parent Borrower or the relevant Restricted Subsidiary out of
the proceeds of such offering promptly if completed.

 

“Participant”:  as defined in Section 11.6(c).

 

“Participant Register”: as defined in Section 11.6(c).

 

“Participating Lender”:  as defined in Section 4.4(f).

 

“Patriot Act”:  as defined in Section 11.17.

 

47

--------------------------------------------------------------------------------


 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Permitted Debt Exchange”:  as defined in Section 2.12(a).

 

“Permitted Debt Exchange Notes”:  as defined in Section 2.12(a).

 

“Permitted Debt Exchange Offer”:  as defined in Section 2.12(a).

 

“Permitted Holders”:  (a) any of the Management Investors; (b) any “group” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) of which any
of the Persons specified in clause (a) above is a member (provided that (without
giving effect to the existence of such “group” or any other “group”) one or more
of such Persons collectively have beneficial ownership, directly or indirectly,
of more than 50% of the total voting power of the Voting Stock of the Relevant
Parent Entity held by such “group”), and any other Person that is a member of
such “group”; and (c) any Person acting in the capacity of an underwriter in
connection with a public or private offering of Capital Stock of Holdings or any
Subsidiary thereof or any Parent Entity.  In addition, any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) whose status as a
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
constitutes or results in a Change of Control in respect of which the Parent
Borrower makes a payment in full of all of the Loans and terminates the
Revolving Commitments or consummates a Change of Control Offer, together with
its Affiliates, shall thereafter constitute a Permitted Holder.

 

“Permitted Investment”:  an Investment by the Parent Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

 

(i)                                     a Restricted Subsidiary, the Parent
Borrower, or a Person that will, upon the making of such Investment, become a
Restricted Subsidiary of the Parent Borrower (and any Investment held by such
Person that was not acquired by such Person in contemplation of so becoming a
Restricted Subsidiary);

 

(ii)                                  another Person if as a result of such
Investment such other Person is merged or consolidated with or into, or
transfers or conveys all or substantially all its assets to, or is liquidated
into, the Parent Borrower or a Restricted Subsidiary (and, in each case, any
Investment held by such other Person that was not acquired by such Person in
contemplation of such merger, consolidation or transfer);

 

(iii)                               Temporary Cash Investments, Investment Grade
Securities or Cash Equivalents;

 

(iv)                              receivables owing to the Parent Borrower or
any Restricted Subsidiary, if created or acquired in the ordinary course of
business;

 

(v)                                 any securities or other Investments received
as consideration in, or retained in connection with, sales or other dispositions
of property or assets, including Asset Dispositions made in compliance with
Section 8.4;

 

48

--------------------------------------------------------------------------------


 

(vi)                              securities or other Investments received in
settlement of debts created in the ordinary course of business and owing to, or
of other claims asserted by, the Parent Borrower or any Restricted Subsidiary,
or as a result of foreclosure, perfection or enforcement of any Lien, or in
satisfaction of judgments, including in connection with any bankruptcy
proceeding or other reorganization of another Person;

 

(vii)                           Investments in existence or made pursuant to
legally binding written commitments in existence on the Closing Date;

 

(viii)                        Hedge Agreements and related Hedging Obligations;

 

(ix)                              pledges or deposits (x) with respect to leases
or utilities provided to third parties in the ordinary course of business or
(y) otherwise described in, or made in connection with Liens permitted under,
Section 8.2;

 

(x)                                 (1) Investments in or by any Special Purpose
Subsidiary, or in connection with a Financing Disposition by, to, in or in favor
of any Special Purpose Entity, including Investments of funds held in accounts
permitted or required by the arrangements governing such Financing Disposition
or any related Indebtedness, or (2) any promissory note issued by the Parent
Borrower, or any Parent, provided that if such Parent receives cash from the
relevant Special Purpose Entity in exchange for such note, an equal cash amount
is contributed by any Parent to the Parent Borrower;

 

(xi)                              bonds secured by assets leased to and operated
by the Parent Borrower or any Restricted Subsidiary that were issued in
connection with the financing of such assets so long as the Parent Borrower or
any Restricted Subsidiary may obtain title to such assets at any time by paying
a nominal fee, canceling such bonds and terminating the transaction;

 

(xii)                           any Investment to the extent made using Capital
Stock of the Parent Borrower (other than Disqualified Stock), or Capital Stock
of any Parent, as consideration;

 

(xiv)                       Management Advances;

 

(xv)                          Investments consisting of, or arising out of or
related to, Vehicle Rental Concession Rights, including any Investments referred
to in the definition of “Vehicle Rental Concession Rights”, and any Investments
in Franchisees arising as a result of the Parent Borrower or any Restricted
Subsidiary being party to any Vehicle Rental Concession or any related agreement
jointly with any Franchisee, or leasing or subleasing any part of a Public
Facility or other property to any Franchisee, or guaranteeing any obligation of
any Franchisee in respect of any Vehicle Rental Concession or any related
agreement;

 

(xvi)                       any transaction to the extent it constitutes an
Investment that is permitted by and made in accordance with the provisions of
Section 8.6(b) (except transactions described in clauses (i), (v) and (vi) of
Section 8.6(b)), including any Investment pursuant

 

49

--------------------------------------------------------------------------------


 

to any transaction described in Section 8.6(b)(ii) (whether or not any Person
party thereto is at any time an Affiliate of the Parent Borrower);

 

(xvii)                    any Senior Notes;

 

(xviii)                 (1) Investments in Franchise Special Purpose Entities
directly or indirectly to finance or refinance the acquisition of Franchise
Vehicles and/or related rights and/or assets, (2) Investments in Franchisees
attributable to the acquisition, sale, leasing, financing or refinancing of
Franchise Vehicles and/or related rights and/or assets, as determined in good
faith by the Parent Borrower, (3) Investments in Franchisees, (4) Investments in
Capital Stock of Franchisees and Franchise Special Purpose Entities (including
pursuant to capital contributions), and (5) Investments in Franchisees arising
as the result of Guarantees of Franchise Vehicle Indebtedness or Franchise Lease
Obligations;

 

(xix)                       any Investment by any Captive Insurance Subsidiary
in connection with the provision of insurance to the Parent Borrower or any of
its Subsidiaries, which Investment is made in the ordinary course of business of
such Captive Insurance Subsidiary, or by reason of applicable law, rule,
regulation or order, or that is required or approved by any regulatory authority
having jurisdiction over such Captive Insurance Subsidiary or its business, as
applicable;

 

(xx)                          any Investment pursuant to an agreement entered
into in connection with any securities lending or other securities financing
transaction to the extent such securities lending or other securities financing
transaction is otherwise permitted by the provisions of Section 8.4; and

 

(xxi) Investments made as part of an Islamic financing arrangement, including
Sukuk, if such arrangement, if structured as Indebtedness, would be permitted
hereunder, provided that, the amount that would constitute Indebtedness if such
arrangement were structured as Indebtedness, as determined in good faith by the
Parent Borrower, shall be treated by the Parent Borrower as Indebtedness
(including, to the extent applicable, with respect to the calculation of any
amounts of Indebtedness outstanding thereunder).

 

If any Investment pursuant to Section 8.5(b)(vii) is made in any Person that is
not a Restricted Subsidiary and such Person thereafter (A) becomes a Restricted
Subsidiary or (B) is merged or consolidated into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the Parent Borrower or a
Restricted Subsidiary, then such Investment shall thereafter be deemed to have
been made pursuant to clause (i) or (ii) above, respectively, and not
Section 8.5(b)(vii).

 

“Permitted Lien”:  any Lien permitted pursuant to the Loan Documents, including
those permitted to exist pursuant to Section 8.2 or described in any of the
clauses of such Section 8.2.

 

“Permitted Payment”:  as defined in Section 8.5(b).

 

50

--------------------------------------------------------------------------------


 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Parent Borrower or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA.

 

“Predecessor ABL Credit Agreement”:  the Credit Agreement, dated as of March 11,
2011, among the Parent Borrower, Hertz Equipment Rental Corporation, Deutsche
Bank AG New York Branch as administrative agent and collateral agent, Deutsche
Bank AG Canada Branch as Canadian agent and Canadian collateral agent and the
other banks and financial institutions from time to time party thereto, as
amended on July 31, 2013 and October 31, 2014, as further amended, supplemented,
waived or otherwise modified, and in effect on the Closing Date.

 

“Predecessor Term Loan Credit Agreement”:  the Credit Agreement, dated as of
March 11, 2011, among the Parent Borrower, Deutsche Bank AG New York Branch as
administrative agent and collateral agent, and the other banks and financial
institutions from time to time party thereto, as amended on October 9, 2012 and
April 8, 2013, as further amended, supplemented, waived or otherwise modified,
and in effect on the Closing Date.

 

“Preferred Stock”:  as applied to the Capital Stock of any corporation or
company, Capital Stock of any class or classes (however designated) that by its
terms is preferred as to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
corporation or company, over shares of Capital Stock of any other class of such
corporation or company.

 

“Prepayment Date”:  as defined in Section 4.4(b)(ii).

 

51

--------------------------------------------------------------------------------


 

“Pricing Grid”:  with respect to Revolving Loans and Swing Line Loans:

 

(a)                                 if the Specified Rating is lower than the
Applicable Rating Threshold:

 

Consolidated
Total Corporate
Leverage Ratio

 

Applicable Margin
for ABR Loans and
Canadian Prime
Rate Loans

 

Applicable Margin for
Eurocurrency Loans
and BA Equivalent
Loans

 

Applicable
Commitment
Fee Percentage

 

Greater than 4.00 to 1.00

 

2.25

%

3.25

%

0.45

%

Equal to or less than 4.00 to 1.00 and greater than 3.50 to 1.00

 

1.75

%

2.75

%

0.40

%

Equal to or less than 3.50 to 1.00 and greater than 2.50 to 1.00

 

1.25

%

2.25

%

0.35

%

Equal to or less than 2.50 to 1.00

 

0.75

%

1.75

%

0.30

%

 

(b)                                 if the Specified Rating is equal to or
higher the Applicable Rating Threshold:

 

Consolidated
Total Corporate
Leverage Ratio

 

Applicable Margin
for ABR Loans and
Canadian Prime
Rate Loans

 

Applicable Margin for
Eurocurrency Loans
and BA Equivalent
Loans

 

Applicable
Commitment
Fee Percentage

 

Greater than 4.00 to 1.00

 

2.00

%

3.00

%

0.40

%

Equal to or less than 4.00 to 1.00 and greater than 3.50 to 1.00

 

1.50

%

2.50

%

0.35

%

Equal to or less than 3.50 to 1.00 and greater than 2.50 to 1.00

 

1.00

%

2.00

%

0.30

%

Equal to or less than 2.50 to 1.00

 

0.50

%

1.50

%

0.25

%

 

52

--------------------------------------------------------------------------------


 

For purposes hereof, “Applicable Rating Threshold” shall mean (in the case of
S&P) BB- or higher and (in the case of Moody’s) Ba3 or higher.  “Specified
Rating” shall mean the corporate issuer rating assigned by S&P or the corporate
credit rating assigned by Moody’s, in each case, with respect to the Parent
Borrower; provided that (i) if a difference exists in the Specified Ratings of
S&P and Moody’s, and the difference is only one level, the higher of such
Specified Ratings will apply for purpose of determining whether the Specified
Rating is lower than, or equal to or higher than, the Applicable Rating
Threshold; (ii) if a difference exists in the Specified Ratings of S&P and
Moody’s, and the difference is two or more levels, the level which corresponds
to the Specified Rating which is one level immediately above the lowest of such
Specified Ratings will apply for purpose of determining whether the Specified
Rating is lower than, or equal to or higher than, the Applicable Rating
Threshold and (iii) if only one rating agency provides a Specified Rating, such
Specified Rating will apply for purpose of determining whether the Specified
Rating is lower than, or equal to or higher than, the Applicable Rating
Threshold.

 

“Prime Rate”:  as defined in the definition of “ABR” in this Section 1.1.

 

“Public Facility”:  (i) any airport; marine port; rail, subway, bus or other
transit stop, station or terminal; stadium; convention center; or military camp,
fort, post or base; or (ii) any other facility owned or operated by any nation
or government or political subdivision thereof, or agency, authority or other
instrumentality of any thereof, or other entity exercising regulatory,
administrative or other functions of or pertaining to government, or any
organization of nations (including the United Nations, the European Union and
the North Atlantic Treaty Organization).

 

“Public Facility Operator”:  a Person that grants or has the power to grant a
Vehicle Rental Concession.

 

“Purchase”:  any Investment in any Person that thereby becomes a Restricted
Subsidiary, or any other acquisition of any company, any business or any group
of assets constituting an operating unit of a business, including any such
Investment or acquisition occurring in connection with a transaction causing a
calculation to be made hereunder, or any designation of any Unrestricted
Subsidiary as a Restricted Subsidiary.

 

“Purchase Money Obligations”:  any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise; provided that for purposes of the
definition of “Consolidated Total Corporate Indebtedness”, the term “Purchase
Money Obligations” shall not include Indebtedness to the extent Incurred to
finance or refinance the direct acquisition of Inventory or Vehicles (not
acquired through the acquisition of Capital Stock of any Person owning property
or assets, or through the acquisition of property or assets, that include
Inventory or Vehicles).

 

“Qualifying Lender”:  as defined in Section 4.4(f).

 

53

--------------------------------------------------------------------------------


 

“Receivable”:  a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Loan Party constituting Collateral giving rise to Net Available Cash to such
Loan Party, as the case may be, in excess of $25.0 million, to the extent that
such settlement or payment does not constitute reimbursement or compensation for
amounts previously paid by the Parent Borrower or any other Loan Party in
respect of such casualty or condemnation.

 

“refinance”:  refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

 

“Refinancing Agreement”:  as defined in Section 8.8(c).

 

“Refinancing Indebtedness”:  Indebtedness that is Incurred to refinance any
Indebtedness (or unutilized commitment in respect of Indebtedness) existing on
the Closing Date or Incurred (or established) in compliance with this Agreement
(including Indebtedness of the Parent Borrower that refinances Indebtedness of
any Restricted Subsidiary and Indebtedness of any Restricted Subsidiary that
refinances Indebtedness of another Restricted Subsidiary) including Indebtedness
that refinances Refinancing Indebtedness, and Indebtedness Incurred pursuant to
a commitment that refinances any Indebtedness or unutilized commitment;
provided, that (1) if the Indebtedness being refinanced is Subordinated
Obligations or Guarantor Subordinated Obligations, the Refinancing Indebtedness
has a final Stated Maturity at the time such Refinancing Indebtedness is
Incurred that is equal to or greater than the final Stated Maturity of the
Indebtedness being refinanced (or if shorter, the Tranche B-1 Term Loan Maturity
Date), (2) such Refinancing Indebtedness is Incurred in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of (x) the aggregate principal amount then
outstanding of the Indebtedness being refinanced, plus (y) an amount equal to
any unutilized commitment relating to the Indebtedness being refinanced or
otherwise then outstanding under the financing arrangement being refinanced to
the extent the unutilized commitment being refinanced could be drawn in
compliance with this Agreement immediately prior to such refinancing plus
(z) fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) incurred in connection with such
Refinancing Indebtedness and (3) Refinancing Indebtedness shall not include
Indebtedness of the Parent Borrower or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary.

 

“Refunded Swing Line Loans”:  as defined in Section 2.7(b).

 

“Refunding Capital Stock”:  as defined in Section 8.5(b)(i).

 

“Register”:  as defined in Section 11.6(b).

 

54

--------------------------------------------------------------------------------


 

“Regulation S-X”:  Regulation S-X promulgated by the SEC as in effect on the
Closing Date.

 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

“Reimbursement Amount”:  any amount drawn under a Letter of Credit issued
hereunder which may be reimbursed by the Borrowers.

 

“Related Business”:  those businesses in which the Parent Borrower or any of its
Subsidiaries is engaged on the date of this Agreement, or that are related,
complementary, incidental or ancillary thereto or extensions, developments or
expansions thereof.

 

“Related Party”:  as defined in Section 11.5.

 

“Related Taxes”:  (x) any taxes, charges or assessments, including sales, use,
transfer, rental, ad valorem, value-added, stamp, property, consumption,
franchise, license, capital, net worth, gross receipts, excise, occupancy,
intangibles or similar taxes, charges or assessments (other than federal, state
or local taxes measured by income and federal, state or local withholding
imposed by any government or other taxing authority on payments made by Holdings
or any Parent Entity other than to Holdings or another Parent Entity), required
to be paid by Holdings or any Parent Entity by virtue of its being incorporated
or organized or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than
the Parent Borrower, any of its Subsidiaries, Holdings or any Parent Entity), or
being a holding company parent of the Parent Borrower, any of its Subsidiaries,
Holdings or any Parent Entity or receiving dividends from or other distributions
in respect of the Capital Stock of the Parent Borrower, any of its Subsidiaries,
Holdings or any Parent Entity, or having guaranteed any obligations of the
Parent Borrower or any Subsidiary thereof, or having made any payment in respect
of any of the items for which the Parent Borrower or any of its Subsidiaries is
permitted to make payments to Holdings or any Parent Entity pursuant to
Section 8.5, or acquiring, developing, maintaining, owning, prosecuting,
protecting or defending its intellectual property and associated rights
(including receiving or paying royalties for the use thereof) relating to the
business or businesses of the Parent Borrower or any Subsidiary thereof or
(y) any other federal, state, foreign, provincial, territorial or local taxes
measured by income for which Holdings or any Parent Entity is liable up to an
amount not to exceed, with respect to federal, provincial, territorial and
foreign taxes, the amount of any such taxes that the Parent Borrower and its
Subsidiaries would have been required to pay on a separate company basis, or on
a consolidated basis as if the Parent Borrower had filed a consolidated return
on behalf of an affiliated group (as defined in Section 1504 of the Code or an
analogous provision of federal, provincial, territorial or foreign law) of which
it were the common parent, or with respect to state and local taxes, the amount
of any such taxes that the Parent Borrower and its Subsidiaries would have been
required to pay on a separate company basis, or on a consolidated, combined,
unitary or affiliated basis as if the Parent Borrower had filed a consolidated,
combined, unitary or affiliated return on behalf of an affiliated group (as

 

55

--------------------------------------------------------------------------------


 

defined in the applicable state or local tax laws for filing such return)
consisting only of the Parent Borrower and its Subsidiaries; provided that
payments for such taxes shall be reduced by any portion of such taxes
attributable to such income for each period directly paid to the proper
Governmental Authority; provided, further, that any payments attributable to the
income of Unrestricted Subsidiaries shall be permitted only to the extent that
cash payments were made for such purpose by the Unrestricted Subsidiaries to the
Parent Borrower or its Restricted Subsidiaries.  Taxes include all interest,
penalties and additions relating thereto.

 

“Relevant Parent Entity”:  (i) Holdings, so long as Holdings is not a Subsidiary
of a Parent Entity and (ii) any Parent Entity, so long as Holdings is a
Subsidiary thereof and such Parent Entity is not a Subsidiary of any other
Parent Entity.

 

“Rental Car LKE Account”:  any deposit, trust, investment or similar account
maintained by, for the benefit of, or under the control of, the “qualified
intermediary” in connection with the Rental Car LKE Program.

 

“Rental Car LKE Program”: a “like-kind-exchange program” with respect to certain
of the Vehicles of the Parent Borrower and its Subsidiaries, under which such
Vehicles will be disposed from time to time and proceeds of such dispositions
will be held in a Rental Car LKE Account and used to acquire replacement
Vehicles and/or repay indebtedness secured by such Vehicles, in a series of
transactions intended to qualify as a “like-kind-exchange” within the meaning of
the Code.

 

“Rental Car Vehicles”:  all Vehicles owned by or leased to the Parent Borrower
or a Restricted Subsidiary that are or have been offered for lease or rental by
any of the Parent Borrower and its Restricted Subsidiaries in their vehicle
rental operations, including any such Vehicles being held for sale.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under subsections .21, .22, .23, .24, .25, .27, .28 or .33 of PBGC Regulation
Section 4043 or any successor regulation thereto.

 

“Repricing Transaction”:  other than in connection with a transaction involving
a Change of Control, the prepayment in full of the Tranche B-1 Term Loans by the
Borrowers with the proceeds of secured term loans (including, without
limitation, any new, amended or additional loans or Term Loans under this
Agreement, whether as a result of an amendment to this Agreement or otherwise),
that are broadly marketed or syndicated to banks and other institutional
investors in financings similar to the Tranche B-1 Term Loan Facility and having
an effective interest cost or weighted average yield (as determined prior to
such prepayment by the Administrative Agent consistent with generally accepted
financial practice and, in any event, excluding any arrangement, structuring,
syndication or commitment fees in connection therewith, and excluding any
performance or ratings based pricing grid that could result in a lower interest
rate based on future performance, but including any Eurocurrency Rate floor or

 

56

--------------------------------------------------------------------------------


 

similar floor that is higher than the then applicable Eurocurrency Rate) that is
less than the interest rate for or weighted average yield (as determined prior
to such prepayment by the Administrative Agent on the same basis) of the Tranche
B-1 Term Loans, including without limitation, as may be effected through any
amendment to this Agreement relating to the interest rate for, or weighted
average yield of, the Tranche B-1 Term Loans.

 

“Required Lenders”:  Lenders the Total Credit Percentages of which aggregate to
greater than 50.0%; provided that the Revolving Commitments (or, if the
Revolving Commitments have terminated or expired, the Revolving Loans and
interests in L/C Obligations and Swing Line Loans) and Term Loans in each case
held or deemed held by Defaulting Lenders shall be excluded for purposes of
making a determination of Required Lenders.

 

“Required Revolving Lenders”:  Lenders the Revolving Commitment Percentage of
which aggregate to greater than 50.0%; provided that the Revolving Commitments
(or, if the Revolving Commitments have terminated or expired, all Revolving
Loans and interests in L/C Obligations and Swing Line Loans) held or deemed held
by Defaulting Lenders shall be excluded for purposes of making a determination
of Required Revolving Lenders.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including laws, ordinances and regulations pertaining to zoning, occupancy and
subdivision of real properties; provided that the foregoing shall not apply to
any non-binding recommendation of any Governmental Authority.

 

“Responsible Officer”:  as to any Person, any of the following officers of such
Person:  (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent as a
Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, such chief financial officer, treasurer
or controller of such Person, (c) with respect to Section 7.7 and without
limiting the foregoing, the general counsel of such Person, (d) with respect to
ERISA matters, the senior vice president - human resources (or substantial
equivalent) of such Person and (e) any other individual designated as a
“Responsible Officer” for the purposes of this Agreement by the Board of
Directors of such Person.  For all purposes of this Agreement, the term
“Responsible Officer” shall mean a Responsible Officer of the Parent Borrower
unless the context otherwise requires.

 

“Restricted Fleet Cash”:  cash, Cash Equivalents, Investment Grade Securities
and Temporary Cash Investments of the Parent Borrower and its Subsidiaries that
are classified as “restricted” for financial statement purposes to be used for
the purchase of revenue earning vehicles and other specified uses under the
Parent Borrower’s and its Subsidiaries’ fleet financing facilities, including
any Rental Car LKE Program.

 

57

--------------------------------------------------------------------------------


 

“Restricted Payment”:  as defined in Section 8.5(a).

 

“Restricted Payment Transaction”:  any Restricted Payment permitted pursuant to
Section 8.5, any Permitted Payment, any Permitted Investment, or any transaction
specifically excluded from the definition of “Restricted Payment” (including
pursuant to the exception contained in clause (i) and the parenthetical
exclusions contained in clauses (ii) and (iii) of such definition).

 

“Restricted Subsidiary”:  any Subsidiary of the Parent Borrower other than an
Unrestricted Subsidiary.

 

“Reuters LIBOR Rates Page”:  as defined in the definition of “Eurocurrency Base
Rate” in this Section 1.1.

 

“Revolving Commitment”:  as to any Lender, the aggregate of its Tranche B-1
Revolving Commitments, Incremental Revolving Commitments, Extended Revolving
Commitments and Specified Refinancing Revolving Commitments; collectively, as to
all Lenders, the “Revolving Commitments.”

 

“Revolving Commitment Percentage”:  as to any Lender, the percentage of the
aggregate Revolving Commitments constituted by its Revolving Commitment (or, if
the Revolving Commitments have terminated or expired, the percentage which
(a) the sum of (i) such Lender’s then outstanding Revolving Loans (including in
the case of Revolving Loans made by such Lender in any Designated Foreign
Currency, the Dollar Equivalent of the aggregate unpaid principal amount
thereof) plus (ii) such Lender’s interests in the aggregate L/C Obligations and
Swing Line Loans then outstanding then constitutes of (b) the sum of (i) the
aggregate Revolving Loans of all the Lenders then outstanding (including in the
case of Revolving Loans made by such Lender in any Designated Foreign Currency,
the Dollar Equivalent of the aggregate unpaid principal amount thereof) plus
(ii) the aggregate L/C Obligations and Swing Line Loans then outstanding);
provided that for purposes of Sections 4.14(d) and (e), “Revolving Commitment
Percentage” shall mean the percentage of the aggregate Revolving Commitments
(disregarding the Revolving Commitment of any Defaulting Lender to the extent
its Swing Line Exposure or L/C Obligations are reallocated to the Non-Defaulting
Lenders) constituted by such Lender’s Revolving Commitment.

 

“Revolving Commitment Period”:  the Tranche B-1 Revolving Commitment Period, the
“Revolving Commitment Period” in respect of any Tranche of Extended Revolving
Commitments as set forth in the applicable Extension Amendment, the “Revolving
Commitment Period” in respect of any Tranche of Incremental Revolving
Commitments as set forth in the applicable Incremental Commitment Amendment or
the “Revolving Commitment Period” in respect of any Tranche of Specified
Refinancing Revolving Facilities as set forth in the applicable Specified
Refinancing Amendment, as the context may require.

 

“Revolving Exposure”: at any time the aggregate principal amount at such time of
all outstanding Revolving Loans (including in the case of Revolving Loans
denominated in any Designated Foreign Currency, the Dollar Equivalent of the
aggregate unpaid principal amount

 

58

--------------------------------------------------------------------------------


 

thereof).  The Revolving Exposure of any Lender at any time shall equal its
Revolving Commitment Percentage of the aggregate Revolving Exposure at such
time.

 

“Revolving Lender”:  any Lender having a Revolving Commitment and/or a Revolving
Loan outstanding hereunder.

 

“Revolving Loans”:  Tranche B-1 Revolving Loans, Incremental Revolving Loans,
Extended Revolving Loans and Specified Refinancing Revolving Loans, as the
context shall require.

 

“Rollover Indebtedness”:  Indebtedness of a Borrower or a Guarantor issued to
any Lender in lieu of such Lender’s pro rata portion of any repayment of Term
Loans made pursuant to Section 4.4(a) or (b)(i); so long as (other than in
connection with a refinancing in full of the Term Loans) such Indebtedness would
not have a weighted average life to maturity earlier than the remaining weighted
average life to maturity of the Term Loans being repaid.

 

“S&P”:  as defined in the definition of “Cash Equivalents” in this Section 1.1.

 

“Sale”:  any disposition of any company, any business or any group of assets
constituting an operating unit of a business, including any such disposition
occurring in connection with a transaction causing a calculation to be made
hereunder, or any designation of any Restricted Subsidiary as an Unrestricted
Subsidiary.

 

“Sanctioned Country”:  as defined in Section 5.22(b).

 

“Sanctioned Party”:  as defined in Section 5.22(b).

 

“Sanctions”:  as defined in Section 5.22(a).

 

“Schedule I Lender”: a Lender which is a Canadian chartered bank listed on
Schedule I of the Bank Act (Canada).

 

“Section 2.10 Additional Amendment”:  as defined in Section 2.10(c).

 

“SEC”:  the Securities and Exchange Commission.

 

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time.

 

“Security Documents”:  except during any Collateral Suspension Period, the
collective reference to each Mortgage related to any Mortgaged Property, the
Guarantee and Collateral Agreement and all other similar security documents
hereafter delivered to the Collateral Agent granting a Lien on any asset or
assets of any Person to secure the obligations and liabilities of the Loan
Parties hereunder and/or under any of the other Loan Documents or to secure any
guarantee of any such obligations and liabilities, including any security
documents executed and delivered or caused to be delivered to the Collateral
Agent pursuant to Section

 

59

--------------------------------------------------------------------------------


 

7.9(b),7.9(c) or 7.9(f), in each case, as amended, supplemented, waived or
otherwise modified from time to time.

 

“Senior 2018 4.25% Notes”:  the 4.25% Senior Notes due 2018 of the Parent
Borrower, as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

“Senior 2018 7.50% Notes”:  the 7.50% Senior Notes due 2018 of the Parent
Borrower, as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

“Senior 2019 Notes”:  the 6.75% Senior Notes due 2019 of the Parent Borrower, as
the same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Senior 2020 Notes”: the 5.875% Senior Notes due 2020 of the Parent Borrower, as
the same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Senior 2021 Notes”:  the 7.375% Senior Notes due 2021 of the Parent Borrower,
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

 

“Senior 2022 Notes”: the 6.250% Senior Notes due 2022 of the Parent Borrower, as
the same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Senior Credit Facility”:  the collective reference to this Agreement, any Loan
Documents, any notes and letters of credit (including any Letters of Credit)
issued pursuant hereto and any guarantee and collateral agreement, patent,
trademark or copyright security agreement, mortgages, letter of credit
applications and other guarantees, pledge agreements, security agreements and
collateral documents, and other instruments and documents, executed and
delivered pursuant to or in connection with any of the foregoing, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original agent and lenders or other agents and lenders or otherwise,
and whether provided under this Agreement or one or more other credit
agreements, indentures or financing agreements or otherwise, unless such
agreement, instrument or document expressly provides that it is not intended to
be and is not a Senior Credit Facility).  Without limiting the generality of the
foregoing, the term “Senior Credit Facility” shall include any agreement
(i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries of the Parent Borrower as
additional borrowers or guarantors thereunder, (iii) increasing the amount of
Indebtedness Incurred thereunder or available to be borrowed thereunder or
(iv) otherwise altering the terms and conditions thereof.

 

“Senior December 2010 Indenture”:  the Indenture governing the Senior 2021
Notes, dated as of December 20, 2010, among the Parent Borrower, the Subsidiary
Guarantors from time to time party thereto and Wells Fargo Bank, National
Association, as Trustee, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

60

--------------------------------------------------------------------------------


 

“Senior Euro 2019 Notes”: the Euro 4.375% Senior Notes due 2019 of Hertz
Holdings Netherlands B.V. guaranteed by the Parent Borrower, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Senior February 2011 Indenture”:  the Indenture governing the Senior 2019
Notes, dated as of February 8, 2011, among the Parent Borrower, the Subsidiary
Guarantors from time to time party thereto and Wells Fargo Bank, National
Association, as Trustee, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

“Senior Notes”:  the Senior 2018 7.50% Notes, Senior 2018 4.25% Notes, the
Senior Euro 2019 Notes, the Senior 2019 Notes, the Senior 2020 Notes, the Senior
2021 Notes, and the Senior 2022 Notes.

 

“Senior November 2013 Indenture”:  the Indenture governing the Senior Euro 2019
Notes, dated as of November 20, 2013, among Hertz Holdings Netherlands B.V., the
Parent Borrower, the Subsidiary Guarantors from time to time party thereto and
Wilmington Trust, National Association, as Trustee, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Senior October 2012 Indenture”:  the Indenture governing the Senior 2018 4.25%
Notes, the Senior 2020 Notes and the Senior 2022 Notes, dated as of October 16,
2012, among the Parent Borrower (as successor by merger to HDTFS, Inc.), the
Subsidiary Guarantors and Wells Fargo Bank, National Association, as Trustee, as
the same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Senior September 2010 Indenture”:  the Indenture governing the Senior 2018
7.50% Notes, dated as of September 30, 2010, among the Parent Borrower, the
Subsidiary Guarantors from time to time party thereto and Wells Fargo Bank,
National Association, as Trustee, as the same may be amended, supplemented,
waived or otherwise modified from time to time.

 

“Separation”:  collectively, (i) the distribution by the Parent Borrower of all
of the common stock of HERC to Hertz Investors and (ii) the distribution by HERC
Holdings of all of the common stock of HGH to the shareholders of HERC Holdings.

 

“Separation Agreement”:  the Separation and Distribution Agreement, dated as of
June 30, 2016, between HGH and HERC Holdings, as amended, supplemented, waived
or otherwise modified from time to time.

 

“Service Vehicles”: all Vehicles owned by the Parent Borrower or a Subsidiary of
Parent Borrower that are classified as “plant, property and equipment” in the
consolidated financial statements of the Parent Borrower that are not rented or
offered for rental by the Parent Borrower or any of its Subsidiaries, including
any such Vehicles being held for sale.

 

“Set”:  the collective reference to Eurocurrency Loans or BA Equivalent Loans of
a single Tranche and currency, the then current Interest Periods with respect to
all of which begin

 

61

--------------------------------------------------------------------------------


 

on the same date and end on the same later date (whether or not such
Eurocurrency Loans or BA Equivalent Loans shall originally have been made on the
same day).

 

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solicited Discounted Prepayment Amount”:  as defined in Section 4.4(f).

 

“Solicited Discounted Prepayment Notice”:  an irrevocable written notice of a
Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 4.4(f)(iv) substantially in the form of Exhibit L.

 

“Solicited Discounted Prepayment Offer”:  the irrevocable written offer by each
Lender, substantially in the form of Exhibit M, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date”:  as defined in Section 4.4(f).

 

“Solicited Discount Proration”:  as defined in Section 4.4(f).

 

“Solvent” and “Solvency”:  with respect to any Person on a particular date, the
condition that, on such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small amount of capital.

 

“Special Purpose Entity”:  (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables, and/or related assets and/or (ii) acquiring,
selling, leasing, financing or refinancing Vehicles and/or related rights
(including under leases, manufacturer warranties and buy-back programs, and
insurance policies) and/or assets (including managing, exercising and disposing
of any such rights and/or assets).

 

“Special Purpose Financing”:  any financing or refinancing of assets consisting
of or including Receivables and/or Vehicles of the Parent Borrower or any
Subsidiary that have been transferred to a Special Purpose Entity or made
subject to a Lien in a Financing Disposition.

 

“Special Purpose Financing Fees”:  distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

 

62

--------------------------------------------------------------------------------


 

“Special Purpose Financing Undertakings”:  representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Parent Borrower or any of its Restricted Subsidiaries that the Parent
Borrower determines in good faith are customary or otherwise necessary or
advisable in connection with a Special Purpose Financing or a Financing
Disposition; provided that (x) it is understood that Special Purpose Financing
Undertakings may consist of or include (i) reimbursement and other obligations
in respect of notes, letters of credit, surety bonds and similar instruments
provided for credit enhancement purposes or (ii) Hedging Obligations, or other
obligations relating to Interest Rate Agreements, Currency Agreements or
Commodities Agreements entered into by the Parent Borrower or any Restricted
Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, and (y) subject to the preceding clause (x), any such other
agreements and undertakings shall not include any Guarantee of Indebtedness of a
Special Purpose Subsidiary by the Parent Borrower or a Restricted Subsidiary
that is not a Special Purpose Subsidiary.

 

“Special Purpose Subsidiary”:  a Subsidiary of the Parent Borrower that (a) is
engaged solely in (x) the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time) and other
accounts and receivables (including any thereof constituting or evidenced by
chattel paper, instruments or general intangibles), all proceeds thereof and all
rights (contractual and other), collateral and other assets relating thereto
and/or (ii) acquiring, selling, leasing, financing or refinancing Vehicles
and/or related rights (including under leases, manufacturer warranties, and
buy-back programs, and insurance policies) and/or assets (including managing,
exercising and disposing of any such rights and/or assets), all proceeds thereof
and all rights (contractual and other), collateral and other assets relating
thereto and (y) any business or activities incidental or related to such
business and (b) is designated as a “Special Purpose Subsidiary” by the Parent
Borrower.

 

“Specified Discount”:  as defined in Section 4.4(f)(ii).

 

“Specified Discount Prepayment Amount”:  as defined in Section 4.4(f).

 

“Specified Discount Prepayment Notice”:  an irrevocable written notice of the
Parent Borrower of Specified Discount Prepayment made pursuant to
Section 4.4(f)(ii) substantially in the form of Exhibit N.

 

“Specified Discount Prepayment Response”:  the written response by each Lender,
substantially in the form of Exhibit O, to a Specified Discount Prepayment
Notice.

 

“Specified Discount Prepayment Response Date”:  as defined in Section 4.4(f).

 

“Specified Discount Proration”:  as defined in Section 4.4(f).

 

“Specified Existing Tranche”:  as defined in Section 2.10(a).

 

“Specified Rating”:  as defined in the definition of “Pricing Grid” in this
Section 1.1.

 

63

--------------------------------------------------------------------------------


 

“Specified Refinancing Amendment”:  an amendment to this Agreement effecting the
incurrence of Specified Refinancing Facilities in accordance with Section 2.11.

 

“Specified Refinancing Facilities”:  as defined in Section 2.11(a).

 

“Specified Refinancing Indebtedness”:  Indebtedness incurred by the Parent
Borrower and its Restricted Subsidiaries pursuant to and in accordance with
Section 2.11.

 

“Specified Refinancing Lenders”:  as defined in Section 2.11(b).

 

“Specified Refinancing Loans”:  as defined in Section 2.11(a).

 

“Specified Refinancing Revolving Commitment”:  as to any Lender, its obligation
to make Specified Refinancing Revolving Loans to, and/or participate in Swing
Line Loans made to, and/or participate in Letters of Credit issued on behalf of,
the Borrowers.

 

“Specified Refinancing Revolving Facilities”:  as defined in Section 2.11(a).

 

“Specified Refinancing Revolving Loans”:  as defined in Section 2.11(a).

 

“Specified Refinancing Term Loan Facilities”:  as defined in Section 2.11(a).

 

“Specified Refinancing Term Loans”:  as defined in Section 2.11(a).

 

“Specified Refinancing Tranche”:  Specified Refinancing Facilities with the same
terms and conditions made on the same day and any Supplemental Term Loan or
Supplemental Revolving Commitments and Loans in respect thereof, as applicable,
added to such Tranche pursuant to Section 2.9.

 

“Spin-Off Transaction Agreements”: collectively, the Separation Agreement, the
Tax Matters Agreement, the Tax Sharing Agreement, the Employee Matters
Agreement, the Intellectual Property Agreement, the Transition Services
Agreement and any other instruments, assignments, documents and agreements
contemplated thereby and executed in connection therewith.

 

“Spin-Off Transactions”:  collectively, any and all of the following (whether or
not consummated):  (i) the Separation, (ii) the entry into the Separation
Agreement and the other Spin-Off Transaction Agreements, and all the
transactions thereunder, (iii) the entry into this Agreement, and the initial
incurrence of Indebtedness hereunder, (iv) the refinancing in full of the
outstanding principal amount of all Indebtedness under the Predecessor ABL
Credit Agreement and the Predecessor Term Loan Credit Agreement and the
termination of each such agreement and (v) all other transactions relating to
any of the foregoing (including payment of fees and expenses related to any of
the foregoing).

 

“Spot Rate of Exchange”:  (i) with respect to any Designated Foreign Currency
(except as provided in clause (ii) below), at any date of determination thereof,
the spot rate of exchange in London that appears on the display page applicable
to such Designated Foreign Currency on the Reuters System (or such other page as
may replace such page for the purpose of

 

64

--------------------------------------------------------------------------------


 

displaying the spot rate of exchange in London), provided that if there shall at
any time no longer exist such a page, the spot rate of exchange shall be
determined by reference to another similar rate publishing service selected by
the Administrative Agent (and reasonably satisfactory to the Parent Borrower)
and, if no such similar rate publishing service is available, by reference to
the published rate of the Administrative Agent in effect at such date for
similar commercial transactions or (ii) with respect to any Letters of Credit
denominated in any Designated Foreign Currency (x) for the purposes of
determining the Dollar Equivalent of L/C Obligations and for the calculation of
L/C Fees and related commissions, the spot rate of exchange quoted in the Wall
Street Journal on the first Business Day of each month (or, if same does not
provide rates, by such other means reasonably satisfactory to the Administrative
Agent and the Parent Borrower) and (y) for the purpose of determining the Dollar
Equivalent of any Letter of Credit with respect to (A) a demand for payment of
any drawing under such Letter of Credit (or any portion thereof) to any L/C
Participants pursuant to Section 3.4(a) or (B) a notice from any Issuing Lender
for reimbursement of the Dollar Equivalent of any drawing (or any portion
thereof) under such Letter of Credit by the applicable Borrower pursuant to
Section 3.5, the market spot rate of exchange quoted by the Administrative Agent
on the date of such demand or notice, as applicable.

 

“Standby Letter of Credit”:  as defined in Section 3.1(b).

 

“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

 

“Sterling” and “₤”: the lawful currency of the United Kingdom.

 

“Submitted Amount”:  as defined in Section 4.4(f).

 

“Submitted Discount”:  as defined in Section 4.4(f).

 

“Subordinated Obligations”:  any Indebtedness of the Parent Borrower (whether
outstanding on the Closing Date or thereafter Incurred) that is expressly
subordinated in right of payment to the Loans pursuant to a written agreement.

 

“Subsidiary”:  as to any Person, any corporation, association, partnership or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other equity interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by (i) such Person or (ii) one or more
Subsidiaries of such Person.

 

“Subsidiary Borrower”:  each Restricted Subsidiary that is a Domestic Subsidiary
and a Wholly Owned Subsidiary that becomes a Borrower pursuant to a Subsidiary
Borrower Joinder, together with their respective successors and assigns, unless
and until such time as the respective Subsidiary Borrower ceases to be a
Borrower in accordance with the terms and

 

65

--------------------------------------------------------------------------------


 

provisions hereof.  Upon receipt of a Subsidiary Borrower Joinder, the
Administrative Agent shall promptly transmit each such notice to each of the
Lenders; provided that any failure to do so by the Administrative Agent shall
not in any way affect the status of any such Subsidiary as a Subsidiary Borrower
hereunder.

 

“Subsidiary Borrower Joinder”:  a joinder in substantially the form of Exhibit S
hereto, to be executed by each Subsidiary Borrower designated as such after the
Closing Date.

 

“Subsidiary Borrower Termination”:  a Subsidiary Borrower Termination delivered
to the Administrative Agent in accordance with Section 11.1(i), substantially in
the form of Exhibit T hereto.

 

“Subsidiary Guarantor”:  each Domestic Subsidiary (other than any Excluded
Subsidiary) of the Parent Borrower which executes and delivers a Subsidiary
Guaranty, in each case, unless and until such time as the respective Subsidiary
Guarantor (a) ceases to constitute a Domestic Subsidiary of the Parent Borrower,
(b) becomes an Excluded Subsidiary pursuant to the terms of this Agreement or
(c) is released from all of its obligations under the Subsidiary Guaranty in
accordance with the terms and provisions thereof.

 

“Subsidiary Guaranty”:  the guaranty of the obligations of the Borrowers under
the Loan Documents provided pursuant to the Guarantee and Collateral Agreement.

 

“Successor Company”:  as defined in Section 8.3(a).

 

“Supplemental Revolving Commitments”:  as defined in Section 2.9(a).

 

“Supplemental Term Loan Commitments”:  as defined in Section 2.9(a).

 

“Supplemental Term Loans”:  Term Loans made in respect of Supplemental Term Loan
Commitments.

 

“Swing Line Commitment”:  the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to Section 2.7.

 

“Swing Line Exposure”: at any time the aggregate principal amount at such time
of all outstanding Swing Line Loans.  The Swing Line Exposure of any Revolving
Lender at any time shall equal its Revolving Commitment Percentage of the
aggregate Swing Line Exposure at such time.

 

“Swing Line Lender”:  Barclays, in its capacity as provider of the Swing Line
Loans.

 

“Swing Line Loan”:  as defined in Section 2.7(a).

 

“Swing Line Loan Participation Certificate”:  a certificate substantially in the
form of Exhibit Q.

 

“Syndication Agent”:  as defined in the Preamble hereto.

 

66

--------------------------------------------------------------------------------


 

“Tax Matters Agreement”: the Tax Matters Agreement, dated as of June 30, 2016,
by and among HERC Holdings, HGH, HERC and the Parent Borrower.

 

“Tax Sharing Agreement”:  the (i) Tax Sharing Agreement, dated as of
December 21, 2005, among HERC Holdings, Hertz Investors and the Parent Borrower,
as supplemented and amended, and as the same may be further amended,
supplemented, waived or otherwise modified from time to time and (ii) any
substantially comparable successor agreement (as determined by the Parent
Borrower in good faith) between the Parent Borrower and any Parent, as the same
may be amended, supplemented, waived or otherwise modified from time to time in
accordance with this Agreement.

 

“Taxes”:  as defined in Section 4.11(a).

 

“Temporary Cash Investments”:  any of the following: (i) any investment in
(x) direct obligations of the United States of America, Canada, a member state
of the European Union or any country in whose currency funds are being held
pending their application in the making of an investment or capital expenditure
by the Parent Borrower or a Restricted Subsidiary in that country or with such
funds, or any agency or instrumentality of any thereof or obligations Guaranteed
by the United States of America, Canada or a member state of the European Union
or any country in whose currency funds are being held pending their application
in the making of an investment or capital expenditure by the Parent Borrower or
a Restricted Subsidiary in that country or with such funds, or any agency or
instrumentality of any of the foregoing, or obligations guaranteed by any of the
foregoing or (y) direct obligations of any foreign country recognized by the
United States of America rated at least “A” by S&P or “A-1” by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (ii) overnight bank deposits, and investments
in time deposit accounts, certificates of deposit, bankers’ acceptances and
money market deposits (or, with respect to foreign banks, similar instruments)
maturing not more than one year after the date of acquisition thereof issued by
(x) any bank or other institutional lender under a Credit Facility or any
affiliate thereof or (y) a bank or trust company that is organized under the
laws of the United States of America, any state thereof or any foreign country
recognized by the United States of America having capital and surplus
aggregating in excess of $250.0 million (or the foreign currency equivalent
thereof), (iii) repurchase obligations with a term of not more than 30 days for
underlying securities or instruments of the types described in clause (i) or
(ii) above entered into with a bank meeting the qualifications described in
clause (ii) above, (iv) Investments in commercial paper, maturing not more than
270 days after the date of acquisition, issued by a Person (other than that of
the Parent Borrower or any of its Subsidiaries), with a rating at the time as of
which any Investment therein is made of “P-2” (or higher) according to Moody’s
or “A-2” (or higher) according to S&P (or, in either case, the equivalent of
such rating by such organization or, if no rating of S&P or Moody’s then exists,
the equivalent of such rating by any nationally recognized rating organization),
(v) Investments in securities maturing not more than one year after the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “A-2” by S&P or “P-2” by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating

 

67

--------------------------------------------------------------------------------


 

organization), (vi) Indebtedness or Preferred Stock (other than of the Parent
Borrower or any of its Subsidiaries) having a rating of “A” or higher by S&P or
“A2” or higher by Moody’s (or, in either case, the equivalent of such rating by
such organization or, if no rating of S&P or Moody’s then exists, the equivalent
of such rating by any nationally recognized rating organization),
(vii) investment funds investing 95% of their assets in securities of the type
described in clauses (i) through (vi) above (which funds may also hold
reasonable amounts of cash pending investment and/or distribution), (viii) any
money market deposit accounts issued or offered by a domestic commercial bank or
a commercial bank organized and located in a country recognized by the United
States of America, in each case, having capital and surplus in excess of
$250.0 million (or the foreign currency equivalent thereof), or investments in
money market funds subject to the risk limiting conditions of Rule 2a-7 (or any
successor rule) of the SEC under the Investment Company Act, and (ix) similar
investments approved by the Board of Directors in the ordinary course of
business.  For the avoidance of doubt, for purposes of this definition and the
definitions of “Cash Equivalents,” “Investment Grade Rating,” “Pricing Grid,”
and “Specified Rating,” rating identifiers, watches and outlooks will be
disregarded in determining whether any obligations satisfy the rating
requirement therein or whether the Applicable Rating Threshold is satisfied, as
applicable.

 

“Term Credit Percentage”:  as to any Lender at any time, the percentage of the
aggregate outstanding Term Loans (if any) of the Lenders and aggregate unused
Term Loan Commitments of the Lenders (if any) then constituted by such Lender’s
outstanding Term Loans (if any) and such Lender’s unused Term Loan Commitments
(if any).

 

“Term Loans”:  Tranche B-1 Term Loans, Incremental Term Loans, Extended Term
Loans and Specified Refinancing Term Loans, as the context shall require.

 

“Term Loan Commitment”:  as to any Lender, the aggregate of its Tranche B-1 Term
Loan Commitments, Incremental Term Loan Commitment and Supplemental Term Loan
Commitments; collectively as to all Lenders the “Term Loan Commitments.”

 

“Term Loan Lender”:  any Lender having a Term Loan Commitment hereunder and/or a
Term Loan outstanding hereunder; and all such Lenders, collectively, the “Term
Loan Lenders”.

 

“Total Credit Percentage”:  as to any Lender at any time, the percentage which
(a) the sum of (i) such Lender’s Revolving Commitment then outstanding (or, if
the Revolving Commitments have terminated or expired, the sum of (x) such
Lender’s then outstanding Revolving Loans (including, in the case of Revolving
Loans made by such Lender in any Designated Foreign Currency, the Dollar
Equivalent of the aggregate unpaid principal amount thereof) plus (y) such
Lender’s interests in the aggregate L/C Obligations and Swing Line Loans then
outstanding) and (ii) such Lender’s then outstanding Term Loans (if any) and
such Lender’s unused Term Loan Commitments (if any) then outstanding constitutes
of (b) the sum of (i) the Revolving Commitments of all Lenders then outstanding
(or, if the Revolving Commitments have terminated or expired, the sum of (x) the
aggregate Revolving Loans of all the Lenders then outstanding (including, in the
case of Revolving Loans denominated in any Designated Foreign Currency, the
Dollar Equivalent of the aggregate unpaid principal amount thereof) plus (y) the
aggregate L/C Obligations and Swing Line Loans of all Lenders then outstanding)
and (ii) the

 

68

--------------------------------------------------------------------------------


 

aggregate outstanding Term Loans (if any) of all Lenders then outstanding and
aggregate unused Term Loan Commitments of all Lenders (if any) then outstanding.

 

“Term Loan Pricing Grid”:  with respect to Tranche B-1 Term Loans:

 

Consolidated
Total Corporate
Leverage Ratio

 

Applicable Margin
for ABR Loans

 

Applicable Margin for
Eurocurrency Loans

 

Greater than 3.50 to 1.00

 

1.75

%

2.75

%

Equal to or less than 3.50 to 1.00

 

1.50

%

2.50

%

 

“Total Leverage Excess Proceeds”:  as defined in Section 8.4(b).

 

“Total Liquidity”:  at any time, the sum of (a) the aggregate amount available
to be borrowed by any Loan Party under this Agreement and, to the extent not
constituting Consolidated Vehicle Indebtedness, any other revolving credit
facility plus (b) the Unrestricted Cash of the Parent Borrower and its
Restricted Subsidiaries.

 

“Trade Payables”:  with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

 

“Tranche”:  (i) with respect to Term Loans or commitments, refers to whether
such Term Loans or commitments (as applicable) are (1) Tranche B-1 Term Loans or
Tranche B-1 Term Loan Commitments, (2) Incremental Loans or Incremental Term
Loan Commitments with the same terms and conditions made on the same day and any
Supplemental Term Loans added to such Tranche pursuant to Section 2.9,
(3) Extended Term Loans (of the same Extension Series)  or (4) Specified
Refinancing Term Loan Facilities with the same terms and conditions made on the
same day and any Supplemental Term Loans added to such Tranche pursuant to
Section 2.9 and (ii) with respect to Revolving Loans or commitments, refers to
whether such Revolving Loans or commitments are (1) Tranche B-1 Revolving
Commitments or Tranche B-1 Revolving Loans, (2) Incremental Revolving
Commitments or Incremental Revolving Loans with the same terms and conditions
made on the same day and any Supplemental Revolving Commitments and Loans in
respect thereof added to such Tranche pursuant to Section 2.9, (3) Extended
Revolving Loans or Extended Revolving Commitments (of the same Extension Series)
or (4) Specified Refinancing Revolving Facilities with the same terms and
conditions made on the same day any Supplemental Revolving Commitments and Loans
in respect thereof added to such Tranche pursuant to Section 2.9.

 

69

--------------------------------------------------------------------------------


 

“Tranche B-1 Revolving Commitment Period”:  the period from and including the
Closing Date to but not including the Tranche B-1 Revolving Maturity Date, or
such earlier date as the Tranche B-1 Revolving Commitments shall terminate as
provided herein.

 

“Tranche B-1 Revolving Commitment”:  as to any Lender, its obligation to make
Tranche B-1 Revolving Loans to, and/or make or participate in Swing Line Loans
made to, and/or issue or participate in Letters of Credit issued on behalf of,
the Borrowers in an aggregate amount not to exceed at any one time outstanding
the amount set forth opposite such Lender’s name in Schedule A-2 under the
heading “Tranche B-1 Revolving Commitment” or, in the case of any Lender that is
an Assignee, the amount of the assigning Lender’s Tranche B-1 Revolving
Commitment assigned to such Assignee pursuant to Section 11.6(b) (in each case
as such amount may be adjusted from time to time as provided herein);
collectively, as to all the Lenders, the “Tranche B-1 Revolving Commitments.” 
The original amount of the aggregate Tranche B-1 Revolving Commitments of the
Lenders is $1,700.0 million.

 

“Tranche B-1 Revolving Loans”:  as defined in Section 2.1(b).

 

“Tranche B-1 Revolving Maturity Date”:  the fifth anniversary of the Closing
Date.

 

“Tranche B-1 Term Loan Commitment”:  the commitment of a Lender to make or
otherwise fund an Tranche B-1 Term Loan pursuant to Section 2.1(a)(i) in an
aggregate amount not to exceed at any one time outstanding the amount set forth
opposite such Lender’s name on Schedule A-1 under the heading “Tranche B-1 Term
Loan Commitment”; collectively, as to all the Lenders, the “Tranche B-1 Term
Loan Commitments.”  The aggregate amount of the Tranche B-1 Term Loan
Commitments as of the Closing Date is $700.0 million.

 

“Tranche B-1 Term Loan Maturity Date”:  the seventh anniversary of the Closing
Date.

 

“Tranche B-1 Term Loan”:  as defined in Section 2.1(a).

 

“Transition Services Agreement”: the Transition Services Agreement, dated as of
June 30, 2016, by and among HERC Holdings and HGH, as amended, supplemented,
waived or otherwise modified from time to time.

 

“Treasury Capital Stock”:  as defined in Section 8.5(b)(i).

 

“Transferee”:  any Participant or Assignee.

 

“Treaty”:  the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986 and
the Maastricht Treaty (which was signed on February 7, 1992 and came into force
on November 1, 1993) and as may, from time to time, be further amended,
supplemented or otherwise modified.

 

“Type”:  the type of Loan determined based on the currency in which the same is
denominated, and the interest option applicable thereto, with there being
multiple Types of

 

70

--------------------------------------------------------------------------------


 

Loans hereunder, namely ABR Loans and Eurocurrency Loans in each of the
Designated Foreign Currencies and Canadian Prime Rate Loans and BA Equivalent
Loans.

 

“UCC”:  the Uniform Commercial Code as in effect in the State of New York from
time to time.

 

“Underfunding”:  the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan,
determined as of such valuation date, allocable to such accrued benefits.

 

“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, as the
same may be amended from time to time.

 

“Unrestricted Cash”:  as at any date of determination, the aggregate amount of
cash, Cash Equivalents and Temporary Cash Investments included in the cash
accounts listed on the consolidated balance sheet of the Parent Borrower and its
consolidated Subsidiaries as of the last day of the Parent Borrower’s fiscal
month ending immediately prior to such date of determination for which a
consolidated balance sheet is available to the extent such cash is not
classified as “restricted” for financial statement purposes (unless so
classified solely (w) because of any provision under the Loan Documents or any
other agreement or instrument governing other Indebtedness that is subject to
any Intercreditor Agreement or any Other Intercreditor Agreement or (x) because
they are subject to a Lien securing the Obligations under the Loan Documents or
other Indebtedness that is subject to any Intercreditor Agreement or any Other
Intercreditor Agreement or (y) because they are (or will be) used to cash
collateralize or otherwise support any funded letter of credit facility or
(z) because they are to be used for specified purposes in connection with a
Special Purpose Financing relating to, or other financing secured by, Customer
Receivables); provided that solely for purposes of any calculation of
Consolidated First Lien Leverage Ratio in connection with any incurrence of
Indebtedness that is secured pursuant to Section 8.2(p) or Section 8.2(k)(1) in
respect of Indebtedness incurred pursuant to clause (i) of the definition of
“Maximum Incremental Facilities Amount”, “Unrestricted Cash” shall not include
any proceeds of such Indebtedness borrowed at the time of determination of such
ratio.

 

“Unrestricted Subsidiary”:  (i) any Subsidiary of the Parent Borrower that at
the time of determination is an Unrestricted Subsidiary, as designated by the
Board of Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Subsidiary of
the Parent Borrower (including any newly acquired or newly formed Subsidiary of
the Parent Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Capital Stock or Indebtedness of, or owns or
holds any Lien on any property of, the Parent Borrower or any other Restricted
Subsidiary of the Parent Borrower that is not a Subsidiary of the Subsidiary to
be so designated; provided, that (A) such designation was made at or prior to
the Closing Date (and any such Subsidiary so designated is set forth on Schedule
C hereto), or (B) the Subsidiary to be so designated has total consolidated
assets of $1,000 or less or (C) if such Subsidiary has consolidated assets
greater than $1,000, then such designation would be permitted under Section 8.5.
The Board of Directors

 

71

--------------------------------------------------------------------------------


 

may designate any Unrestricted Subsidiary to be a Restricted Subsidiary;
provided, that immediately after giving effect to such designation, (x) the
Parent Borrower shall be in compliance with the financial covenant set forth in
Section 8.9 as of the end of the Most Recent Four Quarter Period for which
financial statements have been delivered pursuant to Section 7.1 or (y) such
Subsidiary shall be a Special Purpose Subsidiary with no Indebtedness
outstanding other than Indebtedness that is not recourse to the Company or any
Restricted Subsidiary that is not a Special Purpose Subsidiary (other than with
respect to Special Purpose Financing Undertakings).  Any such designation by the
Board of Directors shall be evidenced to the Administrative Agent by promptly
delivering to the Administrative Agent a copy of the resolution of the Parent
Borrower’s Board of Directors giving effect to such designation and a
certificate signed by a Responsible Officer of the Parent Borrower certifying
that such designation complied with the foregoing provisions.

 

“U.S. Tax Compliance Certificate”:  as defined in Section 4.11(b).

 

“Vehicle Rental Concession”:  any right, whether or not exclusive, to conduct a
Vehicle rental business at a Public Facility, or to pick up or discharge persons
or otherwise to possess or use all or part of a Public Facility in connection
with such a business, and any related rights or interests.

 

“Vehicle Rental Concession Rights”:  all of the following:  (a) any Vehicle
Rental Concession, (b) any rights of the Parent Borrower, any Subsidiary thereof
or any Franchisee under or relating to (i) any law, regulation, license, permit,
request for proposals, invitation to bid, lease, agreement or understanding with
a Public Facility Operator in connection with which a Vehicle Rental Concession
has been or may be granted to the Parent Borrower, any Subsidiary or any
Franchisee and (ii) any agreement with, or Investment or other interest or
participation in, any Person, property or asset required (x) by any such law,
ordinance, regulation, license, permit, request for proposals, invitation to
bid, lease, agreement or understanding or (y) by any Public Facility Operator as
a condition to obtaining or maintaining a Vehicle Rental Concession and (c) any
liabilities or obligations relating to or arising in connection with any of the
foregoing.

 

“Vehicles”:  vehicles owned or operated by, or leased or rented to or by, the
Parent Borrower or any of its Subsidiaries, including automobiles, trucks,
tractors, trailers, vans, sport utility vehicles, buses, campers, motor homes,
motorcycles and other motor vehicles.

 

“Voting Stock”:  in relation to a Person, shares of Capital Stock entitled to
vote generally in the election of directors to the board of directors or
equivalent governing body of such Person.

 

“Wholly Owned Subsidiary”:  as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary (other than director’s
qualifying shares, shares held by nominees or such other de minimis portion
thereof to the extent required by law).

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time

 

72

--------------------------------------------------------------------------------


 

to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Other Definitional Provisions.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
Notes, any other Loan Document or any certificate or other document made or
delivered pursuant hereto.  Any reference to any Person shall be construed to
include such Person’s successors and assigns permitted hereunder.

 

(b)                                 As used herein and in any Notes and any
other Loan Document, and any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms relating to Holdings and its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  Any
determination made by Holdings, the Parent Borrower or any Subsidiary pursuant
to a provision of this Agreement that refers to “as determined by the Parent
Borrower in good faith,” “in the good faith determination of the Parent
Borrower” and words of similar import shall be conclusive.  Unless otherwise
expressly provided herein, any definition of or reference to any agreement
(including this Agreement and the other Loan Documents), instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as amended, supplemented, waived or otherwise modified from time
to time (subject to any restrictions on such amendments, supplements, waivers or
modifications set forth herein).

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(e)                                  For purposes of determining any financial
ratio or making any financial calculation for any four fiscal quarter period (or
portion thereof) ending immediately prior to the Closing Date, the components of
such financial ratio or financial calculation shall be determined on a pro forma
basis to give effect to the Spin-Off Transactions as if they had occurred at the
beginning of such four-quarter period; and each Person that is (or ceases to be)
a Restricted Subsidiary upon giving effect to the Spin-Off Transactions shall be
deemed to be (or to have ceased to be) a Restricted Subsidiary for purposes of
the components of such financial ratio or financial calculation as of the
beginning of such four-quarter period.

 

(f)                                   Any financial ratios required to be
maintained pursuant to this Agreement (or required to be satisfied in order for
a specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and

 

73

--------------------------------------------------------------------------------


 

rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

(g)                                  Any references in this Agreement to “cash
and/or Cash Equivalents”, “cash, Cash Equivalents, Investment Grade Securities
and/or Temporary Cash Investments” or any similar combination of the foregoing
shall be construed as not double counting cash or any other applicable amount
which would otherwise be duplicated therein.

 

(h)                                 In connection with any action being taken in
connection with a Limited Condition Transaction, for purposes of determining
compliance with any provision of this Agreement which requires that no Default,
Event of Default or specified Event of Default, as applicable, has occurred, is
continuing or would result from any such action, as applicable, such condition
shall, at the option of the Parent Borrower, be deemed satisfied, so long as no
Default, Event of Default or specified Event of Default, as applicable, exists
on the date the definitive agreements for such Limited Condition Transaction are
entered into or irrevocable notice of redemption, repurchase, defeasance,
satisfaction and discharge or repayment of Indebtedness, Disqualified Stock or
Preferred Stock is given.  For the avoidance of doubt, if the Parent Borrower
has exercised its option under the first sentence of this clause (h), and any
Default, Event of Default or specified Event of Default, as applicable, occurs
following the date the definitive agreements for the applicable Limited
Condition Transaction were entered into or irrevocable notice of redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Stock or Preferred Stock is given and prior to the consummation of
such Limited Condition Transaction, any such Default, Event of Default or
specified Event of Default, as applicable, shall be deemed to not have occurred
or be continuing for purposes of determining whether any action being taken in
connection with such Limited Condition Transaction is permitted hereunder.

 

(i)                                     In connection with any action being
taken in connection with a Limited Condition Transaction, for purposes of:

 

(i)                                     determining compliance with any
provision of this Agreement which requires the calculation of the Consolidated
First Lien Leverage Ratio or the Consolidated Total Corporate Leverage Ratio; or

 

(ii)                                  testing baskets set forth in this
Agreement (including baskets measured as a percentage of Consolidated Tangible
Assets);

 

in each case, at the option of the Parent Borrower (the Parent Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCA Election”), the date of determination of whether any such
action is permitted hereunder, shall be deemed to be the date the definitive
agreements for such Limited Condition Transaction are entered into or
irrevocable notice of redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness, Disqualified Stock or Preferred Stock is
given, as applicable (the “LCA Test Date”), and if, after giving pro forma
effect to the Limited Condition Transaction and the other transactions to be
entered into in connection therewith (including any Incurrence or Discharge of
Indebtedness and the use of proceeds of such Incurrence) as if they had occurred
at the beginning of the most recent four consecutive fiscal quarters ending
prior to the LCA Test

 

74

--------------------------------------------------------------------------------


 

Date for which consolidated financial statements of the Parent Borrower are
available, the Parent Borrower could have taken such action on the relevant LCA
Test Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with.  For the avoidance of doubt, if the Parent
Borrower has made an LCA Election and any of the ratios, baskets or amounts for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio, basket or amount, including due
to fluctuations in Consolidated EBITDA or Consolidated Tangible Assets of the
Parent Borrower or the Person subject to such Limited Condition Transaction or
any applicable currency exchange rate, at or prior to the consummation of the
relevant transaction or action, such baskets, ratios or amounts will not be
deemed to have been exceeded as a result of such fluctuations.  If the Parent
Borrower has made an LCA Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to the Incurrence of Indebtedness or Liens, or the making of
Restricted Payments, Asset Dispositions, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of the Parent Borrower or the
designation of an Unrestricted Subsidiary on or following the relevant LCA Test
Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio or basket shall be calculated on a
pro forma basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any Incurrence or Discharge of
Indebtedness and the use of proceeds of such Incurrence) have been consummated;
provided that, with respect to the making of Restricted Payments on or following
the relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the definitive agreement for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, any such ratio shall also be calculated
on a pro forma basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any Incurrence or Discharge of
Indebtedness and the use of proceeds of such Incurrence) have not been
consummated.

 

1.3                               Appointment of Borrower Representative.  Each
Borrower hereby designates the Parent Borrower as its borrower representative. 
The borrower representative will be acting as agent, attorney-in-fact and
representative on each of the Borrowers’ behalf for the purposes of issuing
notices of Borrowing and notices of conversion/continuation of any Loans
pursuant to Section 2 and Section 4 or similar notices, giving instructions with
respect to the disbursement of the proceeds of the Loans, selecting interest
rate options, requesting Letters of Credit, giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents and
taking all other actions (including in respect of compliance with covenants) on
behalf of any Borrower or the Borrowers under the Loan Documents.  The Parent
Borrower hereby accepts such appointment.  Each Borrower agrees that each
notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by the Parent Borrower shall be deemed for all
purposes to have been made by such Borrower and shall be binding upon and
enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.

 

1.4                               Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document, each party hereto

 

75

--------------------------------------------------------------------------------


 

acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured (all such liabilities, other than any Excluded Liability, the “Covered
Liabilities”), may be subject to the Write-Down and Conversion Powers and agrees
and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers to any such Covered Liability arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such Covered Liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such Covered Liability;

 

(ii)                                  a conversion of all, or a portion of, such
Covered Liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such Covered Liability under this Agreement or any other Loan
Document; or

 

(iii)                               the variation of the terms of such Covered
Liability in connection with the exercise of the Write-Down and Conversion
Powers.

 

Notwithstanding anything to the contrary herein, nothing contained in this
Section 1.4 shall modify or otherwise alter the rights or obligations with
respect to any liability that is not a Covered Liability.

 

SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS.

 

2.1                               Loans.

 

(a)                                 Term Loans.

 

(i)                                     Subject to the terms and conditions
hereof, each Lender holding an Tranche B-1 Term Loan Commitment severally agrees
to make, in Dollars, in a single draw on the Closing Date, one or more term
loans (each, an “Tranche B-1 Term Loan”) to the Borrowers (on a joint and
several basis as between the Borrowers) in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name in Schedule A-1 under
the heading “Tranche B-1 Term Loan Commitment”, as such amount may be adjusted
or reduced pursuant to the terms hereof.

 

(ii)                                  The Tranche B-1 Term Loans, except as
hereinafter provided, shall, at the option of the Parent Borrower, be incurred
and maintained as, and/or converted into, ABR Loans or Eurocurrency Loans.

 

76

--------------------------------------------------------------------------------


 

(iii)                               The Tranche B-1 Term Loans shall be made by
each such Lender in an aggregate principal amount which does not exceed the
Tranche B-1 Term Loan Commitment of such Lender.

 

(iv)                              Once repaid, the Tranche B-1 Term Loans
incurred hereunder may not be reborrowed.  On the Closing Date (after giving
effect to the incurrence of Tranche B-1 Term Loans on such date), the Tranche
B-1 Term Loan Commitment of each Lender shall terminate.

 

(b)                                 Revolving Commitments.

 

(i)                                     Subject to the terms and conditions
hereof, each Lender holding a Tranche B-1 Revolving Commitment severally agrees
to make revolving credit loans (together, the “Tranche B-1 Revolving Loans”) to
the Borrowers (on a joint and several basis as between the Borrowers) from time
to time in Dollars or, at the request of the Parent Borrower, in any Designated
Foreign Currency during the Tranche B-1 Revolving Commitment Period in an
aggregate principal amount at any one time outstanding the Dollar Equivalent of
which, when added to such Lender’s Revolving Commitment Percentage of the sum of
the Dollar Equivalent of the then outstanding L/C Obligations and the then
outstanding Swing Line Loans, does not exceed the amount of such Lender’s
Revolving Commitment then in effect (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) (it being understood and
agreed that the Administrative Agent shall calculate the Dollar Equivalent of
the then outstanding Revolving Loans in any Designated Foreign Currency and, to
the extent applicable, the then outstanding L/C Obligations in respect of any
Letters of Credit denominated in any Designated Foreign Currency on the date on
which the Parent Borrower has given the Administrative Agent a notice of
borrowing with respect to any Revolving Loan for purposes of determining
compliance with this Section 2.1(b)).  During the Tranche B-1 Revolving
Commitment Period, the Borrowers may use the Tranche B-1 Revolving Commitments
by borrowing, prepaying the Tranche B-1 Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.

 

(ii)                                  Except as hereinafter provided, Revolving
Loans shall, at the option of the Parent Borrower, (x) in the case of Revolving
Loans denominated in Dollars, be incurred and maintained as, and/or converted
into, ABR Loans or Eurocurrency Loans, (y) in the case of Revolving Loans
denominated in Canadian Dollars, be incurred and maintained as, and/or converted
into, Canadian Prime Rate Loans or BA Equivalent Loans and (z) in the case of
Revolving Loans denominated in any Designated Foreign Currency (other than
Canadian Dollars), be incurred and maintained as Eurocurrency Loans.

 

77

--------------------------------------------------------------------------------


 

2.2                               Reserved.

 

2.3                               Reserved.

 

2.4                               Notes.

 

(a)                                 The Borrowers agree that, upon the request
to the Administrative Agent by any Lender made on or prior to the Closing Date
or in connection with any assignment pursuant to Section 11.6(b), in order to
evidence such Lender’s Loan, the Borrowers will execute and deliver to such
Lender a promissory note substantially in the form of Exhibit A-1, A-2 or A-3,
as applicable (each, as amended, supplemented, replaced or otherwise modified
from time to time, a “Note”), in each case with appropriate insertions therein
as to payee, date and principal amount, payable to such Lender and in a
principal amount equal to the unpaid principal amount of the applicable Loans
made (or acquired by assignment pursuant to Section 11.6(b)) by such Lender to
the Borrowers.  Each Note in respect of the Tranche B-1 Revolving Loans and each
Note in respect of the Tranche B-1 Term Loans shall be dated the Closing Date. 
Each Note shall be payable as provided in Section 2.4(b)  (in the case of
Tranche B-1 Term Loans) or be stated to mature on the applicable Maturity Date
(in the case of Revolving Loans), and provide for the payment of interest in
accordance with Section 4.1.

 

(b)                                 The aggregate Tranche B-1 Term Loans of all
Lenders shall be payable in consecutive quarterly installments beginning
September 30, 2016, up to and including the Tranche B-1 Term Loan Maturity Date
(subject to reduction as provided in Section 4.4), on the dates set forth below
and in the principal amounts, subject to adjustment as set forth below, equal to
the respective amounts set forth below (together with all accrued interest
thereon) opposite the applicable installment dates (or, if less, the aggregate
amount of such Term Loans then outstanding):

 

Date

 

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the Tranche
B-1 Term Loan Maturity Date

 

0.25% of the aggregate original principal amount of the Tranche B-1 Term Loans
on the Closing Date

Tranche B-1 Term Loan Maturity Date

 

All unpaid aggregate principal amounts of any outstanding Tranche B-1 Term Loans

 

(c)                                  The Borrowers, jointly and severally,
hereby unconditionally promise to pay to the Administrative Agent in the
currency in which the applicable Loans are denominated for the account of:  (i) 
each Lender the then unpaid principal amount of each Tranche B-1 Term Loan of
such Lender made to the Borrowers, on the Tranche B-1 Term Loan Maturity Date
(or such earlier date on which the Tranche B-1 Term Loans become due and payable
pursuant to Section 9), (ii) each Lender the then unpaid principal amount of
each Tranche B-1 Revolving

 

78

--------------------------------------------------------------------------------


 

Loan of such Lender made to the Borrowers, on the Tranche B-1 Revolving Maturity
Date (or such earlier date on which the Tranche B-1 Revolving Loans become due
and payable pursuant to Section 9) and (iii) the Swing Line Lender, the then
unpaid principal amount of the Swing Line Loans made to the Borrowers, on the
Tranche B-1 Revolving Maturity Date (or such earlier date on which the Swing
Line Loans become due and payable pursuant to Section 9).

 

2.5                               Reserved.

 

2.6                               Procedure for Borrowing.

 

(a)                                 The Parent Borrower shall give the
Administrative Agent notice specifying the identity of each applicable Borrower
(if not the Parent Borrower), the amount of the Tranche B-1 Term Loans to be
borrowed on the Closing Date (which notice must have been received by the
Administrative Agent prior to 12:30 P.M., New York City time (or such later time
as may be agreed by the Administrative Agent in its reasonable discretion) at
least two Business Days prior to the Closing Date, and shall be irrevocable
after funding).  Upon receipt of such notice the Administrative Agent shall
promptly notify each applicable Lender thereof.  Each Lender having an Tranche
B-1 Term Loan Commitment will make the amount of its pro rata share of the
Tranche B-1 Term Loan Commitments available, in each case for the account of the
applicable Borrower at the office of the Administrative Agent specified in
Section 11.2 prior to 12:00 P.M., New York City time (or, if the time period for
the Parent Borrower’s delivery of notice was extended, such later time as agreed
to by the Parent Borrower and the Administrative Agent in its reasonable
discretion, but in no event less than one hour following notice) on the Closing
Date in funds immediately available to the Administrative Agent.  The
Administrative Agent shall on such date credit the account of the applicable
Borrower on the books of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.

 

(b)                                 The Borrowers may borrow under the Revolving
Commitments during the applicable Revolving Commitment Period on any Business
Day; provided that the Parent Borrower shall give the Administrative Agent
notice (which notice shall be irrevocable if the Borrowing Date is not the
Closing Date and must be received by the Administrative Agent prior to
(a) (x) in the case of Revolving Loans denominated in a currency other than
Australian Dollars, 12:00 P.M., New York City time (or such later time as may be
agreed by the Administrative Agent in its reasonable discretion), at least two
Business Days prior to the Closing Date and (y) in the case of Revolving Loans
denominated in Australian Dollars, 12:00 P.M., New York City time (or such later
time as may be agreed by the Administrative Agent in its reasonable discretion),
at least five Business Days prior to the Closing Date, in each of clause (x) and
(y) if the requested Borrowing Date is the Closing Date, (b) 1:00 P.M., New York
City time, at least three Business Days (or such shorter period as may be agreed
by the Administrative Agent in its reasonable discretion) prior to the requested
Borrowing Date (if such Borrowing Date is not the Closing Date), if all or any
part of the requested Revolving Loans are to be initially Eurocurrency Loans or
BA Equivalent Loans, (c) 12:00 P.M., New York City time (or such later time as
may be agreed to by the Administration Agent in its reasonable discretion), at
least one Business Day prior to the requested Borrowing Date (if such Borrowing
Date is not the Closing Date), for ABR Loans or Canadian Prime Rate Loans) or
(d) 12:00 P.M., New York City time (or such later time as may be agreed to by
the Administration Agent in its reasonable

 

79

--------------------------------------------------------------------------------


 

discretion), at least five Business Day prior to the requested Borrowing Date
(if such Borrowing Date is not the Closing Date), for Eurocurrency Loans
denominated in Australian Dollars), in each case specifying (i) the amount to be
borrowed, (ii) the identity of each applicable Borrower (if not the Parent
Borrower), (iii) the requested Borrowing Date, (iv) whether the borrowing is to
be of Loan denominated in Dollars, Euro or another Designated Foreign Currency,
(v) whether the borrowing is to be of Eurocurrency Loans, ABR Loans, BA
Equivalent Loans, Canadian Prime Rate Loans or a combination thereof and (vi) if
the borrowing is to be entirely or partly of Eurocurrency Loans or BA Equivalent
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Periods therefor.

 

(c)                                  (x) Each borrowing of ABR Loans under the
Revolving Commitments shall be in an amount equal to, except any ABR Loan to be
used solely to pay a like amount of outstanding Reimbursement Amount or Swing
Line Loans, $1.0 million or a whole multiple of $500,000 in excess thereof (or,
if the then Available Revolving Commitments are less than $1.0 million, such
lesser amount), (y) the Dollar Equivalent of the principal amount of each
borrowing of Canadian Prime Rate Loans under the Revolving Commitments shall be
in an amount equal to, except any Canadian Prime Loan to be used solely to pay a
like amount of outstanding Reimbursement Amount, $1.0 million or a whole
multiple of $500,000 in excess thereof (or, if the then Available Revolving
Commitments are less than $1.0 million, such lesser amount) and (z) each
borrowing of Eurocurrency Loans under the Revolving Commitments shall be in an
amount equal to (or, in the case of Eurocurrency Loans to be made in any
Designated Foreign Currency, the Dollar Equivalent of the principal amount
thereof shall be in an amount equal to) $1.0 million or a whole multiple of
$500,000 in excess thereof.  Upon receipt of any such notice from the Parent
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof.  Subject to the satisfaction of the conditions precedent specified in
Section 6.2 (and, Section 6.1, in the case of an initial Borrowing hereunder on
the Closing Date), each Lender shall make the amount of its pro rata share of
each borrowing of Revolving Loans available to the Administrative Agent for the
account of the applicable Borrower at the office of the Administrative Agent
specified in Section 11.2 prior to (i) 2:30 P.M. New York City time, in the case
of Loans denominated in Dollars, (ii) 3:00 P.M. New York City time, one Business
Day prior to the requested Borrowing Date, in the case of Loans denominated in
Australian Dollars and (iii) 8:00 A.M. New York City time in the case of Loans
denominated in Euro or other applicable Designated Foreign Currency (other than
Australian Dollars) (or 10:00 A.M., New York City time in the case of an initial
borrowing hereunder (or, if the time period for the Parent Borrower’s delivery
of notice was extended, such later time as agreed to by the Parent Borrower and
the Administrative Agent in its reasonable discretion, but in no event less than
one hour following notice)), or at such other office of the Administrative Agent
or at such other time as to which the Administrative Agent shall notify such
Lender and the Parent Borrower reasonably in advance of the Borrowing Date with
respect thereto, on the Borrowing Date requested by the Parent Borrower in
Dollars or the applicable Designated Foreign Currency and in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to the applicable Borrower by the Administrative Agent crediting the
account of the applicable Borrower on the books of the Administrative Agent with
the aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

 

80

--------------------------------------------------------------------------------


 

2.7                               Swing Line Commitments.

 

(a)                                 Subject to the terms and conditions hereof,
the Swing Line Lender agrees to make swing line loans (individually, a “Swing
Line Loan”; collectively, the “Swing Line Loans”) to the Borrowers (on a joint
and several basis as between the Borrowers) from time to time during the Tranche
B-1 Revolving Commitment Period in an aggregate principal amount at any one time
outstanding not to exceed an amount agreed from time to time between the Parent
Borrower and the Swing Line Lender, but in any event not greater than $250.0
million; provided that at no time may the sum of the Dollar Equivalent of the
then outstanding Swing Line Loans, Revolving Loans and L/C Obligations exceed
the Revolving Commitments then in effect.  Amounts borrowed by the Borrowers
under this Section 2.7 may be repaid and, through but excluding the Tranche B-1
Revolving Maturity Date, reborrowed.  All Swing Line Loans made to the Borrowers
shall be made in Dollars as ABR Loans and shall not be entitled to be converted
into Eurocurrency Loans.  The Parent Borrower shall give the Swing Line Lender
irrevocable notice (which notice must be received by the Swing Line Lender prior
to 12:00 P.M., New York City time (or such later time as may be agreed by the
Swing Line Lender in its reasonable discretion) on the requested Borrowing Date
specifying the identity of each applicable Borrower (if not the Parent Borrower)
and the amount of the requested Swing Line Loan, which shall be in a minimum
amount of $1.0 million or whole multiples of $500,000 in excess thereof.

 

(b)                                 The Swing Line Lender, at any time in its
sole and absolute discretion, may, and, at any time as there shall be a Swing
Line Loan outstanding for more than seven Business Days, the Swing Line Lender
shall, on behalf of the Parent Borrower (which hereby irrevocably directs and
authorizes the Swing Line Lender to act on its behalf), request (provided that
such request shall be deemed to have been automatically made upon the occurrence
of an Event of Default under Section 9(f)) each Revolving Lender, including the
Swing Line Lender, to make a Revolving Loan as an ABR Loan in an amount equal to
such Lender’s Revolving Commitment Percentage of the principal amount of all
Swing Line Loans (a “Mandatory Revolving Loan Borrowing”) in an amount equal to
such Revolving Lender’s Revolving Commitment Percentage of the principal amount
of all of the Swing Line Loans (collectively, the “Refunded Swing Line Loans”)
outstanding on the date such notice is given; provided that the provisions of
this subsection shall not affect the joint and several obligations of the
Borrowers to prepay Swing Line Loans in accordance with the provisions of
Section 4.4(b)(iii).  Unless the Revolving Commitments shall have expired or
terminated (in which event the procedures of paragraph (c) of this Section 2.7
shall apply), each Revolving Lender hereby agrees to make the proceeds of its
Revolving Loan (including any Eurocurrency Loan) available to the Administrative
Agent for the account of the Swing Line Lender at the office of the
Administrative Agent prior to 12:00 noon, New York City time, in funds
immediately available on the Business Day next succeeding the date such notice
is given notwithstanding (i) that the amount of the Mandatory Revolving Loan
Borrowing may not comply with the minimum amount for Revolving Loans otherwise
required hereunder, (ii) whether any conditions specified in Section 6.2 are
then satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) the date of such Mandatory Revolving Loan Borrowing and (v) the amount of
the Revolving Commitment of such, or any other, Lender at such time.  The
proceeds of such Revolving Loans (including any Eurocurrency Loan) shall be
immediately applied to repay the Refunded Swing Line Loans.

 

81

--------------------------------------------------------------------------------


 

(c)                                  If the Revolving Commitments shall expire
or terminate at any time while Swing Line Loans are outstanding, each Revolving
Lender shall, at the option of the Swing Line Lender, exercised reasonably,
either (i) notwithstanding the expiration or termination of the Revolving
Commitments, make a Revolving Loan as an ABR Loan (which Revolving Loan shall be
deemed a “Revolving Loan” for all purposes of this Agreement and the other Loan
Documents) or (ii) purchase an undivided participating interest in such Swing
Line Loans, in either case in an amount equal to such Revolving Lender’s
Revolving Commitment Percentage determined on the date of, and immediately prior
to, expiration or termination of the Revolving Commitments of the aggregate
principal amount of such Swing Line Loans; provided that, in the event that any
Mandatory Revolving Loan Borrowing cannot for any reason be made on the date
otherwise required above (including as a result of the commencement of a
proceeding under any bankruptcy, reorganization, dissolution, insolvency,
receivership, administration or liquidation or similar law with respect to a
Borrower), then each Revolving Lender hereby agrees that it shall forthwith
purchase (as of the date the Mandatory Revolving Loan Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrowers on or
after such date and prior to such purchase) from the Swing Line Lender such
participations in such outstanding Swing Line Loans as shall be necessary to
cause such Revolving Lenders to share in such Swing Line Loans ratably based
upon their respective Revolving Commitment Percentages; provided, further, that
(x) all interest payable on the Swing Line Loans shall be for the account of the
Swing Line Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing Revolving Lender shall be required to pay the
Swing Line Lender interest on the principal amount of the participation
purchased for each day from and including the day upon which the Mandatory
Revolving Loan Borrowing would otherwise have occurred to but excluding the date
of payment for such participation, at the rate otherwise applicable to Revolving
Loans made as ABR Loans.  Each Revolving Lender will make the proceeds of any
Revolving Loan made pursuant to the immediately preceding sentence available to
the Administrative Agent for the account of the Swing Line Lender at the office
of the Administrative Agent prior to 12:00 noon, New York City time, in funds
immediately available on the Business Day next succeeding the date on which the
Revolving Commitments expire or terminate and in Dollars.  The proceeds of such
Revolving Loans shall be immediately applied to repay the Swing Line Loans
outstanding on the date of termination or expiration of the Revolving
Commitments.  In the event that the Revolving Lenders purchase undivided
participating interests pursuant to the first sentence of this Section 2.7(c),
each Revolving Lender shall immediately transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swing Line Lender will deliver to such Revolving Lender a Swing Line
Loan Participation Certificate dated the date of receipt of such funds and in
such amount.

 

(d)                                 Whenever, at any time after the Swing Line
Lender has received from any Revolving Lender such Revolving Lender’s
participating interest in a Swing Line Loan, the Swing Line Lender receives any
payment on account thereof (whether directly from a Borrower or otherwise,
including proceeds of Collateral applied thereto by the Swing Line Lender), or
any payment of interest on account thereof, the Swing Line Lender will, if such
payment is received prior to 1:00 P.M., New York City time, on a Business Day,
distribute to such Revolving Lender

 

82

--------------------------------------------------------------------------------


 

its pro rata share thereof prior to the end of such Business Day and otherwise,
the Swing Line Lender will distribute such payment on the next succeeding
Business Day (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s participating
interest was outstanding and funded); provided, however, that in the event that
such payment received by the Swing Line Lender is required to be returned, such
Revolving Lender will return to the Swing Line Lender any portion thereof
previously distributed by the Swing Line Lender to it.

 

(e)                                  Each Revolving Lender’s obligation to make
the Revolving Loans and to purchase participating interests with respect to
Swing Line Loans in accordance with Sections 2.7(b) and 2.7(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any set-off, counterclaim, recoupment, defense or other right that such
Revolving Lender or any Borrower may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default, (iii) any adverse change in
condition (financial or otherwise) of any Borrower, (iv) any breach of this
Agreement or any other Loan Document by any Borrower, any other Loan Party or
any other Lender, (v) any inability of the Borrowers to satisfy the conditions
precedent to borrowing set forth in this Agreement on the date upon which such
Revolving Loan is to be made or participating interest is to be purchased or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

2.8                               Record of Loans.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrowers to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(b)                                 The Administrative Agent shall maintain the
Register pursuant to Section 11.6(b), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder, the Type
thereof, whether such Loan is a Term Loan or a Revolving Loan, the Tranche
thereof and each Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrowers and each applicable
Lender’s share thereof.

 

(c)                                  The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 2.8(b) shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrowers therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrowers to repay (with applicable interest) the
Loans made to the Borrowers by such Lender in accordance with the terms of this
Agreement.

 

83

--------------------------------------------------------------------------------


 

2.9                               Incremental Facility.

 

(a)                                 So long as no Event of Default under
Section 9(a) or 9(f) exists or would arise therefrom, the Parent Borrower shall
have the right, at any time and from time to time after the Closing Date, (i) to
request new term loan commitments under one or more new term loan credit
facilities to be included in this Agreement (the “Incremental Term Loan
Commitments”), (ii) to request new commitments under one or more new revolving
facilities to be included in this Agreement (the “Incremental Revolving
Commitments”), (iii) to increase any Existing Term Loans by requesting new term
loan commitments to be added to an Existing Tranche of Term Loans (the
“Supplemental Term Loan Commitments”), (iv) to increase the Existing Tranche of
Revolving Commitments by requesting new Revolving Commitments be added to an
Existing Tranche of Revolving Commitments (the “Supplemental Revolving
Commitments”), and (v) to request new synthetic or other letter of credit
facility commitments under one or more new synthetic or other letter of credit
facilities to be included in this Agreement (the “Incremental Letter of Credit
Commitments” and, together with the Incremental Term Loan Commitments, the
Incremental Revolving Commitments, the Supplemental Term Loan Commitments and
the Supplemental Revolving Commitments, the “Incremental Commitments”), provided
that, (i) the aggregate amount of Incremental Commitments permitted pursuant to
this Section 2.9 shall not exceed, at the time the respective Incremental
Commitment becomes effective (and after giving effect to the Incurrence of
Indebtedness in connection therewith and the application of proceeds of any such
Indebtedness, including to refinance other Indebtedness), the Maximum
Incremental Facilities Amount at such time and (ii) if any portion of an
Incremental Commitment is to be incurred in reliance on clause (i) of the
definition of “Maximum Incremental Facilities Amount”, the Parent Borrower shall
have delivered a certificate to the Administrative Agent, certifying compliance
with the financial test set forth in such clause.  Any loans made in respect of
any such Incremental Commitment (other than Supplemental Term Loan Commitments
and Supplemental Revolving Commitments) shall be made by creating a new Tranche.

 

(b)                                 Each request from the Parent Borrower
pursuant to this Section 2.9 shall set forth the requested amount and proposed
terms of the relevant Incremental Commitments.  The Incremental Commitments (or
any portion thereof) may be made by any existing Lender or by any other bank,
savings and loan association or other similar savings institution, insurance
company, investment fund or company or other financial institution (any such
bank, savings and loan association or other savings institution, insurance
company, investment fund or company or other financial institution, an
“Additional Incremental Lender,” and the Additional Incremental Lenders together
with any existing Lender providing Incremental Commitments, the “Incremental
Lenders”) subject, in the case of any Incremental Revolving Commitments and
Supplemental Revolving Commitments (if such Additional Incremental Lender is not
already a Lender hereunder or any affiliate of a Lender hereunder), to the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed).

 

(c)                                  Supplemental Term Loan Commitments and
Supplemental Revolving Commitments shall become commitments under this Agreement
pursuant to a supplement specifying the Tranche of Term Loans or Revolving
Commitments to be increased, executed by the Borrowers and each increasing
Lender substantially in the form attached hereto as Exhibit R-1 (the “Increase
Supplement”) or by each Additional Incremental Lender substantially in the

 

84

--------------------------------------------------------------------------------


 

form attached hereto as Exhibit R-2 (the “Lender Joinder Agreement”), as the
case may be, which shall be delivered to the Administrative Agent for recording
in the Register.  An Increase Supplement or Lender Joinder Agreement may,
without the consent of any other Lender, effect such amendments (including to
Section 2.4(b)) to the Loan Documents as may be necessary or appropriate, in the
opinion of the Parent Borrower and the Administrative Agent, to effect the
provisions of this Section 2.9.  Upon effectiveness of the Lender Joinder
Agreement, each Additional Incremental Lender shall be a Lender for all intents
and purposes of this Agreement and the term loan made pursuant to such
Supplemental Term Loan Commitment shall be a Term Loan or commitments made
pursuant to such Supplemental Revolving Commitment shall be Revolving
Commitments, as applicable.  Upon the effectiveness of the Increase Supplement
or the Lender Joinder Agreement, as the case may be, in each case with respect
to any Supplemental Revolving Commitments, outstanding Revolving Loans and/or
participations in outstanding Swing Line Loans and/or L/C Obligations of the
applicable Existing Tranche, as the case may be, shall be reallocated (and the
increasing Lender or joining Additional Incremental Lender, as applicable, shall
make appropriate payments representing principal, with the Borrowers making any
necessary payments of accrued interest) so that after giving effect thereto the
increasing Lender or the joining Additional Incremental Lender, as the case may
be, and the other Lenders of the applicable Existing Tranche share ratably in
the total Aggregate Outstanding Revolving Credit in accordance with the
applicable Commitments (and notwithstanding Section 4.12, no Borrower shall be
liable for any amounts under Section 4.12 as a result of such reallocation).

 

(d)                                 Incremental Commitments (other than
Supplemental Term Loan Commitments and Supplemental Revolving Commitments) shall
become commitments under this Agreement pursuant to an amendment (an
“Incremental Commitment Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrowers and each applicable Incremental
Lender.  An Incremental Commitment Amendment may, without the consent of any
other Lender, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the opinion of the Parent Borrower and the Administrative
Agent, to effect the provisions of this Section 2.9, provided, however, that
(i) (A) the Incremental Commitments will not be guaranteed by any Subsidiary of
the Parent Borrower other than the Subsidiary Guarantors, and will be secured
(except during any Collateral Suspension Period, during which the Incremental
Commitments and any incremental loans drawn thereunder (the “Incremental Loans”)
shall be unsecured) by the same collateral securing the Loans and (B) no
Incremental Commitment Amendment may provide for (I) any Incremental Commitment
or any Incremental Loans to be secured by any Collateral or other assets of any
Loan Party that do not also secure the Loans and (II) so long as any Loans
(other than Incremental Loans) are outstanding, any mandatory prepayment
provisions that do not also apply to the Loans on a pro rata basis following the
occurrence of an acceleration of the Loans; (ii) no Lender will be required to
provide any such Incremental Commitment unless it so agrees; (iii) the maturity
date of any Incremental Revolving Commitments shall be no earlier than the
Tranche B-1 Revolving Maturity Date (other than an earlier maturity date for
customary bridge financings, which, subject to customary conditions (as
determined by the Parent Borrower in good faith), would either be automatically
converted into or required to be exchanged for permanent financing which does
not provide for an earlier maturity date than the Tranche B-1 Revolving Maturity
Date); (iv) the maturity date of any Incremental Term Loan Commitments shall be
no earlier

 

85

--------------------------------------------------------------------------------


 

than the Tranche B-1 Term Loan Maturity Date (other than an earlier maturity
date for customary bridge financings, which, subject to customary conditions,
would either be automatically converted into or required to be exchanged for
permanent financing which does not provide for an earlier maturity date than the
Tranche B-1 Term Loan Maturity Date); (v) the interest rate margins applicable
to the loans made pursuant to the Incremental Commitments shall be determined by
the Parent Borrower and the applicable Incremental Lenders; provided that in the
event that the applicable interest rate margins for any term loans incurred by
the Parent Borrower under any Incremental Term Loan Commitment are higher than
the applicable interest rate margin for the Tranche B-1 Term Loans by more than
50 basis points, then the Applicable Margin for the Tranche B-1 Term Loans shall
be increased to the extent necessary so that the applicable interest rate margin
for the Tranche B-1 Term Loans is equal to the applicable interest rate margins
for such Incremental Term Loan Commitment minus 50 basis points; provided
further that, in determining the applicable interest rate margins for the
Tranche B-1 Term Loans and the Incremental Term Loans, (A) original issue
discount (“OID”) or upfront fees payable generally to all participating
Incremental Lenders in lieu of OID (which shall be deemed to constitute like
amounts of OID) payable by the Parent Borrower to the Lenders under the Tranche
B-1 Term Loans or any Incremental Term Loan in the initial primary syndication
thereof shall be included (with OID being equated to interest based on assumed
four-year life to maturity); (B) customary arrangement or commitment fees
payable to any of the Arrangers (or their respective affiliates) in connection
with the Tranche B-1 Term Loans or to one or more arrangers (or their respective
affiliates) in connection with the Incremental Term Loans (and any fee payable
to any Incremental Lender in lieu of any portion of any such fee payable to any
such arranger or affiliate thereof) shall be excluded; (C) if the Incremental
Term Loans include an interest rate floor greater than the interest rate floor
applicable to the Tranche B-1 Term Loans, such increased amount shall be equated
to the applicable interest rate margin for purposes of determining whether an
increase to the Applicable Margin for the Tranche B-1 Term Loans shall be
required, to the extent an increase in the interest rate floor for the Tranche
B-1 Term Loans would cause an increase in the interest rate then in effect
thereunder, and in such case the interest rate floor (but not the Applicable
Margin) applicable to the Tranche B-1 Term Loans shall be increased by such
amount and (D) if the Incremental Term Loans include an interest rate floor
lower than the interest rate floor applicable to the Tranche B-1 Term Loans or
does not include an interest rate floor, the difference between the interest
rate floor applicable to the Tranche B-1 Term Loans and the Incremental Term
Loans shall reduce the applicable interest rate margin of such Incremental Term
Loans for purposes of determining whether an increase in the Applicable Margin
for the Tranche B-1 Term Loans shall be required; (vi)  such Incremental
Commitment Amendment may (1) provide for the inclusion, as appropriate, of
Additional Incremental Lenders in any required vote or action of the Required
Lenders, Required Revolving Lenders or of the Lenders of each Tranche hereunder,
(2) provide class protection for any additional credit facilities, (3) provide
for the amendment of the definitions of “Additional Obligations,” “Disqualified
Stock, “and “Refinancing Indebtedness”, in each case only to extend the maturity
date from the Tranche B-1 Term Loan Maturity Date to the extended maturity date
of such Incremental Term Loans and (4)  (A) amend or otherwise modify
Section 6.2 solely with respect to any Extension of Credit under any Facility of
Incremental Commitments, (B) waive any representation made or deemed made in
connection with any Extension of Credit under any Facility of Incremental
Commitments and (C) provide that an amendment, supplement or modification of any
of the provisions referred to in clause (A) or (B) above may be effected with

 

86

--------------------------------------------------------------------------------


 

the consent only of such Incremental Lenders (or any of them); and (vii) the
other terms and documentation in respect thereof, to the extent not consistent
with this Agreement as in effect prior to giving effect to the Incremental
Commitment Amendment, shall otherwise be reasonably satisfactory to the Parent
Borrower.

 

2.10                        Extension Amendments.

 

(a)                                 The Parent Borrower may at any time and from
time to time request that all or a portion of the (i) Term Loans (including any
Extended Term Loans), each existing at the time of such request (each, an
“Existing Term Tranche” and the Term Loans of such Tranche, the “Existing Term
Loans”), (ii) Revolving Commitments of one or more Tranches (including any
Extended Revolving Commitments) existing at the time of such request (each, an
“Existing Revolving Tranche” and together with the Existing Term Tranches, each
an “Existing Tranche,” and the Revolving Commitments of such Existing Revolving
Tranche, the “Existing Revolving Commitments,” and together with the Existing
Term Loans, the “Existing Loans”), in each case, be converted to extend the
scheduled maturity date(s) of any payment of principal or scheduled termination
date(s) of any commitments, as applicable, with respect to all or a portion of
any principal or committed amount of any Existing Tranche (any such Existing
Tranche which has been so extended, an “Extended Term Tranche” or “Extended
Revolving Tranche,” as applicable, and each an “Extended Tranche,”  the Loans of
such Tranche, the “Extended Loans” and, if the Extension Request relates to any
Tranche of Revolving Commitments, the Loans of such Tranche, the “Extended
Revolving Loans” and the commitments of such Tranche, the “Extended Revolving
Commitments” and, if the Extension Request relates to any Tranche of Term Loans,
the Loans of such Tranche, the “Extended Term Loans” and the commitments of such
Tranche, the “Extended Term Commitments”) and to provide for other terms
consistent with this Section 2.10; provided that any applicable Minimum
Extension Condition shall be satisfied unless waived by the Parent Borrower.  In
order to establish any Extended Tranche, the Parent Borrower shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Existing Tranche) (an “Extension Request”)
setting forth the proposed terms of the Extended Tranche to be established,
which terms shall be identical to those applicable to the Existing Tranche from
which they are to be extended (the “Specified Existing Tranche”) except (w) all
or any of the final maturity dates of such Extended Tranches may be delayed to
later dates than the final maturity dates of the Specified Existing Tranche,
(x) (A) the interest margins with respect to the Extended Tranche may be higher
or lower than the interest margins for the Specified Existing Tranche and/or
(B) additional fees may be payable to the Lenders providing such Extended
Tranche in addition to or in lieu of any change in interest margins contemplated
by the preceding clause (A), (y) the commitment fee, if any, with respect to the
Extended Tranche may be higher or lower than the commitment fee, if any, for the
Specified Existing Tranche, in each case to the extent provided in the
applicable Extension Amendment and (z) amortization with respect to the Extended
Term Tranche may be greater or lesser than amortization for the Specified
Existing Tranche, so long as the Extended Term Tranche does not have a weighted
average life to maturity shorter than the remaining weighted average life to
maturity of the Specified Existing Tranche; provided that, notwithstanding
anything to the contrary in this Section 2.10 or otherwise, assignments and
participations of Extended Tranches shall be governed by the same or, at the
Parent Borrower’s discretion, more restrictive assignment and participation
provisions than the assignment and

 

87

--------------------------------------------------------------------------------


 

participation provisions applicable to Tranche B-1 Term Loans and Tranche B-1
Revolving Commitments, as applicable, set forth in Section 11.6.  No Lender
shall have any obligation to agree to have any of its Existing Loans or, if
applicable, commitments of any Existing Tranche converted into an Extended
Tranche pursuant to any Extension Request.  Any Extended Tranche shall
constitute a separate Tranche of Term Loans or Revolving Commitments, as
applicable, from the Specified Existing Tranches and from any other Existing
Tranches (together with any other Extended Tranches so established on such
date).

 

(b)                                 The Parent Borrower shall provide the
applicable Extension Request at least 10 Business Days (or such shorter period
as the Administrative Agent may agree in its reasonable discretion) prior to the
date on which Lenders under the applicable Existing Tranche or Existing Tranches
are requested to respond.  Any Lender (each, an “Extending Lender”) wishing to
have all or a portion of its Specified Existing Tranche converted into an
Extended Tranche shall notify the Administrative Agent (an “Extension Election”)
on or prior to the date specified in such Extension Request of the amount of its
Specified Existing Tranche that it has elected to convert into an Extended
Tranche.  In the event that the aggregate amount of the Specified Existing
Tranche subject to Extension Elections exceeds the amount of Extended Tranches
requested pursuant to the Extension Request, the Specified Existing Tranches
subject to Extension Elections shall be converted to Extended Tranches on a pro
rata basis based on the amount of Specified Existing Tranches included in each
such Extension Election.  The Parent Borrower may amend, revoke or replace an
Extension Request pursuant to procedures reasonably acceptable to the
Administrative Agent at any time prior to the date (the “Extension Request
Deadline”) on which Lenders under the applicable Existing Term Tranche or
Existing Revolving Tranche are requested to respond to the Extension Request. 
Any Lender may revoke an Extension Election at any time prior to 5:00 p.m. on
the date that is two Business Days prior to the Extension Request Deadline, at
which point the Extension Election becomes irrevocable (unless otherwise agreed
by the Parent Borrower).  The revocation of an Extension Election prior to the
Extension Request Deadline shall not prejudice any Lender’s right to submit a
new Extension Election prior to the Extension Request Deadline.

 

(c)                                  Extended Tranches shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (which may
include amendments to (i) provisions related to maturity, interest margins, fees
or amortization referenced in Section 2.10(a) clauses (w) to (z) and (ii) the
definitions of “Additional Obligations,” “Disqualified Stock” and “Refinancing
Indebtedness” to amend the maturity date from the Tranche B-1 Term Loan Maturity
Date to the extended maturity date of such Extended Tranche, and which in each
case, except to the extent expressly contemplated by the penultimate sentence of
this Section 2.10(c) and notwithstanding anything to the contrary set forth in
Section 11.1, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Tranches established thereby)
executed by the Loan Parties, the Administrative Agent, and the Extending
Lenders.  Notwithstanding anything to the contrary in this Agreement and without
limiting the generality or applicability of Section 11.1 to any Section 2.10
Additional Amendments, any Extension Amendment may provide for additional terms
and/or additional amendments other than those referred to or contemplated above
(any such additional amendment, a “Section 2.10 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Section 2.10
Additional Amendments do not become effective prior to the time that such

 

88

--------------------------------------------------------------------------------


 

Section 2.10 Additional Amendments have been consented to (including pursuant to
consents applicable to holders of any Extended Tranches provided for in any
Extension Amendment) by such of the Lenders, the Borrowers and other parties (if
any) as may be required in order for such Section 2.10 Additional Amendments to
become effective in accordance with Section 11.1; provided, further, that no
Extension Amendment may provide for (a) any Extended Tranche to be secured by
any Collateral or other assets of any Loan Party that does not also secure the
Specified Existing Tranche and (b) so long as any Existing Term Tranches are
outstanding, any mandatory prepayment provisions that do not also apply to the
Existing Term Tranches on a pro rata basis after the occurrence of an
acceleration of the Loans.  It is understood and agreed that each Lender has
consented for all purposes requiring its consent, and shall at the effective
time thereof be deemed to consent to each amendment to this Agreement and the
other Loan Documents authorized by this Section 2.10 and the arrangements
described above in connection therewith except that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any Section 2.10
Additional Amendment.  In connection with any Extension Amendment, at the
request of the Administrative Agent or the Extending Lenders, the Parent
Borrower shall deliver an opinion of counsel reasonably acceptable to the
Administrative Agent as to the enforceability of such Extension Amendment, this
Agreement as amended thereby, and such of the other Loan Documents (if any) as
may be amended thereby.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, (A) on any date on which any Existing Tranche is
converted to extend the related scheduled maturity date(s) in accordance with
clause (a) above (an “Extension Date”), in the case of the Specified Existing
Tranche of each Extending Lender, the aggregate principal amount of such
Specified Existing Tranche shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Tranche so converted by such Lender on
such date, and such Extended Tranches shall be established as a separate Tranche
from the Specified Existing Tranche and from any other Existing Tranches
(together with any other Extended Tranches so established on such date),
provided that any Extended Tranche or Extended Loans may, to the extent provided
in the applicable Extension Amendment, be designated as part of any Tranche of
Term Loans established on or prior to the date of such Extension Amendment and
(B) if, on any Extension Date, any Revolving Loans of any Extending Lender are
outstanding under the applicable Specified Existing Tranches, such Loans (and
any related participations) shall be deemed to be allocated as Extended Loans
(and related participations) and Existing Loans (and related participations) in
the same proportion as such Extending Lender’s applicable Specified Existing
Tranches to the applicable Extended Tranches so converted by such Lender on such
date.

 

(e)                                  If, in connection with any proposed
Extension Amendment, any Lender declines to consent to the applicable extension
on the terms and by the deadline set forth in the applicable Extension Request
(each such Lender, a “Non-Extending Lender”) then the Parent Borrower may, on
notice to the Administrative Agent and the Non-Extending Lender, (A) replace
such Non-Extending Lender in whole or in part by causing such Lender to (and
such Lender shall be obligated to) assign pursuant to Section 11.6 (with the
assignment fee and any other costs and expenses to be paid by the Parent
Borrower in such instance) all or any part of its rights and obligations under
this Agreement with respect to Existing Term Loans and/or Existing Revolving
Commitments and Revolving Loans thereunder, in each case as applicable, to one
or

 

89

--------------------------------------------------------------------------------


 

more assignees; provided that neither the Administrative Agent nor any Lender
shall have any obligation to the Borrowers to find a replacement Lender;
provided, further, that the applicable assignee shall have agreed to provide
Extended Loans and/or a commitment on the terms set forth in such Extension
Amendment; and provided, further, that all obligations of the Borrowers owing to
the Non-Extending Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender (or, at the Parent Borrower’s
option, the Borrowers) to such Non-Extending Lender concurrently with such
Assignment and Acceptance or (B) prepay the Existing Loans and, at the Parent
Borrower’s option, if applicable, terminate the commitments of such
Non-Extending Lender, in whole or in part, subject to Section 4.12, without
premium or penalty.   In connection with any such replacement under this
Section 2.10, if the Non-Extending Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement by the later of (a) the date
on which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrowers owing to the Non-Extending Lender relating to the
Existing Loans and participations so assigned shall be paid in full by the
assignee Lender (or, at the Parent Borrower’s option, the Borrowers) to such
Non-Extending Lender, then such Non-Extending Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Parent Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Extending Lender.

 

(f)                                   Following any Extension Date, with the
written consent of the Parent Borrower, any Non-Extending Lender may elect to
have all or a portion of its Existing Loans or commitments, as applicable,
deemed to be an Extended Loan or commitment, as applicable, under the applicable
Extended Tranche on any date (each date a “Designation Date”) prior to the
maturity date of such Extended Tranche; provided that such Lender shall have
provided written notice to the Parent Borrower and the Administrative Agent at
least 10 Business Days prior to such Designation Date (or such shorter period as
the Administrative Agent may agree in its reasonable discretion).  Following a
Designation Date, the Existing Loans or commitments, as applicable, held by such
Lender so elected to be extended will be deemed to be Extended Loans or
commitments, as applicable, of the applicable Extended Tranche, and any Existing
Loans held by such Lender not elected to be extended, if any, shall continue to
be “Existing Loans” of the applicable Tranche.

 

(g)                                  With respect to all Extension Requests
consummated by the Borrowers pursuant to this Section 2.10, (i) such extensions
shall not constitute optional or mandatory payments or prepayments for purposes
of Section 4.4 and (ii) no Extension Request is required to be in any minimum
amount or any minimum increment, provided that the Parent Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such extension that a minimum amount (to be determined and
specified in the relevant Extension Request in the Parent Borrower’s sole
discretion and may be waived by the Parent Borrower) of Existing Loans of any or
all applicable Tranches be extended.  The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.10 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Loans on such terms as may be set forth in the relevant
Extension Request) and hereby waive the

 

90

--------------------------------------------------------------------------------


 

requirements of any provision of this Agreement (including Sections 4.4 and 4.8)
or any other Loan Document that may otherwise prohibit or restrict any such
extension or any other transaction contemplated by this Section 2.10.

 

2.11                        Specified Refinancing Facilities.

 

(a)                                 The Borrowers may, from time to time, add
one or more new term loan facilities (the “Specified Refinancing Term Loan
Facilities”) and new revolving credit facilities (the “Specified Refinancing
Revolving Facilities,” and, together with the Specified Refinancing Term Loan
Facilities, the “Specified Refinancing Facilities”) to the Facilities to
refinance (i) all or any portion of any Tranche of Term Loans then outstanding
under this Agreement or (ii) all or any portion of any Tranche of Revolving
Loans (or unused Revolving Commitments) under this Agreement; provided that
(i) the Specified Refinancing Facilities will not be guaranteed by any
Subsidiary of the Parent Borrower other than the Subsidiary Guarantors, and will
be secured (except during any Collateral Suspension Period, during which the
Specified Refinancing Facilities and any Specified Refinancing Loans (as defined
below) shall be unsecured) on a pari passu or (at the Parent Borrower’s option)
junior basis by the same Collateral securing the Loans, (ii) the Specified
Refinancing Term Loan Facilities and any term loans drawn thereunder (the
“Specified Refinancing Term Loans”) and Specified Refinancing Revolving
Facilities and revolving loans drawn thereunder (the “Specified Refinancing
Revolving Loans” and, together with the Specified Refinancing Term Loans, the
“Specified Refinancing Loans”) shall rank pari passu in right of payment with or
(at the Parent Borrower’s option) junior to the Loans, (iii) no Specified
Refinancing Amendment may provide for any Specified Refinancing Facility or any
Specified Refinancing Loans to be secured by any Collateral or other assets of
any Loan Party that do not also secure the Loans, (iv) the Specified Refinancing
Facilities will have such pricing, amortization and optional and mandatory
prepayment terms as may be agreed by the Parent Borrower and the applicable
Lenders thereof and (v) the maturity date of any Specified Refinancing Facility
shall be no earlier than, and no scheduled mandatory commitment reduction in
respect thereof shall be required prior to, the Maturity Date of the Tranche
being refinanced (other than an earlier maturity date for customary bridge
financings, which, subject to customary conditions (as determined by the Parent
Borrower in good faith), would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date than the Maturity Date of the Tranche being refinanced).

 

(b)                                 Each request from the Parent Borrower
pursuant to this Section 2.11 shall set forth the requested amount and proposed
terms of the relevant Specified Refinancing Facility.  The Specified Refinancing
Facilities (or any portion thereof) may be made by any existing Lender or by any
other bank, savings and loan association or other similar savings institution,
insurance company, investment fund or company or other financial institution
(any such bank, savings and loan association or other savings institution,
insurance company, investment fund or company or other financial institution, an
“Additional Specified Refinancing Lender”, and the Additional Specified
Refinancing Lenders together with any existing Lender providing Specified
Refinancing Facilities, the “Specified Refinancing Lenders”); provided that if
such Additional Specified Refinancing Lender is not already a Lender hereunder
or an Affiliate of a Lender hereunder, the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required.

 

91

--------------------------------------------------------------------------------


 

(c)                                  Specified Refinancing Facilities shall
become facilities under this Agreement pursuant to a Specified Refinancing
Amendment to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers and each applicable Specified Refinancing Lender.  Any
Specified Refinancing Amendment may, without the consent of any other Lender,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Parent Borrower and the Administrative Agent, to effect
the provisions of this Section 2.11, in each case on terms consistent with this
Section 2.11.

 

(d)                                 Any loans made in respect of any such
Specified Refinancing Facility shall be made by creating a new Tranche.  Any
Specified Refinancing Amendment may provide for the issuance of Letters of
Credit for the account of the Parent Borrower or any Restricted Subsidiary, or
the provision to the Borrowers of Swing Line Loans, pursuant to any Specified
Refinancing Revolving Facility established thereby; provided that no Issuing
Lender or Swing Line Lender shall be obligated to provide any such Letters of
Credit or Swing Line Loans unless it has consented (in its sole discretion) to
the applicable Specified Refinancing Amendment.

 

(e)                                  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Specified Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Specified Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary or appropriate
to reflect the existence and terms of the Specified Refinancing Facilities
incurred pursuant thereto (including the addition of such Specified Refinancing
Facilities as separate “Facilities” and “Tranches” hereunder and treated in a
manner consistent with the Facilities being refinanced, including for purposes
of prepayments and voting).  Any Specified Refinancing Amendment may, without
the consent of any Person other than the Parent Borrower, the Administrative
Agent (such consent not to be unreasonably withheld, delayed or conditioned) and
the Lenders providing such Specified Refinancing Facilities, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent and the Parent Borrower,
to effect the provisions of this Section 2.11.  In addition, if so provided in
the relevant Specified Refinancing Amendment and with the consent of each
Issuing Lender (not to be unreasonably withheld, delayed or conditioned),
participations in Letters of Credit expiring on or after the scheduled Maturity
Date in respect of the respective Tranche of Revolving Loans or commitments
shall be reallocated from Lenders holding Revolving Commitments to Lenders
holding commitments under Specified Refinancing Revolving Facilities in
accordance with the terms of such Specified Refinancing Amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding commitments under such Specified Refinancing Revolving
Facilities, be deemed to be participation interests in respect of such
commitments under such Specified Refinancing Revolving Facilities and the terms
of such participation interests (including the commission applicable thereto)
shall be adjusted accordingly.

 

2.12                        Permitted Debt Exchanges.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, pursuant to one or more offers (each, a “Permitted
Debt Exchange Offer”) made from time to time by the Parent Borrower to all
Lenders (other than any Lender that, if requested by the Parent Borrower, is
unable to certify that it is either a “qualified institutional buyer” (as
defined in Rule

 

92

--------------------------------------------------------------------------------


 

144A under the Securities Act) or an institutional “accredited investor” (as
defined in Rule 501 under the Securities Act)) with outstanding Term Loans of a
particular Tranche, as selected by the Parent Borrower, the Borrowers may from
time to time following the Closing Date consummate one or more exchanges of Term
Loans of such Tranche for Additional Obligations in the form of notes (such
notes, “Permitted Debt Exchange Notes,” and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied:  (i) the
aggregate principal amount (calculated on the face amount thereof) of Term Loans
exchanged shall be equal to or more than the aggregate principal amount
(calculated on the face amount thereof) of Permitted Debt Exchange Notes issued
in exchange for such Term Loans, (ii) the aggregate principal amount (calculated
on the face amount thereof) of all Term Loans exchanged by the Borrowers
pursuant to any Permitted Debt Exchange shall automatically be cancelled and
retired by the Borrowers on the date of the settlement thereof (and, if
requested by the Administrative Agent, any applicable exchanging Lender shall
execute and deliver to the Administrative Agent an Assignment and Acceptance, or
such other form as may be reasonably requested by the Administrative Agent, in
respect thereof pursuant to which the respective Lender assigns its interest in
the Term Loans being exchanged pursuant to the Permitted Debt Exchange to the
Borrowers for immediate cancellation), (iii) if the aggregate principal amount
of all Term Loans (calculated on the face amount thereof) tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount of the applicable Tranche actually held by it) shall exceed the maximum
aggregate principal amount of Term Loans offered to be exchanged by the Parent
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrowers
shall exchange Term Loans subject to such Permitted Debt Exchange Offer tendered
by such Lenders ratably up to such maximum amount based on the respective
principal amounts so tendered, (iv) each such Permitted Debt Exchange Offer
shall be made on a pro rata basis to the Lenders (other than any Lender that, if
requested by the Parent Borrower, is unable to certify that it is either a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act) or an institutional “accredited investor” (as defined in Rule 501 under the
Securities Act)) based on their respective aggregate principal amounts of
outstanding Term Loans of the applicable Tranche, (v) all documentation in
respect of such Permitted Debt Exchange shall be consistent with the foregoing
and all written communications generally directed to the Lenders in connection
therewith shall be in form and substance consistent with the foregoing and made
in consultation with the Administrative Agent and (vi) any applicable Minimum
Exchange Tender Condition shall be satisfied.  Notwithstanding anything to the
contrary herein, no Lender shall have any obligation to agree to have any of its
Loans exchanged pursuant to any Permitted Debt Exchange Offer.

 

(b)                                 With respect to all Permitted Debt Exchanges
effected by the Borrowers pursuant to this Section 2.12, such Permitted Debt
Exchanges (and the cancellation of the exchanged Term Loans in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 4.4. The Parent Borrower may at its election specify as
a condition (a “Minimum Exchange Tender Condition”) to consummating any such
Permitted Debt Exchange that a minimum amount (to be determined and specified in
the relevant Permitted Debt Exchange Offer in the Parent Borrower’s discretion)
of Term Loans be tendered.

 

93

--------------------------------------------------------------------------------


 

(c)                                  In connection with each Permitted Debt
Exchange, the Parent Borrower shall provide the Administrative Agent at least 10
Business Days’ (or such shorter period as may be agreed by the Administrative
Agent) prior written notice thereof, and the Parent Borrower and the
Administrative Agent, acting reasonably, shall mutually agree to such procedures
as may be necessary or advisable to accomplish the purposes of this Section 2.12
and without conflict with Section 2.12(d); provided that the terms of any
Permitted Debt Exchange Offer shall provide that the date by which the relevant
Lenders are required to indicate their election to participate in such Permitted
Debt Exchange shall be not less than five Business Days following the date on
which the Permitted Debt Exchange Offer is made (or such shorter period as may
be agreed to by the Administrative Agent in its reasonable discretion).

 

(d)                                 The Parent Borrower shall be responsible for
compliance with, and hereby agrees to comply with, all applicable securities and
other laws in connection with each Permitted Debt Exchange, it being understood
and agreed that (x) neither the Administrative Agent nor any Lender assumes any
responsibility in connection with the Parent Borrower’s compliance with such
laws in connection with any Permitted Debt Exchange (other than the Parent
Borrower’s reliance on any certificate delivered by a Lender pursuant to
Section 2.12(a) above for which such Lender shall bear sole responsibility) and
(y) each Lender shall be solely responsible for its compliance with any
applicable “insider trading” laws and regulations to which such Lender may be
subject under the Exchange Act.

 

SECTION 3.                            LETTERS OF CREDIT.

 

3.1                               Letters of Credit.

 

(a)                                 On the Closing Date, the Existing Letters of
Credit will automatically, without any action on the part of any Person, be
deemed to be Letters of Credit issued hereunder for the account of the Parent
Borrower by the applicable Issuing Lender, whether or not such Existing Letters
of Credit satisfy the requirements to be issued as a Letter of Credit
hereunder.  Subject to and upon the terms and conditions hereof, the Parent
Borrower may request that the applicable Issuing Lender issue letters of credit
(the letters of credit issued on and after the Closing Date pursuant to this
Section 3.1(a), the “Letters of Credit” or “L/Cs”) for the account of the Parent
Borrower or any of its Subsidiaries (so long as a Borrower is a co-applicant and
jointly and severally liable thereunder) on any Business Day during the Tranche
B-1 Revolving Commitment Period but in no event later than the 30th day prior to
the Tranche B-1 Revolving Maturity Date in such form as may be approved from
time to time by such Issuing Lender; provided that (x) no Letter of Credit shall
be issued if, after giving effect to such issuance, (1) the aggregate L/C
Obligations in respect of Letters of Credit issued by it would exceed its L/C
Commitment Amount or (2) the Aggregate Outstanding Revolving Credit of all the
Revolving Lenders would exceed the Revolving Commitments of all the Revolving
Lenders then in effect (it being understood and agreed that the Administrative
Agent shall, to the extent reasonably requested by an Issuing Lender, reasonably
assist such Issuing Lender in calculating the aggregate L/C Obligations in
respect of Letters of Credit issued by such Issuing Lender and the Aggregate
Outstanding Revolving Credit of such Issuing Lender for purposes of determining
compliance with clauses (1) and (2) of this clause (x)) and (y) a Letter of
Credit shall be issued by an Issuing Lender, unless the L/C Obligations in
respect of Letters of Credit issued by such Issuing Lender would exceed such
Issuing Lender’s L/C Commitment Amount after giving

 

94

--------------------------------------------------------------------------------


 

effect to the issuance of such Letter of Credit (it being understood and agreed
that the Administrative Agent shall calculate the Dollar Equivalent of the then
outstanding Revolving Loans in any Designated Foreign Currency and the then
outstanding L/C Obligations in respect of any Letters of Credit denominated in
any Designated Foreign Currency on the date on which the Parent Borrower has
given the Administrative Agent a L/C Request with respect to any Letter of
Credit for purposes of determining compliance with this Section 3.1).

 

(b)                                 Each Letter of Credit shall (i) be
denominated in Dollars or any Designated Foreign Currency requested by the
Parent Borrower and shall be either (A) a standby letter of credit issued to
support obligations of the Parent Borrower or any of its Subsidiaries,
contingent or otherwise (a “Standby Letter of Credit”) or (B) a commercial
letter of credit in respect of the purchase of goods or services by the Parent
Borrower or any of its Subsidiaries (a “Commercial L/C”) and (ii) unless cash
collateralized or otherwise backstopped to the satisfaction of the applicable
Issuing Lender expire no later than the earlier of (A) in the case of Standby
Letters of Credit (subject to, if requested by the Parent Borrower and agreed to
by the Issuing Lender, automatic renewals for successive periods not exceeding
one year ending prior to the 5th day prior to the Tranche B-1 Revolving Maturity
Date, as applicable), one year after its date of issuance and the 5th day prior
to the Tranche B-1 Revolving Maturity Date, or (B) in the case of Commercial
L/Cs, one year after its date of issuance and the 30th day prior to the Tranche
B-1 Revolving Maturity Date.  All Letters of Credit issued shall be denominated
in Dollars or in any Designated Foreign Currency and shall be issued for the
account of the Parent Borrower or any of its Subsidiaries (so long as a Borrower
is a co-applicant and jointly and severally liable thereunder).  Notwithstanding
anything to the contrary herein, Barclays and Credit Agricole Corporate and
Investment Bank shall only be required to issue Standby Letters of Credit
hereunder.

 

(c)                                  Unless otherwise agreed by the applicable
Issuing Lender and the Parent Borrower, each Letter of Credit shall be governed
by, and shall be construed in accordance with, the laws of the State of New
York, and to the extent not prohibited by such laws, the ISP shall apply to each
Standby Letter of Credit, and the Uniform Customs shall apply to each Commercial
L/C.  The ISP shall not in any event apply to this Agreement.  All Letters of
Credit shall be issued on a sight basis only.

 

(d)                                 No Issuing Lender shall at any time issue
any Letter of Credit hereunder if such issuance would conflict with, or cause
such Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

 

3.2                               Procedure for Issuance of Letters of Credit.

 

(a)                                 The Parent Borrower may from time to time
request, during the Tranche B-1 Revolving Commitment Period, but in no event
later than the 30th day prior to the Tranche B-1 Revolving Maturity Date, that
an Issuing Lender issue a Letter of Credit by delivering to such Issuing Lender
and the Administrative Agent, at their respective addresses for notices
specified herein, an L/C Request therefor in the form of Exhibit B hereto
(completed to the reasonable satisfaction of such Issuing Lender), and such
other certificates, documents and other papers and information as such Issuing
Lender may reasonably request (which L/C Request must have been received by such
Issuing Lender and the Administrative Agent prior to 12:00 P.M.,

 

95

--------------------------------------------------------------------------------


 

New York City time, at least three Business Days prior to the requested date of
issuance (or such shorter period as may be agreed by the Issuing Lender in its
reasonable discretion)).  Each L/C Request shall specify the applicable Borrower
and that the requested Letter of Credit is to be denominated in Dollars or any
Designated Foreign Currency.  Upon receipt of any L/C Request, such Issuing
Lender will process such L/C Request and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue the Letter of Credit
requested thereby (but in no event shall such Issuing Lender be required, unless
otherwise agreed to by such Issuing Lender, to issue any Letter of Credit
earlier than three Business Days after its receipt of the L/C Request therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed by such Issuing Lender and the
Parent Borrower.  The applicable Issuing Lender shall furnish a copy of such
Letter of Credit to the Parent Borrower promptly following the issuance
thereof.  No Issuing Lender shall amend, cancel or waive presentation of any
Letter of Credit, or replace any lost, mutilated or destroyed Letter of Credit,
without the prior written consent of the Parent Borrower.  Promptly after the
issuance or amendment of any Standby Letter of Credit, the applicable Issuing
Lender shall notify the Parent Borrower and the Administrative Agent, in
writing, of such issuance or amendment and such notice shall be accompanied by a
copy of such issuance or amendment.  Upon receipt of such notice, the
Administrative Agent shall promptly notify the Lenders, in writing, of such
issuance or amendment, and if so requested by a Lender, the Administrative Agent
shall provide to such Lender copies of such issuance or amendment.  With regards
to Commercial L/Cs, each Issuing Lender shall on the first Business Day of each
week provide the Administrative Agent, by facsimile, with a report detailing the
aggregate daily outstanding Commercial L/Cs during the previous week.

 

(b)                                 The making of each request for a Letter of
Credit by the Parent Borrower shall be deemed to be a representation and
warranty by the Parent Borrower that such Letter of Credit may be issued in
accordance with, and will not violate the requirements of, Section 3.1.  Unless
the respective Issuing Lender has received notice from the Required Lenders
before it issues a Letter of Credit that one or more of the applicable
conditions specified in Section 6.2 are not then satisfied, or that the issuance
of such Letter of Credit would violate Section 3.1, then such Issuing Lender may
issue the requested Letter of Credit for the account of the applicable Borrower
in accordance with such Issuing Lender’s usual and customary practices.

 

3.3                               Fees, Commissions and Other Charges.

 

(a)                                 Each Borrower shall pay to the relevant
Issuing Lender with respect to each Letter of Credit a fronting fee equal to
0.15% per annum calculated on the basis of a 360-day year (but in no event less
than $500 per annum for each Letter of Credit issued on its behalf) of the
aggregate amount available to be drawn under such Letter of Credit, payable
quarterly in arrears on each L/C Fee Payment Date with respect to such Letter of
Credit and on the Tranche B-1 Revolving Maturity Date or such other date as the
Revolving Commitments shall terminate. Such fees shall be nonrefundable.  Such
fees shall be payable in Dollars, notwithstanding that a Letter of Credit may be
denominated in any Designated Foreign Currency.  In respect of a Letter of
Credit denominated in any Designated Foreign Currency, such fees shall be
converted into Dollars at the Spot Rate of Exchange.

 

96

--------------------------------------------------------------------------------


 

(b)                                 In addition to the foregoing fees, each
Borrower agrees to pay amounts necessary to reimburse the applicable Issuing
Lender for such normal and customary costs and expenses as are incurred or
charged by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by an Issuing Lender.

 

3.4                               Participant’s Acquisition of Participations in
Letters of Credit.

 

(a)                                 On the Closing Date, without any further
action on the part of the Issuing Lenders or the Lenders, the Issuing Lenders
hereby grant to each L/C Participant, and each such L/C Participant shall be
deemed irrevocably and unconditionally to have acquired and received from each
Issuing Lender that has issued or may issue or is deemed to have issued any
Letter of Credit, without recourse or warranty, an undivided interest and
participation (each, a “L/C Participation”), in each Letter of Credit that may
be issued pursuant to Section 3.1 (including each Existing Letter of Credit)
equal to such L/C Participant’s Revolving Commitment Percentage (determined on
the date of issuance or deemed issuance of the relevant Letter of Credit) of the
aggregate amount available to be drawn under each such Letter of Credit and the
L/C Participation interests in respect thereof.  Each L/C Participant hereby
absolutely and unconditionally agrees that if an Issuing Lender makes a
disbursement in respect of any Letter of Credit issued by such Issuing Lender
which is not reimbursed by the applicable Borrower on the date due pursuant to
Section 3.5, or is required to refund any reimbursement payment in respect of
any Letter of Credit issued or deemed issued by such Issuing Lender to the
applicable Borrower for any reason, such L/C Participant shall pay to the
Administrative Agent for the account of the Issuing Lender upon demand (which
demand, in the case of any demand made in respect of any draft under a Letter of
Credit denominated in any Designated Foreign Currency, shall not be made prior
to the date that the amount of such draft shall be converted into Dollars in
accordance with Section 3.5) at the Administrative Agent’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Commitment
Percentage (with the Administrative Agent having the responsibility to determine
and keep record of the Revolving Commitment Percentage of the L/C Participants
for this purpose and all other purposes hereunder) of the amount of such draft,
or any part thereof, which is not so reimbursed.

 

(b)                                 If any amount required to be paid by any L/C
Participant to the Administrative Agent for the account of an Issuing Lender on
demand by such Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit is paid to the Administrative Agent for the account of such Issuing
Lender within three Business Days after the date such demand is made, such L/C
Participant shall pay to the Administrative Agent for the account of such
Issuing Lender on demand an amount equal to the product of such amount, times
the daily average Federal Funds Effective Rate during the period from and
including the date such payment is required to the date on which such payment is
immediately available to the Administrative Agent for the account of such
Issuing Lender, times a fraction the numerator of which is the number of days
that elapse during such period and the denominator of which is 360.  If any such
amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not in fact made available to the Administrative Agent for the account of such
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, such Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon (with interest

 

97

--------------------------------------------------------------------------------


 

based on the Dollar Equivalent of any amounts denominated in Designated Foreign
Currencies) calculated from such due date at the rate per annum applicable to
Revolving Loans maintained as ABR Loans hereunder.  A certificate of an Issuing
Lender submitted to any L/C Participant with respect to any amounts owing under
this subsection (which shall include calculations of any such amounts in
reasonable detail) shall be conclusive in the absence of manifest error.

 

(c)                                  Whenever, at any time after an Issuing
Lender has made payment under any Letter of Credit and has received through the
Administrative Agent from any L/C Participant its pro rata share of such payment
in accordance with Section 3.4(a), such Issuing Lender receives through the
Administrative Agent any payment related to such Letter of Credit (whether
directly from a Borrower or otherwise, including proceeds of Collateral applied
thereto by the Administrative Agent or by such Issuing Lender), or any payment
of interest on account thereof, the Administrative Agent will, if such payment
is received prior to 1:00 P.M., New York City time, on a Business Day,
distribute to such L/C Participant its pro rata share thereof prior to the end
of such Business Day and otherwise the Administrative Agent will distribute such
payment on the next succeeding Business Day; provided, however, that in the
event that any such payment received by an Issuing Lender through the
Administrative Agent shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender through the
Administrative Agent the portion thereof previously distributed by the
Administrative Agent to it.

 

3.5                               Reimbursement by the Borrowers.  Each Issuing
Lender shall promptly notify the Parent Borrower of any presentation of a draft
under any Letter of Credit.  With respect to Letters of Credit, each Borrower
hereby agrees to reimburse the applicable Issuing Lender, upon receipt by the
Parent Borrower of notice from such Issuing Lender of the date and amount of a
draft presented under any Letter of Credit issued on its behalf and paid by such
Issuing Lender, for the amount of such draft so paid and any taxes, fees,
charges or other costs or expenses reasonably incurred by such Issuing Lender in
connection with such payment.  Each such payment, if any, made by the applicable
Borrower with respect to any Letters of Credit shall be made to the applicable
Issuing Lender, at its address for notices specified herein in the currency in
which such Letter of Credit is denominated (except that, in the case of any
Letter of Credit denominated in any Designated Foreign Currency, in the event
that such payment is not made to such Issuing Lender within three Business Days
of the date of receipt by the Parent Borrower of such notice, upon notice by
such Issuing Lender to the Parent Borrower, such payment shall be made in
Dollars, in an amount equal to the Dollar Equivalent of the amount of such
payment converted on the date of such notice into Dollars at the Spot Rate of
Exchange) and in immediately available funds, on the date on which the Parent
Borrower receives such notice, if received prior to 11:00 A.M., New York City
time, on a Business Day and otherwise on the next succeeding Business Day.  Any
conversion by an Issuing Lender of any payment to be made in respect of any
Letter of Credit denominated in any Designated Foreign Currency into Dollars in
accordance with this Section 3.5 shall be conclusive and binding upon the
Borrowers and the Lenders in the absence of manifest error; provided that upon
the request of the Parent Borrower or any Lender, such Issuing Lender shall
provide to the Parent Borrower or Lender a certificate including reasonably
detailed information as to the calculation of such conversion.

 

98

--------------------------------------------------------------------------------


 

3.6                               Obligations Absolute.

 

(a)                                 Each Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any set-off, counterclaim or defense to payment which the
Parent Borrower may have or have had against an Issuing Lender, any L/C
Participant or any beneficiary of a Letter of Credit, provided that this
paragraph shall not relieve any Issuing Lender or L/C Participant of any
liability resulting from the gross negligence or willful misconduct of such
Issuing Lender or L/C Participant, or otherwise affect any defense or other
right that the Parent Borrower may have as a result of any such gross negligence
or willful misconduct.

 

(b)                                 Each Borrower and each Lender also agree
with each Issuing Lender that such Issuing Lender and the L/C Participants shall
not be responsible for, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the applicable Borrower and any beneficiary of any Letter of Credit or any other
party to which such Letter of Credit may be transferred or any claims whatsoever
of the applicable Borrower against any beneficiary of such Letter of Credit or
any such transferee, provided that this paragraph shall not relieve any Issuing
Lender or L/C Participant of any liability resulting from the gross negligence
or willful misconduct of such Issuing Lender or L/C Participant, or otherwise
affect any defense or other right that the Borrowers may have as a result of any
such gross negligence or willful misconduct.

 

(c)                                  Neither any Issuing Lender nor any L/C
Participant shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Person’s gross negligence or willful misconduct.

 

(d)                                 Each Borrower agrees that any action taken
or omitted by any Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the UCC, shall be binding on such Borrower and shall not result in
any liability of such Issuing Lender or L/C Participant to such Borrower.

 

3.7                               L/C Payments.  If any draft shall be presented
for payment under any Letter of Credit, the applicable Issuing Lender shall
promptly notify the Parent Borrower of the date and amount thereof.  The
responsibility of an Issuing Lender to the applicable Borrower in respect of any
Letter of Credit in connection with any draft presented for payment under such
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are in conformity with such Letter of Credit, provided that
this paragraph shall not relieve any Issuing Lender of any liability resulting
from the gross negligence or willful misconduct of such Issuing Lender, or
otherwise affect any defense or other right that the Borrowers may have as a
result of any such gross negligence or willful misconduct.

 

99

--------------------------------------------------------------------------------


 

3.8                               Credit Agreement Controls.  In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any L/C Request or other application or agreement
submitted by any Borrower to, or entered into by any Borrower with, any Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

3.9                               Additional Issuing Lenders.  The Parent
Borrower may, at any time and from time to time with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) and such
Lender, designate one or more additional Lenders to act as an issuing lender
under the terms of this Agreement.  Any Lender designated as an issuing lender
pursuant to this Section 3.9 shall be deemed to be an “Issuing Lender” (in
addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to the other Issuing Lender or Issuing Lenders and such
Lender.

 

3.10                        Indemnity.  The L/C Participants agree to indemnify
each Issuing Lender (or any Affiliate thereof) (to the extent not reimbursed by
the Parent Borrower or any other Loan Party and without limiting the obligation
of the Parent Borrower to do so as and to the extent provided herein), ratably
according to their respective Revolving Commitment Percentages in effect on the
date on which indemnification is sought under this Section 3.10, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time be imposed on, incurred by or asserted against
the Issuing Lenders (or any Affiliate thereof) in any way relating to or arising
out of this Agreement, any of the other Loan Documents or the transactions
contemplated hereby or thereby or any action taken or omitted by any Issuing
Lender (or any Affiliate thereof) under or in connection with any of the
foregoing; provided that no L/C Participant shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
arising from the gross negligence or willful misconduct of such Issuing Lender
(or any Affiliate thereof).  The obligations to indemnify each Issuing Lender
(or any Affiliate thereof) shall be ratable among the applicable L/C
Participants in accordance with their Revolving Commitment Percentages.  The
agreements in this Section 3.10 shall survive the termination of the Revolving
Commitments.

 

SECTION 4.                            GENERAL PROVISIONS APPLICABLE TO LOANS AND
LETTERS OF CREDIT.

 

4.1                               Interest Rates and Payment Dates.

 

(a)                                 Each Eurocurrency Loan shall bear interest
for each day during each Interest Period with respect thereto at a rate per
annum equal to the Eurocurrency Rate determined for such day plus the Applicable
Margin in effect for such day.

 

(b)                                 Each ABR Loan shall bear interest for each
day that it is outstanding at a rate per annum equal to the ABR for such day
plus the Applicable Margin in effect for such day.

 

100

--------------------------------------------------------------------------------


 

(c)                                  Each BA Equivalent Loan shall bear interest
for each day that it is outstanding at a rate per annum equal to the BA Rate in
effect for such day plus the Applicable Margin in effect for such day.

 

(d)                                 Each Canadian Prime Rate Loan shall bear
interest for each day that it is outstanding at a rate per annum equal to the
Canadian Prime Rate in effect for such day plus the Applicable Margin in effect
for such day.

 

(e)                                  If all or a portion of (i) the principal
amount of any Loan, (ii) any interest payable thereon or (iii) any commitment
fee, letter of credit fee or other amount payable hereunder shall not be paid
when due (whether at the Stated Maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum which is (x) in the case
of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the relevant foregoing provisions of this Section 4.1 plus 2.00%,
(y) in the case of overdue interest, the rate that would be otherwise applicable
to principal of the related Loan pursuant to the relevant foregoing provisions
of this Section 4.1 (other than clause (x) above) plus 2.00% and (z) in the case
of fees or other amounts, the rate described in paragraph (b) of this
Section 4.1 for ABR Loans plus 2.00%, in each case from the date of such
non-payment until such amount is paid in full (after as well as before
judgment); provided that (1) no amount shall be payable pursuant to this
Section 4.1(e) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (2) no amounts shall accrue pursuant to this
Section 4.1(e) on any overdue amount or other amount payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

 

(f)                                   Interest shall be payable in arrears on
each Interest Payment Date, provided that interest accruing pursuant to
paragraph (e) of this Section 4.1 shall be payable from time to time on demand.

 

(g)                                  It is the intention of the parties hereto
to comply strictly with applicable usury laws; accordingly, it is stipulated and
agreed that the aggregate of all amounts which constitute interest under
applicable usury laws, whether contracted for, charged, taken, reserved, or
received, in connection with the indebtedness evidenced by this Agreement or any
Notes, or any other document relating or referring hereto or thereto, now or
hereafter existing, shall never exceed under any circumstance whatsoever the
maximum amount of interest allowed by applicable usury laws.

 

4.2                               Conversion and Continuation Options.

 

(a)                                 The Parent Borrower may elect from time to
time (x) to convert outstanding Loans of a given Tranche from Eurocurrency Loans
made or outstanding in Dollars to ABR Loans or (y) to convert outstanding Loans
of a given Tranche from BA Equivalent Loans to Canadian Prime Rate Loans, in
each case by giving the Administrative Agent at least two Business Days’ (or
such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) prior irrevocable notice of such election, provided that
any such conversion of Eurocurrency Loans may only be made on the last day of an
Interest Period with respect thereto.  The Parent Borrower may elect from time
to time (x) to convert outstanding Loans of a given Tranche made or outstanding
in Dollars from ABR Loans to Eurocurrency Loans outstanding in Dollars or (y) to
convert outstanding Loans of a given Tranche from

 

101

--------------------------------------------------------------------------------


 

Canadian Prime Rate Loans to BA Equivalent Loans, in each case by giving the
Administrative Agent at least three Business Days’ (or such shorter period as
may be agreed by the Administrative Agent in its reasonable discretion) prior
irrevocable notice of such election.  Any such notice of conversion to BA
Equivalent Loans or to Eurocurrency Loans outstanding in Dollars shall specify
the length of the initial Interest Period or Interest Periods therefor.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
affected Lender thereof.  All or any part of (x) outstanding Eurocurrency Loans
made or outstanding in Dollars and ABR Loans or (y) outstanding BA Equivalent
Loans or Canadian Prime Rate Loans may be converted as provided herein, provided
that (i) (unless the Required Lenders otherwise consent) no Loan may be
converted into a Eurocurrency Loan when any Default or Event of Default has
occurred and is continuing and the Administrative Agent has given notice to the
Parent Borrower that no such conversions may be made and (ii) no Loan may be
converted into a Eurocurrency Loan or BA Equivalent Loan after the date that is
one month prior to the applicable Maturity Date.

 

(b)                                 Any Eurocurrency Loan or BA Equivalent Loan
may be continued as such upon the expiration of the then current Interest Period
with respect thereto by the Parent Borrower giving notice to the Administrative
Agent of the length of the next Interest Period to be applicable to such
Eurocurrency Loan or BA Equivalent Loan, determined in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1,
provided that no Eurocurrency Loan denominated in Dollars or BA Equivalent Loan
may be continued as such (i) (unless the Required Lenders otherwise consent)
when any Default or Event of Default has occurred and is continuing and the
Administrative Agent has given notice to the Parent Borrower that no such
continuations may be made or (ii) after the date that is one month prior to the
applicable Maturity Date, and provided, further, that (x) in the case of
Eurocurrency Loans made or outstanding in Dollars or BA Equivalent Loans, if the
Parent Borrower shall fail to give any required notice as described above in
this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Eurocurrency Loans shall be automatically converted to
ABR Loans or such BA Equivalent Loans shall be automatically converted to or
Canadian Prime Rate Loans, as applicable, on the last day of such then expiring
Interest Period and (y) if the Parent Borrower shall fail to give any required
notice as described above in this paragraph with respect to Loans denominated in
any Designated Foreign Currency (other than Canadian Dollars) such Eurocurrency
Loans shall be automatically continued as Eurocurrency Loans with an Interest
Period of one month.  Upon receipt of any such notice of continuation pursuant
to this Section 4.2(b), the Administrative Agent shall promptly notify each
affected Lender thereof.

 

4.3                               Minimum Amounts; Maximum Sets.  All
borrowings, conversions and continuations of Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of the Eurocurrency Loans outstanding in Dollars comprising each Set
shall be equal to $5.0 million or a whole multiple of $1.0 million in excess
thereof and the Dollar Equivalent of the aggregate principal amount of the
Revolving Loans that are BA Equivalent Loans or Eurocurrency Loans outstanding
in any Designated Foreign Currency comprising each Set shall be equal to $5.0
million or a whole multiple of $1.0 million in excess thereof (provided that,
notwithstanding the foregoing, any Loan may be converted or continued in its
entirety), and so that there shall not be more than 30 Sets at any one time
outstanding.

 

102

--------------------------------------------------------------------------------


 

4.4                               Optional and Mandatory Prepayments.

 

(a)                                 (i)  Optional Prepayment of the Term Loans. 
The Borrowers may at any time and from time to time prepay the Term Loans made
to them in whole or in part, subject to Section 4.12, without premium or
penalty, upon notice by the Parent Borrower to the Administrative Agent prior to
1:00 P.M., New York City time at least three Business Days (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to the date of prepayment (in the case of Eurocurrency Loans),
or prior to 1:00 P.M., New York City time (or such later time as may be agreed
by the Administrative Agent in its reasonable discretion) on the date of
prepayment (in the case of ABR Loans).  Such notice shall specify the date and
amount of prepayment, whether the prepayment is of Eurocurrency Loans, ABR Loans
or a combination thereof, and, if a combination thereof, the principal amount
allocable to each, the applicable Tranche being repaid and if a combination
thereof the principle amount allocable to each.  Upon the receipt of any such
notice the Administrative Agent shall promptly notify each affected Lender
thereof.  Any such notice may state that such notice is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Parent Borrower (by written notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied. 
If any such notice is given and is not revoked, the amount specified in such
notice shall be due and payable on the date specified therein, together with (if
a Eurocurrency Loan is prepaid other than at the end of the Interest Period
applicable thereto) any amounts payable pursuant to Section 4.12 and accrued
interest to such date on the amount prepaid.  Partial prepayments of Term Loans
pursuant to this Section 4.4(a)(i) shall be applied to the respective
installments of principal of such Term Loans in such order as the Parent
Borrower may direct.  Partial prepayments pursuant to this
Section 4.4(a)(i) shall be in multiples of $1.0 million; provided that,
notwithstanding the foregoing, any Tranche of Term Loans may be prepaid in its
entirety.

 

(ii)                                  Optional Prepayment of the Revolving
Loans.  The Borrowers may at any time and from time to time prepay the Loans
made to them and, in accordance with Section 3.5, the Reimbursement Amounts in
respect of Letters of Credit issued for their account, in whole or in part,
subject to Section 4.12, without premium or penalty, upon at least three
Business Days’ (or such shorter period as may be agreed by the Administrative
Agent in its reasonable discretion) notice by the Parent Borrower to the
Administrative Agent (in the case of (x) Eurocurrency Loans or BA Equivalent
Loans outstanding and (y) Reimbursement Amounts outstanding in any Designated
Foreign Currency), or at least one Business Day’s (or such shorter period as may
be agreed by the Administrative Agent in its reasonable discretion) notice by
the Parent Borrower to the Administrative Agent (in the case of (x) ABR Loans or
Canadian Prime Rate Loans and (y) Reimbursement Amounts outstanding in
Dollars).  Such notice shall specify, in the case of any prepayment of Loans,
the Tranche being prepaid (which, at the discretion of the Parent Borrower, may
be the Tranche B-1 Revolving Loans, Incremental Revolving Loans, Extended
Revolving Loans, Specified Refinancing Revolving Loans, Swing Line Loans, any
Incremental Loans or any Extended Tranche and/or a combination thereof), and if
a combination thereof, the principal amount allocable to each, the date and
amount of prepayment, the currency of the Loans to be prepaid and whether the
prepayment is of Eurocurrency Loans, ABR Loans, BA Equivalent Loans, Canadian
Prime Rate Loans or a combination thereof, and, in each case if

 

103

--------------------------------------------------------------------------------


 

a combination thereof, the principal amount allocable to each and, in the case
of any prepayment of Reimbursement Amounts, the date and amount of prepayment,
the identity of the applicable Letter of Credit or Letters of Credit and the
amount allocable to each of such Reimbursement Amounts.  Any such notice may
state that such notice is conditioned upon the occurrence or non-occurrence of
any event specified therein (including the effectiveness of other credit
facilities), in which case such notice may be revoked by the Parent Borrower (by
written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Upon the receipt of any
such notice the Administrative Agent shall promptly notify each affected Lender
thereof.  If any such notice is given and is not revoked, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (if a Eurocurrency Loan or BA Equivalent Loan is prepaid other than at the
end of the Interest Period applicable thereto) any amounts payable pursuant to
Section 4.12 and accrued interest to such date on the amount prepaid.  Partial
prepayments of (1) the Revolving Loans pursuant to this Section 4.4(a) shall be
applied, first to payment of the Swing Line Loans then outstanding, and
thereafter to payment of Revolving Loans then outstanding or in each case as
otherwise directed by the Parent Borrower and (2) the Reimbursement Amounts
pursuant to this Section 4.4(a) shall be applied to cash collateralize any
outstanding L/C Obligation, as applicable, on terms reasonably satisfactory to
the applicable Issuing Lender.  Partial prepayments pursuant to this
Section 4.4(a)(ii) shall be in multiples of $1.0 million (or, in the case of
Revolving Loans outstanding in any Designated Foreign Currency, an aggregate
principal amount the Dollar Equivalent of which is at least approximately $1.0
million); provided that, notwithstanding the foregoing, any Loan may be prepaid
in its entirety.

 

(b)                                 Mandatory Prepayment of Loans.

 

(i)                                     (A) The Parent Borrower shall, in
accordance with Section 4.4(b)(iii), prepay the Term Loans (on a pro rata basis
among the outstanding Term Loans within each applicable Tranche of Term Loans)
to the extent required by Section 8.4(b) (subject to Section 8.4(c)) and (B) if
on or after the Closing Date the Parent Borrower or any of its Restricted
Subsidiaries shall incur Specified Refinancing Term Loans, then the Parent
Borrower shall, in accordance with Section 4.4(b)(iii), prepay the Tranche of
Term Loan being refinanced (on a pro rata basis among the outstanding Term Loans
within such applicable Tranche of Term Loans) with such prepayment to be made on
or before the fifth Business Day following the date of receipt of any such Net
Proceeds.  Nothing in this Section 4.4(b)(i) shall limit the rights of the
Agents and the Lenders set forth in Section 9.

 

(ii)                                  The Parent Borrower shall give notice to
the Administrative Agent of any mandatory prepayment of the Term Loans pursuant
to Section 4.4(b)(i) (and in any event within five Business Days) upon becoming
obligated to make such prepayment.  Such notice shall state that the Parent
Borrower is offering to make or will make such mandatory prepayment (i) in the
case of mandatory prepayments pursuant to Section 4.4(b)(i)(A), on or before the
date specified in Section 8.4(b) and (ii) in the case of mandatory prepayments
pursuant to Section 4.4(b)(i)(B), on or before the date specified in
Section 4.4(b)(i)(B) (each, a “Prepayment Date”).  Subject to the following
sentence, once given, such notice shall be irrevocable and all amounts subject
to such notice shall be due and payable on the Prepayment Date (except as
otherwise provided in the last sentence of this Section 4.4(b)(ii)).  Any such
notice of prepayment pursuant to Section

 

104

--------------------------------------------------------------------------------


 

4.4(b)(i) may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the Parent
Borrower (by written notice to the Administrative Agent, on or prior to the
specified effective date) if such condition is not satisfied.  Upon receipt by
the Administrative Agent of such notice, the Administrative Agent shall
immediately give notice to each Lender of the prepayment and the Prepayment
Date.  The Parent Borrower (in its sole discretion) may give each Lender the
option (in its sole discretion) to elect to decline any such prepayment by
giving notice of such election in writing to the Administrative Agent by 11:00
A.M., New York City time, on the date that is three Business Days prior to the
Prepayment Date.  Upon receipt by the Administrative Agent of such notice, the
Administrative Agent shall immediately notify the Parent Borrower of such
election.  Any amount so declined by any Lender may, at the option of the Parent
Borrower, be applied to pay or prepay Indebtedness, or otherwise be retained by
the Parent Borrower and its Subsidiaries or applied by the Parent Borrower or
any of its Subsidiaries in any manner not inconsistent with this Agreement.

 

(iii)                               Subject to the last sentence of
Section 4.4(b)(ii) and Section 4.4(g), prepayments of the Term Loans pursuant to
Section 4.4(b)(i)(A) shall be applied pro rata to the respective installments of
principal thereof, provided that notwithstanding the foregoing, any such partial
prepayment may, at the option of the Parent Borrower, be first allocated to the
Term Loans pro rata based upon the aggregate amount of the installments thereof
due in the next twelve months and then the remainder of such partial prepayment
shall be allocated and applied as set forth above. Subject to the last sentence
of Section 4.4(b)(ii) and Section 4.4(g), prepayments of the Term Loans pursuant
to Section 4.4(b)(i) shall be applied within each applicable Tranche of Term
Loans pro rata to the respective installments of principal thereof in the manner
directed by the Parent Borrower (or, if no such direction is given, in direct
order of maturity).  Notwithstanding any other provision of this Section 4.4, a
Lender may, at its option, and if agreed by the Parent Borrower, in connection
with any prepayment of Term Loans pursuant to Section 4.4(a)(i) or (b)(i)(A) or
(B), exchange such Lender’s portion of the Term Loan to be prepaid for Rollover
Indebtedness, in lieu of such Lender’s pro rata portion of such prepayment (and
any such Term Loans so exchanged shall be deemed repaid for all purposes under
the Loan Documents).

 

(iv)                              Amounts prepaid on account of Term Loans
pursuant to Section 4.4(a)(i) or 4.4(b)(i) may not be reborrowed.

 

(v)                                 In the event that on any date the
Administrative Agent calculates that (i) the Aggregate Outstanding Revolving
Credit with respect to all of the Lenders (including the Swing Line Lender)
exceeds the aggregate Revolving Commitments then in effect (other than any such
excess occurring by reason of any change in exchange rates) or (ii) the
Aggregate Outstanding Revolving Credit with respect to all of the Lenders
(including the Swing Line Lender) exceeds 105% of the aggregate Revolving
Commitments then in effect by reason of any change in exchange rates (it being
understood and agreed that no Default or Event of Default shall arise hereunder
or under any Loan Document merely as a result of the occurrence of any such
excess described in clauses (i) or (ii) by reason of any change in exchange
rates), in each case under clause (i) or (ii), the Administrative Agent will
give notice to such effect to the Parent Borrower and the Lenders.  Following
receipt of any such notice, the Borrowers will, as soon as

 

105

--------------------------------------------------------------------------------


 

practicable but in any event within five Business Days of receipt of such
notice, first, make such repayments or prepayments of Revolving Loans (together
with interest accrued to the date of such repayment or prepayment), second, pay
any Reimbursement Amounts with respect to Letter of Credit then outstanding and,
third, cash collateralize any outstanding L/C Obligations on terms reasonably
satisfactory to the Issuing Lender as shall be necessary to cause the Aggregate
Outstanding Revolving Credit with respect to all of the Lenders (including the
Swing Line Lender) to no longer exceed the aggregate Revolving Commitments then
in effect; provided that in the case of clauses (i) and (ii) above, the Dollar
Equivalent of any such excess shall be calculated as of the date of such notice
and the amount of any such repayment, prepayment, payment or cash
collateralization shall be calculated after giving effect to any other
repayment, prepayment, payment or cash collateralization required to be made on
such day pursuant to this Section 4.4(b)(v)).  If any such repayment or
prepayment of a Eurocurrency Loan pursuant to this Section 4.4(b)(v) occurs on a
day which is not the last day of the then current Interest Period with respect
thereto, the Borrowers shall pay to the Lenders such amounts, if any, as may be
required pursuant to Section 4.12.

 

(vi)                              The Borrowers shall prepay all Swing Line
Loans then outstanding simultaneously with each borrowing of Revolving Loans. 
Upon the incurrence by the Parent Borrower or any Restricted Subsidiary of any
Specified Refinancing Revolving Loans, the Borrowers shall prepay an aggregate
principal amount of the Tranche of Revolving Loans being refinanced in an amount
equal to 100% of all Net Proceeds received therefrom promptly (and in any event
within five Business Days) following receipt thereof by the Parent Borrower or
such Restricted Subsidiary.

 

(c)                  Termination or Reduction of Revolving Commitments.  The
Parent Borrower shall have the right, upon not less than three Business Days’
(or such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) notice to the Administrative Agent (which will promptly
notify the Lenders thereof), to terminate the Tranche B-1 Revolving
Commitments, Incremental Revolving Commitments of any Tranche, the Extended
Revolving Commitments of any Tranche or the Specified Refinancing Revolving
Commitments of any Tranche or, from time to time, to reduce the amount of
Tranche B-1 Revolving Commitments, Incremental Revolving Commitments of any
Tranche, Extended Revolving Commitments of any Tranche or Specified Refinancing
Revolving Commitments of any Tranche; provided that no such termination or
reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swing Line Loans made on the effective
date thereof, the Dollar Equivalent of the aggregate principal amount of the
Revolving Loans and Swing Line Loans then outstanding, when added to the sum of
the then outstanding L/C Obligations, would exceed the Revolving Commitments
then in effect and provided, further, that notwithstanding anything to the
contrary in this Agreement, the Parent Borrower may condition such notice upon
the occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Parent Borrower (by written notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied. 
Any such reduction shall be in an amount equal to $5.0 million or a whole
multiple of $1.0 million in excess thereof and shall reduce permanently the
applicable Revolving Commitments then in effect.

 

106

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding the foregoing provisions of
this Section 4.4, if at any time any prepayment of the Loans pursuant to
Section 4.4(a) or 4.4(b) would result, after giving effect to the procedures set
forth in this Agreement, in the Borrowers incurring breakage costs under
Section 4.12 as a result of Eurocurrency Loans or BA Equivalent Loans being
prepaid other than on the last day of an Interest Period with respect thereto,
then, the Borrowers may, so long as no Default or Event of Default shall have
occurred and be continuing, in their sole discretion, (i) initially deposit a
portion (up to 100%) of the amounts that otherwise would have been paid in
respect of such Eurocurrency Loans or BA Equivalent Loans with the
Administrative Agent (which deposit must be equal in amount to the amount of
such Eurocurrency Loans not immediately prepaid), to be held as security for the
obligations of the Borrowers to make such prepayment pursuant to a cash
collateral agreement to be entered into on terms reasonably satisfactory to the
Administrative Agent with such cash collateral to be directly applied upon the
first occurrence thereafter of the last day of an Interest Period with respect
to such Eurocurrency Loans or BA Equivalent Loans (or such earlier date or dates
as shall be requested by the Parent Borrower) or (ii) make a prepayment of Loans
in accordance with Section 4.4(a)(i) or 4.4(a)(ii) with an amount equal to a
portion (up to 100.0%) of the amounts that otherwise would have been paid in
respect of such Eurocurrency Loans or BA Equivalent Loans (which prepayment,
together with any deposits pursuant to clause (i) above, must be equal in amount
to the amount of such Eurocurrency Loans or BA Equivalent Loans not immediately
prepaid); provided that, in the case of either clause (i) or (ii) above, such
unpaid Eurocurrency Loans or BA Equivalent Loans shall continue to bear interest
in accordance with Section 4.1 until such unpaid Eurocurrency Loans or BA
Equivalent Loans or the related portion of such Eurocurrency Loans or BA
Equivalent Loans, as the case may be, have or has been prepaid.

 

(e)                                  [Reserved]

 

(f)                                   Discounted Term Loan Prepayments. 
Notwithstanding anything in any Loan Document to the contrary, the Borrowers may
prepay the outstanding Term Loans on the following basis:

 

(i)                                     Right to Prepay.  The Borrowers shall
have the right to make a voluntary prepayment of Term Loans at a discount to par
(such prepayment, the “Discounted Term Loan Prepayment”) pursuant to a Borrower
Offer of Specified Discount Prepayment, a Borrower Solicitation of Discount
Range Prepayment Offers, or a Borrower Solicitation of Discounted Prepayment
Offers, in each case made in accordance with this Section 4.4(f); provided that
at the time of such Discounted Term Loan Prepayment, after giving effect
thereto, Total Liquidity is equal to or greater than $500.0 million.  Each
Lender participating in any Discounted Term Loan Prepayment acknowledges and
agrees that in connection with such Discounted Term Loan Prepayment, (1) the
Borrowers then may have, and later may come into possession of, information
regarding the Term Loans or the Loan Parties hereunder that is not known to such
Lender and that may be material to a decision by such Lender to participate in
such Discounted Term Loan Prepayment (“Excluded Information”), (2) such Lender
has independently and, without reliance on Holdings, the Parent Borrower, any of
its Subsidiaries,

 

107

--------------------------------------------------------------------------------


 

the Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to participate in such Discounted Term Loan
Prepayment notwithstanding such Lender’s lack of knowledge of the Excluded
Information and (3) none of Holdings, the Parent Borrower, its Subsidiaries, the
Administrative Agent, or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against Holdings, the
Parent Borrower, its Subsidiaries, the Administrative Agent, and their
respective Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information.  Each Lender participating in any
Discounted Term Loan Prepayment further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders.  Any Term Loans prepaid pursuant to this Section 4.4(f) shall be
immediately and automatically cancelled.

 

(ii)                                  Borrower Offer of Specified Discount
Prepayment.

 

(1)                                 The Borrowers may from time to time offer to
make a Discounted Term Loan Prepayment by providing the Administrative Agent
with one Business Day’s (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Parent Borrower, to each Term Loan
Lender and/or to each Lender of one or more Term Loans on a Tranche by Tranche
basis, (II) any such offer shall specify the aggregate Outstanding Amount
offered to be prepaid (the “Specified Discount Prepayment Amount”), the Tranches
of Term Loans subject to such offer and the specific percentage discount to par
value (the “Specified Discount”) of the Outstanding Amount of such Loans to be
prepaid, and (IV) each such offer shall remain outstanding through the Specified
Discount Prepayment Response Date.  The Administrative Agent will promptly
provide each relevant Lender with a copy of such Specified Discount Prepayment
Notice and a form of the Specified Discount Prepayment Response to be completed
and returned by each such Lender to the Administrative Agent (or its delegate)
by no later than the time and date designated by the Administrative Agent and
approved by the Parent Borrower (the “Specified Discount Prepayment Response
Date”).

 

(2)                                 Each relevant Lender receiving such offer
shall notify the Administrative Agent (or its delegate) by the Specified
Discount Prepayment Response Date whether or not it agrees to accept a
prepayment of any of its relevant then outstanding Term Loans at the Specified
Discount and, if so (such accepting Lender, a “Discount Prepayment Accepting
Lender”), the amount of such Lender’s Outstanding Amount and Tranches of Term
Loans to be prepaid at such

 

108

--------------------------------------------------------------------------------


 

offered discount.  Each acceptance of a Discounted Term Loan Prepayment by a
Discount Prepayment Accepting Lender shall be irrevocable.  Any Lender whose
Specified Discount Prepayment Response is not received by the Administrative
Agent by the Specified Discount Prepayment Response Date shall be deemed to have
declined to accept such Borrower Offer of Specified Discount Prepayment.

 

(3)                                 If there is at least one Discount Prepayment
Accepting Lender, the Borrowers will make prepayment of outstanding Term Loans
pursuant to this Section 4.4(f)(ii) to each Discount Prepayment Accepting Lender
in accordance with the respective Outstanding Amount and Tranches of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to the foregoing clause (2); provided that, if the aggregate Outstanding Amount
of Term Loans accepted for prepayment by all Discount Prepayment Accepting
Lenders exceeds the Specified Discount Prepayment Amount, such prepayment shall
be made pro rata among the Discount Prepayment Accepting Lenders in accordance
with the respective Outstanding Amounts accepted to be prepaid by each such
Discount Prepayment Accepting Lender and the Administrative Agent (in
consultation with the Parent Borrower and subject to rounding requirements of
the Administrative Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”).  The Administrative Agent shall
promptly, and in any case within three Business Days following the Specified
Discount Prepayment Response Date, notify (I) the Parent Borrower of the
respective Lenders’ responses to such offer, the Discounted Prepayment Effective
Date and the aggregate Outstanding Amount of the Discounted Term Loan Prepayment
and the Tranches to be prepaid, (II) each Lender of the Discounted Prepayment
Effective Date, and the aggregate Outstanding Amount and the Tranches of all
Term Loans to be prepaid at the Specified Discount on such date, and (III) each
Discount Prepayment Accepting Lender of the Specified Discount Proration, if
any, and confirmation of the Outstanding Amount, Tranche and Type of Term Loans
of such Lender to be prepaid at the Specified Discount on such date.  Each
determination by the Administrative Agent of the amounts stated in the foregoing
notices to the Parent Borrower and Lenders shall be conclusive and binding for
all purposes absent manifest error.  The payment amount specified in such notice
to the Parent Borrower shall be due and payable by the Borrowers on the
Discounted Prepayment Effective Date in accordance with paragraph (vi) below
(subject to paragraph (x) below).

 

(iii)                               Borrower Solicitation of Discount Range
Prepayment Offers.

 

(1)                                 The Borrowers may from time to time solicit
Discount Range Prepayment Offers by providing the Administrative Agent with one
Business Day’s (or such shorter period as may be agreed by the

 

109

--------------------------------------------------------------------------------


 

Administrative Agent in its reasonable discretion) notice in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of the Parent Borrower, to each Term Loan
Lender and/or to each Lender of one or more Term Loans on a Tranche by Tranche
basis, (II) any such notice shall specify the maximum aggregate Outstanding
Amount of the relevant Term Loans that the Borrowers are willing to prepay at a
discount (the “Discount Range Prepayment Amount”), the Tranches of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the Outstanding Amount of such Term Loans willing to
be prepaid by the Borrowers, and (III) each such solicitation by the Borrowers
shall remain outstanding through the Discount Range Prepayment Response Date. 
The Administrative Agent will promptly provide each relevant Term Loan Lender
with a copy of such Discount Range Prepayment Notice and a form of the Discount
Range Prepayment Offer to be submitted by a responding relevant Term Loan Lender
to the Administrative Agent (or its delegate) by no later than the time and date
designated by the Administrative Agent and approved by the Parent Borrower (the
“Discount Range Prepayment Response Date”).  Each relevant Term Loan Lender’s
Discount Range Prepayment Offer shall be irrevocable and shall specify a
discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans and the maximum aggregate Outstanding Amount and Tranches of such
Term Loans such Lender is willing to have prepaid at the Submitted Discount (the
“Submitted Amount”).  Any Term Loan Lender whose Discount Range Prepayment Offer
is not received by the Administrative Agent by the Discount Range Prepayment
Response Date shall be deemed to have declined to accept a Discounted Term Loan
Prepayment of any of its Term Loans at any discount to their par value within
the Discount Range.

 

(2)                                 The Administrative Agent shall review all
Discount Range Prepayment Offers received by it by the Discount Range Prepayment
Response Date and will determine (in consultation with the Parent Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) the Applicable Discount and Term Loans to be prepaid at
such Applicable Discount in accordance with this Section 4.4(f)(iii).  The
Borrowers agree to accept on the Discount Range Prepayment Response Date all
Discount Range Prepayment Offers received by Administrative Agent by the
Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par being referred to as the “Applicable
Discount”) which yields a Discounted Term Loan

 

110

--------------------------------------------------------------------------------


 

Prepayment in an aggregate Outstanding Amount equal to the lesser of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. 
Each Lender that has submitted a Discount Range Prepayment Offer to accept
prepayment at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Submitted Amount (subject to any required proration pursuant
to the following clause (3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).

 

(3)                                 If there is at least one Participating
Lender, the Borrowers will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate Outstanding Amount and of the Tranches
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discount Range Prepayment Amount, prepayment of the Outstanding Amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Administrative Agent (in consultation
with the Parent Borrower and subject to rounding requirements of the
Administrative Agent made in its reasonable discretion) will calculate such
proration (the “Discount Range Proration”).  The Administrative Agent shall
promptly, and in any case within three Business Days following the Discount
Range Prepayment Response Date, notify (w) the Parent Borrower of the respective
Term Loan Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate Outstanding Amount of
the Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each
Term Loan Lender of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate Outstanding Amount and Tranches of all Term Loans to
be prepaid at the Applicable Discount on such date, (y) each Participating
Lender of the aggregate Outstanding Amount and Tranches of such Lender to be
prepaid at the Applicable Discount on such date, and (z) if applicable, each
Identified Participating Lender of the Discount Range Proration.  Each
determination by the Administrative Agent of the amounts stated in the foregoing
notices to the Parent Borrower and Lenders shall be conclusive and binding for
all purposes absent manifest error.  The payment amount specified in such notice
to the Parent Borrower shall be due and payable by the Borrowers on the
Discounted Prepayment Effective Date in accordance with Section 4.4(f)(vi) below
(subject to Section 4.4(f)(x) below).

 

111

--------------------------------------------------------------------------------


 

(iv)                              Borrower Solicitation of Discounted Prepayment
Offers.

 

(1)                                 The Borrowers may from time to time solicit
Solicited Discounted Prepayment Offers by providing the Administrative Agent
with one Business Day’s (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of the Parent Borrower, to each Term
Loan Lender and/or to each Lender of one or more Term Loans on a Tranche by
Tranche basis, (II) any such notice shall specify the maximum aggregate
Outstanding Amount of the Term Loans and the Tranches of Term Loans the
Borrowers are willing to prepay at a discount (the “Solicited Discounted
Prepayment Amount”) and (III) each such solicitation by the Borrowers shall
remain outstanding through the Solicited Discounted Prepayment Response Date. 
The Administrative Agent will promptly provide each relevant Term Loan Lender
with a copy of such Solicited Discounted Prepayment Notice and a form of the
Solicited Discounted Prepayment Offer to be submitted by a responding Term Loan
Lender to the Administrative Agent (or its delegate) by no later than the time
and date designated by the Administrative Agent and approved by the Parent
Borrower (the “Solicited Discounted Prepayment Response Date”).  Each Term Loan
Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date, and (z) specify both a
discount to par (the “Offered Discount”) at which such Term Loan Lender is
willing to allow prepayment of its then outstanding Term Loans and the maximum
aggregate Outstanding Amount and Tranches of such Term Loans (the “Offered
Amount”) such Lender is willing to have prepaid at the Offered Discount.  Any
Term Loan Lender whose Solicited Discounted Prepayment Offer is not received by
the Administrative Agent by the Solicited Discounted Prepayment Response Date
shall be deemed to have declined prepayment of any of its Term Loans at any
discount to their par value.

 

(2)                                 The Administrative Agent shall promptly
provide the Parent Borrower with a copy of all Solicited Discounted Prepayment
Offers received by it by the Solicited Discounted Prepayment Response Date.  The
Parent Borrower shall review all such Solicited Discounted Prepayment Offers and
select, at its sole discretion, the smallest of the Offered Discounts specified
by the relevant responding Term Loan Lenders in the Solicited Discounted
Prepayment Offers that the Borrowers are willing to accept (the “Acceptable
Discount”), if any.  If the Borrowers elect to accept any Offered Discount as
the Acceptable Discount, then as soon as practicable after the determination of
the Acceptable Discount, but in no event later than by the third Business Day
after the date of receipt by the Parent Borrower from the Administrative Agent
of a copy of all

 

112

--------------------------------------------------------------------------------


 

Solicited Discounted Prepayment Offers pursuant to the first sentence of this
clause (2) (the “Acceptance Date”), the Parent Borrower shall submit an
Acceptance and Prepayment Notice to the Administrative Agent setting forth the
Acceptable Discount.  If the Administrative Agent shall fail to receive an
Acceptance and Prepayment Notice from the Parent Borrower by the Acceptance
Date, the Borrowers shall be deemed to have rejected all Solicited Discounted
Prepayment Offers.

 

(3)                                 Based upon the Acceptable Discount and the
Solicited Discounted Prepayment Offers received by Administrative Agent by the
Solicited Discounted Prepayment Response Date, within three Business Days after
receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Administrative Agent will determine (in consultation
with the Parent Borrower and subject to rounding requirements of the
Administrative Agent made in its reasonable discretion) the aggregate
Outstanding Amount and the Tranches of Term Loans (the “Acceptable Prepayment
Amount”) to be prepaid by the Borrowers at the Acceptable Discount in accordance
with this Section 4.4(f)(iv).  If the Borrowers elect to accept any Acceptable
Discount, then the Borrowers agree to accept all Solicited Discounted Prepayment
Offers received by the Administrative Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount.  Each Lender that
has submitted a Solicited Discounted Prepayment Offer to accept prepayment at an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required proration pursuant to the following
sentence) at the Acceptable Discount (each such Lender, a “Qualifying Lender”). 
The Borrowers will prepay outstanding Term Loans pursuant to this
Section 4.4(f)(iv)(3) to each Qualifying Lender in the aggregate Outstanding
Amount and of the Tranches specified in such Lender’s Solicited Discounted
Prepayment Offer at the Acceptable Discount; provided that if the aggregate
Offered Amount by all Qualifying Lenders whose Offered Discount is greater than
or equal to the Acceptable Discount exceeds the Solicited Discounted Prepayment
Amount, prepayment of the Outstanding Amount of the Term Loans for those
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro rata
among the Identified Qualifying Lenders in accordance with the Offered Amount of
each such Identified Qualifying Lender and the Administrative Agent (in
consultation with the Parent Borrower and subject to rounding requirements of
the Administrative Agent made in its reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Administrative Agent shall promptly notify
(w) the Parent Borrower of the Discounted Prepayment Effective

 

113

--------------------------------------------------------------------------------


 

Date and Acceptable Prepayment Amount comprising the Discounted Term Loan
Prepayment and the Tranches to be prepaid, (x) each Term Loan Lender of the
Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans and the Tranches to be prepaid at
the Applicable Discount on such date, (y) each Qualifying Lender of the
aggregate Outstanding Amount and the Tranches of such Lender to be prepaid at
the Acceptable Discount on such date, and (z) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration.  Each determination by
the Administrative Agent of the amounts stated in the foregoing notices to the
Parent Borrower and Lenders shall be conclusive and binding for all purposes
absent manifest error.  The payment amount specified in such notice to such
Parent Borrower shall be due and payable by the Borrowers on the Discounted
Prepayment Effective Date in accordance with Section 4.4(f)(vi) below (subject
to Section 4.4(f)(x) below).

 

(v)                                 Expenses.  In connection with any Discounted
Term Loan Prepayment, the Borrowers and the Lenders acknowledge and agree that
the Administrative Agent may require as a condition to any Discounted Term Loan
Prepayment, the payment of customary fees and expenses from the Borrowers in
connection therewith.

 

(vi)                              Payment.  If any Term Loan is prepaid in
accordance with Sections 4.4(f)(ii) through (iv) above, the Borrowers shall
prepay such Term Loans on the Discounted Prepayment Effective Date.  The
Borrowers shall make such prepayment to the Administrative Agent, for the
account of the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, at the Administrative Agent’s Office in the
applicable currency and in immediately available funds not later than 2:00
P.M. (New York time) on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the Term
Loans on a pro rata basis.  The Term Loans so prepaid shall be accompanied by
all accrued and unpaid interest on the par principal amount so prepaid up to,
but not including, the Discounted Prepayment Effective Date.  Each prepayment of
the outstanding Term Loans pursuant to this Section 4.4(f) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable.  The aggregate Outstanding Amount of the Tranches of the
Term Loans outstanding shall be deemed reduced by the full par value of the
aggregate Outstanding Amount of the Tranches of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Term Loan Prepayment. 
The Lenders hereby agree that, in connection with a prepayment of Term Loans
pursuant to this Section 4.4(f) and notwithstanding anything to the contrary
contained in this Agreement, (i) interest in respect of the Term Loans may be
made on a non-pro rata basis among the Lenders holding such Loans to reflect the
payment of accrued interest to certain Lenders as provided in this
Section 4.4(f)(vi) and (ii) all subsequent prepayments and repayments of the
Term Loans (except as otherwise

 

114

--------------------------------------------------------------------------------


 

contemplated by this Agreement) shall be made on a pro rata basis among the
respective Lenders based upon the then outstanding principal amounts of the Term
Loans then held by the respective Lenders after giving effect to any prepayment
pursuant to this Section 4.4(f) as if made at par.  It is also understood and
agreed that prepayments pursuant to this Section 4.4(f) shall not be subject to
Section 4.4(a), or, for the avoidance of doubt, Section 11.7(a) or the pro rata
allocation requirements of Section 4.8(a).

 

(vii)                           Other Procedures.  To the extent not expressly
provided for herein, each Discounted Term Loan Prepayment shall be consummated
pursuant to procedures consistent with the provisions in this Section 4.4(f),
established by the Administrative Agent acting in its reasonable discretion and
as reasonably agreed by the Parent Borrower.

 

(viii)                        Notice.  Notwithstanding anything in any Loan
Document to the contrary, for purposes of this Section 4.4(f), each notice or
other communication required to be delivered or otherwise provided to the
Administrative Agent (or its delegate) shall be deemed to have been given upon
the Administrative Agent’s (or its delegate’s) actual receipt during normal
business hours of such notice or communication; provided that any notice or
communication actually received outside of normal business hours shall be deemed
to have been given as of the opening of business on the next Business Day.

 

(ix)                              Actions of Administrative Agent.  Each of the
Borrowers and the Lenders acknowledges and agrees that Administrative Agent may
perform any and all of its duties under this Section 4.4(f) by itself or through
any Affiliate of the Administrative Agent and expressly consents to any such
delegation of duties by the Administrative Agent to such Affiliate and the
performance of such delegated duties by such Affiliate.  The exculpatory
provisions in this Agreement shall apply to each Affiliate of the Administrative
Agent and its respective activities in connection with any Discounted Term Loan
Prepayment provided for in this Section 4.4(f) as well as to activities of the
Administrative Agent in connection with any Discounted Term Loan Prepayment
provided for in this Section 4.4(f).

 

(x)                                 Revocation.  The Parent Borrower shall have
the right, by written notice to the Administrative Agent, to revoke in full (but
not in part) its offer to make a Discounted Term Loan Prepayment and rescind the
applicable Specified Discount Prepayment Notice, Discount Range Prepayment
Notice or Solicited Discounted Prepayment Notice therefor at its discretion at
any time on or prior to the applicable Specified Discount Prepayment Response
Date (and if such offer is so revoked, any failure by the Borrowers to make any
prepayment to a Lender pursuant to this Section 4.4(f) shall not constitute a
Default or Event of Default under Section 9(a) or otherwise).

 

(xi)                              No Obligation.  This Section 4.4(f) shall not
(i) require the Borrowers to undertake any prepayment pursuant to this
Section 4.4(f) or (ii) limit

 

115

--------------------------------------------------------------------------------


 

or restrict the Borrowers from making voluntary prepayments of the Term Loans in
accordance with the other provisions of this Agreement.

 

(g)                                  Repricing Transactions. If on or prior to
the six-month anniversary of the Closing Date the Parent Borrower (x) makes an
optional prepayment in full of the Tranche B-1 Term Loans pursuant to a
Repricing Transaction, (y) effects any amendment of this Agreement (including in
connection with any refinancing transaction permitted under Section 11.6(h) to
replace the Loans or Commitments under any Facility or Tranche) that results in
a Repricing Transaction, the Parent Borrower shall pay to the Administrative
Agent, for the ratable account of each Lender, (I) in the case of clause
(x) above, a prepayment premium of 1.0% of the aggregate principal amount of
Tranche B-1 Term Loans being prepaid and (II) in the case of clause (y) above, a
prepayment premium of 1.0% of the aggregate principal amount of Tranche B-1 Term
Loans outstanding immediately prior to such amendment.  If on or prior to the
six-month anniversary of the Closing Date any Lender is replaced pursuant to
Section 11.1(g) in connection with any amendment of this Agreement (including in
connection with any refinancing transaction permitted under Section 11.6(h) to
replace the Loans or Commitments under any Facility or Tranche) that results in
a Repricing Transaction, such Lender (and not any Person who replaces such
Lender pursuant to Section 11.1(g)) shall receive its pro rata portion (as
determined immediately prior to it being so replaced) of the prepayment premium
described in the preceding sentence.

 

(h)                                 Notwithstanding anything to the contrary
herein, this Section 4.4 may be amended (and the Lenders hereby irrevocably
authorize the Administrative Agent to enter into any such amendments) to the
extent necessary to reflect differing amounts payable, and priorities of
payments, to Lenders participating in any new classes or tranches of Term Loans
added pursuant to Sections 2.9, 2.10 and 2.11, as applicable, or pursuant to any
other credit or letter of credit facility added pursuant to Section 2.9 or
11.1(e).

 

4.5                               Commitment Fees; Administrative Agent’s Fees.

 

(a)                                 The Borrowers agree to pay quarterly in
arrears to the Administrative Agent for the account of each applicable Revolving
Lender (other than a Defaulting Lender) that is a L/C Participant, a letter of
credit commission with respect to each Letter of Credit issued by such Issuing
Lender on its behalf, computed for the period from and including the date of
issuance of such Letter of Credit through to the expiration date of such Letter
of Credit, computed at a rate per annum equal to the Applicable Margin then in
effect for Eurocurrency Loans that are Revolving Loans calculated on the basis
of a 360 day year for the actual days elapsed, of the maximum amount available
to be drawn under such Letter of Credit, payable on each L/C Fee Payment Date
with respect to such Letter of Credit and on the Tranche B-1 Revolving Maturity
Date or such earlier date as the Revolving Commitments shall terminate as
provided herein.  Such commission shall be payable to the Administrative Agent
for the account of the Lenders to be shared ratably among them in accordance
with their respective Revolving Commitment Percentages.  Such commission shall
be nonrefundable and shall be payable in Dollars, notwithstanding that a Letter
of Credit may be denominated in any Designated Foreign Currency.  In respect of
a Letter of Credit denominated in any Designated Foreign Currency, such
commission shall be converted into Dollars at the Spot Rate of Exchange.

 

116

--------------------------------------------------------------------------------


 

(b)                                 The Borrowers agree to pay to the
Administrative Agent, for the account of each applicable Revolving Lender (other
than a Defaulting Lender), a commitment fee for the period from and including
the first day of the applicable Revolving Commitment Period to the applicable
Maturity Date, computed at the Applicable Commitment Fee Percentage on the
average daily amount of the Available Revolving Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on the last
Business Day of each March, June, September and December, and on the applicable
Maturity Date, or such earlier date as the Revolving Commitments shall terminate
as provided herein, commencing on September 30, 2016.

 

(c)                                  The Borrowers agree to pay to the
Administrative Agent and the Other Representatives any fees in the amounts and
on the dates previously agreed to in writing pursuant to the Fee Letters by the
Parent Borrower, the Other Representatives and the Administrative Agent in
connection with this Agreement.

 

4.6                               Computation of Interest and Fees.

 

(a)                                 Interest (other than interest based on the
Prime Rate, the Canadian Prime Rate, the BA Rate or the Eurocurrency Base Rate
for Eurocurrency Loans denominated in Sterling) shall be calculated on the basis
of a 360-day year for the actual days elapsed; and commitment fees and interest
based on the Prime Rate, the Canadian Prime Rate, the BA Rate or the
Eurocurrency Base Rate for Eurocurrency Loans denominated in Sterling shall be
calculated on the basis of a 365-day year (or 366-day year, as the case may be)
for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Parent Borrower and the affected Lenders of each
determination of a Eurocurrency Rate.  Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Parent Borrower and the affected Lenders of the effective date and
the amount of each such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Parent
Borrower or any Lender, deliver to the Parent Borrower or such Lender a
statement showing in reasonable detail the calculations used by the
Administrative Agent in determining any interest rate pursuant to Section 4.1,
excluding any Eurocurrency Base Rate which is based upon the Reuters LIBOR Rates
Page and any ABR Loan which is based upon the Prime Rate.

 

4.7                               Inability to Determine Interest Rate.  If
prior to the first day of any Interest Period, the Administrative Agent shall
have determined (which determination shall be conclusive and binding upon the
Borrowers) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate with respect to any Eurocurrency Loan (the “Affected Eurocurrency Rate”) or
the BA Rate with respect to any BA Equivalent Loan (the “Affected BA Rate”), in
each case for such Interest Period, the Administrative Agent shall give telecopy
or telephonic notice thereof to the Parent Borrower and

 

117

--------------------------------------------------------------------------------


 

the Lenders as soon as practicable thereafter.  If such notice is given (a) any
Eurocurrency Loans to be made in Dollars the rate of interest applicable to
which is based on the Affected Eurocurrency Rate requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (b) any BA
Equivalent Loans the rate of interest applicable to which is based on the
Affected BA Rate requested to be made on the first day of such Interest Period
shall be made as Canadian Prime Rate Loans, (c) any Eurocurrency Loans to be
made in a Designated Foreign Currency the rate of interest applicable to which
is based on the Affected Eurocurrency Rate requested to be made on the first day
of such Interest Period shall not be required to be made hereunder in such
Designated Foreign Currency and, upon receipt of such notice, the Parent
Borrower may at its option revoke the pending request for such Eurocurrency
Loans or convert such request into a request for ABR Loans to be made in Dollars
or Canadian Prime Rate Loans to be made in Canadian Dollars, (d) any Loans that
were to have been converted on the first day of such Interest Period to or
continued as Eurocurrency Loans in Dollars the rate of interest applicable to
which is based upon the Affected Eurocurrency Rate shall be converted to or
continued as ABR Loans, (e) any Loans that were to have been converted on the
first day of such Interest Period to or continued as BA Rate Loans the rate of
interest applicable to which is based upon the Affected BA Rate shall be
converted to or continued as Canadian Prime Rate Loans, (f) any Eurocurrency
Loans denominated in Euro that were to have been continued as Eurocurrency Loans
the rate of interest applicable to which is based upon the Affected Eurocurrency
Rate shall (at the option of the Parent Borrower) remain outstanding, and shall
bear interest at an alternate rate which reflects, as to each Lender, such
Lender’s cost of funding such Eurocurrency Loans, as reasonably determined by
the Administrative Agent, plus the Applicable Margin hereunder, and (g) any
outstanding Eurocurrency Loans denominated in Sterling that were to have been
continued as Eurocurrency Loans the rate of interest applicable to which is
based upon the Affected Eurocurrency Rate shall (at the option of the Parent
Borrower) remain outstanding, and shall bear interest at an alternate rate which
reflects, as to each Lender, such Lender’s cost of funding such Eurocurrency
Loans, as reasonably determined by the Administrative Agent, plus the Applicable
Margin hereunder.

 

4.8                               Pro Rata Treatment and Payments.

 

(a)                                 Except as expressly otherwise provided
herein, each borrowing of Revolving Loans (other than Swing Line Loans) by the
Borrowers from the Lenders hereunder shall be made, each payment (except as
provided in Section 4.14(a)) by the Borrowers on account of any commitment fee
in respect of the Revolving Commitments hereunder and any reduction (except as
provided in Section 2.9, 2.10, 2.11, 4.13(d), 11.1(g) or 11.1(h)) of the
Revolving Commitments of the Lenders shall be allocated by the Administrative
Agent, pro rata according to the respective Revolving Commitment Percentages of
the Lenders (other than payments in respect of any difference in the Applicable
Commitment Fee Percentages in respect of any Tranche); provided that at the
request of the Parent Borrower, in lieu of such application on a pro rata basis
among all Revolving Commitments, such reduction may be applied to any Revolving
Commitments so long as the Maturity Date of such Revolving Commitments precedes
the Maturity Date of each other Tranche of Revolving Commitments then
outstanding or, in the event more than one Tranche of Revolving Commitments
shall have an identical Maturity Date that precedes the Maturity Date of each
other Tranche of Revolving Commitments then outstanding, to such Tranches on a
pro rata basis.  Each payment (including each prepayment,

 

118

--------------------------------------------------------------------------------


 

but excluding payments made pursuant to Sections 2.9, 2.10, 2.11, 2.12, 4.9,
4.10, 4.11, 4.12, 4.13(d), 4.14, 11.1(g), 11.1(h) or 11.6) by the Borrowers on
account of principal of and interest on any Tranche of Loans (other than
(v) payments in respect of any difference in the Applicable Margin, Eurocurrency
Rate or ABR in respect of any Tranche, (w) any payment pursuant to
Section 4.4(b)(i), to the extent declined by any Lender as provided in
Section 4.4(b)(ii), (x) any payments pursuant to Section 4.4(f), which shall be
allocated as set forth in Section 4.4(f); (y) any prepayments pursuant to
Section 11.6(i) and (z) any payment accompanying a termination of Revolving
Commitments pursuant to the proviso to the first sentence of this
Section 4.8(a) which shall be applied to the Revolving Loans outstanding under
the Tranches under which Revolving Commitments are being terminated) shall be
allocated by the Administrative Agent (1) pro rata according to the respective
outstanding principal amounts of such Loans of such Tranche then held by the
respective Lenders (or as otherwise provided in the applicable Incremental
Commitment Amendment, Extension Amendment or Specified Refinancing Amendment, if
applicable) and (2) with respect to Extended Revolving Loans, pro rata with all
other outstanding Revolving Loans; provided that a Lender may, at its option,
and if agreed by the Parent Borrower, exchange such Lender’s portion of a Term
Loan to be prepaid for Rollover Indebtedness, in lieu of such Lender’s pro rata
portion of such prepayment, pursuant to the last sentence of
Section 4.4(b)(iii).  All payments (including prepayments) to be made by the
Borrowers hereunder, whether on account of principal, interest, fees,
Reimbursement Amounts or otherwise, shall be made without set-off or
counterclaim and shall be made prior to (x) 2:00 P.M., New York City time on the
due date thereof in the case of payments denominated in Dollars or Canadian
Dollars or any other Designated Foreign Currency not specified in clause (y) or
(z), (y) 8:00 A.M., New York City time on the due date thereof in the case of
payments denominated in Euro and Sterling and (z) 3:00 P.M., New York City time
on the date that is one Business Day prior to the due date thereof in the case
of payments denominated in Australian Dollars, to the Administrative Agent, for
the account of the Lenders holding the relevant Loan or the applicable L/C
Participants, as the case may be, at the Administrative Agent’s office specified
in Section 11.2, in Dollars or, in the case of Loans outstanding in any
Designated Foreign Currency and L/C Obligations denominated in any Designated
Foreign Currency, such Designated Foreign Currency and, whether in Dollars or
any Designated Foreign Currency, in immediately available funds.  Any pro rata
calculations required to be made pursuant to this Section 4.8(a) in respect of
any Revolving Loan denominated in a Designated Foreign Currency shall be made on
a Dollar Equivalent basis.  Payments received by the Administrative Agent after
such time shall be deemed to have been received on the next Business Day.  The
Administrative Agent shall distribute such payments to such Lenders or L/C
Participants, as the case may be, if any such payment is received prior to 2:00
P.M., New York City time, on a Business Day, in like funds as received prior to
the end of such Business Day and otherwise the Administrative Agent shall
distribute such payment to such Lenders on the next succeeding Business Day.  If
any payment hereunder (other than payments on the Eurocurrency Loans or BA
Equivalent Loans) becomes due and payable on a day other than a Business Day,
the maturity of such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.  If any payment on a
Eurocurrency Loan or a BA Equivalent Loan becomes due and payable on a day other
than a Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day (and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension)
unless the

 

119

--------------------------------------------------------------------------------


 

result of such extension would be to extend such payment into another calendar
month, in which event such payment shall be made on the immediately preceding
Business Day.  This Section 4.8(a) may be amended in accordance with
Section 11.1(d) to the extent necessary to reflect differing amounts payable,
and priorities of payments, to Lenders participating in any new Tranches added
pursuant to Sections 2.9, 2.10, 2.11 and 11.1(h), as applicable.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to such Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the applicable
Borrower in respect of such borrowing a corresponding amount.  If such amount is
not made available to the Administrative Agent by the required time on the
Borrowing Date therefor, such Lender shall pay to the Administrative Agent on
demand, such amount with interest thereon at a rate equal to (i) for amounts
denominated in Dollars, the daily average Federal Funds Effective Rate as quoted
by the Administrative Agent and (ii) for amounts denominated in a Designated
Foreign Currency, the rate customary in such Designated Foreign Currency for
settlement of similar interbank obligations, in each case for the period until
such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this Section 4.8(b) shall be conclusive in
the absence of manifest error.  If such Lender’s share of such borrowing is not
made available to the Administrative Agent by such Lender within three Business
Days of such Borrowing Date, (x) the Administrative Agent shall notify the
Parent Borrower of the failure of such Lender to make such amount available to
the Administrative Agent and the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
such borrowing hereunder on demand, from the Borrowers and (y) then the
Borrowers may, without waiving or limiting any rights or remedies it may have
against such Lender hereunder or under applicable law or otherwise, borrow a
like amount on an unsecured basis from any commercial bank for a period ending
on the date upon which such Lender does in fact make such borrowing available.

 

4.9                               Illegality.  Notwithstanding any other
provision herein, if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof occurring after the Closing Date
shall make it unlawful for any Lender to make or maintain any Eurocurrency Loans
or BA Equivalent Loan as contemplated by this Agreement (“Affected Loans”),
(a) such Lender shall promptly give written notice of such circumstances to the
Parent Borrower and the Administrative Agent (which notice shall be withdrawn
whenever such circumstances no longer exist), (b) the commitment of such Lender
hereunder to make Affected Loans, continue Affected Loans as such and convert an
ABR Loan or Canadian Prime Rate Loan to an Affected Loan shall forthwith be
cancelled and, until such time as it shall no longer be unlawful for such Lender
to make or maintain such Affected Loans, such Lender shall then have a
commitment only to make an ABR Loan or Canadian Prime Rate Loan, as applicable,
when an Affected Loan is requested, (c) such Lender’s Loans then outstanding as
Affected Loans, if any, shall be converted automatically to ABR Loans or
Canadian Prime Rate Loans, as applicable, on the respective last days of the
then current Interest Periods with respect to such Affected Loans or within such
earlier period as required by law and (d) such Lender’s Loans then outstanding
as

 

120

--------------------------------------------------------------------------------


 

Affected Loans, if any, not converted to ABR Loans or Canadian Prime Rate Loans
pursuant to Section 4.9(c) shall, upon notice to the Parent Borrower, be prepaid
with accrued interest thereon on the last day of the then current Interest
Period with respect thereto (or such earlier date as may be required by any such
Requirement of Law).  If any such conversion or prepayment of an Affected Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrowers shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 4.12.

 

4.10                        Requirements of Law.

 

(a)                                 If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender, or compliance by any Lender with any request or directive (whether
or not having the force of law) from any central bank or other Governmental
Authority, in each case made subsequent to the Closing Date (or, if later, the
date on which such Lender becomes a Lender):

 

(i)                                     shall subject such Lender to any tax of
any kind whatsoever with respect to any Letter of Credit, any L/C Request, any
Eurocurrency Loans or any BA Equivalent Loans made or maintained by it or its
obligation to make or maintain Eurocurrency Loans or BA Equivalent Loans, or
change the basis of taxation of payments to such Lender in respect thereof, in
each case except for Non-Excluded Taxes, Taxes arising under FATCA, Taxes
arising as a result of such Lender’s failure to comply with the requirements of
clauses (b) or (c) of Section 4.11 and Taxes measured by or imposed upon the
overall net income, or franchise taxes, or Taxes measured by or imposed upon
overall capital or net worth, or branch profits taxes, of such Lender or its
applicable lending office, branch, or any affiliate thereof;

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the Eurocurrency Rate or the BA Rate, as applicable, hereunder;
or

 

(iii)                               shall impose on such Lender any other
condition (excluding any Tax of any kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or BA Equivalent Loans or issuing
or participating in Letters of Credit or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the Parent
Borrower from such Lender, through the Administrative Agent, in accordance
herewith, the Borrowers shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurocurrency Loans, BA
Equivalent Loans or Letters of Credit, provided that, in any such case, the
Parent Borrower may elect to convert the Eurocurrency

 

121

--------------------------------------------------------------------------------


 

Loans or BA Equivalent Loans made by such Lender hereunder to ABR Loans or
Canadian Prime Rate Loans, as applicable by giving the Administrative Agent at
least one Business Day’s (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) notice of such election, in
which case the Borrowers shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this Section 4.10(a) and such amounts, if any, as may be required pursuant to
Section 4.12.  If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 4.10, it shall provide prompt notice thereof to the
Parent Borrower, through the Administrative Agent, certifying (x) that one of
the events described in this Section 4.10(a) has occurred and describing in
reasonable detail the nature of such event, (y) as to the increased cost or
reduced amount resulting from such event and (z) as to the additional amount
demanded by such Lender and a reasonably detailed explanation of the calculation
thereof.  Such a certificate as to any additional amounts payable pursuant to
this Section 4.10 submitted by such Lender, through the Administrative Agent, to
the Parent Borrower shall be conclusive in the absence of manifest error.  This
Section 4.10 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.  Notwithstanding anything to
the contrary in this Section 4.10(a), no Borrower shall be required to
compensate a Lender pursuant to this Section 4.10(a) for any amounts incurred
more than six months prior to the date that such Lender notifies the Parent
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect.

 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority, in each case, made subsequent to the Closing Date, does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of such Lender’s obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or such
corporation could have achieved but for such change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, within 10 Business Days after submission by such Lender to the
Parent Borrower (with a copy to the Administrative Agent) of a written request
therefor certifying (x) that one of the events described in this
Section 4.10(b) has occurred and describing in reasonable detail the nature of
such event, (y) as to the reduction of the rate of return on capital resulting
from such event and (z) as to the additional amount or amounts demanded by such
Lender or corporation and a reasonably detailed explanation of the calculation
thereof, the Borrowers shall pay to such Lender such additional amount or
amounts as will compensate such Lender or corporation for such reduction.  Such
a certificate as to any additional amounts payable pursuant to this Section 4.10
submitted by such Lender, through the Administrative Agent, to the Parent
Borrower shall be conclusive in the absence of manifest error.  Notwithstanding
anything to the contrary in this Section 4.10(b), no Borrower shall be required
to compensate a Lender pursuant to this Section 4.10(b) for any amounts incurred
more than six months prior to the date that such Lender notifies the Parent
Borrower of such Lender’s intention to claim compensation therefor.

 

122

--------------------------------------------------------------------------------


 

(c)                                  Subject to the last sentence of this
paragraph, no Borrower shall be required to pay any amount with respect to any
additional cost or reduction specified in paragraph (a) or paragraph (b) above,
to the extent such additional cost or reduction is attributable, directly or
indirectly, to the application of, compliance with or implementation of specific
capital adequacy requirements or new methods of calculating capital adequacy,
including any part or “pillar” (including Pillar 2 (“Supervisory Review
Process”)), of the International Convergence of Capital Measurement Standards: a
Revised Framework, published by the Basel Committee on Banking Supervision in
June 2004, or any implementation, adoption (whether voluntary or compulsory)
thereof, whether by an EC Directive or the FSA Integrated Prudential Sourcebook
or any other law or regulation, or otherwise.  In addition, no Borrower shall be
required to pay any amount with respect to any additional cost or reduction
specified in paragraph (a) or paragraph (b) above unless such Lender delivers a
certificate from a senior officer of such Lender certifying to the Parent
Borrower that the request therefor is being made, and the method of calculation
of the amount so requested is being applied, consistently with such Lender’s
treatment of a majority of its customers in connection with similar transactions
affected by the relevant adoption or change in a Requirement of Law. 
Notwithstanding anything to the contrary in this Section 4.10, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be an adoption of or change in any Requirement of Law, regardless of the date
enacted, adopted or issued.

 

4.11                        Taxes.

 

(a)                                 Except as provided below in this
Section 4.11 or as required by law, all payments made by the Borrowers and the
Administrative Agent and any Issuing Lender under this Agreement and any Notes
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority (“Taxes”),
excluding Taxes measured by or imposed upon the overall net income of any Agent
or Lender or its applicable lending office, or any branch or affiliate thereof,
and all franchise Taxes, branch profits Taxes, Taxes on doing business or Taxes
measured by or imposed upon the overall capital or net worth of any such Agent
or Lender or its applicable lending office, or any branch or affiliate thereof,
in each case imposed:  (i) by the jurisdiction under the laws of which such
Agent or Lender, applicable lending office, branch or affiliate is organized or
is located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof;
or (ii) by reason of any connection between the jurisdiction imposing such Tax
and such Agent or Lender, applicable lending office, branch or affiliate other
than a connection arising solely from such Agent or Lender having executed,
delivered or performed its obligations under, or received payment under or
enforced, this Agreement or any Notes.  If any such non-excluded Taxes
(“Non-Excluded Taxes”) are required to be withheld from any amounts payable by
the Borrowers or any Agent to the Administrative Agent or any Lender hereunder
or under any Notes, the amounts so payable by the Borrowers shall be increased
to the extent

 

123

--------------------------------------------------------------------------------


 

necessary to yield to the Administrative Agent or such Lender (after payment of
all Non-Excluded Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in this Agreement; provided, however, that
the Borrowers and the Administrative Agent shall be entitled to deduct and
withhold, and shall not be required to indemnify for, any Non-Excluded Taxes,
and any such amounts payable by any Borrower or any Agent to, or for the account
of, any such Agent or Lender, shall not be increased (w) if such Agent or Lender
fails to comply with the requirements of paragraphs (b) or (c) of this
Section 4.11 or (x) with respect to any Non-Excluded Taxes imposed in connection
with the payment of any fees paid under this Agreement unless such Non-Excluded
Taxes are imposed as a result of a change in treaty, law or regulation that
occurred after such Agent becomes an Agent hereunder or such Lender becomes a
Lender hereunder (or, if such Agent or Lender is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes, after the relevant
beneficiary or member of such Agent or Lender became such a beneficiary or
member, if later) (such change, at such time, and with respect to any Agent or
Lender (or, if applicable, its relevant beneficiary or member), a “Change in
Law”) or (y) with respect to any Non-Excluded Taxes imposed by the United States
or any state or political subdivision thereof, unless such Non-Excluded Taxes
are imposed as a result of a Change in Law or (z) with respect to any
Non-Excluded Taxes arising under FATCA.  Whenever any Non-Excluded Taxes are
payable by the any Borrower, as promptly as possible thereafter the Parent
Borrower shall send to the Administrative Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by such Borrower showing payment thereof.  If any
Borrower fails to pay any Non-Excluded Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Parent Borrower or such Borrower shall
indemnify the Administrative Agent and the Lenders for such Non-Excluded Taxes
and any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  The
agreements in this Section 4.11 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

 

(b)                                 Each Agent and each Lender, in each case
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code, shall, to the extent it is legally entitled to do so:

 

(W)                            (i) on or before the date of any payment by any
Borrower under this Agreement or any Notes to, or for the account of, such Agent
or Lender, deliver to the Parent Borrower and the Administrative Agent (A) two
duly completed and accurate signed copies of Internal Revenue Service
Form W-8BEN-E (certifying that it is a resident of the applicable country within
the meaning of the income tax treaty between the United States and that
country), Form W-8EXP or Form W-8ECI, or successor applicable form, as the case
may be, in each case certifying that it is entitled to receive all payments
under this Agreement and any Notes without deduction or withholding of any
United States federal income taxes, (B) in the case of the Administrative Agent,
also deliver two duly completed and accurate signed copies of Internal Revenue
Service Form W-8IMY certifying that it is a “U.S. branch” and that the payments
it receives for the account of others are not effectively connected with the
conduct of its trade or

 

124

--------------------------------------------------------------------------------


 

business in the United States and that it is using such form as evidence of its
agreement with the Borrowers to be treated as a U.S. person with respect to such
payments (and the Borrowers and the Administrative Agent agree to so treat the
Administrative Agent as a U.S. person with respect to such payments), with the
effect that the Borrowers can make payments to the Administrative Agent without
deduction or withholding of any Taxes imposed by the United States and (C) such
other forms, documentation or certifications, as the case may be, certifying
that it is entitled to an exemption from United States backup withholding tax
with respect to payments under this Agreement and any Notes;

 

(ii)                                  deliver to the Parent Borrower and the
Administrative Agent two further accurate and complete copies of any such form
or certification on or before the date that any such form or certification
expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recent form or certificate previously delivered by it to the
Parent Borrower; and

 

(iii)                               obtain such extensions of time for filing
and completing such forms or certifications as may reasonably be requested by
the Parent Borrower or the Administrative Agent; or

 

(X)                               in the case of any such Lender that is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code and is claiming
the so-called “portfolio interest exemption”,

 

(i)                                     represent to the Borrowers and the
Administrative Agent that it is not (A) a bank within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code that is
related to any Borrower;

 

(ii)                                  deliver to the Parent Borrower on or
before the date of any payment by any Borrower, with a copy to the
Administrative Agent, (A) two certificates substantially in the form of
Exhibit C-1 or Exhibit C-2 (any such certificate a “U.S. Tax Compliance
Certificate”) and (B) two accurate and complete signed copies of Internal
Revenue Service Form W-8BEN-E, or successor applicable form certifying to such
Lender’s legal entitlement at the date of such form to an exemption from U.S.
withholding tax under the provisions of Section 871(h) or Section 881(c) of the
Code with respect to payments to be made under this Agreement and any Notes (and
shall also deliver to the Parent Borrower and the Administrative Agent two
further accurate and complete copies of such form or certificate on or before
the date it expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recently provided form or certificate and, if
necessary, obtain any extensions of time reasonably requested by the Parent
Borrower or the Administrative Agent for filing and completing such forms or
certificates); and

 

125

--------------------------------------------------------------------------------


 

(iii)                               deliver, to the extent legally entitled to
do so, upon reasonable request by the Parent Borrower, to the Parent Borrower
and the Administrative Agent such other forms as may be reasonably required in
order to establish the legal entitlement of such Lender to an exemption from
withholding with respect to payments under this Agreement and any Notes,
provided that in determining the reasonableness of a request under this clause
(iii) such Lender shall be entitled to consider the cost (to the extent
unreimbursed by the Borrowers) which would be imposed on such Lender of
complying with such request; or

 

(Y)                               in the case of any such Lender that is a
non-U.S. intermediary or flow-through entity for U.S. federal income tax
purposes,

 

(i)                                     on or before the date of any payment by
any Borrower under this Agreement or any Notes to, or for the account of, such
Lender, deliver to the Parent Borrower and the Administrative Agent two accurate
and complete signed copies of Internal Revenue Service Form W-8IMY and, if any
beneficiary or member of such Lender is claiming the so-called “portfolio
interest exemption”, (I) represent to the Borrowers and the Administrative Agent
that such Lender is not a bank within the meaning of Section 881(c)(3)(A) of the
Code, and (II) also deliver to the Parent Borrower and the Administrative Agent
two U.S. Tax Compliance Certificates substantially in the form of Exhibit C-3 or
Exhibit C-4 certifying to such Lender’s legal entitlement at the date of such
certificate to an exemption from U.S. Withholding tax under the provisions of
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes; and

 

(A)                               with respect to each beneficiary or member of
such Lender that is not claiming the so-called “portfolio interest exemption”,
also deliver to the Parent Borrower and the Administrative Agent (I) two duly
completed and accurate signed copies of United States Internal Revenue Service
Form W-8BEN-E (certifying that such beneficiary or member is a resident of the
applicable country within the meaning of the income tax treaty between the
United States and that country), Form W-8ECI, Form W-8EXP or Form W-9, or
successor applicable form, as the case may be, in each case so that each such
beneficiary or member is entitled to receive all payments under this Agreement
and any Notes without deduction or withholding of any United States federal
income taxes and (II) such other forms, documentation or certifications, as the
case may be, certifying that each such beneficiary or member is entitled to an
exemption from United States backup withholding tax with respect to all payments
under this Agreement and any Notes; and

 

(B)                               with respect to each beneficiary or member of
such Lender that is claiming the so-called “portfolio interest exemption”,
(I) represent to the Borrowers and the Administrative Agent that such
beneficiary or member is not (1) a bank within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of any Borrower
within the

 

126

--------------------------------------------------------------------------------


 

meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (II) also
deliver to the Parent Borrower and the Administrative Agent two U.S. Tax
Compliance Certificates on behalf of each beneficiary or member substantially in
the form of Exhibit C-3 or Exhibit C-4 and two accurate and complete signed
copies of Internal Revenue Service Form W-8BEN-E, or successor applicable form,
certifying to such beneficiary’s or member’s legal entitlement at the date of
such certificate to an exemption from U.S. withholding tax under the provisions
of Section 871(h) or Section 881(c) of the Code with respect to payments to be
made under this Agreement and any Notes;

 

(ii)                                  deliver to the Parent Borrower and the
Administrative Agent two further accurate and complete copies of any such forms,
certificates or certifications referred to above on or before the date any such
form, certificate or certification expires or becomes obsolete, or any
beneficiary or member changes, and after the occurrence of any event requiring a
change in the most recently provided form, certificate or certification and
obtain such extensions of time reasonably requested by the Parent Borrower or
the Administrative Agent for filing and completing such forms, certificates or
certifications; and

 

(iii)                               deliver, to the extent legally entitled to
do so, upon reasonable request by the Parent Borrower, to the Parent Borrower
and the Administrative Agent such other forms as may be reasonably required in
order to establish the legal entitlement of such Lender (or beneficiary or
member) to an exemption from withholding with respect to payments under this
Agreement and any Notes, provided that in determining the reasonableness of a
request under this clause (iii) such Lender shall be entitled to consider the
cost (to the extent unreimbursed by the Borrowers) which would be imposed on
such Lender (or beneficiary or member) of complying with such request; or

 

(Z) unless otherwise furnished pursuant to clauses (W) or (Y), in the case of
any such Lender that is an Issuing Lender or L/C Participant,

 

(i)                                     on or before the date of any payment by
any Borrower under this Agreement or any Notes to, or for the account of, such
Issuing Lender or L/C Participant, deliver to the Parent Borrower and the
Administrative Agent (A) two accurate and complete signed copies of Internal
Revenue Service W8BEN-E (certifying that it is a resident of the applicable
country within the meaning of the income tax treaty between the United States
and that country), Form W-8EXP or Form W-8ECI, or successor applicable form, as
the case may be, in each case certifying that it is entitled to receive all
payments under this Agreement and any Notes without deduction or withholding of
any United States federal income taxes or (B) in the case of an Issuing Lender
or L/C Participant that is a non-U.S. intermediary or flow-through entity for
U.S. federal income tax purposes, two accurate and complete signed copies of
Internal Revenue Service Form W-8IMY (with withholding statement), or successor
applicable form, and, with respect to

 

127

--------------------------------------------------------------------------------


 

each beneficiary or member of such Issuing Lender or L/C Participant, two
accurate and complete signed copies of one of the forms described in the
preceding clause (A) or of Internal Revenue Service Form W-9, or successor form,
certifying that such beneficiary or member is a “United States person” (within
the meaning of Section 7701(a)(30) of the Code) and that such beneficiary or
member is entitled to a complete exemption from United States backup withholding
tax;

 

(ii)                                  deliver to the Parent Borrower and the
Administrative Agent two further accurate and complete copies of any such forms
or statements referred to above on or before the date any such form or statement
expires or becomes obsolete, or any beneficiary or member changes, and after the
occurrence of any event requiring a change in the most recently provided form or
statement, and obtain such extensions of time reasonably requested by the Parent
Borrower or the Administrative Agent for filing and completing such forms and
statements; and

 

(iii)                               deliver, to the extent legally entitled to
do so, upon reasonable request by the Parent Borrower, to the Parent Borrower
and the Administrative Agent such other forms, certificates or certifications as
may be reasonably required in order to establish the legal entitlement of such
Issuing Lender or L/C Participant (or beneficiary or member thereof) to an
exemption from withholding with respect to payments under this Agreement and any
Notes, provided, that in determining the reasonableness of a request under this
clause (iii) such Issuing Lender or L/C Participant shall be entitled to
consider the cost (to the extent unreimbursed by the Borrowers) which would be
imposed on such Issuing Lender or L/C Participant (or beneficiary or member) of
complying with such request;

 

unless in any such case any change in treaty, law or regulation has occurred
after the date such Person becomes a Lender hereunder (or a beneficiary or
member in the circumstances described in clause (Y) or (Z) above, if later)
which renders all such forms or statements inapplicable or which would prevent
such Lender (or such beneficiary or member) from duly completing and delivering
any such form or statement with respect to it and such Lender so advises the
Parent Borrower and the Administrative Agent.

 

(c)                                  Each Lender and each Agent, in each case
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code, shall on or before the date of any payment by any Borrower under this
Agreement or any Notes to such Lender or Agent, deliver to the Parent Borrower
and the Administrative Agent two duly completed copies of Internal Revenue
Service Form W-9, or successor form, certifying that such Lender or Agent is a
United States Person (within the meaning of Section 7701(a)(30) of the Code) and
that such Lender or Agent is entitled to a complete exemption from United States
backup withholding tax.

 

(d)                                 If a payment made to a Lender or Agent
hereunder may be subject to U.S. federal withholding tax under FATCA, such
Lender or Agent shall deliver to the Parent Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Parent Borrower or the Administrative Agent, such
documentation prescribed by applicable law and such additional documentation
reasonably

 

128

--------------------------------------------------------------------------------


 

requested by the Parent Borrower or the Administrative Agent to comply with its
withholding obligations, to determine that such Lender or Agent has complied
with such Lender’s or Agent’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.

 

4.12                        Indemnity.  The Borrowers agree, jointly and
severally, to indemnify each Lender in respect of Extensions of Credit made, or
requested to be made, to the Borrowers, and to hold each such Lender harmless
from any loss or expense which such Lender may sustain or incur (other than
through such Lender’s bad faith, gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment) as a consequence of (a) default by the Borrowers in making a borrowing
of, conversion into or continuation of Eurocurrency Loans or BA Equivalent Loans
after the Parent Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Borrowers in making
any prepayment or conversion of Eurocurrency Loans or BA Equivalent Loans after
the Parent Borrower has given a notice thereof in accordance with the provisions
of this Agreement or (c) the making of a payment or prepayment of Eurocurrency
Loans or BA Equivalent Loans or the conversion of Eurocurrency Loans or BA
Equivalent Loans on a day which is not the last day of an Interest Period with
respect thereto.  Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest which would have accrued on the
amount so prepaid, or converted, or not so borrowed, converted or continued, for
the period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurocurrency Loans or BA Equivalent
Loans provided for herein (excluding, however, the Applicable Margin included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) which would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurocurrency market.  If any Lender becomes entitled to claim any
amounts under the indemnity contained in this Section 4.12, it shall provide
prompt notice thereof to the Parent Borrower, through the Administrative Agent,
certifying (x) that one of the events described in clause (a), (b) or (c) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the loss or expense sustained or incurred by such Lender as a consequence
thereof and (z) as to the amount for which such Lender seeks indemnification
hereunder and a reasonably detailed explanation of the calculation thereof. 
Such a certificate as to any indemnification pursuant to this Section 4.12
submitted by such Lender, through the Administrative Agent, to the Parent
Borrower shall be conclusive in the absence of manifest error.  This
Section 4.12 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

4.13                        Certain Rules Relating to the Payment of Additional
Amounts.

 

(a)                                 Upon the request, and at the expense of the
Parent Borrower, each Lender to which any Borrower is required to pay any
additional amount pursuant to Section 4.10 or 4.11, and any Participant in
respect of whose participation such payment is required, shall reasonably afford
any Borrower the opportunity to contest, and reasonably cooperate with such
Borrower in contesting, the imposition of any Non-Excluded Tax giving rise to
such payment; provided that

 

129

--------------------------------------------------------------------------------


 

(i) such Lender shall not be required to afford any Borrower the opportunity to
so contest unless such Borrower shall have confirmed in writing to such Lender
its obligation to pay such amounts pursuant to this Agreement and (ii) the
Borrowers shall reimburse such Lender for its reasonable attorneys’ and
accountants’ fees and disbursements incurred in so cooperating with any Borrower
in contesting the imposition of such Non-Excluded Tax; provided, however, that
notwithstanding the foregoing, no Lender shall be required to afford any
Borrower the opportunity to contest, or cooperate with any Borrower in
contesting, the imposition of any Non-Excluded Taxes, if such Lender, in its
sole discretion in good faith, determines that to do so would have an adverse
effect on it.

 

(b)                                 If a Lender changes its applicable lending
office (other than pursuant to paragraph (c) below) and the effect of such
change, as of the date of such change, would be to cause any Borrower to become
obligated to pay any additional amount under Section 4.10 or 4.11, such Borrower
shall not be obligated to pay such additional amount, except to the extent that,
pursuant to Section 4.11, amounts with respect to such Taxes were payable to
such Lender immediately before it changed its lending office.

 

(c)                                  If a condition or an event occurs which
would, or would upon the passage of time or giving of notice, result in the
payment of any additional amount to any Lender by any Borrower pursuant to
Section 4.10 or 4.11 or result in Affected Loans or commitments to make Affected
Loans being automatically converted to ABR Loans, Canadian Prime Rate Loans or
Loans bearing an alternate rate of interest or commitments to make ABR Loans,
Canadian Prime Rate Loans or Loans bearing an alternate rate of interest, as the
case may be, pursuant to Section 4.9, such Lender shall promptly notify the
Parent Borrower and the Administrative Agent and shall take such steps as may
reasonably be available to it to mitigate the effects of such condition or event
(which shall include efforts to rebook the Loans and Commitments held by such
Lender at another lending office, or through another branch or an affiliate, of
such Lender); provided that such Lender shall not be required to take any step
that, in its reasonable judgment, would be materially disadvantageous to its
business or operations or would require it to incur additional costs (unless the
Borrowers agree to reimburse such Lender for the reasonable incremental
out-of-pocket costs thereof).

 

(d)                                 If any Borrower shall become obligated to
pay additional amounts pursuant to Section 4.10 or 4.11 and any affected Lender
shall not have promptly taken steps necessary to avoid the need for payments
under Section 4.10 or 4.11 or if Affected Loans or commitments to make Affected
Loans are automatically converted to ABR Loans, Canadian Prime Rate Loans or
Loans bearing an alternate rate of interest or commitments to make ABR Loans,
Canadian Prime Rate Loans or Loans bearing an alternate rate of interest, as the
case may be, under Section 4.9 and any affected Lender shall not have promptly
taken steps necessary to avoid the need for such conversion under Section 4.9,
the Parent Borrower shall have the right, for so long as such obligation
remains, (i) with the assistance of the Administrative Agent, to seek one or
more substitute Lenders reasonably satisfactory to the Administrative Agent and
the Parent Borrower to purchase the affected Loan or Commitment or L/C
Participation, as the case may be, in whole or in part, at in the case of Loans
and Commitments an aggregate price no less than such Loan’s or Commitment’s
principal amount plus accrued interest, and assume the affected obligations
under this Agreement, or (ii) upon notice to the Administrative Agent, to

 

130

--------------------------------------------------------------------------------


 

prepay the affected Loan, in whole or in part, subject to Section 4.12, without
premium or penalty and terminate the Revolving Commitments of such Lender.  In
the case of the substitution of a Lender, the Parent Borrower, the
Administrative Agent, the affected Lender, and any substitute Lender shall
execute and deliver a duly completed Assignment and Acceptance pursuant to
Section 11.6(b) to effect the assignment of rights to, and the assumption of
obligations by, the substitute Lender; provided that any fees required to be
paid by Section 11.6(b) in connection with such assignment shall be paid by a
Borrower or the substitute Lender.  In the case of a prepayment of an affected
Loan, the amount specified in the notice shall be due and payable on the date
specified therein, together with any accrued interest to such date on the amount
prepaid.  In the case of each of the substitution of a Lender and of the
prepayment of an affected Loan, the Borrowers shall first pay the affected
Lender any additional amounts owing under Sections 4.10 and 4.11 (as well as any
commitment fees and other amounts then due and owing to such Lender, including
any amounts under this Section 4.13) prior to such substitution or prepayment. 
In the case of the substitution of a Lender, if the Lender being replaced does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Acceptance and/or any other documentation necessary to reflect such
replacement by the later of (a) the date on which the assignee Lender executes
and delivers such Assignment and Acceptance and/or such other documentation and
(b) the date as of which all obligations of the Borrowers owing to such replaced
Lender relating to the Loans and L/C Participations so assigned shall be paid in
full by the assignee Lender to such Lender being replaced, then the Lender being
replaced shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and the Parent
Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Lender.

 

(e)                                  If any Agent or any Lender receives a
refund directly attributable to taxes for which any Borrower has made additional
payments pursuant to Section 4.10(a) or 4.11(a), such Agent or such Lender, as
the case may be, shall promptly pay such refund (together with any interest with
respect thereto received from the relevant taxing authority, but net of any
reasonable cost incurred in connection therewith) to such Borrower; provided,
however, that such Borrower agrees promptly to return such refund (together with
any interest with respect thereto due to the relevant taxing authority) (free of
all Non-Excluded Taxes) to such Agent or the applicable Lender, as the case may
be, upon receipt of a notice that such refund is required to be repaid to the
relevant taxing authority.

 

(f)                                   The obligations of any Agent, Lender or
Participant under this Section 4.13 shall survive the termination of this
Agreement and the payment of the Loans and all amounts payable hereunder.

 

4.14                        Defaulting Lenders.  Notwithstanding anything
contained in this Agreement, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                                 no commitment fee shall accrue for the
account of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender;

 

131

--------------------------------------------------------------------------------


 

(b)                                 in determining the Required Lenders or
Required Revolving Lenders, any Lender that at the time is a Defaulting Lender
(and the Loans and/or Commitments of such Defaulting Lender) shall be excluded
and disregarded;

 

(c)                                  the Parent Borrower shall have the right
(A)(x) if such Lender is a Revolving Lender, to seek one or more Persons
reasonably satisfactory to the Administrative Agent and the Parent Borrower to
each become a substitute Revolving Lender and assume all or part of the
Commitment of any Defaulting Lender, and in such event, the Parent Borrower, the
Administrative Agent and any such substitute Revolving Lender shall execute and
deliver, and such Defaulting Lender shall thereupon be deemed to have executed
and delivered, a duly completed Assignment and Acceptance to effect such
substitution and (y) if such Lender is a Term Loan Lender, to seek one or more
Persons reasonably satisfactory to the Administrative Agent and the Parent
Borrower to each become a substitute Lender and purchase all or part of the
Loans and Commitments of such Defaulting Lender and, in such event, the Parent
Borrower, the Administrative Agent and any such substitute Lender shall execute
and deliver, and such Defaulting Lender shall thereupon be deemed to have
executed and delivered, a duly completed Assignment and Acceptance to effect
such substitution or (B) upon notice to the Administrative Agent, to prepay the
Loans and, at the Parent Borrower’s option, terminate the Commitments of such
Defaulting Lender, in whole or in part, without premium or penalty;

 

(d)                                 if any Swing Line Exposure exists or any L/C
Obligations exist at the time a Revolving Lender becomes a Defaulting Lender
then:

 

(i)                                     all or any part of such Swing Line
Exposure and L/C Obligations shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages but
only to the extent the sum of all Non-Defaulting Lenders’ Revolving Exposures
plus such Defaulting Lender’s Swing Line Exposure and L/C Obligations does not
exceed the total of all Non-Defaulting Lenders’ Revolving Commitments;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrowers shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Defaulting Lender’s Swing Line Exposure and (y) second, cash collateralize
such Defaulting Lender’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) on terms reasonably satisfactory to
the applicable Issuing Lender for so long as such L/C Obligations are
outstanding; or

 

(iii)                               if any portion of such Defaulting Lender’s
L/C Obligations is cash collateralized pursuant to clause (ii) above, the Parent
Borrower shall not be required to pay the commitment fee that otherwise would
have been payable to such Defaulting Lender (with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such L/C Obligations) or the
letter of credit commission payable with respect to such Defaulting Lender’s L/C
Obligations;

 

132

--------------------------------------------------------------------------------


 

(iv)                              if any portion of such Defaulting Lender’s L/C
Obligations is reallocated to the Non-Defaulting Lenders pursuant to clause
(i) above, then the letter of credit commission with respect to such portion
shall be allocated among the Non-Defaulting Lenders in accordance with their
Revolving Commitment Percentages;

 

(e)                                  the Swing Line Lender shall not be required
to fund any Swing Line Loan and the Issuing Lender shall not be required to
issue, amend, extend or increase any Letter of Credit, unless the related
exposure will be 100% covered by the Revolving Commitments of the Non-Defaulting
Lenders and/or cash collateralized on terms reasonably satisfactory to the
Issuing Lender, and participations in any such newly issued or increased Letter
of Credit or newly made Swing Line Loan shall be allocated among Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages
(and Defaulting Lenders shall not participate therein);

 

(f)                                   any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to Section 11.7) may, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
non-interest bearing account and, subject to any applicable Requirements of Law,
be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Issuing Lender or Swing Line
Lender hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participation in any Swing Line Loan or Letter of
Credit in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (iv) fourth, if so determined by the Administrative Agent and the Parent
Borrower, held in such account as cash collateral for future funding obligations
of the Defaulting Lender under this Agreement, (v) fifth, pro rata, to the
payment of any amounts owing to the Borrowers or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or Reimbursement Amounts in respect of letter of credit disbursements in
respect of which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions set forth in Section 6.2 are
satisfied, such payment shall be applied solely to prepay the Loans of, and
Reimbursement Amounts owed to, all Non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or Reimbursement Amounts owed to,
any Defaulting Lender; and

 

(g)                                  in the event that the Administrative Agent,
the Parent Borrower, each applicable Issuing Lender or the Swing Line Lender, as
the case may be, each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a

 

133

--------------------------------------------------------------------------------


 

Defaulting Lender, then the Swing Line Exposure and L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving
Commitment Percentage.  The rights and remedies against a Defaulting Lender
under this Section 4.14 are in addition to other rights and remedies that the
Borrowers, the Administrative Agent, the Issuing Lender, the Swing Line Lender
and the Non-Defaulting Lenders may have against such Defaulting Lender.  The
arrangements permitted or required by this Section 4.14 shall be permitted under
this Agreement, notwithstanding any limitation on Liens or the pro rata sharing
provisions or otherwise.

 

SECTION 5.                            REPRESENTATIONS AND WARRANTIES.  To induce
the Administrative Agent and each Lender to make the Extensions of Credit
requested to be made by it on the Closing Date and on each Borrowing Date
thereafter, the Parent Borrower hereby represents and warrants, on the Closing
Date, and on every Borrowing Date thereafter to the Administrative Agent and
each Lender that:

 

5.1                               Financial Condition.

 

(a)                                 The audited consolidated balance sheets of
the Parent Borrower and its consolidated Subsidiaries as of December 31, 2013,
December 31, 2014 and December 31, 2015 and the related consolidated statements
of income, shareholders’ equity and cash flows for the fiscal years ended on
such dates, reported on by and accompanied by unqualified reports from
PricewaterhouseCoopers LLP, present fairly, in all material respects, the
consolidated financial condition as at such date, and the consolidated results
of operations and consolidated cash flows for the respective fiscal years then
ended, of the Parent Borrower and its consolidated Subsidiaries.  All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP consistently applied throughout the
periods covered thereby (except as approved by a Responsible Officer of the
Parent Borrower, and disclosed in any such schedules and notes, and subject to
the omission of footnotes from such unaudited financial statements).  During the
period from December 31, 2015, to and including the Closing Date, except in
connection with the consummation of the Spin-Off Transactions or as permitted by
the Predecessor Term Loan Credit Agreement, there has been no sale, transfer or
other disposition by the Parent Borrower and its consolidated Subsidiaries of
any material part of the business or property of the Parent Borrower and its
consolidated Subsidiaries, taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any Capital
Stock of any other Person) material in relation to the consolidated financial
condition of the Parent Borrower and its consolidated Subsidiaries, taken as a
whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto and has not otherwise been disclosed in
writing to the Lenders on or prior to the Closing Date.

 

5.2                               No Change; Solvent.  Since December 31, 2015,
except as and to the extent disclosed on Schedule 5.2, (a) there has been no
development or event relating to or affecting any Loan Party which has had or
would be reasonably expected to have a Material Adverse Effect (after giving
effect to (i) the consummation of the Spin-Off Transactions, (ii) the making of
the Extensions of Credit to be made on the Closing Date and the application of
the

 

134

--------------------------------------------------------------------------------


 

proceeds thereof as contemplated hereby, and (iii) the payment of actual or
estimated fees, expenses, financing costs and tax payments related to the
transactions contemplated hereby) and (b) except in connection with the Spin-Off
Transactions or as otherwise permitted by the Predecessor Term Loan Credit
Agreement or by this Agreement and each other Loan Document, no dividends or
other distributions have been declared, paid or made upon the Capital Stock of
the Parent Borrower, and none of the Capital Stock of the Parent Borrower been
redeemed, retired, purchased or otherwise acquired for value by the Parent
Borrower or any of its Subsidiaries.  As of the Closing Date, after giving
effect to the consummation of the transactions described in preceding clauses
(i) through (iii) in clause (a) above, the Parent Borrower, together with its
Subsidiaries on a consolidated basis, is Solvent.

 

5.3                               Corporate Existence; Compliance with Law. 
Each of the Loan Parties (a) is duly organized, validly existing and (to the
extent applicable in the relevant jurisdiction) in good standing under the laws
of the jurisdiction of its incorporation or formation, except (other than with
respect to the Parent Borrower), to the extent that the failure to be organized,
existing and (to the extent applicable) in good standing would not reasonably be
expected to have a Material Adverse Effect, (b) has the corporate or other
organizational power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except to the extent that the failure
to have such legal right would not be reasonably expected to have a Material
Adverse Effect, (c) is duly qualified as a foreign corporation, partnership or
limited liability company and (to the extent applicable in the relevant
jurisdiction) in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and (to the extent applicable) in good standing would not be
reasonably expected to have a Material Adverse Effect and (d) is in compliance
with all Requirements of Law, except to the extent that the failure to comply
therewith would not, in the aggregate, be reasonably expected to have a Material
Adverse Effect.

 

5.4                               Corporate Power; Authorization; Enforceable
Obligations.  Each Loan Party has the corporate or other organizational power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrowers, to obtain
Extensions of Credit hereunder, and each such Loan Party has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
each Borrower, to authorize the Extensions of Credit to it, if any, on the terms
and conditions of this Agreement, any Notes and the L/C Requests.  No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Loan Party in connection with the execution,
delivery, performance, validity or enforceability of the Loan Documents to which
it is a party or, in the case of each Borrower, with the Extensions of Credit to
it, if any, hereunder, except for (a) consents, authorizations, notices and
filings described in Schedule 5.4, all of which have been obtained or made prior
to the Closing Date, (b) filings to perfect the Liens created by the Security
Documents (other than during any Collateral Suspension Period), (c) filings
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727
et seq.), in respect of Accounts of the Parent Borrower and its Subsidiaries the
Obligor in respect of which is the

 

135

--------------------------------------------------------------------------------


 

United States of America or any department, agency or instrumentality thereof
and (d) consents, authorizations, notices and filings which the failure to
obtain or make would not reasonably be expected to have a Material Adverse
Effect.  This Agreement has been duly executed and delivered by each Borrower,
and each other Loan Document to which any Loan Party is a party will be duly
executed and delivered on behalf of such Loan Party.  This Agreement constitutes
a legal, valid and binding obligation of each Borrower and each other Loan
Document to which any Loan Party is a party when executed and delivered will
constitute a legal, valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, in each case except as
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

5.5                               No Legal Bar.  The execution, delivery and
performance of the Loan Documents by any of the Loan Parties, the Extensions of
Credit hereunder and the use of the proceeds thereof (a) will not violate any
Requirement of Law or Contractual Obligation of such Loan Party in any respect
that would reasonably be expected to have a Material Adverse Effect and (b) will
not result in, or require, the creation or imposition of any Lien (other than
Permitted Liens) on any of its properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.

 

5.6                               No Material Litigation.  No litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Parent Borrower, threatened by
or against Holdings, the Parent Borrower or any Restricted Subsidiary or against
any of their respective properties or revenues, (a) except as described on
Schedule 5.6, which is so pending or threatened at any time on or prior to the
Closing Date and relates to any of the Loan Documents or any of the transactions
contemplated hereby or thereby or (b) which would be reasonably expected to have
a Material Adverse Effect.

 

5.7                               No Default.  Neither the Parent Borrower nor
any of its Restricted Subsidiaries is in default under or with respect to any of
its Contractual Obligations in any respect that would be reasonably expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing.

 

5.8                               Ownership of Property; Liens.  Each of the
Parent Borrower and its Restricted Subsidiaries has good title in fee simple to,
or a valid leasehold interest in, all its material real property located in the
United States of America, and good title to, or a valid leasehold interest in,
all its other material property located in the United States of America, except
where the failure to have such title would not reasonably be expected to have a
Material Adverse Effect, and none of such property is subject to any Lien,
except for Permitted Liens.  Except for the Excluded Properties, the Mortgaged
Properties described on Schedule 5.8 together constitute all the material real
properties owned in fee by the Loan Parties as of the Closing Date.

 

5.9                               Intellectual Property.  The Parent Borrower
and each of its Restricted Subsidiaries owns, or has the legal right to use, all
United States and foreign patents, patent applications, trademarks, service
marks, trade names, copyrights, and trade secrets necessary for each of them to
conduct its business as currently conducted (the “Intellectual Property”) except

 

136

--------------------------------------------------------------------------------


 

for those the failure to own or have such legal right to use would not be
reasonably expected to have a Material Adverse Effect.  Except as provided on
Schedule 5.9, no claim has been asserted and is pending by any Person against
the Parent Borrower or any of its Restricted Subsidiaries challenging or
questioning the use of any such Intellectual Property, or the validity or
effectiveness of any such Intellectual Property, nor does the Parent Borrower
know of any such claim, and, to the knowledge of the Parent Borrower, the use of
such Intellectual Property by the Parent Borrower and its Restricted
Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements which, in the aggregate, would not be reasonably
expected to have a Material Adverse Effect.

 

5.10                        No Burdensome Restrictions.  Neither the Parent
Borrower nor any of its Subsidiaries is in violation of any Requirement of Law
applicable to the Parent Borrower or any of its Restricted Subsidiaries that
would be reasonably expected to have a Material Adverse Effect.

 

5.11                        Taxes.  To the knowledge of the Parent Borrower,
each of Holdings, the Parent Borrower and its Restricted Subsidiaries has filed
or caused to be filed all United States federal income tax returns and all other
material tax returns which are required to be filed and has paid (a) all Taxes
shown to be due and payable on such returns and (b) all Taxes shown to be due
and payable on any assessments of which it has received notice made against it
or any of its property (including the Mortgaged Properties) and all other Taxes
imposed on it or any of its property by any Governmental Authority, and no tax
Lien has been filed, and no claim is being asserted in writing, with respect to
any such Taxes (other than, for purposes of this Section 5.11, any (i) Taxes
with respect to which the failure to pay, in the aggregate, would not have a
Material Adverse Effect or (ii) Taxes the amount or validity of which are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which reserves in conformity with GAAP have been
provided on the books of Holdings, the Parent Borrower or its Restricted
Subsidiaries, as the case may be).

 

5.12                        Federal Regulations.  No part of the proceeds of any
Extensions of Credit will be used for any purpose which violates the provisions
of the Regulations of the Board, including Regulation T, Regulation U or
Regulation X of the Board.  If requested by any Lender or the Administrative
Agent, the Parent Borrower will furnish to the Administrative Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1, referred to in said Regulation U.

 

5.13                        ERISA.

 

(a)                                 During the five (5) year period prior to
each date as of which this representation is made, or deemed made, with respect
to any Plan (or, with respect to (vi) or (viii) of this Section 5.13(a), as of
the date such representation is made or deemed made), none of the following
events or conditions, either individually or in the aggregate, has resulted or
is reasonably likely to result in a Material Adverse Effect:  (i) a Reportable
Event; (ii) any failure to satisfy minimum funding standards (within the meaning
of Section 412 or 430 of the Code or Section 302 or 303 of ERISA); (iii) any
noncompliance with the applicable provisions of ERISA or the Code; (iv) a
termination of a Single Employer Plan (other than a standard termination
pursuant to Section 4041(b) of ERISA); (v) a Lien on the property of the Parent
Borrower or its

 

137

--------------------------------------------------------------------------------


 

Restricted Subsidiaries in favor of the PBGC or a Plan; (vi) any Underfunding
with respect to any Single Employer Plan; (vii) a complete or partial withdrawal
from any Multiemployer Plan by the Parent Borrower or any Commonly Controlled
Entity; (viii) any liability of the Parent Borrower or any Commonly Controlled
Entity under ERISA if the Parent Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the annual
valuation date most closely preceding the date on which this representation is
made or deemed made; (ix) the Reorganization or Insolvency of any Multiemployer
Plan; or (x) any transactions that resulted or could reasonably be expected to
result in any liability to the Parent Borrower or any Commonly Controlled Entity
under Section 4069 of ERISA or Section 4212(c) of ERISA; provided that the
representation made in clauses (ii) and (ix) of this Section 5.13(a) with
respect to a Multiemployer Plan is based on knowledge of the Parent Borrower.

 

(b)                                 With respect to any Foreign Plan, none of
the following events or conditions exists and is continuing that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect:  (i) substantial non-compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders; (ii) failure to be maintained, where required, in good standing with
applicable regulatory authorities; (iii) any obligation of the Parent Borrower
or its Restricted Subsidiaries in connection with the termination or partial
termination of, or withdrawal from, any Foreign Plan; (iv) any Lien on the
property of the Parent Borrower or its Restricted Subsidiaries in favor of a
Governmental Authority as a result of any action or inaction regarding a Foreign
Plan; (v) for each Foreign Plan which is a funded or insured plan, failure to be
funded or insured on an ongoing basis to the extent required by applicable
non-U.S. law (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable Governmental Authorities);
(vi) with respect to the assets of any Foreign Plan (other than individual
claims for the payment of benefits) (A) any facts that, to the knowledge of the
Parent Borrower or any of its Restricted Subsidiaries, exist that would
reasonably be expected to give rise to a dispute and (B) any pending or
threatened disputes that, to the knowledge of the Parent Borrower or any of its
Subsidiaries, would reasonably be expected to result in a material liability to
the Parent Borrower or any of its Restricted Subsidiaries; and (vii) failure to
make all contributions in a timely manner to the extent required by applicable
non-U.S. law.

 

5.14                        Collateral.  Upon execution and delivery thereof by
the parties thereto, the Guarantee and Collateral Agreement and the Mortgages
will be effective to create (to the extent described therein) in favor of the
Collateral Agent for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein, except as may
be limited by applicable domestic or foreign bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.  When (a) the actions specified in Schedule 3 to the
Guarantee and Collateral Agreement have been duly taken, (b) all applicable
Instruments, Chattel Paper and Documents (each as described therein)
constituting Collateral a security interest in which is perfected by possession
have been delivered to, and/or are in the continued possession of, the
Collateral Agent, (c) all Deposit Accounts, Electronic Chattel Paper and Pledged
Stock (each as defined in the Guarantee and Collateral Agreement) a security
interest in which is required by the Security Documents to be perfected by
“control” (as

 

138

--------------------------------------------------------------------------------


 

described in the UCC) are under the “control” of the Collateral Agent or the
Administrative Agent, as agent for the Collateral Agent and as directed by the
Collateral Agent and (d) the Mortgages have been duly recorded and any other
formal requirements of state or local law applicable to the recording of real
property mortgages in the applicable jurisdiction generally have been complied
with, the security interests granted pursuant thereto shall constitute (to the
extent described therein) a perfected security interest in (to the extent
intended to be created thereby and required to be perfected under the Loan
Documents) all right, title and interest of each pledgor or mortgagor (as
applicable) party thereto in the Collateral described therein (excluding
Commercial Tort Claims, as defined in the Guarantee and Collateral Agreement,
other than such Commercial Tort Claims set forth on Schedule 7 thereto (if any))
with respect to such pledgor or mortgagor (as applicable).  Notwithstanding any
other provision of this Agreement, capitalized terms which are used in this
Section 5.14 and not defined in this Agreement are so used as defined in the
applicable Security Document.  Notwithstanding any other provision of this
Agreement or of any other Loan Document, the Parent Borrower does not and shall
not make any representation or warranty under this Section 5.14 during, or
relating to, any Collateral Suspension Period.

 

5.15                        Investment Company Act; Other Regulations.  None of
the Borrowers is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act.  None of
the Borrowers is subject to regulation under any federal or state statute or
regulation (other than Regulation X of the Board) which limits its ability to
incur Indebtedness as contemplated hereby.

 

5.16                        Subsidiaries.  Schedule 5.16 sets forth all the
Subsidiaries of Holdings at the Closing Date after giving effect to the Spin-Off
Transactions, the jurisdiction of their incorporation and the direct or indirect
ownership interest of Holdings therein.

 

5.17                        Purpose of Loans.  The proceeds of the Loans shall
not be used by the Borrowers other than to finance the working capital and
business requirements of, and for Capital Expenditures and for other purposes
of, the Parent Borrower and its Subsidiaries not prohibited by this Agreement.

 

5.18                        Environmental Matters.  Other than as disclosed on
Schedule 5.18 or exceptions to any of the following that would not, individually
or in the aggregate, reasonably be expected to give rise to a Material Adverse
Effect:

 

(a)                                 The Parent Borrower and its Restricted
Subsidiaries:  (i) are, and within the period of all applicable statutes of
limitation have been, in compliance with all applicable Environmental Laws;
(ii) hold all Environmental Permits (each of which is in full force and effect)
required for any of their current operations or for any property owned, leased,
or otherwise operated by any of them and reasonably expect to timely obtain
without material expense all such Environmental Permits required for planned
operations; (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iv) believe they will be able to maintain compliance with Environmental Laws,
including any reasonably foreseeable future requirements thereof.

 

139

--------------------------------------------------------------------------------


 

(b)                                 Materials of Environmental Concern have not
been transported, disposed of, emitted, discharged, or otherwise released or
threatened to be released, to or at any real property presently or formerly
owned, leased or operated by the Parent Borrower or any of its Restricted
Subsidiaries or at any other location, which would reasonably be expected to
(i) give rise to liability or other Environmental Costs of the Parent Borrower
or any of its Restricted Subsidiaries under any applicable Environmental Law, or
(ii) interfere with the Parent Borrower’s planned or continued operations, or
(iii) impair the fair saleable value of any real property owned by the Parent
Borrower or any of its Restricted Subsidiaries that is part of the Collateral.

 

(c)                                  There is no judicial, administrative, or
arbitral proceeding (including any notice of violation or alleged violation)
under any Environmental Law to which the Parent Borrower or any of its
Restricted Subsidiaries is, or, to the knowledge of the Parent Borrower or any
of its Restricted Subsidiaries, is reasonably likely to be, named as a party
that is pending or, to the knowledge of the Parent Borrower or any of its
Restricted Subsidiaries, threatened.

 

(d)                                 Neither the Parent Borrower nor any of its
Restricted Subsidiaries has received any written request for information, or
been notified that it is a potentially responsible party, under the federal
Comprehensive Environmental Response, Compensation, and Liability Act or any
similar Environmental Law, or received any other written request for information
from any Governmental Authority with respect to any Materials of Environmental
Concern.

 

(e)                                  Neither the Parent Borrower nor any of its
Restricted Subsidiaries has entered into or agreed to any consent decree, order,
or settlement or other agreement, nor is subject to any judgment, decree, or
order or other agreement, in any judicial, administrative, arbitral, or other
forum, relating to compliance with or liability under any Environmental Law.

 

5.19                        No Material Misstatements.  The written information
(including the Lender Presentation), reports, financial statements, exhibits and
schedules concerning the Loan Parties furnished by or on behalf of the Parent
Borrower to the Administrative Agent, the Other Representatives and the Lenders
in connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole, did not contain as of the Closing
Date any material misstatement of fact and did not omit to state, as of the
Closing Date, any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially misleading
in their presentation of the Parent Borrower and its Restricted Subsidiaries
taken as a whole.  It is understood that (a) no representation or warranty is
made concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based or concerning any information of a general
economic nature or general information about Parent Borrower’s and its
Subsidiaries’ industry, contained in any such information, reports, financial
statements, exhibits or schedules except that, in the case of such forecasts,
estimates, pro forma information, projections and statements, as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith

 

140

--------------------------------------------------------------------------------


 

assumptions of the management of the Parent Borrower and (ii) such assumptions
were believed by such management to be reasonable and (b) such forecasts,
estimates, pro forma information and statements, and the assumptions on which
they were based, may or may not prove to be correct.

 

5.20                        Labor Matters.  There are no strikes pending or, to
the knowledge of the Parent Borrower, reasonably expected to be commenced
against the Parent Borrower or any of its Restricted Subsidiaries which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  The hours worked and payments made to employees of the
Parent Borrower and each of its Restricted Subsidiaries have not been in
violation of any applicable laws, rules or regulations, except where such
violations would not reasonably be expected to have a Material Adverse Effect.

 

5.21                        Insurance.  Schedule 5.21 sets forth a complete and
correct listing of all insurance that is (a) maintained by the Loan Parties and
(b) material to the business and operations of the Parent Borrower and its
Restricted Subsidiaries taken as a whole maintained by Restricted Subsidiaries
other than Loan Parties, in each case as of the Closing Date, with the amounts
insured (and any deductibles) set forth therein.

 

5.22                        Anti-Terrorism; Foreign Corrupt Practices.

 

(a)                                 To the extent applicable, except as would
not reasonably be expected to have a Material Adverse Effect, the Parent
Borrower and each Restricted Subsidiary is, and to the knowledge of the Parent
Borrower its directors are, in compliance with (i) the Uniting and Strengthening
of America by Providing the Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, (ii) the Trading with the Enemy Act, as amended,
(iii) any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”) and any other enabling legislation or
executive order relating thereto as well as sanctions laws and regulations of
the United Nations Security Council, the European Union or any member state
thereof and the United Kingdom (collectively, “Sanctions”) and
(iv) Anti-Corruption Laws.

 

(b)                                 None of the Borrowers or any Restricted
Subsidiary or, to the knowledge of the Parent Borrower, any director or officer
of the Parent Borrower or any Restricted Subsidiary, is the target of any
Sanctions (a “Sanctioned Party”).  Except as would not reasonably be expected to
have a Material Adverse Effect, none of the Borrowers or any Restricted
Subsidiary is organized or resident in a country or territory that is the target
of a comprehensive embargo under Sanctions (including as of the date of this
Agreement, without limitation, Cuba, Iran, North Korea, Sudan, Syria and the
Crimea Region of the Ukraine—each a “Sanctioned Country”). None of the Borrowers
or any Restricted Subsidiary will knowingly (directly or indirectly) use the
proceeds of the Loans (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in material violation of Anti-Corruption Laws or (ii) for the
purpose of funding or financing any activities or business of or with any Person
that at the time of such funding or financing is a Sanctioned Party or organized
or resident in a Sanctioned Country, except as otherwise permitted by applicable
law, regulation or license.

 

141

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, this Section 5.22 shall not apply in
relevant part to Restricted Subsidiaries that are organized under the laws of
any member state of the European Union solely to the extent this Section 5.22
would violate the provisions of the “Council Regulation (EC) No 2271/96 of 22
November 1996 protecting against the effects of the extra-territorial
application of legislation adopted by a third country, and actions based thereon
or resulting therefrom” or any other applicable anti-boycott statute.

 

SECTION 6.                            CONDITIONS PRECEDENT.

 

6.1                               Conditions to Initial Extension of Credit. 
This Agreement, including the agreement of each Lender to make the initial
Extension of Credit requested to be made by it, shall become effective on the
date on which the following conditions precedent shall have been satisfied or
waived:

 

(a)                                 Loan Documents.  The Administrative Agent
shall have received the following Loan Documents, executed and delivered as
required below, with, in the case of clause (i), a copy for each Lender:

 

(i)                                     this Agreement, executed and delivered
by a duly authorized officer of each Borrower;

 

(ii)                                  the Guarantee and Collateral Agreement,
executed and delivered by a duly authorized officer of Holdings, each Borrower
and each Domestic Subsidiary (other than any Excluded Subsidiary) and an
Acknowledgement and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party (other than any Excluded Subsidiary); and

 

(iii)                               each of the Mortgages, executed and
delivered by a duly authorized officer of the Loan Party signatory thereto.

 

(b)                                 Outstanding Indebtedness.  All principal
accrued and unpaid interest, and other amounts then due and owing under the
Predecessor ABL Credit Agreement and the Predecessor Term Loan Credit Agreement
shall have been or shall substantially contemporaneously be, paid in full and
all commitments thereunder shall have been, or shall substantially
contemporaneously be, terminated, and any Liens on the Collateral granted by any
Loan Party to secure such obligations shall have been, or shall substantially
contemporaneously be, terminated and released.

 

(c)                                  Financial Information.  The Administrative
Agent shall have received (i) audited financial statements of the Parent
Borrower for the three fiscal years ended December 31, 2015 certified by the
Parent Borrower’s independent registered public accountants and (ii) unaudited
financial statements for the Parent Borrower for the most recent interim quarter
for which financial statements are available (but in no event for a period ended
less than 45 days prior to the Closing Date).

 

142

--------------------------------------------------------------------------------


 

(d)                                 Governmental Approvals and/or Consents.  All
loans to any Borrower (and all guarantees thereof and security therefor) shall
be in substantial compliance in all material respects with all applicable
requirements of law, including Regulations T, U and X of the Federal Reserve
Board.  The Administrative Agent shall have received a certificate of an
authorized officer of the Parent Borrower stating that all other consents,
authorizations, notices and filings referred to in Schedule 5.4 are in full
force and effect or have the status described therein, and the Administrative
Agent shall have received evidence thereof reasonably satisfactory to it.

 

(e)                                  Lien Searches.  The Administrative Agent
shall have received the results of a recent search by a Person reasonably
satisfactory to the Administrative Agent, of the UCC, judgment and tax lien
filings which have been filed with respect to personal property of Holdings, the
Parent Borrower and their respective Subsidiaries in any of the jurisdictions
set forth in Schedule 6.1(e), and the results of such search shall not reveal
any liens other than Liens permitted by Section 8.2.

 

(f)                                   Legal Opinions.  The Administrative Agent
shall have received the following executed legal opinions in form and substance
reasonably satisfactory to the Administrative Agent:

 

(i)                                     the executed legal opinion of
Debevoise & Plimpton LLP, special New York counsel to each of Holdings, the
Parent Borrower and the other Loan Parties;

 

(ii)                                  the executed legal opinion of Richards,
Layton and Finger PA, special Delaware counsel to each of Holdings, the Parent
Borrower and certain other Loan Parties;

 

(iii)                               the executed legal opinion of Fellers,
Snider, Blankenship, Bailey & Tippens P.C., special Oklahoma counsel to certain
Loan Parties;

 

(iv)                              the executed legal opinion of Brian Waldbaum,
Assistant General Counsel to the Parent Borrower; and

 

(v)                                 the executed legal opinions of special local
counsel in the jurisdictions set forth in Schedule 6.1(f) with respect to
collateral security matters in connection with the Mortgages.

 

(g)                                  Closing Certificate.  The Administrative
Agent shall have received a certificate from each Loan Party, dated the Closing
Date, substantially in the form of Exhibit E, with appropriate insertions and
attachments.

 

(h)                                 Perfected Liens.  The Collateral Agent shall
have obtained a valid security interest in the Collateral (with the priority
contemplated in the applicable Security Documents); and all documents,
instruments, filings, recordations and searches reasonably necessary in
connection with the perfection and, in the case of the filings with the U.S.
Patent and Trademark Office and the U.S. Copyright Office, protection of such

 

143

--------------------------------------------------------------------------------


 

security interests shall have been executed and delivered, in the case of UCC
filings, written authorization to make such UCC filings shall have been
delivered to the Collateral Agent, and none of such collateral shall be subject
to any other pledges, security interests or mortgages except for Permitted
Liens.

 

(i)                                     Pledged Stock; Stock Powers; Pledged
Notes; Endorsements; Initial Transaction Statements.  The Collateral Agent shall
have received, or substantially contemporaneously shall receive:

 

(i)                                     the certificates, if any, representing
the Pledged Stock under (and as defined in) the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof; and

 

(ii)                                  the promissory notes representing each of
the Pledged Notes under (and as defined in) the Guarantee and Collateral
Agreement, duly endorsed as required by the Guarantee and Collateral Agreement.

 

(j)                                    Title Insurance Policy.  The Collateral
Agent shall have received in respect of each of the Mortgaged Properties an
irrevocable written commitment to issue a mortgagee’s title policy (or policies)
or marked up unconditional binder for such insurance dated the Closing Date. 
Each such policy shall (i) be in the amount set forth with respect to such
policy on Schedule 6.1(j); (ii) insure that the Mortgage insured thereby creates
a valid first Lien on the Mortgaged Property encumbered thereby free and clear
of all defects and encumbrances, except those permitted by Sections 7.9 and 8.2
and such as may be approved by the Collateral Agent; (iii) name the Collateral
Agent for the benefit of the Lenders as the insured thereunder; (iv) be in the
form of an ALTA Loan Policy; (v) contain such endorsements and affirmative
coverage as reasonably agreed to by the Collateral Agent and the Parent
Borrower; and (vi) be issued by First American Title Insurance Company or any
other title companies reasonably satisfactory to the Collateral Agent (with any
other reasonably satisfactory title companies acting as co-insurers or
reinsurers, at the option of the Collateral Agent).  The Collateral Agent shall
have received evidence reasonably satisfactory to it that all premiums in
respect of each such policy, and all charges for mortgage recording tax, if any,
have been paid or other reasonably satisfactory arrangements have been made. 
The Collateral Agent shall have also received a copy of all recorded documents
referred to, or listed as exceptions to title in, the title policy or policies
referred to in this Section 6.1(j) and a copy, certified by such parties as the
Collateral Agent may deem reasonably appropriate, of all other documents
affecting the property covered by each Mortgage as shall have been reasonably
requested by the Collateral Agent.

 

(k)                                 Fees.  The Agents and the Lenders shall have
received all fees and expenses required to be paid or delivered by the Borrowers
to them on or prior to the Closing Date, including the fees referred to in
Section 4.5.

 

(l)                                     Corporate Proceedings of the Loan
Parties.  The Administrative Agent shall have received a copy of the
resolutions, in form and substance reasonably

 

144

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent, of the Board of Directors of each Loan
Party authorizing, as applicable, (i) the execution, delivery and performance of
this Agreement, any Notes and the other Loan Documents to which it is or will be
a party as of the Closing Date, (ii) the Extensions of Credit to such Loan Party
(if any) contemplated hereunder and (iii) the granting by it of the Liens to be
created pursuant to the Security Documents to which it will be a party as of the
Closing Date, certified by the Secretary or an Assistant Secretary of such Loan
Party as of the Closing Date, which certificate shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall state that the
resolutions thereby certified have not been amended, modified (except as any
later such resolution may modify any earlier such resolution), revoked or
rescinded and are in full force and effect.

 

(m)                             Incumbency Certificates of the Loan Parties. 
The Administrative Agent shall have received a certificate of each Loan Party,
dated the Closing Date, as to the incumbency and signature of the officers of
such Loan Party executing any Loan Document, reasonably satisfactory in form and
substance to the Administrative Agent, executed by an authorized officer and the
Secretary or any Assistant Secretary of such Loan Party.

 

(n)                                 Governing Documents.  The Administrative
Agent shall have received copies of the certificate or articles of incorporation
and by-laws (or other similar governing documents serving the same purpose) of
each Loan Party, certified as of the Closing Date as complete and correct copies
thereof by the Secretary or an Assistant Secretary of such Loan Party.

 

(o)                                 Insurance.  The Parent Borrower shall have
used reasonable best efforts to ensure that the Administrative Agent shall have
received evidence in form and substance reasonably satisfactory to it that all
of the requirements of Section 7.5 of this Agreement shall have been satisfied. 
The Parent Borrower shall have used reasonable best efforts to cause the
Administrative Agent and the other Secured Parties to have been named as
additional insured with respect to liability policies and the Collateral Agent
to have been named as loss payee with respect to the property insurance
maintained by the Borrowers and the Subsidiary Guarantors.

 

(p)                                 Flood Insurance.  The Parent Borrower shall
have delivered to the Administrative Agent a completed Flood Certificate with
respect to each Mortgaged Property and evidence of applicable flood insurance,
if available, in each case in such form, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as reasonably
requested by the Administrative Agent and the Lenders, and, in connection
therewith, each such Flood Certificate shall (A) be addressed to the
Administrative Agent, (B) state whether the community in which the applicable
Mortgaged Property is located participates in the Flood Program, and (C) be
signed by the Parent Borrower or any other Borrower on the second page thereof
if such Flood Certificate states that the subject Mortgaged Property is located
in a Flood Zone, which second page constitutes the notice from the
Administrative Agent to the applicable Borrowers required by Section 208.25 of
Regulation H of the Board.

 

145

--------------------------------------------------------------------------------


 

(q)                                 Absence of Defaults.  There shall not exist
any Default or Event of Default.

 

(r)                                    Solvency.  The Administrative Agent shall
have received a certificate of the chief financial officer or, if none, the
treasurer, controller, vice president (finance) or other responsible financial
officer of the Parent Borrower certifying the solvency of the Parent Borrower
and its Subsidiaries on a consolidated basis in customary form (as per the
applicable jurisdiction of the Parent Borrower).

 

(s)                                   Patriot Act; KYC.  No later than two days
prior to the Closing Date, the Lenders, to the extent reasonably requested by
such Lenders, and the Administrative Agent shall have received all documentation
and other information about the Borrowers and the Guarantors that the
Administrative Agent has reasonably determined is required by regulatory
authorities under “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, and that the Administrative Agent or any
such Lender, as applicable, has reasonably requested in writing at least five
days prior to the Closing Date.

 

(t)                                    Separation.  The Separation shall have
been, or substantially concurrently with the initial funding of the Facilities
shall be, consummated.

 

The making of the initial Extensions of Credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
Section 6.1 shall have been satisfied in accordance with its respective terms or
shall have been irrevocably waived by such Person.

 

6.2                               Conditions to Each Other Extension of Credit. 
The agreement of each Lender to make any Extension of Credit requested to be
made by it on any date (including the initial Extension of Credit and each Swing
Line Loan) is subject to the satisfaction or waiver of the following conditions
precedent:

 

(a)                                 Representations and Warranties.  Each of the
representations and warranties made by any Loan Party pursuant to this Agreement
or any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) to which it is a party, and each of the representations and
warranties contained in any certificate furnished at any time by or on behalf of
any Loan Party pursuant to this Agreement or any other Loan Document shall,
except to the extent that they relate to a particular date, be true and correct
in all material respects on and as of such date as if made on and as of such
date;

 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extensions of Credit requested to be made on such date; and

 

(c)                                  Borrowing Notice or L/C Request.  With
respect to any Borrowing, the Administrative Agent shall have received a notice
of such Borrowing as required by Section 2.6 or 2.7, as applicable (or such
notice shall have been deemed given in

 

146

--------------------------------------------------------------------------------


 

accordance with Section 2.6 or 2.7, as applicable).  With respect to the
issuance of any Letter of Credit, the Issuing Lenders shall have received a L/C
Request, completed to its satisfaction, and such other certificates, documents
and other papers and information as the Issuing Lenders may reasonably request.

 

Each borrowing of Loans by and Letter of Credit issued on behalf of any Borrower
hereunder shall constitute a representation and warranty by the Parent Borrower
as of the date of such borrowing or such issuance that the conditions contained
in this Section 6.2 have been satisfied (including with respect to the initial
Extension of Credit hereunder).

 

SECTION 7.                            AFFIRMATIVE COVENANTS.  The Parent
Borrower hereby agrees that, from and after the Closing Date and so long as the
Revolving Commitments remain in effect, and thereafter until payment in full of
the Loans, all Reimbursement Amounts and any other amount then due and owing to
any Lender or any Agent hereunder and under any Note and termination or
expiration of all Letters of Credit (unless cash collateralized or otherwise
provided for in a manner reasonably satisfactory to each applicable Issuing
Lender), the Parent Borrower shall and (except in the case of delivery of
financial information, reports and notices) shall cause each of its Restricted
Subsidiaries to:

 

7.1                               Financial Statements.  Furnish to the
Administrative Agent for delivery to each Lender (and the Administrative Agent
agrees to make and so deliver such copies):

 

(a)                                 as soon as available, but in any event not
later than the fifth Business Day after the 105th day following the end of each
fiscal year of the Parent Borrower (or such longer period as may be permitted by
the SEC for the filing of annual reports on Form 10-K) ending on or after
December 31, 2016, a copy of the consolidated balance sheet of the Parent
Borrower and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of operations, changes in common stockholders’
equity and cash flows for such year, setting forth in each case, in comparative
form the figures for and as of the end of the previous year, reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, by PricewaterhouseCoopers LLP or other
independent certified public accountants of nationally recognized standing (it
being agreed that the furnishing of the Parent Borrower’s or any Parent’s annual
report on Form 10-K for such year, as filed with the SEC, will satisfy the
Parent Borrower’s obligation under this Section 7.1(a) with respect to such year
including with respect to the requirement that such financial statements be
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, so long as the report
included in such Form 10-K does not contain any “going concern” or like
qualification or exception);

 

(b)                                 as soon as available, but in any event not
later than the fifth Business Day after the 50th day following the end of each
of the first three quarterly periods of each fiscal year of the Parent Borrower
(or such longer period as may be permitted by the SEC for the filing of
quarterly reports on Form 10-Q), the unaudited consolidated balance sheet of the
Parent Borrower and its consolidated Subsidiaries as at the end of such quarter
and the related unaudited consolidated statements of operations and cash flows
of the Parent Borrower and its consolidated Subsidiaries for such quarter and
the portion of

 

147

--------------------------------------------------------------------------------


 

the fiscal year through the end of such quarter, setting forth in each case, in
comparative form the figures for and as of the corresponding periods of the
previous year, certified by a Responsible Officer of the Parent Borrower as
provided in Section 7.1(c) (it being agreed that the furnishing of the Parent
Borrower’s or any Parent’s quarterly report on Form 10-Q for such quarter, as
filed with the SEC, will satisfy the Parent Borrower’s obligations under this
Section 7.1(b) with respect to such quarter); and

 

(c)                                  all such financial statements delivered
pursuant to Section 7.1(a) or (b) to (and, in the case of any financial
statements delivered pursuant to Section 7.1(b) shall be certified by a
Responsible Officer of the Parent Borrower in the relevant Compliance
Certificate to) fairly present in all material respects the financial condition
of the Parent Borrower and its Subsidiaries in conformity with GAAP and to be
(and, in the case of any financial statements delivered pursuant to
Section 7.1(b) shall be certified by a Responsible Officer of the Parent
Borrower in the relevant Compliance Certificate as being) prepared in reasonable
detail in accordance with GAAP applied consistently throughout the periods
reflected therein and with prior periods that began on or after the Closing Date
(except as disclosed therein, and except, in the case of any financial
statements delivered pursuant to Section 7.1(b), for the absence of certain
notes).

 

7.2                               Certificates; Other Information.  Furnish to
the Administrative Agent for delivery to each Lender (and the Administrative
Agent agrees to make and so deliver such copies):

 

(a)                                 concurrently with the delivery of the
financial statements and reports referred to in Sections 7.1(a) and 7.1(b), a
certificate signed by a Responsible Officer of the Parent Borrower in
substantially the form of Exhibit U or such other form as may be agreed between
the Parent Borrower and the Administrative Agent (a “Compliance Certificate”)
(i) stating that, to the best of such Responsible Officer’s knowledge, each of
Holdings, the Parent Borrower and the Parent Borrower’s Restricted Subsidiaries
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition, contained in this Agreement or the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default, except, in each case, as specified in such
certificate and (ii) commencing with the delivery of the Compliance Certificate
under this Section 7.2(a) for the fiscal quarter ending September 30, 2016
setting forth a reasonably detailed calculation of the Consolidated Total
Corporate Leverage Ratio for the Most Recent Four Quarter Period;

 

(b)                                 as soon as available, but in any event not
later than the fifth Business Day following the 120th day after the beginning of
fiscal year 2017 of the Parent Borrower, and the 105th day after the beginning
of each fiscal year of the Parent Borrower thereafter, a copy of the annual
business plan by the Parent Borrower of the projected operating budget
(including an annual consolidated balance sheet, income statement and statement
of cash flows of the Parent Borrower and its Subsidiaries and including segment
information consistent with customary past practices of the Parent Borrower,
such practices subject to such adjustments as are reasonable in the good faith
determination of the Parent Borrower, each such business plan to be accompanied
by a

 

148

--------------------------------------------------------------------------------


 

certificate of a Responsible Officer of the Parent Borrower to the effect that
such Responsible Officer believes such projections to have been prepared on the
basis of reasonable assumptions at the time of preparation and delivery thereof;

 

(c)                                  within five Business Days after the same
are filed, copies of all financial statements and periodic reports which
Holdings or the Parent Borrower may file with the SEC or any successor or
analogous Governmental Authority;

 

(d)                                 within five Business Days after the same are
filed, copies of all registration statements and any amendments and exhibits
thereto, which Holdings or the Parent Borrower may file with the SEC or any
successor or analogous Governmental Authority; and

 

(e)                                  subject to the last sentence of
Section 7.6, promptly, such additional financial and other information regarding
the Loan Parties as the Administrative Agent may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 7.1 or 7.2 may at the
Parent Borrower’s option be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent Borrower
posts such documents, or provides a link thereto on the Parent Borrower’s (or
Holdings’ or any Parent Entity’s) website on the Internet at the website address
listed on Schedule 7.2 (or such other website address as the Parent Borrower may
specify by written notice to the Administrative Agent from time to time); or
(ii) on which such documents are posted on the Parent Borrower’s (or Holdings’
or any Parent Entity’s) behalf on an Internet or intranet website to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

 

7.3                               Payment of Taxes.  Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material Taxes, except where (x) the amount or validity thereof is
currently being contested in good faith by appropriate proceedings diligently
conducted and reserves in conformity with GAAP with respect thereto have been
provided on the books of Holdings, the Parent Borrower or any Restricted
Subsidiary, as the case may be, or (y) failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

7.4                               Conduct of Business and Maintenance of
Existence.  Continue to engage in business of the same general type as conducted
by the Parent Borrower and its Subsidiaries on the Closing Date, taken as a
whole, and preserve, renew and keep in full force and effect its corporate or
other organizational existence and take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of the business of the Parent Borrower and its Restricted Subsidiaries, taken as
a whole, except as otherwise permitted pursuant to Section 8.3, provided that
any such Restricted Subsidiary shall not be required to preserve, renew, or keep
in full force and effect its corporate or other organizational existence, and
the Parent Borrower and its Restricted Subsidiaries shall not be required to
maintain any such rights, privileges or franchises, if the failure to do so
would not reasonably be expected to have a Material Adverse Effect; and comply
with all Contractual Obligations and Requirements

 

149

--------------------------------------------------------------------------------


 

of Law except to the extent that failure to comply therewith, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

7.5                               Maintenance of Property; Insurance.  (a)  Keep
all property useful and necessary in the business of the Parent Borrower and its
Restricted Subsidiaries, taken as a whole, in good working order and condition,
except where failure to do so would not reasonably be expected to have a
Material Adverse Effect; use commercially reasonable efforts to maintain with
financially sound and reputable insurance companies (or any Captive Insurance
Subsidiary) insurance on, or self-insure, all property material to the business
of the Parent Borrower and its Restricted Subsidiaries, taken as a whole, in at
least such amounts and against at least such risks (but including in any event
public liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business,
all as determined in good faith by the Parent Borrower or such Restricted
Subsidiary; furnish to the Administrative Agent, upon written request,
information in reasonable detail as to the insurance carried; and ensure that,
subject to any Intercreditor Agreement or any Other Intercreditor Agreement, at
all times the Administrative Agent for the benefit of the other Secured Parties
shall be named as an additional insured with respect to liability policies
maintained by any Borrower and any Subsidiary Guarantor and the Collateral
Agent, for the benefit of the other Secured Parties, shall be named as loss
payee with respect to the property insurance maintained by any Borrower and any
Subsidiary Guarantor; provided that, (A) unless an Event of Default shall have
occurred and be continuing, the Collateral Agent shall turn over to the Parent
Borrower any amounts received by it as an additional insured or loss payee under
any such property insurance maintained by the Parent Borrower or its
Subsidiaries (and, for the avoidance of doubt any other proceeds from a Recovery
Event), the disposition of such amounts to be subject to the provisions of
Section 4.4(b) to the extent applicable, and (B) unless an Event of Default
shall have occurred and be continuing, the Collateral Agent agrees that the
Parent Borrower and/or the applicable other Borrower or Subsidiary Guarantor
shall have the sole right to adjust or settle any claims under such insurance.

 

(b)                                 With respect to each property of any Loan
Party subject to a Mortgage:

 

(i)                                     If any portion of any such property is
located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or other applicable agency, such Loan Party shall
maintain or cause to be maintained, flood insurance to the extent required by
law.

 

(ii)                                  The applicable Loan Party promptly shall
comply with and conform to (i) all provisions of each such insurance policy, and
(ii) all requirements of the insurers applicable to such party or to such
property or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration or repair of such property, except for such
non-compliance or non-conformity as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Parent Borrower
shall not use or permit the use of such property in any manner which would
reasonably be expected to result in the cancellation of any insurance policy or
would reasonably be expected to void coverage required to be maintained with
respect to such property pursuant to clause (a) of this Section 7.5.

 

150

--------------------------------------------------------------------------------


 

(iii)                               Other than during a Collateral Suspension
Period, if any Borrower is in default of its obligations to insure or deliver
any such prepaid policy or policies, the result of which would reasonably be
expected to have a Material Adverse Effect, then the Administrative Agent, at
its option upon 10 days’ written notice to the Parent Borrower, may effect such
insurance from year to year at rates substantially similar to the rate at which
such Loan Party had insured such property, and pay the premium or premiums
therefor, and the Parent Borrower shall pay or cause to be paid to the
Administrative Agent on demand such premium or premiums so paid by the
Administrative Agent with interest from the time of payment at a rate per annum
equal to 2.00%.

 

7.6                               Inspection of Property; Books and Records;
Discussions.  In the case of the Parent Borrower, keep proper books of records
in a manner to allow financial statements to be prepared in conformity with GAAP
consistently applied in respect of all material financial transactions and
matters involving the material assets and business of the Parent Borrower and
its Restricted Subsidiaries, taken as a whole; and permit representatives of the
Administrative Agent to visit and inspect any of its properties and examine and,
to the extent reasonable, make abstracts from any of its books and records
(other than (a) all data and information used to calculate any “measurement
month average” or (b) any “market value average” or any similar amount, however
designated, under or in connection with any financing of Vehicles and/or other
property or assets) and to discuss the business, operations, properties and
financial and other condition of the Parent Borrower and its Restricted
Subsidiaries with officers of the Parent Borrower and its Restricted
Subsidiaries and with its independent certified public accountants, in each case
at any reasonable time, upon reasonable notice, and as often as may reasonably
be desired; provided that representatives of the Parent Borrower may be present
during any such visits, discussions and inspections.  Notwithstanding anything
to the contrary in Section 7.2(e) or in this Section 7.6, none of the Parent
Borrower or any Restricted Subsidiary will be required to disclose or permit the
inspection or discussion of, any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
the Lenders (or their respective representatives) is prohibited by Requirement
of Law or any binding agreement or (iii) that is subject to attorney client or
similar privilege or constitutes attorney work product.

 

7.7                               Notices.  Promptly give notice to the
Administrative Agent for delivery to each Lender (and the Administrative Agent
agrees to make and so deliver copies thereof):

 

(a)                                 as soon as possible after a Responsible
Officer of the Parent Borrower knows thereof, the occurrence of any Default or
Event of Default;

 

(b)                                 as soon as possible after a Responsible
Officer of the Parent Borrower knows thereof, any (i) default or event of
default under any Contractual Obligation (including with respect to lease
obligations in connection with Special Purpose Financings) of the Parent
Borrower or any of its Restricted Subsidiaries, other than as previously
disclosed in writing to the Lenders, or (ii) litigation, investigation or
proceeding which may exist at any time between the Parent Borrower or any of its
Restricted Subsidiaries and any Governmental Authority that would reasonably be

 

151

--------------------------------------------------------------------------------


 

expected to be adversely determined, in the case of either clause (i) or
(ii) that would reasonably be expected to have a Material Adverse Effect;

 

(c)                                  as soon as possible after a Responsible
Officer of the Parent Borrower knows thereof, the occurrence of any default or
event of default under any of the Indentures;

 

(d)                                 as soon as possible after a Responsible
Officer of the Parent Borrower knows thereof, any litigation or proceeding
affecting Holdings or any of its Restricted Subsidiaries that would reasonably
be expected to have a Material Adverse Effect;

 

(e)                                  the following events, as soon as possible
and in any event within 30 days after a Responsible Officer of the Parent
Borrower knows thereof:  (i) the occurrence or expected occurrence of any
Reportable Event (or similar event) with respect to any Single Employer Plan (or
Foreign Plan), a failure to make any required contribution to a Single Employer
Plan, Multiemployer Plan or Foreign Plan, the creation of any Lien on the
property of the Parent Borrower or its Restricted Subsidiaries in favor of the
PBGC, a Plan or a Foreign Plan or any withdrawal from, or the full or partial
termination, Reorganization or Insolvency of, any Multiemployer Plan or Foreign
Plan; (ii) the institution of proceedings or the taking of any other formal
action by the PBGC or the Parent Borrower or any of its Restricted Subsidiaries
or any Commonly Controlled Entity or any Multiemployer Plan which would
reasonably be expected to result in the withdrawal from, or the termination,
Reorganization or Insolvency of, any Single Employer Plan, Multiemployer Plan or
Foreign Plan; provided, however, that no such notice will be required under
clause (i) or (ii) above unless the event giving rise to such notice, when
aggregated with all other such events under clause (i) or (ii) above, would be
reasonably expected to result in a Material Adverse Effect; or (iii) the first
occurrence after the Closing Date of an Underfunding under a Single Employer
Plan or Foreign Plan that exceeds 10% of the value of the assets of such Single
Employer Plan or Foreign Plan, in each case, determined as of the most recent
annual valuation date of such Single Employer Plan or Foreign Plan on the basis
of the actuarial assumptions used to determine the funding requirements of such
Single Employer Plan or Foreign Plan as of such date;

 

(f)                                   [Reserved];

 

(g)                                  as soon as possible after a Responsible
Officer of the Parent Borrower knows thereof, (i) any release or discharge by
the Parent Borrower or any of its Restricted Subsidiaries of any Materials of
Environmental Concern required to be reported under applicable Environmental
Laws to any Governmental Authority, unless the Parent Borrower reasonably
determines that the total Environmental Costs arising out of such release or
discharge would not reasonably be expected to have a Material Adverse Effect;
(ii) any condition, circumstance, occurrence or event not previously disclosed
in writing to the Administrative Agent that would reasonably be expected to
result in liability or expense under applicable Environmental Laws, unless the
Parent Borrower reasonably determines that the total Environmental Costs arising
out of such condition, circumstance, occurrence or event would not reasonably be
expected to have a Material

 

152

--------------------------------------------------------------------------------


 

Adverse Effect, or would not reasonably be expected to result in the imposition
of any lien or other material restriction on the title, ownership or
transferability of any facilities and properties owned, leased or operated by
the Parent Borrower or any of its Restricted Subsidiaries that would reasonably
be expected to result in a Material Adverse Effect; and (iii) any proposed
action to be taken by the Parent Borrower or any of its Restricted Subsidiaries
that would reasonably be expected to subject the Parent Borrower or any of its
Restricted Subsidiaries to any material additional or different requirements or
liabilities under Environmental Laws, unless the Parent Borrower reasonably
determines that the total Environmental Costs arising out of such proposed
action would not reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer of the Parent Borrower (and, if applicable, the relevant
Commonly Controlled Entity or Restricted Subsidiary) setting forth details of
the occurrence referred to therein and stating what action the Parent Borrower
(or, if applicable, the relevant Commonly Controlled Entity or Restricted
Subsidiary) proposes to take with respect thereto.

 

7.8                               Environmental Laws.

 

(a)                                 (i) Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with, all applicable Environmental Laws; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Parent Borrower or its Restricted Subsidiaries.  For purposes of this
Section 7.8(a), noncompliance shall not constitute a breach of this covenant,
provided that, upon learning of any actual or suspected noncompliance, the
Parent Borrower and any such affected Restricted Subsidiary shall promptly
undertake and diligently pursue reasonable efforts, if any, to achieve
compliance, and provided, further, that in any case such noncompliance would not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Promptly comply, in all material respects,
with all orders and directives of all Governmental Authorities regarding
Environmental Laws, other than such orders or directives (i) as to which the
failure to comply would not reasonably be expected to result in a Material
Adverse Effect or (ii) as to which: (x) appropriate reserves have been
established in accordance with GAAP; (y) an appeal or other appropriate contest
is or has been timely and properly taken and is being diligently pursued in good
faith; and (z) if the effectiveness of such order or directive has not been
stayed, the failure to comply with such order or directive during the pendency
of such appeal or contest would not reasonably be expected to have a Material
Adverse Effect.

 

7.9                               After-Acquired Real Property and Fixtures and
Future Subsidiaries.

 

(a)                                 With respect to any owned real property
(including fixtures thereon located in the United States of America), in each
case with a purchase price or a Fair Market Value at the time of acquisition of
at least $10.0 million, in which any Loan Party acquires

 

153

--------------------------------------------------------------------------------


 

ownership rights at any time after the Closing Date (or owned by any Subsidiary
that becomes a Loan Party after the Closing Date), except during any Collateral
Suspension Period, promptly grant to the Collateral Agent for the benefit of the
Secured Parties, a Lien of record on all such owned real property and fixtures
pursuant to a Mortgage or otherwise upon terms reasonably satisfactory in form
and substance to the Collateral Agent and in accordance with any applicable
requirements of any Governmental Authority (including any required appraisals of
such property under FIRREA); provided that (i) nothing in this Section 7.9 shall
defer or impair the attachment or perfection of any security interest in any
Collateral covered by any of the Security Documents which would attach or be
perfected pursuant to the terms thereof without action by the Parent Borrower,
any of its Restricted Subsidiaries or any other Person and (ii) no such Lien
shall be required to be granted as contemplated by this Section 7.9 on any owned
real property or fixtures the acquisition of which is financed, or is to be
financed or refinanced, in whole or in part through the incurrence of Purchase
Money Obligations or Capitalized Lease Obligations, until such Purchase Money
Obligations or Capitalized Lease Obligations are repaid in full (and not
refinanced) or, as the case may be, the Parent Borrower determines not to
proceed with such financing or refinancing.  In connection with any such grant
to the Collateral Agent for the benefit of the Lenders, of a Lien of record on
any such real property in accordance with this Section 7.9, the Parent Borrower
or such other Loan Party shall deliver or cause to be delivered to the
Collateral Agent any surveys, title insurance policies, environmental reports,
Flood Certificates and evidence of applicable flood insurance and other
documents in connection with such grant of such Lien obtained by it in
connection with the acquisition of such ownership rights in such real property
or as the Collateral Agent shall reasonably request (in light of the value of
such real property and the cost and availability of such surveys, title
insurance policies, environmental reports, Flood Certificates and evidence of
applicable flood insurance and other documents and whether the delivery of such
surveys, title insurance policies, environmental reports, Flood Certificates and
evidence of applicable flood insurance and other documents would be customary in
connection with such grant of such Lien in similar circumstances).

 

(b)                                 With respect to (i) any Domestic Subsidiary
created or acquired (including by reason of any Foreign Subsidiary Holdco
ceasing to constitute same) subsequent to the Closing Date by the Parent
Borrower or any of its Domestic Subsidiaries (other than an Excluded Subsidiary)
(ii) any Unrestricted Subsidiary being designated as a Restricted Subsidiary,
(iii) any Immaterial Subsidiary that ceases to be such as provided in the
definition thereof and (iv) any entity that becomes a Domestic Subsidiary as a
result of a transaction pursuant to, and permitted by, Section 8.3 (in each case
in clauses (i) through (iv), other than an Excluded Subsidiary), promptly notify
the Administrative Agent of such occurrence and, if the Administrative Agent or
the Required Lenders so request, except during any Collateral Suspension Period,
promptly (i) execute and deliver to the Collateral Agent for the benefit of the
Secured Parties such amendments to the Guarantee and Collateral Agreement as the
Collateral Agent shall reasonably deem necessary or reasonably advisable to
grant to the Collateral Agent, for the benefit of the Lenders, a perfected
security interest (as and to the extent provided in the Guarantee and Collateral
Agreement) in the Capital Stock of such new Domestic Subsidiary that is directly
owned by the Parent Borrower or any of its Domestic Subsidiaries (other than an
Excluded Subsidiary), (ii) deliver to the Collateral Agent or to such agent
therefor as may be provided by any Intercreditor Agreement or any Other
Intercreditor Agreement the certificates (if any) representing such Capital
Stock, together with undated stock powers, executed and delivered in

 

154

--------------------------------------------------------------------------------


 

blank by a duly authorized officer of the parent corporation of such new
Domestic Subsidiary and (iii) cause such new Domestic Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement, (B) at the Parent Borrower’s
option, and subject to the Administrative Agent receiving all documentation and
other information about such Domestic Subsidiary that the Administrative Agent
has reasonably determined is required by regulatory authorities under “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act no later than five Business Days (or such shorter period as may be agreed by
the Administrative Agent in its reasonable discretion) prior to such Domestic
Subsidiary becoming a party to this Agreement, to become a party to this
Agreement as a Borrower hereunder by executing a Subsidiary Borrower Joinder and
(C) to take all actions reasonably deemed by the Collateral Agent to be
necessary or advisable to cause the Lien created by the Guarantee and Collateral
Agreement in such new Domestic Subsidiary’s Collateral to be duly perfected in
accordance with all applicable Requirements of Law (as and to the extent
provided in the Guarantee and Collateral Agreement), including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Collateral Agent.

 

(c)                                  With respect to any Foreign Subsidiary
(other than an Excluded Subsidiary) created or acquired subsequent to the
Closing Date by the Parent Borrower or any of its Domestic Subsidiaries (other
than an Excluded Subsidiary), the Capital Stock of which is owned directly by
the Parent Borrower or any of its Domestic Subsidiaries (other than an Excluded
Subsidiary), promptly notify the Administrative Agent of such occurrence and if
the Administrative Agent or the Required Lenders so request, subject to clause
(e) below, except during any Collateral Suspension Period, promptly (i) execute
and deliver to the Collateral Agent a new pledge agreement or such amendments to
the Guarantee and Collateral Agreement as the Collateral Agent shall reasonably
deem necessary or reasonably advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected security interest (as and to the
extent provided in the Guarantee and Collateral Agreement) in the Capital Stock
of such new Foreign Subsidiary that is directly owned by the Parent Borrower or
any of its Domestic Subsidiaries (other than an Excluded Subsidiary) (provided
that in no event shall more than 65% of the Capital Stock of any such new
Foreign Subsidiary be required to be so pledged and, provided, further, that no
such pledge or security shall be required with respect to any non-wholly owned
Foreign Subsidiary to the extent that the grant of such pledge or security
interest would violate the terms of any agreements under which the Investment by
the Parent Borrower or any of its Subsidiaries was made therein) and (ii) to the
extent reasonably deemed advisable by the Collateral Agent, deliver to the
Collateral Agent or to any agent therefor as provided by any Intercreditor
Agreement or any Other Intercreditor Agreement the certificates, if any,
representing such Capital Stock, together with undated stock powers, executed
and delivered in blank by a duly authorized officer of the relevant parent
corporation of such new Foreign Subsidiary and take such other action as may be
reasonably deemed by the Collateral Agent to be necessary or desirable to
perfect the Collateral Agent’s security interest therein.

 

(d)                                 Except during any Collateral Suspension
Period, at its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of

 

155

--------------------------------------------------------------------------------


 

the foregoing Liens or any other Liens created pursuant to the Security
Documents in each case in accordance with, and to the extent required by, the
Guarantee and Collateral Agreement.

 

(e)                                  Notwithstanding anything to contrary in
this Agreement, (A) the foregoing requirements shall be subject to the terms of
any Intercreditor Agreement or any Other Intercreditor Agreement and, in the
event of any conflict with such terms, the terms of such Intercreditor Agreement
or any Other Intercreditor Agreement, as applicable, shall control; (B) no
security interest or Lien is or will be granted pursuant to any Loan Document or
otherwise in any right, title or interest of any of Holdings, the Parent
Borrower or any of its Subsidiaries in, and “Collateral” shall not include, any
Excluded Asset (as defined in the Guarantee and Collateral Agreement); (C) no
Loan Party or any Affiliate thereof shall be required to take any action in any
non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction in
order to create any security interests in assets located or titled outside of
the U.S. or to perfect any security interests (it being understood that there
shall be no security agreements or pledge agreements governed under the laws of
any non-U.S. jurisdiction); (D) to the extent not automatically perfected by
filings under the Uniform Commercial Code of each applicable jurisdiction, no
Loan Party shall be required to take any actions in order to perfect any
security interests granted with respect to any assets specifically requiring
perfection through control (including cash, cash equivalents, deposit accounts,
securities accounts, but excluding Capital Stock required to be delivered
pursuant to Section 7.9(b) and (c) above); and (E) nothing in this Section 7.9
shall require that any Loan Party grant a Lien with respect to any property or
assets in which such Subsidiary acquires ownership rights to the extent that the
Administrative Agent, in its reasonable judgment, determines that the granting
of such a Lien is impracticable or that that the costs or other consequences to
Holdings or any of its Subsidiaries of the granting of such a Lien is excessive
in view of the benefits that would be obtained by the Secured Parties.

 

(f)                                   Each of the Lenders hereby irrevocably
authorizes and directs the Collateral Agent to release any Lien on any property
granted to or held by the Administrative Agent or the Collateral Agent under any
Loan Document (the “Collateral Suspension” and the date such Collateral
Suspension commences, the “Collateral Suspension Date”) at the request of the
Parent Borrower if and for so long as (A) the corporate credit rating or
corporate family rating, as applicable, of the Parent Borrower shall have an
Investment Grade Rating (without a negative outlook) from both Moody’s and S&P
(the condition under this clause (A), the “Collateral Suspension Rating Level
Condition”), (B) the Parent Borrower and its Restricted Subsidiaries shall not
have outstanding any Indebtedness for borrowed money that is secured by the same
Collateral securing the Loans (other than any such Lien being released) (the
condition under this clause (B), the “Limited Collateral Release Condition”) and
(C) no Event of Default shall have occurred and be continuing; provided that, if
on any date following the Collateral Suspension (1) the Limited Collateral
Release Condition is no longer satisfied, (2) the Collateral Suspension Rating
Level Condition is no longer satisfied or (3) the Parent Borrower notifies the
Collateral Agent in writing that it has elected to terminate the Collateral
Suspension, the Loan Parties shall take all actions, execute all documents,
deliver any documents and make any filings, in each case as reasonably requested
by the Collateral Agent, to cause any Liens released under this
Section 7.9(f) to be reinstated to secure the Obligations under this Agreement
within 30 days after such date (or 60 days for any actions, documents or filings
in respect of Mortgaged Properties) (or such longer period as may be agreed by
the Collateral Agent in its reasonable

 

156

--------------------------------------------------------------------------------


 

discretion) (the first such date on which a new Security Document is required to
be delivered pursuant to the foregoing, the “Collateral Reinstatement Date”) on
substantially identical terms with the security provided immediately prior to
the Collateral Suspension or otherwise in form and substance reasonably
satisfactory to the Collateral Agent; provided that if any Borrower shall
consensually grant and/or perfect any Lien on any Collateral to secure any
Indebtedness for borrowed money, such Lien shall also be granted to (and
perfected in favor of) the Collateral Agent for the benefit of the Secured
Parties simultaneously with the grant in favor thereof, and such Borrower shall
cause the lienholder for any such Indebtedness to enter into an Intercreditor
Agreement or Other Intercreditor Agreement.

 

7.10                        Surveys.  Within a reasonable period following the
Closing Date, with respect to those Mortgaged Properties (set forth on Schedule
7.10) for which the title policies delivered pursuant to Section 6.1(j) contain
the standard “survey exception”, obtain surveys in such form as is sufficient to
obtain from the respective title companies endorsements which have the effect of
deleting such exceptions.

 

SECTION 8.                            NEGATIVE COVENANTS.  The Parent Borrower
hereby agrees that, from and after the Closing Date and so long as the Revolving
Commitments remain in effect, and thereafter until payment in full of the Loans,
all Reimbursement Amounts and any other amount then due and owing to any Lender
or any Agent hereunder and under any Note and termination or expiration of all
Letters of Credit (unless cash collateralized or otherwise provided for in a
manner reasonably satisfactory to each applicable Issuing Lender):

 

8.1                               Limitation on Indebtedness.  (a) The Parent
Borrower will not, and will not permit any Restricted Subsidiary to, Incur any
Consolidated Vehicle Indebtedness.

 

(b)                                 Notwithstanding the foregoing
Section 8.1(a), the Parent Borrower and its Restricted Subsidiaries may Incur
the following Consolidated Vehicle Indebtedness:

 

(i)                                     Indebtedness in a maximum principal
amount at any time outstanding not exceeding in the aggregate the amount equal
to the sum of (A) an amount equal to the Borrowing Base, plus (B) in the event
of any refinancing of any such Indebtedness, the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing;

 

(ii)                                  Indebtedness (A) of any Restricted
Subsidiary to the Parent Borrower or (B) of the Parent Borrower or any
Restricted Subsidiary to any Restricted Subsidiary; provided, that any
subsequent issuance or transfer of any Capital Stock of such Restricted
Subsidiary to which such Indebtedness is owed, or other event, that results in
such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of such Indebtedness (except to the Parent Borrower or a
Restricted Subsidiary) will be deemed, in each case, an Incurrence of such
Indebtedness by the issuer thereof not permitted by this clause (ii);

 

157

--------------------------------------------------------------------------------


 

(iii)                               Indebtedness consisting of accommodation
guarantees for the benefit of trade creditors of the Parent Borrower or any of
its Restricted Subsidiaries; and

 

(iv)                              (A) Guarantees by the Parent Borrower or any
Restricted Subsidiary of Indebtedness or any other obligation or liability of
the Parent Borrower or any Restricted Subsidiary (other than any Indebtedness
Incurred by the Parent Borrower or such Restricted Subsidiary, as the case may
be, in violation of this Section 8.1), or (B) without limiting
Section 8.2, Indebtedness of the Parent Borrower or any Restricted Subsidiary
arising by reason of any Lien granted by or applicable to such Person securing
Indebtedness of the Parent Borrower or any Restricted Subsidiary (other than any
Indebtedness Incurred by the Parent Borrower or such Restricted Subsidiary, as
the case may be, in violation of this Section 8.1).

 

(c)                                  For purposes of determining compliance
with, and the outstanding principal amount of any particular Indebtedness
Incurred pursuant to and in compliance with, this Section 8.1, (i) any other
obligation of the obligor on such Indebtedness (or of any other Person who could
have Incurred such Indebtedness under this Section 8.1) arising under any
Guarantee, Lien or letter of credit, bankers’ acceptance or other similar
instrument or obligation supporting such Indebtedness shall be disregarded to
the extent that such Guarantee, Lien or letter of credit, bankers’ acceptance or
other similar instrument or obligation secures the principal amount of such
Indebtedness; (ii) in the event that Indebtedness meets the criteria of more
than one of the types of Indebtedness described in Section 8.1(b) above, the
Parent Borrower, in its sole discretion, shall classify such item of
Indebtedness and may include the amount and type of such Indebtedness in one or
more of the clauses of Section 8.1(b) above (including in part under one such
clause and in part under another such clause); and (iii) the amount of
Indebtedness issued at a price that is less than the principal amount thereof
shall be equal to the amount of the liability in respect thereof determined in
accordance with GAAP.

 

(d)                                 For purposes of determining compliance with
any Dollar-denominated restriction on the Incurrence of Indebtedness denominated
in a foreign currency, the Dollar Equivalent principal amount of such
Indebtedness Incurred pursuant thereto shall be calculated based on the relevant
currency exchange rate in effect on the date that such Indebtedness was
Incurred, in the case of term Indebtedness, or first committed, in the case of
revolving credit or deferred draw Indebtedness, provided that (x) the Dollar
Equivalent principal amount of any such Indebtedness outstanding on the Closing
Date shall be calculated based on the relevant currency exchange rate in effect
on the Closing Date, (y) if such Indebtedness is Incurred to refinance other
Indebtedness denominated in a foreign currency (or in a different currency from
such Indebtedness so being Incurred), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount (whichever is higher) of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid

 

158

--------------------------------------------------------------------------------


 

interest) incurred or payable in connection with such refinancing and (z) the
Dollar Equivalent principal amount of Indebtedness denominated in a foreign
currency and Incurred pursuant to the Senior Credit Facility shall be calculated
based on the relevant currency exchange rate in effect on, at the Parent
Borrower’s option, (i) the Closing Date, (ii) any date on which any of the
respective commitments under such Senior Credit Facility shall be reallocated
between or among facilities or subfacilities hereunder or thereunder, or on
which such rate is otherwise calculated for any purpose thereunder, or (iii) the
date of such Incurrence.  The principal amount of any Indebtedness Incurred to
refinance other Indebtedness, if Incurred in a different currency from the
Indebtedness being refinanced, shall be calculated based on the currency
exchange rate applicable to the currencies in which such respective Indebtedness
is denominated that is in effect on the date of such refinancing.

 

8.2                               Limitation on Liens.  The Parent Borrower
shall not, and shall not permit any Restricted Subsidiary to, directly or
indirectly, create or permit to exist any Lien on any Collateral, whether now
owned or hereafter acquired, securing any Indebtedness, except for the following
Liens:

 

(a)                                 Liens for taxes, assessments or other
governmental charges not yet delinquent or the nonpayment of which in the
aggregate would not reasonably be expected to have a material adverse effect on
the Parent Borrower and its Restricted Subsidiaries taken as a whole, or that
are being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Parent Borrower
or a Subsidiary thereof, as the case may be, in accordance with GAAP;

 

(b)                                 Liens with respect to outstanding motor
vehicle fines and carriers’, warehousemen’s, mechanics’, landlords’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business in respect of obligations that are not known to be overdue for a period
of more than 60 days or that are bonded or that are being contested in good
faith and by appropriate proceedings;

 

(c)                                  pledges, deposits or Liens in connection
with workers’ compensation, professional liability, unemployment insurance and
other social security and other similar legislation or other insurance related
obligations (including pledges or deposits securing liability to insurance
carriers under insurance or self-insurance arrangements);

 

(d)                                 pledges, deposits or Liens to secure the
performance of bids, tenders, trade, government or other contracts (other than
for borrowed money), obligations for utilities, leases, licenses, statutory
obligations, completion guarantees, surety, judgment, appeal or performance
bonds, other similar bonds, instruments or obligations, and other obligations of
a like nature incurred in the ordinary course of business;

 

(e)                                  easements (including reciprocal easement
agreements), rights-of-way, building, zoning and similar restrictions, utility
agreements, covenants, reservations, restrictions, encroachments, charges, and
other similar

 

159

--------------------------------------------------------------------------------


 

encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which do not in the aggregate
materially interfere with the ordinary conduct of the business of the Parent
Borrower and its Subsidiaries, taken as a whole;

 

(f)                                   Liens existing on, or provided for under
written arrangements existing on, the Closing Date, or (in the case of any such
Liens securing Indebtedness of the Parent Borrower or any of its Subsidiaries
existing or arising under written arrangements existing on the Closing Date)
securing any Refinancing Indebtedness in respect of such Indebtedness so long as
the Lien securing such Refinancing Indebtedness is limited to all or part of the
same property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or under such written
arrangements could secure) the original Indebtedness;

 

(g)                                  (i) mortgages, liens, security interests,
restrictions, encumbrances or any other matters of record that have been placed
by any developer, landlord or other third party on property over which the
Parent Borrower or any Restricted Subsidiary has easement rights or on any
leased property and subordination or similar agreements relating thereto and
(ii) any condemnation or eminent domain proceedings affecting any real property;

 

(h)                                 Liens securing Indebtedness (including Liens
securing any Obligations in respect thereof) consisting of Hedging Obligations
entered into for bona fide hedging purposes, Bank Products Obligations, Purchase
Money Obligations or Capitalized Lease Obligations;

 

(i)                                     Liens arising out of judgments, decrees,
orders or awards in respect of which the Parent Borrower or any Restricted
Subsidiary shall in good faith be prosecuting an appeal or proceedings for
review, which appeal or proceedings shall not have been finally terminated, or
if the period within which such appeal or proceedings may be initiated shall not
have expired;

 

(j)                                    leases, subleases, licenses or
sublicenses to or from third parties;

 

(k)                                 Liens securing Indebtedness (including Liens
securing any Obligations in respect thereof) consisting of

 

(1)                                 Indebtedness Incurred under this Agreement
and the other Loan Documents and any Refinancing Indebtedness in respect
thereof,

 

(2)                                 Indebtedness consisting of (w) Indebtedness
supported by a letter of credit issued pursuant to any Credit Facility in a
principal amount not exceeding the face amount of such letter of credit,
(x) accommodation guarantees for the benefit of trade creditors of the Company
or any of its Restricted Subsidiaries, (y) Guarantees in

 

160

--------------------------------------------------------------------------------


 

connection with the construction or improvement of all or any portion of a
Public Facility to be used by the Company or any Restricted Subsidiary or
(z) any Guarantee in respect of any Franchise Vehicle Indebtedness or Franchise
Lease Obligation,

 

(3)                                 Indebtedness of the Parent Borrower or any
Restricted Subsidiary (A) arising from the honoring of a check, draft or similar
instrument of such Person drawn against insufficient funds in the ordinary
course of business, or (B) consisting of guarantees, indemnities, obligations in
respect of earnouts or other purchase price adjustments, or similar
obligations, Incurred in connection with the acquisition or disposition of any
business, assets or Person,

 

(4)                                 Indebtedness of the Parent Borrower or any
Restricted Subsidiary in respect of (A) letters of credit, bankers’ acceptances
or other similar instruments or obligations issued, or relating to liabilities
or obligations incurred, in the ordinary course of business (including those
issued to governmental entities in connection with self-insurance under
applicable workers’ compensation statutes), or (B) completion guarantees,
surety, judgment, appeal or performance bonds, or other similar bonds,
instruments or obligations, provided, or relating to liabilities or obligations
incurred, in the ordinary course of business, or (C)  Management Guarantees, or
(D) the financing of insurance premiums in the ordinary course of business, or
(E) take-or-pay obligations under supply arrangements incurred in the ordinary
course of business, or (F) netting, overdraft protection and other arrangements
arising under standard business terms of any bank at which the Parent Borrower
or any Restricted Subsidiary maintains an overdraft, cash pooling or other
similar facility or arrangement,

 

(5)                                 any other Indebtedness, provided that any
such Liens on Collateral securing Indebtedness pursuant to this clause (5) are
junior in priority to the Liens securing the Indebtedness hereunder, which
priority may be effected pursuant to any Intercreditor Agreement or any Other
Intercreditor Agreement or otherwise,

 

(6)                                 Indebtedness (A) of a Special Purpose
Subsidiary secured by a Lien on all or part of the assets disposed of in, or
otherwise Incurred in connection with, a Financing Disposition or (B) otherwise
Incurred in connection with a Special Purpose Financing; provided that (x) such
Indebtedness is not recourse to the Company or any Restricted Subsidiary that is
not a Special Purpose Subsidiary (other than with respect to Special Purpose
Financing Undertakings) and (y) such Indebtedness does not constitute
Consolidated Vehicle Indebtedness,

 

161

--------------------------------------------------------------------------------


 

(7)                                 Indebtedness or other obligations in respect
of Management Advances or Management Guarantees;

 

in each case under the foregoing clauses (1) through (7) including Liens
securing any Guarantee of any thereof (in the case of clause (5), subject to the
proviso thereto);

 

(l)                                     Liens existing on property or assets of
a Person at, or provided for under written arrangements existing at, the time
such Person becomes a Subsidiary of the Parent Borrower (or at the time the
Parent Borrower or a Restricted Subsidiary acquires such property or assets,
including any acquisition by means of a merger or consolidation with or into the
Parent Borrower or any Restricted Subsidiary); provided, however, that such
Liens are not created in connection with, or in contemplation of, such other
Person becoming such a Subsidiary (or such acquisition of such property or
assets), and that such Liens are limited to all or part of the same property or
assets (plus improvements, accessions, proceeds or dividends or distributions in
respect thereof) that secured (or, under the written arrangements under which
such Liens arose, could secure) the obligations to which such Liens relate;
provided further, that for purposes of this clause (l), if a Person other than
the Parent Borrower is the Successor Company with respect thereto, any
Subsidiary thereof shall be deemed to become a Subsidiary of the Parent
Borrower, and any property or assets of such Person or any such Subsidiary shall
be deemed acquired by the Parent Borrower or a Restricted Subsidiary, as the
case may be, when such Person becomes such Successor Company;

 

(m)                             Liens securing Indebtedness (including Liens
securing any Obligations in respect thereof) consisting of Refinancing
Indebtedness Incurred in respect of any Indebtedness secured by, or securing any
refinancing, refunding, extension, renewal or replacement (in whole or in part)
of any other obligation secured by, any other Permitted Liens, provided that any
such new Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the obligations to which such Liens relate;

 

(n)                                 Liens (1) arising by operation of law (or by
agreement to the same effect) in the ordinary course of business, (2) on
property or assets under construction (and related rights) in favor of a
contractor or developer or arising from progress or partial payments by a third
party relating to such property or assets, (3) on receivables (including related
rights), (4) on cash set aside at the time of the Incurrence of any Indebtedness
or government securities purchased with such cash, in either case to the extent
that such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar arrangement to be
applied for such purpose, (5) securing or arising by reason of any netting or
set-off arrangement entered into in the ordinary course of banking or other
trading activities (including in connection with

 

162

--------------------------------------------------------------------------------


 

purchase orders and other agreements with customers), (6) in favor of the Parent
Borrower or any Subsidiary (other than Liens on property or assets of any
Borrower or any Subsidiary Guarantor in favor of any Subsidiary that is not a
Borrower or Subsidiary Guarantor), (7) arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into in the ordinary course of business, (8) on inventory or goods and proceeds
securing the obligations in respect of bankers’ acceptances issued or created to
facilitate the purchase, shipment or storage of such inventory or other goods,
(9) relating to pooled deposit or sweep accounts to permit satisfaction of
overdraft, cash pooling or similar obligations incurred in the ordinary course
of business, (10) attaching to commodity trading or other brokerage accounts
incurred in the ordinary course of business, (11) arising in connection with
repurchase agreements on assets that are the subject of such repurchase
agreements, (12) in favor of any Special Purpose Entity in connection with any
Financing Disposition, or (13) in favor of any Franchise Special Purpose Entity
in connection with any Franchise Financing Disposition;

 

(o)                                 Liens (other than any Liens securing
Consolidated Vehicle Indebtedness) on or under, or arising out of or relating
to, any Vehicle Rental Concession Rights; and

 

(p)                                 Liens securing Indebtedness (including Liens
securing any Obligations in respect thereof), provided that after giving effect
to the Incurrence of the amount of such Indebtedness (or on the date of the
initial commitment to lend such additional amount after giving pro forma effect
to the Incurrence of the entire committed amount of such amount), the
Consolidated First Lien Leverage Ratio shall not exceed 2.50:1.00 (it being
understood that (A) for purposes of so calculating the Consolidated First Lien
Leverage Ratio under this clause (i), pro forma effect shall be given to the
entire amount of the Outstanding Revolving Commitments and the entire committed
amount of any other revolving credit facility (less the aggregate then undrawn
and unexpired amount of the then outstanding letters of credit under such
revolving credit facility) of the Parent Borrower and its Restricted
Subsidiaries that is secured on a pari passu basis by the same Collateral
securing the Loans and (B) if pro forma effect is given to the entire committed
amount of any such additional amount on the date of initial borrowing of such
Indebtedness or entry into the definitive agreement providing the commitment to
fund such Indebtedness, such committed amount may thereafter be borrowed and
reborrowed in whole or in part, from time to time, without further compliance
with this clause (p)).

 

For purposes of determining compliance with this Section 8.2, (i) a Lien need
not be incurred solely by reference to one category of Permitted Liens described
in clauses (a) through (p) of this Section 8.2 but may be incurred under any
combination of such categories (including in part under one such category and in
part under any other such category), (ii) in the event that a Lien (or any
portion thereof) meets the criteria of one or more of such categories of
Permitted Liens, the Parent Borrower shall, in its sole discretion, classify or
reclassify such Lien

 

163

--------------------------------------------------------------------------------


 

(or any portion thereof) in any manner that complies with this Section 8.2,
(iii) in the event that a portion of Indebtedness secured by a Lien could be
classified as secured in part pursuant to clause (k)(1) above in respect of
Indebtedness Incurred pursuant to clause (i) of the definition of “Maximum
Incremental Facilities Amount” (giving effect to the Incurrence of such portion
of such Indebtedness), the Parent Borrower, in its sole discretion, may classify
such portion of such Indebtedness (and any Obligations in respect thereof) as
having been secured pursuant to clause (k)(1) above in respect of Indebtedness
Incurred pursuant to clause (i) of the definition of “Maximum Incremental
Facilities Amount” and the remainder of the Indebtedness as having been secured
pursuant to one or more of the other clauses of this definition (other than
clause (p)), (iv) in the event that a portion of indebtedness secured by a Lien
could be classified as secured in part pursuant to clause (p) above (giving
effect to the Incurrence of such portion of such Indebtedness), the Parent
Borrower, in its sole discretion, may classify such portion of such Indebtedness
(and any Obligations in respect thereof) as having been secured pursuant to
clause (p) above and thereafter the remainder of the Indebtedness as having been
secured pursuant to one or more of the other clauses of this Section 8.2 (other
than clause (k)(1) above in respect of Indebtedness Incurred pursuant to clause
(i) of the definition of “Maximum Incremental Facilities Amount”), (v) the
principal amount of Indebtedness secured by a Lien outstanding under any
category of Permitted Liens shall be determined after giving effect to the
application of proceeds of any such Indebtedness to refinance any such other
Indebtedness, (vi) any Lien securing Indebtedness that was permitted to secure
such Indebtedness at the time of the Incurrence of such Indebtedness shall also
be permitted to secure any increase in the amount of such Indebtedness in
connection with the accrual of interest, the accretion of accreted value, the
payment of interest in the form of additional Indebtedness and the payment of
dividends on Capital Stock constituting Indebtedness in the form of additional
shares of the same class of Capital Stock, (vii) if any Indebtedness or other
obligation is secured by any Lien outstanding under any category of Permitted
Liens measured by reference to a Dollar-denominated restriction, the Dollar
Equivalent principal amount of such Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit or deferred
draw Indebtedness, provided that (x) the Dollar Equivalent principal amount of
any such Indebtedness outstanding on the Closing Date shall be calculated based
on the relevant currency exchange rate in effect on the Closing Date, (y) if
such Indebtedness is refinanced by any Indebtedness or other obligation secured
by any Lien incurred by reference to such category of Permitted Liens, and such
refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded (and such refinancing Lien shall be deemed permitted)
so long as the principal amount of such refinancing Indebtedness or other
obligation does not exceed (i) the outstanding or committed principal amount
(whichever is higher) of such Indebtedness being refinanced, plus (ii) the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses (including accrued and unpaid interest) incurred or payable in
connection with such refinancing and (z) the Dollar Equivalent principal amount
of Indebtedness denominated in a foreign currency and Incurred pursuant to the
Senior Credit Facility shall be calculated based on the relevant currency
exchange rate in effect on, at the Parent Borrower’s option, (A) the Closing
Date, (B) any date on which any of the respective commitments under such Senior
Credit Facility shall be reallocated between or among facilities

 

164

--------------------------------------------------------------------------------


 

or subfacilities hereunder or thereunder, or on which such rate is otherwise
calculated for any purpose thereunder, or (C) the date of such Incurrence, and
(viii) the principal amount of any Indebtedness Incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

8.3                               Limitation on Fundamental Changes.  (a) The
Parent Borrower will not consolidate with or merge with or into, or convey,
transfer or lease all or substantially all its assets to, any Person, unless:

 

(i)                                     the resulting, surviving or transferee
Person (the “Successor Company”) will be a Person organized and existing under
the laws of the United States of America, any State thereof or the District of
Columbia and the Successor Company (if not the Parent Borrower) will expressly
assume all the obligations of the Parent Borrower under this Agreement and the
other Loan Documents to which it is a party by executing and delivering to the
Administrative Agent a joinder or one or more other documents or instruments;

 

(ii)                                  immediately after giving effect to such
transaction (and treating any Indebtedness that becomes an obligation of the
Successor Company or any Restricted Subsidiary as a result of such transaction
as having been Incurred by the Successor Company or such Restricted Subsidiary
at the time of such transaction), no Default will have occurred and be
continuing;

 

(iii)                               immediately after giving effect to such
transaction, the Parent Borrower shall be in compliance with the financial
covenant set forth in Section 8.9 as of the end of the Most Recent Four Quarter
Period for which financial statements have been delivered pursuant to
Section 7.1;

 

(iv)                              each Subsidiary Guarantor (other than (x) any
Subsidiary Guarantor that will be released from its obligations under its
Subsidiary Guarantee in connection with such transaction and (y) any party to
any such consolidation or merger) shall have delivered a joinder or one or more
other document or instrument confirming its Subsidiary Guarantee (other than any
Subsidiary Guarantee that will be discharged or terminated in connection with
such transaction) and its obligations under the Loan Documents; and

 

(v)                                 the Parent Borrower will have delivered to
the Administrative Agent a certificate signed by a Responsible Officer and a
legal opinion each to the effect that such consolidation, merger or transfer
complies with the provisions described in this Section 8.3(a)(v), provided that
(x) in giving such opinion such counsel may rely on such certificate of such
Responsible Officer as to compliance with the foregoing clauses (ii) and
(iii) of this Section 8.3(a) and as to any matters of fact, and (y) no such
legal opinion will be required for a consolidation, merger or transfer described
in clause (d) of this Section 8.3.

 

165

--------------------------------------------------------------------------------


 

(b)                                 No Subsidiary Borrower will consolidate with
or merge with or into, or convey, transfer or lease all or substantially all its
assets to, any Person, unless:

 

(i)                                     the Successor Company will be a Person
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia and the Successor Company (if not the Parent
Borrower or a Subsidiary Borrower) will expressly assume all the obligations of
such Subsidiary Borrower under this Agreement and the other Loan Documents to
which it is a party by executing and delivering to the Administrative Agent a
joinder or one or more other documents or instruments;

 

(ii)                                  immediately after giving effect to such
transaction (and treating any Indebtedness that becomes an obligation of the
Successor Company or any Restricted Subsidiary as a result of such transaction
as having been Incurred by the Successor Company or such Restricted Subsidiary
at the time of such transaction), no Default will have occurred and be
continuing; and

 

(iii)                               each Subsidiary Guarantor (other than
(x) any Subsidiary Guarantor that will be released from its obligations under
its Subsidiary Guarantee in connection with such transaction and (y) any party
to any such consolidation or merger) shall have delivered a joinder or one or
more other document or instrument confirming its Subsidiary Guarantee (other
than any Subsidiary Guarantee that will be discharged or terminated in
connection with such transaction) and its obligations under the Loan Documents.

 

(c)                                  Any Indebtedness that becomes an obligation
of the Parent Borrower or any Subsidiary Borrower, as applicable (or, if
applicable, any Successor Company with respect thereto) or any Restricted
Subsidiary (or that is deemed to be Incurred by any Restricted Subsidiary that
becomes a Restricted Subsidiary) as a result of any such transaction undertaken
in compliance with this Section 8.3, and any Refinancing Indebtedness with
respect thereto, shall be deemed to have been Incurred in compliance with
Section 8.1.

 

(d)                                 Upon any transaction involving the Parent
Borrower or any Subsidiary Borrower, as applicable, in accordance with
Section 8.3(a) or Section 8.3(b), as applicable, in which the Parent Borrower or
a Subsidiary Borrower, as applicable, is not the Successor Company, the
Successor Company will succeed to, and be substituted for, and may exercise
every right and power of, the Parent Borrower or such Subsidiary Borrower, as
applicable, under the Loan Documents, and shall become the “Parent Borrower” or
a “Subsidiary Borrower”, as applicable, for all purposes of the Loan Documents,
and thereafter the predecessor Parent Borrower or predecessor Subsidiary
Borrower, as applicable, shall be relieved of all obligations and covenants
under the Loan Documents, and shall cease to constitute the “Parent Borrower” or
a “Subsidiary Borrower”, as applicable, for all purposes of the Loan Documents,
except that the predecessor Parent Borrower or predecessor Subsidiary Borrower,
as applicable, in the case of a lease of all or substantially all its assets
will not be released from the obligation to pay the principal of and interest on
the Loans and Reimbursement Amounts.

 

166

--------------------------------------------------------------------------------


 

(e)                                  Clauses (ii) and (iii) of
Section 8.3(a) and clause (ii) of Section 8.3(b) will not apply to any
transaction in which the Parent Borrower consolidates or merges with or into or
transfers all or substantially all its properties and assets to (x) an Affiliate
incorporated or organized for the purpose of reincorporating or reorganizing the
Parent Borrower or such Subsidiary Borrower, as applicable, in another
jurisdiction or changing its legal structure to a corporation or other entity or
(y) a Restricted Subsidiary of the Parent Borrower so long as all assets of the
Parent Borrower and its Restricted Subsidiaries immediately prior to such
transaction (other than Capital Stock of such Restricted Subsidiary) are owned
by such Restricted Subsidiary and its Restricted Subsidiaries immediately after
the consummation thereof.  Section 8.3(a) and Section 8.3(b) will not apply to
(i) any transaction in which any Restricted Subsidiary consolidates with, merges
into or transfers all or part of its assets to the Parent Borrower or any
Subsidiary Borrower, (ii) the Spin-Off Transactions or (iii) any transaction in
which the Parent Borrower or any Subsidiary Borrower consolidates with, merges
into or transfers all or part of its assets to any Subsidiary Borrower.

 

8.4                               Limitation on Sale of Assets.

 

(a)                                 The Parent Borrower will not, and will not
permit any Restricted Subsidiary to, make any Asset Disposition unless:

 

(i)                                     the Parent Borrower or its Restricted
Subsidiaries receive consideration (including by way of relief from, or by any
other Person assuming responsibility for, any liabilities, contingent or
otherwise) at the time of such Asset Disposition at least equal to the fair
market value of the shares and assets subject to such Asset Disposition, as such
fair market value (as of the date a legally binding commitment for such Asset
Disposition was entered into) shall be determined (including as to the value of
all non-cash consideration) in good faith by the Parent Borrower,

 

(ii)                                  in the case of any Asset Disposition (or
series of related Asset Dispositions) having a Fair Market Value (as of the date
a legally binding commitment for such Asset Disposition was entered into) of
$50.0 million or more, at least 75% of the consideration (excluding, in the case
of each Asset Disposition (or series of related Asset Dispositions), any
consideration by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, that are not
Indebtedness) for such Asset Disposition, together with all other Asset
Dispositions since the Closing Date (on a cumulative basis), received by the
Parent Borrower or such Restricted Subsidiary is in the form of cash, and

 

(iii)                               to the extent required by Section 8.4(b), an
amount equal to 100% of the Net Available Cash from such Asset Disposition is
applied by the Parent Borrower (or any Restricted Subsidiary, as the case may
be) as provided in such Section.

 

(b)                                 In the event that on or after the Closing
Date, the Parent Borrower or any Restricted Subsidiary shall make an Asset
Disposition or a Recovery Event in respect of

 

167

--------------------------------------------------------------------------------


 

Collateral shall occur, an amount equal to 100% of the Net Available Cash from
such Asset Disposition or Recovery Event shall be applied by the Parent Borrower
(or any Restricted Subsidiary, as the case may be) as follows:

 

(i)                                     first, (x) to the extent the Parent
Borrower or such Restricted Subsidiary elects, to reinvest or commit to reinvest
in the business of the Parent Borrower and its Subsidiaries (including any
investment in Additional Assets by the Parent Borrower or any Restricted
Subsidiary) within 365 days from the later of the date of such Asset Disposition
or Recovery Event and the date of receipt of such Net Available Cash (or, if
such reinvestment is in a project authorized by the Board of Directors of the
Parent Borrower that will take longer than such 365 days to complete, the period
of time necessary to complete such project) or (y) in the case of any Asset
Disposition by or Recovery Event with respect to any Restricted Subsidiary of
the Parent Borrower that is not a Subsidiary Borrower or Subsidiary Guarantor,
to the extent that the Parent Borrower or any Restricted Subsidiary elects, or
is required by the terms of any Indebtedness of any Restricted Subsidiary of the
Parent Borrower that is not a Subsidiary Borrower or Subsidiary Guarantor, to
prepay, repay or purchase any such Indebtedness or Obligations in respect
thereof or (in the case of letters of credit, bankers’ acceptances or other
similar instruments) cash collateralize any such Indebtedness or Obligations in
respect thereof (in each case other than Indebtedness owed to the Parent
Borrower or a Restricted Subsidiary) within 365 days after the later of the date
of such Asset Disposition and the date of receipt of such Net Available Cash;

 

(ii)                                  second, to the extent of the balance of
such Net Available Cash or equivalent amount after application in accordance
with clause first above, within the longest of (1) 10 Business Days of
determination of such balance, (2) the time required under any other
Indebtedness prepaid, repaid or purchased pursuant to this clause (ii), and
(3) the time required by applicable law, toward the prepayment of the Term Loans
and (to the extent the Parent Borrower or any Restricted Subsidiary elects or is
required by the terms thereof (including as set forth in any Incremental
Commitment Amendment) to prepay, repay or purchase any other Additional
Indebtedness on a pro rata basis with the Term Loans, in accordance with
Section 4.4(b) (subject to clause (ii) thereof) or the agreements or instruments
governing such other Indebtedness or Additional Indebtedness; and

 

(iii)                               third, to the extent of the balance of such
Net Available Cash or equivalent amount after application in accordance with
clauses first and second above (the amount of such balance, “Excess Proceeds”),
to fund any general corporate purposes (including the repayment, redemption or
other acquisition or retirement of Senior Notes or the making of other
Restricted Payments),

 

provided, that (1) the Parent Borrower (or any Restricted Subsidiary, as the
case may be) may elect to invest in Additional Assets prior to receiving the Net
Available Cash attributable to any given Asset Disposition (provided that, such
investment shall be made no earlier than the earliest of notice of the relevant
Asset Disposition to the Administrative Agent, execution of a definitive

 

168

--------------------------------------------------------------------------------


 

agreement for the relevant Asset Disposition, and consummation of the relevant
Asset Disposition) and deem the amount so invested to be applied pursuant to and
in accordance with Section 8.4(b)(i) above with respect to such Asset
Disposition; and (2) the foregoing percentage in this clause (b) shall be
reduced to 0% if the Consolidated Total Corporate Leverage Ratio would be equal
to or less than 4.50:1.00 after giving pro forma effect to any application of
such Net Available Cash as set forth herein (any Net Available Cash in respect
of Asset Dispositions not required to be applied in accordance with this clause
(b) as a result of the application of this clause (2) of this proviso shall
collectively constitute “Total Leverage Excess Proceeds”).

 

(c)                                  Notwithstanding the foregoing provisions of
this Section 8.4, the Parent Borrower and its Restricted Subsidiaries shall not
be required to apply any Net Available Cash or equivalent amount in accordance
with this Section 8.4 (x) except to the extent that the aggregate Net Available
Cash from all Asset Dispositions and Recovery Events or equivalent amount that
is not applied in accordance with this Section 8.4 (excluding all Total Leverage
Excess Proceeds) exceeds $100.0 million, in which case the Parent Borrower and
its Subsidiaries shall apply all such Net Available Cash from such Asset
Dispositions and Recovery Events or equivalent amount in accordance with
Section 8.4(b) above and (y) in the case of any Asset Disposition by, or
Recovery Event relating to any asset of, any Restricted Subsidiary that is not a
Subsidiary Guarantor or a Subsidiary Borrower, to the extent that (i) any Net
Available Cash from such Asset Disposition or Recovery Event is subject to any
restriction on the transfer of all or any portion thereof directly or indirectly
to any Borrower, including by reason of applicable law or agreement (other than
any agreement entered into primarily for the purpose of imposing such a
restriction) or (ii) in the good faith determination of the Parent Borrower the
transfer of all or any portion of any Net Available Cash from such Asset
Disposition directly or indirectly to any Borrower could reasonably be expected
to give rise to or result in (A) any violation of applicable law, (B) any
liability (criminal, civil, administrative or other) for any of the officers,
directors or shareholders of the Parent Borrower, any Restricted Subsidiary or
any Parent, (C) any violation of the provisions of any joint venture or other
material agreement governing or binding upon the Parent Borrower or any
Restricted Subsidiary, (D) any material risk of any such violation or liability
referred to in any of the preceding clauses (A), (B) and (C), (E) any material
adverse tax consequence for the Parent Borrower or any Restricted Subsidiary, or
(F) any cost, expense, liability or obligation (including any Tax) other than
routine and immaterial out-of-pocket expenses.

 

(d)                                 For the purposes of
Section 8.4(a)(ii) above, the following are deemed to be cash:  (1) Cash
Equivalents and Temporary Cash Investments, (2) the assumption of Indebtedness
of the Parent Borrower (other than Disqualified Stock of the Parent Borrower) or
any Restricted Subsidiary and the release of the Parent Borrower or such
Subsidiary from all liability on payment of the principal amount of such
Indebtedness in connection with such Asset Disposition, (3) securities received
by the Parent Borrower or any of its Subsidiaries from the transferee that are
converted by the Parent Borrower or such Subsidiary into cash within 180 days,
(4) consideration consisting of Indebtedness of the Parent Borrower or any
Restricted Subsidiary, (5) Additional Assets, (6) Indebtedness of any Restricted
Subsidiary that is no longer a Restricted Subsidiary as a result of such Asset
Disposition, to the extent that the Parent Borrower and each other Restricted
Subsidiary are released from any Guarantee of payment of the principal amount of
such Indebtedness in connection with such Asset Disposition and (7) any

 

169

--------------------------------------------------------------------------------


 

Designated Noncash Consideration received by the Parent Borrower or any of its
Restricted Subsidiaries in an Asset Disposition having an aggregate Fair Market
Value, taken together with all other Designated Noncash Consideration received
pursuant to this clause, not to exceed when received an aggregate amount equal
to the greater of $350.0 million and 1.75% of Consolidated Tangible Assets (with
the Fair Market Value of each item of Designated Noncash Consideration being
measured as of the date a legally binding commitment for such Asset Disposition
(or, if later, for the payment of such item) was entered into and without giving
effect to subsequent changes in value).

 

(e)                                  Notwithstanding the foregoing provisions of
Section 8.4 or the definition of “Asset Disposition”, the Parent Borrower shall
not, and shall not permit any Restricted Subsidiary directly or indirectly to,
sell, lease, transfer or otherwise dispose of Core Intellectual Property;
provided that this clause (e) shall not prohibit (i) any license, sublicense or
other grant of rights in or to, or covenant not to sue with respect to, any Core
Intellectual Property (x) in the ordinary course of business, (y) in connection
with any franchise, joint venture or other similar arrangement or (z) in
connection with the Spin-Off Transactions or (ii) the abandonment, lapse or
other disposition of any trademark, service mark or other intellectual property
(x) in the ordinary course of business or (y) that are, in the good faith
determination of the Parent Borrower, no longer economically practicable to
maintain or useful in the conduct of the business of the Parent Borrower and its
Subsidiaries taken as a whole.

 

8.5                               Limitation on Restricted Payments.  (a) The
Parent Borrower shall not, and shall not permit any Restricted Subsidiary,
directly or indirectly, to (i) declare or pay any dividend or make any
distribution on or in respect of its Capital Stock (including any such payment
in connection with any merger or consolidation to which the Parent Borrower is a
party) except (x) dividends or distributions payable solely in its Capital Stock
(other than Disqualified Stock) and (y) dividends or distributions payable to
the Parent Borrower or any Restricted Subsidiary (and, in the case of any such
Restricted Subsidiary making such dividend or distribution, to other holders of
its Capital Stock on no more than a pro rata basis, measured by value),
(ii) purchase, redeem, retire or otherwise acquire for value any Capital Stock
of the Parent Borrower held by Persons other than the Parent Borrower or a
Restricted Subsidiary (other than any acquisition of Capital Stock deemed to
occur upon the exercise of options if such Capital Stock represents a portion of
the exercise price thereof), (iii) voluntarily purchase, repurchase, redeem,
defease or otherwise voluntarily acquire or retire for value, prior to scheduled
maturity, scheduled repayment or scheduled sinking fund payment, any
Subordinated Obligations (other than Subordinated Obligations owed to a
Restricted Subsidiary and other than a purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such purchase, repurchase,
redemption, defeasance or other acquisition or retirement) or (iv) make any
Investment (other than a Permitted Investment) in any Person (any such dividend,
distribution, purchase, repurchase, redemption, defeasance, other acquisition or
retirement or Investment being herein referred to as a “Restricted Payment”).

 

(b)                                 The provisions of Section 8.5(a) will not
prohibit any of the following (each, a “Permitted Payment”):

 

170

--------------------------------------------------------------------------------


 

(i)                                     (x) any purchase, redemption,
repurchase, defeasance or other acquisition or retirement of Capital Stock of
the Parent Borrower (“Treasury Capital Stock”) or Subordinated Obligations made
by exchange (including any such exchange pursuant to the exercise of a
conversion right or privilege in connection with which cash is paid in lieu of
the issuance of fractional shares) for, or out of the proceeds of the issuance
or sale of, Capital Stock of the Parent Borrower (other than Disqualified Stock
and other than Capital Stock issued or sold to a Subsidiary) (“Refunding Capital
Stock”) or a capital contribution to the Parent Borrower and (y) if immediately
prior to such acquisition or retirement of such Treasury Stock, dividends
thereon were permitted pursuant to clause (xii) of this Section 8.5(b),
dividends on such Refunding Capital Stock in an aggregate amount per annum not
exceeding the aggregate amount per annum of dividends so permitted on such
Treasury Capital Stock;

 

(ii)                                  any purchase, redemption, repurchase,
defeasance or other acquisition or retirement of Subordinated Obligations
(w) made by exchange for, or out of the proceeds of the Incurrence
of, Indebtedness of the Parent Borrower or any Restricted Subsidiary or
Refinancing Indebtedness Incurred in compliance with Section 8.1, (x) from Net
Available Cash or any equivalent amount to the extent permitted by Section 8.4
or from declined amounts as contemplated by Section 4.4(b)(ii), (y) following
the occurrence of a Change of Control (or other similar event described therein
as a “change of control”), but only if the Parent Borrower shall have made
payment in full of all of the Loans and terminated the Revolving Commitments, or
made a Change of Control Offer or (z) constituting Acquired Indebtedness;

 

(iii)                               any dividend paid or redemption made within
60 days after the date of declaration thereof or of the giving of notice
thereof, as applicable, if at such date of declaration or notice, such dividend
or redemption would have complied with this Section 8.5;

 

(iv)                              [Reserved];

 

(v)                                 loans, advances, dividends or distributions
by the Parent Borrower to any Parent to permit any Parent to repurchase or
otherwise acquire its Capital Stock (including any options, warrants or other
rights in respect thereof), or payments by the Parent Borrower to repurchase or
otherwise acquire Capital Stock of any Parent or the Parent Borrower (including
any options, warrants or other rights in respect thereof), in each case from
Management Investors (including any repurchase or acquisition by reason of the
Parent Borrower or any Parent retaining any Capital Stock, option, warrant or
other right in respect of tax withholding obligations, and any related payment
in respect of any such obligation), such payments, loans, advances, dividends or
distributions not to exceed an amount (net of repayments of any such loans or
advances) equal to (x) (1) $50.0 million plus (2) $5.0 million multiplied by the
number of calendar years that have commenced since July 1, 2016, plus (y) the
Net Proceeds received by the Parent Borrower since July 1, 2016 from, or as a
capital contribution from, the

 

171

--------------------------------------------------------------------------------


 

issuance or sale to Management Investors of Capital Stock (including any
options, warrants or other rights in respect thereof), plus (z) the cash
proceeds of key man life insurance policies received by the Parent Borrower or
any Restricted Subsidiary (or by any Parent and contributed to the Parent
Borrower) since the Closing Date;

 

(vi)                              [Reserved];

 

(vii)                           Restricted Payments (including loans or
advances) in an aggregate amount outstanding at any time not to exceed an amount
(net of repayments of any such loans or advances) equal to the sum of (x) $500.0
million plus (y) 50% of the Consolidated Net Income accrued during the period
(treated as one accounting period) beginning on July 1, 2016, to the end of the
most recent fiscal quarter ending prior to the date of such Restricted Payment
for which consolidated financial statements of the Parent Borrower are available
(or, in case such Consolidated Net Income shall be a negative number, 100% of
such negative number); provided that at the time the Parent Borrower or such
Restricted Subsidiary makes such Restricted Payment after giving effect thereto
on a pro forma basis, (x) no Event of Default under Section 9(a) or
Section 9(f) shall have occurred and be continuing (or would result therefrom)
and (y) the Parent Borrower shall be in compliance with the financial covenant
set forth in Section 8.9 as of the end of the Most Recent Four Quarter Period
for which financial statements have been delivered pursuant to Section 7.1;

 

(viii)                        loans, advances, dividends or distributions to any
Parent or other payments by the Parent Borrower or any Restricted Subsidiary (A)
to satisfy or permit any Parent to satisfy obligations under the Separation
Agreement, (B) pursuant to a Tax Sharing Agreement, or (C) to pay or permit any
Parent to pay any Parent Expenses or any Related Taxes;

 

(ix)                              payments by the Parent Borrower, or loans,
advances, dividends or distributions by the Parent Borrower to any Parent to
make payments, to holders of Capital Stock of the Parent Borrower or any Parent
in lieu of issuance of fractional shares of such Capital Stock;

 

(x)                                 dividends or other distributions of, or
other Restricted Payments or Investments paid for or made with, Capital
Stock, Indebtedness or other securities of Unrestricted Subsidiaries;

 

(xi)                              any Restricted Payment pursuant to or in
connection with the Spin-Off Transactions on the Closing Date or otherwise in
accordance with the terms of the Spin-Off Transaction Agreements;

 

(xii)                           the declaration and payment of dividends to
holders of any class or series of Disqualified Stock, or of any Preferred Stock
of a Restricted Subsidiary, Incurred in accordance with the terms of
Section 8.1;

 

172

--------------------------------------------------------------------------------


 

(xiii)                        (A) dividends on any Designated Preferred Stock of
the Parent Borrower issued after the Closing Date; provided that at the time of
such issuance and after giving effect thereto on a pro forma basis, (x) no Event
of Default under Section 9(a) or Section 9(f) shall have occurred and be
continuing (or would result therefrom) and (y) the Consolidated Total Corporate
Leverage Ratio would be equal to or less than 4.00:1.00 for the Most Recent Four
Quarter Period ending prior to the date of such determination for which
consolidated financial statements of the Parent Borrower are available,
(B) loans, advances, dividends or distributions to any Parent to permit
dividends on any Designated Preferred Stock of any Parent issued after the
Closing Date if the net proceeds of the issuance of such Designated Preferred
Stock have been contributed to the Parent Borrower or any of its Restricted
Subsidiaries; provided that the aggregate amount of all loans, advances,
dividends or distributions paid pursuant to this clause (B) shall not exceed the
net proceeds of such issuance of Designated Preferred Stock received by or
contributed to the Parent Borrower or any of its Restricted Subsidiaries or
(C) any dividend on Refunding Capital Stock that is Preferred Stock; provided
that at the time of the declaration of such dividend and after giving effect
thereto on a pro forma basis, the Parent Borrower shall be in compliance with
the financial covenant set forth in Section 8.9 as of the end of the Most Recent
Four Quarter Period for which financial statements have been delivered pursuant
to Section 7.1;

 

(xiv)                       (A) any Restricted Payment that is (x) a dividend or
distribution on or in respect of, or a purchase, redemption, retirement or other
acquisition for value of, Capital Stock of the Parent Borrower or (y) a
voluntary purchase, repurchase, redemption, defeasance or other voluntary
acquisition or retirement for value, prior to scheduled maturity, scheduled
repayment or scheduled sinking fund payment of any Subordinated Obligations,
provided that at the time of such Restricted Payment and after giving effect
thereto on a pro forma basis, (1) no Event of Default under Section 9(a) or
Section 9(f) shall have occurred and be continuing (or would result therefrom)
and (2) the Consolidated Total Corporate Leverage Ratio would be equal to or
less than 4.00:1.00 for the Most Recent Four Quarter Period ending prior to the
date of such determination for which consolidated financial statements of the
Parent Borrower are available, and (B) any Restricted Payment that is an
Investment, provided that at the time of such Restricted Payment and after
giving effect thereto on a pro forma basis, (1) no Event of Default under
Section 9(a) or Section 9(f) shall have occurred and be continuing (or would
result therefrom) and (2) the Consolidated Total Corporate Leverage Ratio would
be equal to or less than 4.50:1.00 for the Most Recent Four Quarter Period
ending prior to the date of such determination for which consolidated financial
statements of the Parent Borrower are available; and

 

(xv)                          Restricted Payments in an aggregate amount
outstanding at any time not to exceed an amount equal to Excess Proceeds;

 

173

--------------------------------------------------------------------------------


 

provided, that (A) in the case of clauses (iii) and (ix), the net amount of any
such Permitted Payment shall be included in subsequent calculations of the
amount of Restricted Payments, (B) in all cases other than pursuant to clause
(A) immediately above, the net amount of any such Permitted Payment shall be
excluded in subsequent calculations of the amount of Restricted Payments.

 

(c)                                  The Parent Borrower, in its sole
discretion, may classify any Investment or other Restricted Payment as being
made in part under one of the provisions of this Section 8.5 (or, in the case of
any Investment, the clauses of Permitted Investments) and in part under one or
more other such provisions.

 

8.6                               Limitation on Transactions with Affiliates. 
(a) The Parent Borrower will not, and will not permit any Restricted Subsidiary
to, directly or indirectly, enter into or conduct any transaction or series of
related transactions (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of the Parent
Borrower (an “Affiliate Transaction”) involving aggregate consideration in
excess of $50.0 million unless (i) the terms of such Affiliate Transaction are
not materially less favorable to the Parent Borrower or such Restricted
Subsidiary, as the case may be, than those that could be obtained at the time in
a transaction with a Person who is not such an Affiliate and (ii) if such
Affiliate Transaction involves aggregate consideration in excess of
$50.0 million, the terms of such Affiliate Transaction have been approved by a
majority of the Board of Directors.  For purposes of this Section 8.6, any
Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in this Section 8.6 if (x) such Affiliate Transaction is approved by a
majority of the Disinterested Directors or (y) in the event there are no
Disinterested Directors, a fairness opinion is provided by a nationally
recognized appraisal or investment banking firm with respect to such Affiliate
Transaction.

 

(b)                                 The provisions of Section 8.6(a) will not
apply to:

 

(i)                                     any Restricted Payment Transaction,

 

(ii)                                  (1) the entering into, maintaining or
performance of any employment or consulting contract, collective bargaining
agreement, benefit plan, program or arrangement, related trust agreement or any
other similar arrangement for or with any current or former employee, officer or
director or consultant of or to the Parent Borrower, any Restricted Subsidiary
or any Parent heretofore or hereafter entered into in the ordinary course of
business, including vacation, health, insurance, deferred compensation,
severance, retirement, savings or other similar plans, programs or arrangements,
(2) payments, compensation, performance of indemnification or contribution
obligations, the making or cancellation of loans or any issuance, grant or award
of stock, options, other equity-related interests or other securities, to any
such employees, officers, directors or consultants in the ordinary course of
business, (3) the payment of reasonable fees to directors of the Parent Borrower
or any of its Subsidiaries or any Parent (as determined in good faith by the
Parent Borrower, such Subsidiary or such Parent, in each case), (4) any
transaction with an officer or director of the Parent Borrower or any of its
Subsidiaries or any Parent in the ordinary course of business (x) not involving
more than $1,000,000 in any one case or (y) approved by a majority of the

 

174

--------------------------------------------------------------------------------


 

Board of Directors, or (5) Management Advances and payments in respect thereof
(or in reimbursement of any expenses referred to in the definition of such
term),

 

(iii)                               any transaction between or among any of the
Parent Borrower, one or more Restricted Subsidiaries or one or more Special
Purpose Entities,

 

(iv)                              any transaction arising out of agreements or
instruments in existence on the Closing Date (other than any Tax Sharing
Agreement referred to in Section 8.6(b)(vii)), and any payments made pursuant
thereto,

 

(v)                                 any transaction in the ordinary course of
business on terms that are fair to the Parent Borrower and its Restricted
Subsidiaries as determined in good faith by the Parent Borrower, or are not
materially less favorable to the Parent Borrower or the relevant Restricted
Subsidiary than those that could be obtained at the time in a transaction with a
Person who is not an Affiliate of the Parent Borrower,

 

(vi)                              any transaction in the ordinary course of
business, or approved by a majority of the Board of Directors, between the
Parent Borrower or any Restricted Subsidiary and any Affiliate of the Parent
Borrower controlled by the Parent Borrower that is a Franchisee, a Franchise
Special Purpose Entity, a joint venture or similar entity,

 

(vii)                           the execution, delivery and performance of any
Tax Sharing Agreement,

 

(viii)                        the Spin-Off Transactions and all transactions in
connection therewith (including the Spin-Off Transaction Agreements) and all
fees and expenses paid or payable in connection therewith, and

 

(ix)                              any issuance or sale of Capital Stock (other
than Disqualified Stock) of the Parent Borrower or any Parent or capital
contribution to the Parent Borrower or any Restricted Subsidiary.

 

8.7                               Reserved.

 

8.8                               Restrictive Agreements.  The Parent Borrower
shall not, and shall not permit any Restricted Subsidiary to, enter into with
any Person any agreement that restricts the ability of the Parent Borrower or
any of its Restricted Subsidiaries (other than any Foreign Subsidiaries or any
Excluded Subsidiaries) to create, incur, assume or suffer to exist any Lien in
favor of the Lenders in respect of obligations and liabilities under this
Agreement or any other Loan Documents upon any of its property, assets or
revenues constituting Collateral as and to the extent contemplated by this
Agreement and the other Loan Documents, whether now owned or hereafter acquired,
other than:

 

(a)                                 this Agreement, the other Loan Documents and
any related documents, any Credit Facility, any Intercreditor Agreement, any
Other Intercreditor Agreement, the Indentures and the Senior Notes, any
Permitted Debt Exchange Notes (and any related documents), any Additional
Obligations Documents and any agreement in effect or entered into on the Closing
Date;

 

175

--------------------------------------------------------------------------------


 

(b)                                 any agreement of a Person, or relating to
Indebtedness or Capital Stock of a Person, which Person is acquired by or merged
or consolidated with or into the Parent Borrower or any Restricted Subsidiary,
or which agreement is assumed by the Parent Borrower or any Restricted
Subsidiary in connection with an acquisition from or other transaction with such
Person, as in effect at the time of such acquisition, merger, consolidation or
transaction (except to the extent that such Indebtedness was incurred to
finance, or otherwise in connection with, such acquisition, merger,
consolidation or transaction); provided that for purposes of this clause (b), if
a Person other than any Borrower is the Successor Company with respect thereto,
any Subsidiary thereof or agreement of such Person or any such Subsidiary shall
be deemed acquired or assumed, as the case may be, by the Parent Borrower or a
Restricted Subsidiary, as the case may be, when such Person becomes such
Successor Company;

 

(c)                                  any agreement (a “Refinancing Agreement”)
effecting a refinancing of Indebtedness Incurred or outstanding pursuant or
relating to, or that otherwise extends, renews, refunds, refinances or replaces,
any agreement referred to in clause (a) or (b) above or this clause (c) (an
“Initial Agreement”), or that is, or is contained in, any amendment, supplement
or other modification to any Initial Agreement or Refinancing Agreement (an
“Amendment”); provided, however, that the restrictions contained in any such
Refinancing Agreement or Amendment taken as a whole are not materially less
favorable to the Lenders than restrictions contained in the Initial Agreement or
Initial Agreements to which such Refinancing Agreement or Amendment relates (as
determined in good faith by the Parent Borrower);

 

(d)                                 any agreement relating to intercreditor
arrangements and related rights and obligations, to or by which the Lenders
and/or the Administrative Agent, the Collateral Agent or any other agent,
trustee or representative on their behalf may be party or bound at any time or
from time to time, and any agreement providing that in the event that a Lien is
granted for the benefit of the Lenders another Person shall also receive a Lien,
which Lien is permitted by Section 8.2;

 

(e)                                  any agreement governing or relating to
(x) Indebtedness of or a Franchise Financing Disposition by or to or in favor of
any Franchisee or Franchise Special Purpose Entity or to any Franchise Lease
Obligation, (y) Indebtedness of or a Financing Disposition by or to or in favor
of any Special Purpose Entity or (z) sale of receivables by or Indebtedness of a
Foreign Subsidiary;

 

(f)                                   any agreement relating to any Indebtedness
Incurred after the Closing Date as permitted by Section 8.1, or otherwise
entered into after the Closing Date, if the restrictions thereunder taken as a
whole are consistent with prevailing market practice for similar Indebtedness or
other agreements, or are not materially less favorable to the Lenders than those
under the Initial Agreements, or do not materially impair the ability of the
Loan Parties to create and maintain the Liens on the Collateral securing the
Obligations pursuant to the Security

 

176

--------------------------------------------------------------------------------


 

Documents as and to the extent contemplated thereby and by Section 7.9, in each
case as determined in good faith by the Parent Borrower;

 

(g)                                  any agreement governing or relating to
Indebtedness and/or other obligations and liabilities secured by a Lien
permitted by Section 8.2 (in which case any restriction shall only be effective
against the assets subject to such Lien, except as may be otherwise permitted
under this Section 8.8);

 

(h)                                 any agreement for the direct or indirect
disposition of Capital Stock of any Person, property or assets, imposing
restrictions with respect to such Person, Capital Stock, property or assets
pending the closing of such disposition;

 

(i)                                     (i) any agreement that restricts in a
customary manner (as determined in good faith by the Parent Borrower) the
assignment or transfer thereof, or the subletting, assignment or transfer of any
property or asset subject thereto, (ii) any restriction by virtue of any
transfer of, agreement to transfer, option or right with respect to, or Lien on,
any property or assets of the Parent Borrower or any Restricted Subsidiary not
otherwise prohibited by this Agreement, (iii)  mortgages, pledges or other
security agreements to the extent restricting the transfer of the property or
assets subject thereto, (iv) any reciprocal easement agreements containing
customary provisions (as determined in good faith by the Parent Borrower)
restricting dispositions of real property interests, (v) Purchase Money
Obligations that impose restrictions with respect to the property or assets so
acquired, (vi) agreements with customers or suppliers entered into in the
ordinary course of business that impose restrictions with respect to cash or
other deposits, net worth or inventory, (vii) customary provisions (as
determined in good faith by the Parent Borrower) contained in agreements and
instruments entered into in the ordinary course of business (including leases
and licenses) or in joint venture and other similar agreements or in
shareholder, partnership, limited liability company and other similar agreements
in respect of non-wholly owned Restricted Subsidiaries, (viii) restrictions that
arise or are agreed to in the ordinary course of business and do not detract
from the value of property or assets of the Parent Borrower or any Restricted
Subsidiary in any manner material to the Parent Borrower or such Restricted
Subsidiary, (ix) Hedging Obligations, (x) any agreement or restriction in
connection with or relating to any Vehicle Rental Concession Right or (xi) Bank
Products Obligations;

 

(j)                                    restrictions by reason of any applicable
law, rule, regulation or order, or required by any regulatory authority having
jurisdiction over the Parent Borrower or any of its Subsidiaries or any of their
businesses, including any such law, rule, regulation, order or requirement
applicable in connection with such Subsidiary’s status (or the status of any
Subsidiary of such Subsidiary) as a Captive Insurance Subsidiary; and

 

177

--------------------------------------------------------------------------------


 

(k)                                 any agreement evidencing any replacement,
renewal, extension or refinancing of any of the foregoing (or of any agreement
described in this clause (l)).

 

It is understood that a limitation on the amount of Indebtedness or other
obligations or liabilities that may be incurred, outstanding, guaranteed or
secured under this Agreement or any other Loan Document (in excess of the amount
thereof that may be incurred, outstanding, guaranteed and secured under this
Agreement or any other Loan Document as in effect on the Closing Date) does not
constitute a limitation that is restricted by this Section 8.8.

 

8.9                               Financial Covenant.  Commencing with the
fiscal quarter ending September 30, 2016, the Parent Borrower shall not permit
the Consolidated Total Corporate Leverage Ratio as at the last day of the Most
Recent Four Quarter Period ending during any period set forth below to exceed
the ratio set forth below opposite such period below:

 

Fiscal Quarter
Ending

 

Consolidated
Leverage Ratio

 

 

 

September 30, 2016

 

5.25:1.00

December 31, 2016

 

4.75:1.00

March 31, 2017

 

4.75:1.00

June 30, 2017

 

5.25:1.00

September 30, 2017

 

5.25:1.00

December 31, 2017

 

4.75:1.00

March 31, 2018

 

4.50:1.00

June 30, 2018

 

5.00:1.00

September 30, 2018

 

5.00:1.00

December 31, 2018

 

4.50:1.00

March 31, 2019

 

4.50:1.00

June 30, 2019

 

5.00:1.00

September 30, 2019

 

5.00:1.00

December 31, 2019

 

4.50:1.00

March 31, 2020

 

4.50:1.00

June 30, 2020

 

5.00:1.00

September 30, 2020

 

5.00:1.00

December 31, 2020

 

4.50:1.00

March 31, 2021

 

4.50:1.00

 

SECTION 9.                            EVENTS OF DEFAULT.  If any of the
following events shall occur and be continuing:

 

(a)                                 any Borrower shall fail to pay any principal
of any Loan when due in accordance with the terms hereof (whether at stated
maturity, by mandatory prepayment or otherwise); or any Borrower shall fail to
pay any interest on any Loan, or any Reimbursement Amount, or any other amount
payable hereunder, within five Business Days after any such interest,
Reimbursement Amount or other amount becomes due in accordance with the terms
hereof; or

 

178

--------------------------------------------------------------------------------


 

(b)                                 any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document (or in any
amendment, modification or supplement hereto or thereto) or which is contained
in any certificate furnished at any time by or on behalf of any Loan Party
pursuant to this Agreement or any such other Loan Document shall prove to have
been incorrect in any material respect on or as of the date made or deemed made
and the circumstances giving rise to such misrepresentation, if capable of
alteration, are not altered so as to make such representation or warranty
correct in all material respects by the date falling 30 days after the date on
which written notice thereof shall have been given to the Parent Borrower by the
Administrative Agent or the Required Lenders; provided for the avoidance of
doubt that if any representation or warranty made or deemed made pursuant to the
second sentence of Section 5.7 shall prove to have been incorrect in any
material respect, such failure to be correct shall be deemed cured if the
Default or Event of Default giving rise to, or otherwise underlying, such
failure to be correct, shall have been cured; or

 

(c)                                  any Loan Party shall default in the
observance or performance of any agreement contained in Section 8 of this
Agreement; provided that in the case of any Event of Default under Section 8.9
(a “Financial Covenant Event of Default”), such default shall not constitute a
default with respect to any Term Loans unless and until the Revolving Loans have
been declared due and payable and the Revolving Commitments have been terminated
by the Required Revolving Lenders pursuant to this Section 9; provided, however
that if (i) Required Revolving Lenders irrevocably rescind such acceleration and
termination in a writing delivered to the Administrative Agent within 20
Business Days after such acceleration and termination and (ii) Required Lenders
(including the Term Loan Lenders) have not accelerated the Loans, the Financial
Covenant Event of Default shall automatically cease to constitute an Event of
Default with respect to the Term Loans from and after such date; or

 

(d)                                 any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section 9), and such default shall continue unremedied for a period of 30
days after the date on which written notice thereof shall have been given to the
Parent Borrower by the Administrative Agent or the Required Lenders; or

 

(e)                                  Holdings or the Parent Borrower or any of
its Material Restricted Subsidiaries shall (A) (i) default in any payment of
principal of or interest on any Indebtedness (excluding any Material Vehicle
Lease Obligation, the Loans, the Reimbursement Amounts, any other Indebtedness
under this Agreement, any Brazilian Indebtedness and any Guarantee in respect of
Brazilian Indebtedness) in excess of $100.0 million beyond the period of grace
(not to exceed 30 days), if any, provided in the instrument or agreement under
which such Indebtedness was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness referred to in clause (i) above (excluding any Material Vehicle
Lease Obligation, the Loans, the Reimbursement Amounts, any other Indebtedness
under this Agreement, any Brazilian Indebtedness and any Guarantee in respect of
Brazilian

 

179

--------------------------------------------------------------------------------


 

Indebtedness) contained in any instrument or agreement evidencing, securing or
relating thereto (other than the failure to provide notice of a default or an
event of default under such instrument or agreement or default in the observance
of or compliance with any financial maintenance covenant), the effect of which
default is to cause, or to permit the holder or holders of such Indebtedness (or
a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice or lapse of time if required, such Indebtedness to become due
prior to its stated maturity (an “Acceleration”), and (x) such time shall have
lapsed and, if any notice (a “Default Notice”) shall be required to commence a
grace period or declare the occurrence of an event of default before notice of
Acceleration may be delivered, such Default Notice shall have been given,
(y) such default shall not have been remedied or waived by or on behalf of such
holder or holders, and (z) in the case of any such Indebtedness of any Foreign
Subsidiary, such Indebtedness shall have been Accelerated and such Acceleration
shall not have been rescinded; (provided that clause (ii) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder) or (B) default in the observance or performance
of any agreement or condition relating to any Material Vehicle Lease Obligation
beyond the period of grace, and the lessor thereunder or its permitted assignee
shall have terminated such Material Vehicle Lease Obligation, and such
termination shall have caused an “amortization event” (or similar event however
denominated) under all Special Purpose Financings to which such Material Vehicle
Lease Obligation relates, and neither the Parent Borrower nor any of its
Subsidiaries shall have entered into a replacement Special Purpose Financing
with respect to such terminated Material Vehicle Lease Obligation within a
period of 60 days after the date of the termination of such Material Vehicle
Lease Obligation; or

 

(f)                                   If (i) the Parent Borrower or any of its
Material Restricted Subsidiaries shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts (excluding, in each case, the
reorganization, winding-up, liquidation or dissolution of any Subsidiary of the
Parent Borrower that is not a Loan Party), or (B) seeking appointment of a
receiver, interim receiver, receivers, receiver and manager, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or the Parent Borrower or any of its Material Restricted
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against the Parent Borrower or any of its
Material Restricted Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged, unstayed or unbonded for a period of, in the case of
any Material Restricted Subsidiaries that are Foreign Subsidiaries, 90 days, and
otherwise, 60 days; or (iii) there shall be commenced against the Parent
Borrower or any of its Material Restricted Subsidiaries any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar

 

180

--------------------------------------------------------------------------------


 

process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, stayed or bonded pending appeal within, in the case of any Material
Restricted Subsidiaries that are Foreign Subsidiaries, 90 days, and otherwise,
60 days from the entry thereof; or (iv) the Parent Borrower or any of its
Material Restricted Subsidiaries shall take any corporate or other
organizational action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) the Parent Borrower or any of its Material Restricted
Subsidiaries shall be generally unable to, or shall admit in writing its general
inability to, pay its debts as they become due (other than in connection with
any reorganization, winding-up, liquidation, dissolution of any Subsidiary of
the Parent Borrower that is not a Loan Party referred to in the parenthetical
exclusion contained in clause (i)(A) above); or

 

(g)                                  (i) Any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) (A) any failure to satisfy minimum funding
standards (as defined in Section 302 or 303 of ERISA or Section 412 or 430 of
the Code), whether or not waived, shall exist with respect to any Plan or
(B) any Lien in favor of the PBGC or a Plan shall arise on the assets of either
of the Parent Borrower or any Commonly Controlled Entity, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is in the reasonable opinion of the
Administrative Agent likely to result in the termination of such Plan for
purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA other than a standard termination pursuant to
Section 4041(b) of ERISA, (v) either of the Parent Borrower or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Administrative
Agent is reasonably likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan,
or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i)  through (vi) of this Section 9(g), such
event or condition, either individually or together with all other such events
or conditions, if any, would be reasonably expected to result in a Material
Adverse Effect; or

 

(h)                                 One or more judgments or decrees shall be
entered against the Parent Borrower or any of its Material Restricted
Subsidiaries involving in the aggregate at any time a liability (net of any
insurance or indemnity payments actually received in respect thereof prior to or
within 60 days from the entry thereof, or to be received in respect thereof in
the event any appeal thereof shall be unsuccessful) of $100.0 million or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or

 

(i)                                     Except during any Collateral Suspension
Period, (i) the Guarantee and Collateral Agreement shall, or any other Security
Document covering a significant portion of the Collateral shall (at any time
after its execution, delivery and effectiveness), cease for any reason to be in
full force and effect (other than pursuant to the terms hereof

 

181

--------------------------------------------------------------------------------


 

or thereof), or any Loan Party which is a party to any such Security Document
shall so assert in writing, or (ii) the Lien created by any of the Security
Documents shall cease to be perfected and enforceable in accordance with its
terms or of the same effect as to perfection and priority purported to be
created thereby with respect to any significant portion of the Collateral (other
than in connection with any termination of such Lien in respect of any
Collateral as permitted hereby or by any Security Document), and such failure of
such Lien to be perfected and enforceable with such priority shall have
continued unremedied for a period of 20 days; or

 

(j)                                    Subject to the Borrowers’ option to make
a payment in full of all of the Loans and to terminate the Revolving
Commitments, or to make a Change of Control Offer, a Change of Control shall
have occurred;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments, if any, shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including all L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken:  with the consent of the Required Lenders (or, if a Financial Covenant
Event of Default occurs and is continuing, at the request of, or with the
consent of the Required Revolving Lenders only, and without limiting
Section 9(c), only with respect to the Revolving Loans, Revolving Commitments,
Swing Line Commitments, Swing Line Loans, any Letter of Credit and L/C
Obligations), the Administrative Agent may, or upon the request of the Required
Lenders or the Required Revolving Lenders, as the case may be, the
Administrative Agent shall, by notice to the Parent Borrower, declare (i) the
Commitments to be terminated forthwith, whereupon the Commitments, if any, shall
immediately terminate; and (ii) the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement (including all L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.

 

In the case of all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the applicable Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount in immediately
available funds equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit (and each Borrower hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a continuing security interest in all
amounts at any time on deposit in such cash collateral account to secure the
undrawn and unexpired amount of such Letters of Credit and all other obligations
of the Borrowers under the Loan Documents).  If at any time the Administrative
Agent determines that any funds held in such cash collateral account are subject
to any right or claim of any Person other than the Administrative Agent and the
Secured Parties or that the total amount of such funds is less than the
aggregate undrawn and unexpired amount of outstanding Letters of Credit, the
applicable Borrowers, shall, forthwith upon demand by the Administrative Agent
pay to the Administrative

 

182

--------------------------------------------------------------------------------


 

Agent as additional funds to be deposited and held in such cash collateral
account, an amount equal to the excess of (a) such aggregate undrawn and
unexpired amount over (b) the total amount of funds, if any, then held in such
cash collateral account that the Administrative Agent determines to be free and
clear of any such right and claim.  Amounts held in such cash collateral account
with respect to Letters of Credit shall be applied by the Administrative Agent
to the payment of drafts drawn under such Letters of Credit, and the unused
portion thereof after all such Letters of Credit shall have expired or been
fully drawn upon, if any, shall be applied to repay other obligations of the
Loan Parties hereunder and under the other Loan Documents.  After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Amounts shall have been satisfied and all other obligations of the Loan Parties
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
applicable Borrower (or such other Person as may be lawfully entitled thereto). 
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Lender in its capacity as a Secured Party or as beneficiary of any
security granted pursuant to the Security Documents shall have any right to
exercise remedies in respect of such security without the prior written consent
of the Required Lenders.

 

Except as expressly provided above in this Section 9, to the maximum extent
permitted by applicable law, presentment, demand, protest and all other notices
of any kind are hereby expressly waived.

 

SECTION 10.                     THE AGENTS AND THE OTHER REPRESENTATIVES.

 

10.1                        Appointment.  Each Lender hereby irrevocably
designates and appoints the Agents as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes each agent in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to or required of
such Agent by the terms of this Agreement and the other Loan Documents, together
with such other powers as are reasonably incidental thereto.  Notwithstanding
any provision to the contrary elsewhere in this Agreement, the Agents and the
Other Representatives shall not have any duties or responsibilities, except, in
the case of the Administrative Agent, the Collateral Agent and the Issuing
Lender, those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent or the Other Representatives. 
Each of the Agents may perform any of their respective duties under this
Agreement, the other Loan Documents and any other instruments and agreements
referred to herein or therein by or through its respective officers, directors,
agents, employees or affiliates (it being understood and agreed, for avoidance
of doubt and without limiting the generality of the foregoing, that the
Administrative Agent and Collateral Agent may perform any of their respective
duties under the Security Documents by or through one or more of their
respective affiliates).  Notwithstanding the foregoing, the Administrative Agent
agrees to act as the U.S. federal withholding Tax agent in respect of all
amounts payable by it under the Loan Documents.

 

10.2                        Delegation of Duties.  In performing its functions
and duties under this Agreement, each Agent shall act solely as agent for the
Lenders and, as applicable, the other Secured Parties, and no Agent assumes any
(and shall not be deemed to have assumed any)

 

183

--------------------------------------------------------------------------------


 

obligation or relationship of agency or trust with or for Holdings or any of its
Subsidiaries.  Each Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact (including
the Collateral Agent in the case of the Administrative Agent), and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
No Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact or counsel selected by it with reasonable care.

 

10.3                        Exculpatory Provisions.  None of the Agents or any
Other Representative nor any of their officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action taken or
omitted to be taken by such Person under or in connection with this Agreement or
any other Loan Document (except for the gross negligence or willful misconduct
of such Person or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates as determined by a court of competent
jurisdiction in a final and non-appealable judgment) or (b) responsible in any
manner to any of the Lenders for (i) any recitals, statements, representations
or warranties made by Holdings, the Parent Borrower or any other Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents or any Other Representative under or in connection
with, this Agreement or any other Loan Document, (ii) for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any Notes or any other Loan Document, (iii) for any failure of Holdings, the
Parent Borrower or any other Loan Party to perform its obligations hereunder or
under any other Loan Document, (iv) the performance or observance of any of the
terms, provisions or conditions of this Agreement or any other Loan Document,
(v) the satisfaction of any of the conditions precedent set forth in Section 6,
or (vi) the existence or possible existence of any Default or Event of Default. 
Neither the Agents nor any Other Representative shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of Holdings, the
Parent Borrower or any other Loan Party.  Each Lender agrees that, except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agents hereunder or given to the Agents for the account of or
with copies for the Lenders, the Agents and the Other Representatives shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of Holdings, any Borrower or any
other Loan Party which may come into the possession of the Agents and the Other
Representatives or any of their officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

 

10.4                        Reliance by Agents.  Each Agent shall be entitled to
rely, and shall be fully protected (and shall have no liability to any Person)
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message or other electronic
transmission, statement, order or other document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrowers or Holdings), independent accountants and other experts
selected by each Agent.  The Agents may deem and treat the payee of any Note as
the owner thereof for all purposes unless such Note shall have been transferred
in accordance with Section 11.6 and all actions required by such Section in

 

184

--------------------------------------------------------------------------------


 

connection with such transfer shall have been taken.  Any request, authority or
consent of any Person or entity who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor. 
Each Agent shall be fully justified as between itself and the Lenders in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
and/or such other requisite percentage of the Lenders as is required pursuant to
Section 11.1(a) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and any Notes and the other Loan Documents in
accordance with a request of the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to Section 11.1(a), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

 

10.5                        Notice of Default.  No Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
either of the Parent Borrower or Holdings referring to this Agreement,
describing such Default or Event of Default.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Agents shall take such action
reasonably promptly with respect to such Default or Event of Default as shall be
directed by the Required Lenders and/or such other requisite percentage of the
Lenders as is required pursuant to Section 11.1(a); provided that unless and
until the Agents shall have received such directions, the Agents may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

10.6                        Acknowledgements and Representations by Lenders. 
Each Lender expressly acknowledges that none of the Agents or the Other
Representatives nor any of their officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by any Agent or any Other Representative hereafter taken,
including any review of the affairs of the Parent Borrower or any other Loan
Party, shall be deemed to constitute any representation or warranty by such
Agent or such Other Representative to any Lender.  Each Lender represents to the
Agents, the Other Representatives and each of the Loan Parties that,
independently and without reliance upon any Agent, the Other Representatives or
any other Lender, and based on such documents and information as it has deemed
appropriate, it has made and will make, its own appraisal of and investigation
into the business, operations, property, financial and other condition and
creditworthiness of Holdings and the Parent Borrower and the other Loan Parties,
it has made its own decision to make its Loans hereunder and enter into this
Agreement and it will make its own decisions in taking or not taking any action
under this Agreement and the other Loan Documents and, except as expressly
provided in this Agreement, neither the Agents nor any Other Representative
shall have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.  Each

 

185

--------------------------------------------------------------------------------


 

Lender represents to each other party hereto that it is a bank, savings and loan
association or other similar savings institution, insurance company, investment
fund or company or other financial institution which makes or acquires
commercial loans in the ordinary course of its business, that it is
participating hereunder as a Lender for such commercial purposes, and that it
has the knowledge and experience to be and is capable of evaluating the merits
and risks of being a Lender hereunder.  Each Lender acknowledges and agrees to
comply with the provisions of Section 11.6 applicable to the Lenders hereunder.

 

10.7                        Indemnification.

 

(a)                                 The Lenders agree to indemnify each Agent
(or any Affiliate thereof) (to the extent not reimbursed by the Parent Borrower
or any other Loan Party and without limiting the obligation of the Parent
Borrower to do so), ratably according to their respective Term Credit
Percentages or Revolving Commitment Percentages, as the case may be, in effect
on the date on which indemnification is sought under this Section 10.7 (or, if
indemnification is sought after the date upon which the Loans shall have been
paid in full, ratably in accordance with their respective Term Credit
Percentages or Revolving Commitment Percentages, as the case may be, immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including at any
time following the payment of the Loans) be imposed on, incurred by or asserted
against such Agent (or any Affiliate thereof) in any way relating to or arising
out of this Agreement, any of the other Loan Documents or the transactions
contemplated hereby or thereby or any action taken or omitted by any Agent (or
any Affiliate thereof) under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent arising from (a) such Agent’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision or (b) claims made or legal
proceedings commenced against such Agent by any security holder or creditor
thereof arising out of and based upon rights afforded any such security holder
or creditor solely in its capacity as such.  The obligations to indemnify each
Issuing Lender shall be ratable among the L/C Participants in accordance with
their Revolving Commitment Percentage.  The agreements in this Section 10.7
shall survive the payment of the Loans and all other amounts payable hereunder.

 

(b)                                 Any Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document (except actions expressly required to be taken by it hereunder or under
the Loan Documents) unless it shall first be indemnified to its satisfaction by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

 

(c)                                  The agreements in this Section 10.7 shall
survive the payment of all Borrower Obligations and Guarantor Obligations (each
as defined in the Guarantee and Collateral Agreement).

 

10.8                        The Administrative Agent and Other Representatives
in Their Individual Capacity.  The Administrative Agent, the Other
Representatives and their Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Parent

 

186

--------------------------------------------------------------------------------


 

Borrower or any other Loan Party as though the Administrative Agent and the
Other Representatives were not the Administrative Agent or the Other
Representatives hereunder and under the other Loan Documents.  With respect to
Loans made or renewed by them and any Note issued to them and with respect to
any Letter of Credit issued or participated in by them, the Administrative Agent
and the Other Representatives shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though they were not the Administrative Agent or an Other Representative, and
the terms “Lender” and “Lenders” shall include the Administrative Agent and the
Other Representatives in their individual capacities.

 

10.9                        Collateral Matters.

 

(a)                                 Each Lender authorizes and directs the
Administrative Agent and the Collateral Agent to enter into (x) the Security
Documents, any Intercreditor Agreement and any Other Intercreditor Agreement for
the benefit of the Lenders and the other Secured Parties, (y)  any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to the Security Documents, any Intercreditor Agreement and
any Other Intercreditor Agreement or enter into a separate intercreditor
agreement in connection with the incurrence by any Loan Party or any Subsidiary
thereof of Additional Indebtedness (each an “Intercreditor Agreement
Supplement”) to permit such Additional Indebtedness to be secured by a valid,
perfected lien (with such priority as may be designated by the relevant Loan
Party or Subsidiary, to the extent such priority is permitted by the Loan
Documents) and (z) any Incremental Commitment Amendment as provided in
Section 2.9, any Increase Supplement as provided in Section 2.9, any Lender
Joinder Agreement as provided in Section 2.9, any Extension Amendment as
provided in Section 2.10, any Specified Refinancing Amendment as provided in
Section 2.11 and any agreement required in connection with a Permitted Debt
Exchange Offer pursuant to Section 2.12).  Each Lender hereby agrees, and each
holder of any Note or participant in Letters of Credit by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the Administrative Agent, the Collateral Agent or the Required Lenders
in accordance with the provisions of this Agreement, the Security Documents, any
Intercreditor Agreement, any Other Intercreditor Agreement (both as amended by
any Intercreditor Agreement Supplement), any Incremental Commitment Amendment,
any Increase Supplement, any Lender Joinder Agreement, any Extension Amendment,
any Specified Refinancing Amendment or any agreement required in connection with
a Permitted Debt Exchange Offer and the exercise by the Agents or the Required
Lenders of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders.  The Administrative Agent and the Collateral Agent are
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time, to take any
action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents.  Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loans
unless instructed to do so by the Collateral Agent, it being understood and
agreed that such rights and remedies may be exercised only by the Collateral
Agent.  The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal

 

187

--------------------------------------------------------------------------------


 

opinions or other deliverables with respect to particular assets or the
provision of any guarantee by any Subsidiary (including extensions beyond the
Closing Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Closing Date) where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.

 

(b)                                 The Lenders hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, in each case at
its option and in its discretion (A) to release any Lien granted to or held by
such Agent upon any Collateral (i) upon termination of the Commitments and
payment and satisfaction of all of the obligations under the Loan Documents at
any time arising under or in respect of this Agreement or the Loan Documents or
the transactions contemplated hereby or thereby that are then due and unpaid,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than a Loan Party) upon the sale or other disposition thereof in compliance with
Section 8.4, (iii) owned by any Restricted Subsidiary of the Parent Borrower
which becomes an Excluded Subsidiary or ceases to be a Restricted Subsidiary of
the Parent Borrower or constituting Capital Stock or other equity interests of
an Excluded Subsidiary, (iv) if approved, authorized or ratified in writing by
the Required Lenders (or such greater amount, to the extent required by
Section 11.1), or (v) as otherwise may be expressly provided herein or in the
relevant Security Documents (including in connection with any Collateral
Suspension); (B) at the written request of the Parent Borrower to subordinate
any Lien on any Excluded Assets (as defined in the Guarantee and Collateral
Agreement) (or to confirm in writing the absence of any Lien thereon) or any
other property granted to or held by such Agent, as the case may be under any
Loan Document to the holder of any Permitted Lien; (C) to release any Restricted
Subsidiary of the Parent Borrower from its Obligations under any Loan Documents
to which it is a party (including its Subsidiary Guaranty) if such Person ceases
to be a Restricted Subsidiary of the Parent Borrower or becomes an Excluded
Subsidiary and (D) enter into any intercreditor agreement (including any
Intercreditor Agreement and any Other Intercreditor Agreement) on behalf of, and
binding with respect to, the Lenders and their interest in designated assets, to
give effect to any Special Purpose Financing, including to clarify the
respective rights of all parties in and to designated assets.  Upon request by
the Administrative Agent or the Collateral Agent, at any time, the Required
Lenders or all or such other portion of the Lenders as shall be prescribed by
this Agreement will confirm in writing such Agent’s authority to release
particular types or items of Collateral pursuant to this Section 10.9.

 

(c)                                  The Lenders hereby authorize the
Administrative Agent and the Collateral Agent as the case may be, in each case
at its option and in its discretion, to enter into any amendment, amendment and
restatement, restatement, waiver, supplement or modification, and to make or
consent to any filings or to take any other actions, in each case as
contemplated by Section 11.1.  Upon request by the Administrative Agent, at any
time, the Lenders will confirm in writing the Administrative Agent’s and the
Collateral Agent’s authority under this Section 10.9(c).

 

(d)                                 No Agent shall have any obligation
whatsoever to the Lenders to assure that the Collateral exists or is owned by
Holdings or any of its Subsidiaries or is cared for, protected or insured or
that the Liens granted to any Agent herein or pursuant hereto have been

 

188

--------------------------------------------------------------------------------


 

properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Agents in this Section 10.9 or in any of the Security Documents, it being
understood and agreed by the Lenders that in respect of the Collateral, or any
act, omission or event related thereto, each Agent may act in any manner it may
deem appropriate, in its sole discretion, given such Agent’s own interest in the
Collateral as Lender and that no Agent shall have any duty or liability
whatsoever to the Lenders, except for its gross negligence or willful
misconduct.

 

(e)                                  Notwithstanding any provision herein to the
contrary, any Security Document may be amended (or amended and restated),
restated, waived, supplemented or modified as contemplated by and in accordance
with Section 11.1 or Section 11.18 with the written consent of the Agent party
thereto and the Loan Party party thereto.

 

(f)                                   The Collateral Agent may, and hereby does,
appoint the Administrative Agent as its agent for the purposes of holding any
Collateral and/or perfecting the Collateral Agent’s security interest therein
and for the purpose of taking such other action with respect to the Collateral
as such Agents may from time to time agree.

 

10.10                 Successor Agent.  Subject to the appointment of a
successor as set forth herein, the Administrative Agent or the Collateral Agent
may each resign upon 10 days’ notice to the Lenders and the Parent Borrower and
if the Administrative Agent or the Collateral Agent becomes a Defaulting Lender
or an Affiliate of a Defaulting Lender, either the Required Lenders or the
Parent Borrower may, upon 10 days’ notice to the Administrative Agent or the
Collateral Agent as applicable, remove such Agent.  If the Administrative Agent
or Collateral Agent shall resign or be removed as Administrative Agent or
Collateral Agent, as applicable, under this Agreement and the other Loan
Documents, then the Required Lenders (in the case of the Administrative Agent)
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be subject to approval by the Parent Borrower (which
approval shall not be unreasonably withheld or delayed if such successor is a
commercial bank with a consolidated combined capital and surplus of at least
$5,000 million), whereupon such successor agent shall succeed to the rights,
powers and duties of the Administrative Agent or the Collateral Agent, as
applicable, and the term “Administrative Agent” or “Collateral Agent,” as
applicable, shall mean such successor agent effective upon such appointment and
approval, and the former Agent’s rights, powers and duties as Administrative
Agent or Collateral Agent, as applicable, shall be terminated, without any other
or further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Loans or issuers of Letters of Credit. 
Each of the Syndication Agent and each Co-Documentation Agent, may resign as an
Agent hereunder upon 10 days’ notice to the Administrative Agent, Lenders and
the Parent Borrower, or if any such Agent has admitted in writing that it is
insolvent or becomes a Defaulting Lender or an Affiliate of a Defaulting Lender,
either the Required Lenders or the Parent Borrower may, upon 10 days’ notice to
such Agent, remove such Agent.  If the Collateral Agent, the Syndication Agent
or any Co-Documentation Agent shall resign or be removed as Collateral Agent,
Syndication Agent, or Co-Documentation Agent hereunder, as applicable, the
duties, rights, obligations and responsibilities of such Agent hereunder, if
any, shall automatically be assumed by, and inure to the benefit of, the
Administrative Agent, without any further act by any Agent or

 

189

--------------------------------------------------------------------------------


 

any Lender.  After any retiring Agent’s resignation or removal as Agent, the
provisions of this Section 10 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents.  Additionally, after such retiring Agent’s resignation or
removal as such Agent, the provisions of this Section 10.10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was such
Agent under this Agreement and the other Loan Documents.  After the resignation
or removal of any Administrative Agent pursuant to the preceding provisions of
this Section 10.10, such resigning or removed Administrative Agent shall not be
required to act as Issuing Lender for any Letters of Credit to be issued after
the date of such resignation or removal, although the resigning or removed
Administrative Agent shall retain all rights hereunder as Issuing Lender with
respect to all Letters of Credit issued by it prior to the effectiveness of its
resignation or removal as Administrative Agent hereunder.

 

10.11                 Other Representatives.  None of the Syndication Agent, any
Co-Documentation Agent nor any of the entities identified as joint bookrunners
and joint lead arrangers pursuant to the definition of “Other Representative”
contained herein, shall have any duties or responsibilities hereunder or under
any other Loan Document in its capacity as such.

 

10.12                 Withholding Tax.  To the extent required by any applicable
law, each Agent may withhold from any payment to any Lender an amount equivalent
to any applicable withholding tax, and in no event shall such Agent be required
to be responsible for or pay any additional amount with respect to any such
withholding.  If any payment has been made to any Lender by the Administrative
Agent without the applicable withholding tax being withheld from such payment
and the Administrative Agent has paid over the applicable withholding tax to the
Internal Revenue Service or any other Governmental Authority, or the Internal
Revenue Service or any other Governmental Authority asserts a claim that any
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify such Agent of a change in
circumstances which rendered the exemption from or reduction of withholding tax
ineffective or for any other reason, such Lender shall indemnify such Agent
fully for all amounts paid, directly or indirectly, by such Agent as tax or
otherwise, including any penalties or interest and together with any expenses
incurred.

 

10.13                 Application of Proceeds.  The Lenders, the Administrative
Agent and the Collateral Agent agree, as among such parties, as follows: 
subject to the terms of any Intercreditor Agreement, any Other Intercreditor
Agreement and any Intercreditor Agreement Supplement, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Administrative Agent, the Collateral Agent, any Lender or any Issuing
Lender on account of amounts then due and outstanding under any of the Loan
Documents shall, except as otherwise expressly provided herein, be distributed
and applied in the following order (in each case, to the extent the
Administrative Agent has actual knowledge of the amounts owing or outstanding as
described below and subject to any application of any such amounts otherwise
required pursuant to Section 4.4(b), or otherwise required by any Intercreditor
Agreement, any Other Intercreditor Agreement and any Intercreditor Agreement
Supplement):  (1) first, to pay (on a ratable basis) all reasonable fees and
out-of-pocket costs and expenses (including attorneys’ fees to the extent
provided herein) due and owing to the Administrative

 

190

--------------------------------------------------------------------------------


 

Agent and the Collateral Agent under the Loan Documents, including in connection
with enforcing the rights of the Agents, the Lenders and the Issuing Lenders
under the Loan Documents (including all expenses of sale or other realization of
or in respect of the Collateral and any sums advanced to the Collateral Agent or
to preserve its security interest in the Collateral); (2) second, to pay (on a
ratable basis) all reasonable fees and out-of-pocket costs and expenses
(including reasonable attorneys’ fees to the extent provided herein) due and
owing to each of the Lenders and each of the Issuing Lenders under the Loan
Documents, including in connection with enforcing such Lender’s or such Issuing
Lender’s rights under the Loan Documents; (3) third, to pay (on a ratable basis)
to the applicable Issuing Lender with respect to a Letter of Credit, any L/C
Participant’s Revolving Commitment Percentage of any unreimbursed payment made
by such Issuing Lender under a Letter of Credit that has not been paid by the
applicable Borrower, provided that the Collateral Agent on behalf of the Secured
Parties shall be subrogated to the rights of such Issuing Lender against such
L/C Participant with respect to any amount paid pursuant to this clause “third”;
(4) fourth, to pay (on a ratable basis) accrued and unpaid interest on Loans
then outstanding; (5) fifth, to pay (on a ratable basis) principal of Loans then
outstanding, obligations under Hedge Agreements and Bank Products Agreements
secured by the Security Documents, and any Reimbursement Amounts then
outstanding and not reimbursed pursuant to clause “third” above, and to cash
collateralize any outstanding L/C Obligations on terms reasonably satisfactory
to the Administrative Agent; (6) sixth, to pay (on a ratable basis) all other
outstanding amounts due and payable to the Administrative Agent, the Collateral
Agent, the Lenders and the Issuing Lenders; and (7) seventh, to pay the surplus,
if any, to whomever may be lawfully entitled to receive such surplus.  To the
extent that any amounts available for distribution pursuant to clause “fifth”
above are attributable to the issued but undrawn amount of outstanding Letters
of Credit which are then not yet required to be reimbursed hereunder, such
amounts shall be held by the Collateral Agent in a cash collateral account and
applied (x) first, to reimburse the applicable Issuing Lender from time to time
for any drawings under such Letters of Credit and (y) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in such clause “fifth”.  To the extent any amounts available for
distribution pursuant to clause “fifth” are insufficient to pay all obligations
described therein in full, such moneys shall be allocated pro rata among the
Persons entitled to payment of such obligations based on the relative amounts of
such obligations.  This Section 10.13 may be amended (and the Lenders hereby
irrevocably authorize the Administrative Agent to enter into any such amendment)
to the extent necessary to reflect differing amounts payable, and priorities of
payments, to Lenders participating in any new classes or tranches of loans added
pursuant to Sections 2.9, 2.10 and 2.11, as applicable.  Notwithstanding the
foregoing, Excluded Obligations (as defined in the Guarantee and Collateral
Agreement) with respect to any Guarantor shall not be paid with amounts received
from such Guarantor or its assets and such Excluded Obligations shall be
disregarded in any application of Collection Amounts pursuant to the preceding
paragraph.

 

SECTION 11.                     MISCELLANEOUS.

 

11.1                        Amendments and Waivers.

 

(a)                                 Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented,
modified or waived except in accordance

 

191

--------------------------------------------------------------------------------


 

with the provisions of this Section 11.1.  The Required Lenders may, or, with
the written consent of the Required Lenders, the Administrative Agent and the
Collateral Agent may, from time to time, (x) enter into with the respective Loan
Parties hereto or thereto, as the case may be, written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or to the other Loan Documents or
changing, in any manner the rights or obligations of the Lenders or the Loan
Parties hereunder or thereunder or (y) waive at any Loan Party’s request, on
such terms and conditions as the Required Lenders, the Administrative Agent or
the Collateral Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that amendments
pursuant to Sections 11.1(a)(xii), (a)(xiii), (d), (f) and (h) may be effected
without the consent of the Required Lenders to the extent provided therein;
provided, further, that no waiver and no amendment, supplement or modification
shall:

 

(i)                                     reduce or forgive the amount or extend
the scheduled date of maturity of any Loan or any Reimbursement Amount or of any
scheduled installment thereof or reduce the stated rate of any interest,
commission or fee payable hereunder (other than as a result of any waiver of the
applicability of any post-default increase in interest rates) or extend the
scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Lender’s Commitment or change the currency in which any
Loan or Reimbursement Amount is payable, in each case without the consent of
each Lender directly and adversely affected thereby, subject to Sections
11.1(e) and 11.1(g) (it being understood that (x) waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the aggregate Commitment of all Lenders shall not constitute an
increase of the Commitment of any Lender, and (y) an increase in the available
portion of any Commitment of any Lender shall not constitute an increase in the
Commitment of such Lender);

 

(ii)                                  amend, modify or waive any provision of
this Section 11.1(a) or reduce the percentage specified in the definition of
“Required Lenders”, or consent to the assignment or transfer by Holdings or the
Parent Borrower of any of its rights and obligations under this Agreement and
the other Loan Documents (other than pursuant to Section 8.3 or 11.6(a)), in
each case without the written consent of all the Lenders;

 

(iii)                               release Guarantors accounting for
substantially all of the value of the Guarantee of the Obligations pursuant to
the Guarantee and Collateral Agreement, or all or substantially all of the
Collateral, in each case without the consent of all of the Lenders, except as
expressly permitted hereby or by any Security Document (including in connection
with any Collateral Suspension);

 

(iv)                              require any Lender to make Loans having an
Interest Period of longer than six months without the consent of such Lender;

 

192

--------------------------------------------------------------------------------


 

(v)                                 amend, modify or waive any provision of
Section 10 without the written consent of the then Administrative Agent and of
any Other Representative directly and adversely affected thereby;

 

(vi)                              amend, modify or waive the provisions of any
Letter of Credit or any L/C Obligation without the written consent of the
applicable Issuing Lender and each directly and adversely affected L/C
Participant;

 

(vii)                           amend, modify or waive any provision of the
Swing Line Note (if any) or Section 2.7 without the written consent of the Swing
Line Lender and each other Lender, if any, which holds, or is required to
purchase, a participation in any Swing Line Loan pursuant to Section 2.7(d);

 

(viii)                        amend, modify or waive any provision of Sections
3, 10.13 or 11.5(d) in a manner that adversely affects the rights and duties of
any Issuing Lender without the written consent of such Issuing Lender;

 

(xii)                           (A) amend or otherwise modify Section 8.9,
(B) waive or consent to any Default or Event of Default resulting from a breach
of Section 8.9, (C) amend or otherwise modify Section 6.2 solely with respect to
any Extension of Credit in respect of Revolving Loans, Swing Line Loans or the
issuance of Letters of Credit, (D) waive any representation made or deemed made
in connection with any Extension of Credit in respect of Revolving Loans, Swing
Line Loans or the issuance of Letters of Credit or (E) waive or consent to any
Default or Event of Default relating solely to the Revolving Loans and Revolving
Commitments (including Defaults and Events of Default relating to the foregoing
clauses (A) through (D)), in each case without the written consent of the
Required Revolving Lenders; provided, however, that the amendments,
modifications, waivers and consents described in this clause (xii) shall not
require the consent of any Lenders other than the Required Revolving Lenders; or

 

(xiii)                        reduce the percentage specified in the definition
of “Required Revolving Lenders” without the written consent of all Revolving
Lenders; provided, however, that the amendments, modifications, waivers and
consents described in this clause (xiii) shall not require the consent of any
Lenders other than the Revolving Lenders;

 

provided further that, notwithstanding the foregoing and in addition to Liens on
the Collateral that the Collateral Agent is authorized to release pursuant to
Section 10.9(b), the Collateral Agent may, in its discretion, release the Lien
on Collateral valued in the aggregate not in excess of $10.0 million in any
fiscal year without the consent of any Lender.

 

(b)                                 Any waiver and any amendment, supplement or
modification pursuant to this Section 11.1 shall apply to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans.  In the case of any waiver, each of
the Loan Parties, the Lenders and the Administrative Agent shall be restored to
their former position and rights hereunder and under the other Loan Documents,
and any Default

 

193

--------------------------------------------------------------------------------


 

or Event of Default waived shall be deemed to be cured and not continuing; but
no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.

 

(c)                  Notwithstanding any provision herein to the contrary,
(x) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder or under any of the Loan Documents,
except to the extent the consent of such Lender would be required under clause
(i) in the further proviso to the second sentence of Section 11.1(a) and (y) no
Disqualified Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder or under any of the Loan Documents.

 

(d)                                 Notwithstanding any provision herein to the
contrary, (v) this Agreement and the other Loan Documents may be amended in
accordance with Section 2.9 to incorporate the terms of any Incremental
Commitments (including to add a new revolving facility or synthetic or other
letter of credit facility under this Agreement with respect to any Incremental
Revolving Commitment or Incremental Letter of Credit Commitment) with the
written consent of the Borrowers and the Lenders providing such Incremental
Commitments, provided that if such amendment includes an Incremental Commitment
of a bank or other financial institution that is not at such time a Lender or an
affiliate of a Lender, the inclusion of such bank or other financial institution
as an Additional Incremental Lender shall be subject to the Administrative
Agent’s consent (not to be unreasonably withheld or delayed) at the time of such
amendment, (w) the scheduled date of maturity of any Loan owed to any Lender or
any Commitment of any Lender may be extended, and this Agreement and the other
Loan Documents may be amended to effect such extension in accordance with
Section 2.10, with the written consent of the Borrowers and the Extending
Lenders, as contemplated by Section 2.10 or otherwise, (x) this Agreement and
the other Loan Documents may be amended in accordance with Section 2.11 to
incorporate the terms of any Specified Refinancing Facilities with the written
consent of the Parent Borrower and the Specified Refinancing Lenders, (y) with
the written consent of the Parent Borrower and the Administrative Agent (in each
case such consent not to be unreasonably withheld or delayed), in the event any
mandatory prepayment or redemption provision in respect of the Net Proceeds from
Asset Dispositions or Recovery Events included or to be included in any
Incremental Commitment Amendment or any Indebtedness constituting Additional
Obligations or that would constitute Additional Obligations would result in
Incremental Term Loans or Additional Obligations, as applicable, being prepaid
or redeemed on a more than ratable basis with the Term Loans in respect of the
Net Proceeds from any such Asset Disposition or Recovery Event to the extent
such Net Proceeds are required to be applied to repay Term Loans hereunder
pursuant to subsection 4.4(b)(i)(A), to provide for mandatory prepayments of the
Tranche B-1 Term Loans such that, after giving effect thereto, the prepayments
made in respect of such Incremental Term Loans or Additional Obligations, as
applicable, are not on more than a ratable basis and (z) the Borrowers and the
Administrative Agent may amend this Agreement or any other Loan Document without
the consent of any Lender to cure any ambiguity, mistake, omission, defect or
inconsistency, in each case without the consent of any other Person.  Without
limiting the generality of the foregoing, any provision of this Agreement and
the other Loan Documents, including Section 4.4(a), 4.8(a) or 11.7 hereof, may
be amended as set forth in the immediately preceding sentence pursuant to any
Incremental Commitment Amendment, any Extension Amendment or Specified
Refinancing Amendment, as the case may be, to provide for

 

194

--------------------------------------------------------------------------------


 

non-pro rata borrowings and payments of any amounts hereunder as between any
Tranches, including the Term Loans, Revolving Commitments, Revolving Loans, any
Incremental Commitments or Incremental Loans, any Extended Tranche and any
Specified Refinancing Tranche, or to provide for the inclusion, as appropriate,
of the Lenders of any Incremental Commitments or Incremental Loans, any Extended
Tranche or any Specified Refinancing Tranche in any required vote or action of
the Required Lenders or of the Lenders of each Tranche hereunder.  The
Administrative Agent hereby agrees (if requested by the Parent Borrower) to
execute any amendment referred to in this clause (d) or an acknowledgement
thereof.

 

(e)                                  Notwithstanding any provision herein to the
contrary, this Agreement may be amended (or deemed amended) or amended and
restated with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (x) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the existing Facility and the accrued interest and fees in respect thereof,
(y) to include, as appropriate, the Lenders holding such credit facilities in
any required vote or action of the Required Lenders or of the Lenders of each
Facility or Tranche hereunder and (z) to provide class protection for any
additional credit facilities.

 

(f)                   Notwithstanding any provision herein to the contrary, any
Security Document may be amended (or amended and restated), restated, waived,
supplemented or modified to better implement the intentions of this Agreement
and the other Loan Documents or as required by local law to give effect to or to
protect any security interest for the benefit of the Secured Parties in any
property so that the security interests comply with applicable law, or as
contemplated by Section 11.18, in each case with the written consent of the
Agent party thereto and the Loan Party party thereto.

 

(g)                                  If, in connection with any proposed change,
waiver, discharge or termination of or to any of the provisions of this
Agreement and/or any other Loan Document as contemplated by Section 11.1(a), the
consent of each Lender, each Revolving Lender or each affected Lender, as
applicable, is required and the consent of the Required Lenders or Required
Revolving Lenders, as applicable, at such time is obtained but the consent of
one or more of such other Lenders whose consent is required is not obtained
(each such other Lender, a “Non-Consenting Lender”) then the Parent Borrower
may, on notice to the Administrative Agent and the Non-Consenting Lender,
(A) replace such Non-Consenting Lender by causing such Lender to (and such
Lender shall be obligated to) assign pursuant to Section 11.6 (with the
assignment fee and any other costs and expenses to be paid by the Borrowers in
such instance) all of its rights and obligations under this Agreement to one or
more assignees; provided that neither the Administrative Agent nor any Lender
shall have any obligation to the Borrowers to find a replacement Lender;
provided, further, that the applicable assignee shall have agreed to the
applicable change, waiver, discharge or termination of this Agreement and/or the
other Loan Documents; and provided, further, that all obligations of the
Borrowers owing to the Non-Consenting Lender relating to the Loans, Commitments
and participations so assigned shall be paid in full by the assignee Lender (or,
at their option, by the Borrowers) to such Non-

 

195

--------------------------------------------------------------------------------


 

Consenting Lender concurrently with such Assignment and Acceptance or (B) prepay
the Loans and, if applicable, terminate the Commitments of such Non-Consenting
Lender, in whole or in part, subject to Section 4.12, without premium or
penalty.  In connection with any such replacement under this Section 11.1(g), if
the Non-Consenting Lender does not execute and deliver to the Administrative
Agent a duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrowers owing to the Non-Consenting Lender relating to the Loans, Commitments
and participations so assigned shall be paid in full by the assignee Lender to
such Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Parent Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Consenting Lender.

 

(h)                                 Notwithstanding anything to the contrary
herein, at any time and from time to time, upon notice to the Administrative
Agent (who shall promptly notify the applicable Lenders) specifying in
reasonable detail the proposed terms thereof, the Parent Borrower may make one
or more loan modification offers to all the Lenders of any Tranche that would,
if and to the extent accepted by any such Lender, (a) change the Applicable
Margin, premium and/or fees payable with respect to the Loans and Commitments
under such Facility (in each case solely with respect to the Loans and
Commitments of accepting Lenders in respect of which an acceptance is
delivered), (b) add any additional or different financial or other covenants or
other provisions that are agreed between the Borrowers, the Administrative Agent
and the accepting Lenders; provided that such covenants and provisions are
applicable only during periods after the Tranche B-1 Revolving Maturity Date and
(c) treat the Loans and Commitments so modified as a new “Facility” and a new
“Tranche” for all purposes under this Agreement; provided that (i) such loan
modification offer is made to each Lender under the applicable Facility on the
same terms and subject to the same procedures as are applicable to all other
Lenders under such Facility (which procedures in any case shall be reasonably
satisfactory to the Administrative Agent) and (ii) no loan modification shall
affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent, the Swing Line Lender or any Issuing Lender, without its
prior written consent.  In connection with any such loan modification, the
Borrowers and each accepting Lender shall execute and deliver to the
Administrative Agent such agreements and other documentation as the
Administrative Agent shall reasonably specify to evidence the acceptance of the
applicable loan modification offer and the terms and conditions thereof, and
this Agreement and the other Loan Documents shall be amended in a writing (which
may be executed and delivered by the Borrowers and the Administrative Agent and
shall be effective only with respect to the applicable Loans and Commitments of
Lenders that shall have accepted the relevant loan modification offer (and only
with respect to Loans and Commitments as to which any such Lender has accepted
the loan modification offer) (each such accepting Lender, a “Modifying Lender”))
to the extent necessary or appropriate, in the judgment of the Administrative
Agent, to reflect the existence of, and to give effect to the terms and
conditions of, the applicable loan modification (including the addition of such
modified Loans and/or Commitments as a “Facility” or a “Tranche” hereunder).  No
Lender shall have any obligation whatsoever to accept any loan modification
offer, and may reject any such offer in its sole

 

196

--------------------------------------------------------------------------------


 

discretion (each such non-accepting Lender, a “Non-Modifying Lender”).  The
Parent Borrower shall have the right, at its sole expense and effort (A) to seek
one or more Persons reasonably satisfactory to the Administrative Agent and the
Parent Borrower to each become a substitute Lender and assume all or part of the
Commitment of any Non-Modifying Lender and the Parent Borrower, the
Administrative Agent and any such substitute Lender shall execute and deliver,
and such Non-Modifying Lender shall thereupon be deemed to have executed and
delivered, a duly completed Assignment and Acceptance to effect such
substitution or (B)  upon notice to the Administrative Agent, and, at the Parent
Borrower’s option, to prepay the Loans and/or terminate the Commitments of such
Non-Modifying Lender, in whole or in part, without premium or penalty.  If the
Parent Borrower elects to terminate the Commitments of such Non-Modifying Lender
pursuant to clause (B) above, participations in outstanding Swing Line Loans
and/or L/C Obligations shall be reallocated so that after giving effect thereto
the Modifying Lenders share ratably in the Swing Line Loans and/or L/C
Obligations of the applicable Tranche in accordance with their applicable
Commitments (and notwithstanding Section 4.12, no Borrower shall be liable for
any amounts under Section 4.12 as a result of such reallocation), and the
Borrowers shall repay any Swing Line Loans and/or cash collateralize L/C
Obligations, and make any payments of accrued interest and any accrued letter of
credit commission, in each case to the extent necessary as reasonably determined
by the Administrative Agent to effect such reallocation.

 

(i)                                     Upon the execution by the Parent
Borrower and delivery to the Administrative Agent of a Subsidiary Borrower
Termination with respect to any Subsidiary Borrower, such Subsidiary Borrower
shall cease to be a Borrower; provided that the Borrower Termination shall not
be effective (other than to terminate its right to borrow additional Revolving
Loans under this Agreement) unless (x) another Borrower shall remain liable for
the principal of or interest on any Loan to such Subsidiary Borrower outstanding
hereunder or (y) the obligations of such Subsidiary Borrower shall have been
assumed by another Borrower, in each case on terms and conditions reasonably
satisfactory to the Administrative Agent.  In the event that a Subsidiary
Borrower shall cease to be a Subsidiary of the Parent Borrower, the Parent
Borrower shall promptly execute and deliver to the Administrative Agent a
Subsidiary Borrower Termination terminating its status as a Borrower, subject to
the proviso in the immediately preceding sentence.

 

11.2                        Notices.

 

(a)                                 All notices, requests, and demands to or
upon the respective parties hereto to be effective shall be in writing
(including telecopy or electronic mail), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when delivered
by hand, or three days after being deposited in the mail, postage prepaid, or,
in the case of telecopy notice or electronic mail, when received, or, in the
case of delivery by a nationally recognized overnight courier, when received,
addressed as follows in the case of the Parent Borrower, the Administrative
Agent and the Collateral Agent, and as set forth in Schedule A-1 and A-2 in the
case of the other parties hereto, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the Loans:

 

197

--------------------------------------------------------------------------------


 

The Parent Borrower:

The Hertz Corporation

 

8501 Williams Road

 

Estero, Florida 33928

 

Attention: Treasurer

 

Facsimile: (866) 444-2755

 

Telephone: (201) 307-2607

 

 

with copies to:

The Hertz Corporation

 

8501 Williams Road

 

Estero, Florida 33928

 

Attention: General Counsel

 

Facsimile: (866) 888-3765

 

Telephone: (239) 301-7290

 

 

 

Debevoise & Plimpton LLP

 

919 Third Avenue

 

New York, New York 10022

 

Attention: David A. Brittenham, Esq.

 

Facsimile: (212) 909-6836

 

Telephone: (212) 909-6000

 

 

The Administrative Agent:

For Notices (other than requests for Extensions of Credit):

 

Barclays Bank PLC

 

Bank Debt Management Group

 

745 Seventh Avenue

 

New York, NY 10019

 

Attention: Christopher Aitkin

 

Facsimile: (212) 526-5115

 

Telephone: (212) 320-6564

 

Email: christopher.aitkin@barclays.com

 

 

 

For payments and requests for Extensions of Credit:

 

Barclays Bank PLC

 

Loan Operations

 

700 Prides Crossing

 

Delaware, Newark, 19713

 

Attention: Agency Services — Lindsay Proud

 

Facsimile: (917) 522 0569

 

Telephone: (302) 286-2350

 

Email: 12145455230@tls.ldsprod.com

 

Cc: lindsay.proud@barclays.com

 

198

--------------------------------------------------------------------------------


 

The Collateral Agent:

Barclays Bank PLC

 

Bank Debt Management Group

 

745 Seventh Avenue

 

New York, NY 10019

 

Attention: Christopher Aitkin

 

Facsimile: (212) 526-5115

 

Telephone: (212) 320-6564

 

Email: christopher.aitkin@barclays.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 3.2, 4.2, 4.4 or 4.8 shall not be effective
until received.

 

(b)                                 Without in any way limiting the obligation
of any Loan Party and its Subsidiaries to confirm in writing any telephonic
notice permitted to be given hereunder, the Administrative Agent or any Issuing
Lender (in the case of the issuance of a Letter of Credit), as the case may be,
may prior to receipt of written confirmation act without liability upon the
basis of such telephonic notice, believed by the Administrative Agent or such
Issuing Lender in good faith to be from a Responsible Officer.

 

(c)                                  Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile or
other electronic means (i.e., a “pdf” or “tiff”).  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
each Agent and each Lender.  The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile or other electronic document or
signature.

 

(d)                                 Electronic Communications.  Notices and
other communications to the Lenders and any Issuing Lender hereunder may be
delivered or furnished by electronic communication (including electronic mail
and Internet or intranet websites); provided that the foregoing shall not apply
to notices to any Lender or an Issuing Lender pursuant to Section 2 if such
Lender or Issuing Lender, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Section by electronic
communication.  The Administrative Agent or the Parent Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
the approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes (with the
Parent Borrower’s consent), (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of a written
acknowledgement from the intended recipient (such as by “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the posting thereof.

 

199

--------------------------------------------------------------------------------


 

11.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
any Lender or any Loan Party, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

11.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder and in the other Loan Documents
(or in any amendment, modification or supplement hereto or thereto) and in any
certificate delivered pursuant hereto or such other Loan Documents shall survive
the execution and delivery of this Agreement and the making of the Loans
hereunder.

 

11.5                        Payment of Expenses and Taxes.  The Borrowers agree,
jointly and severally, (a) to pay or reimburse the Agents for (1) all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with (i) the syndication of the Facilities and the development,
preparation, execution and delivery of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, (ii) the consummation
and administration of the transactions (including the syndication of the Tranche
B-1 Term Loan and the Tranche B-1 Revolving Commitments) contemplated hereby and
thereby and (iii) efforts in accordance with the terms of the Loan Documents to
monitor the Loans and verify, protect, evaluate, assess, appraise, collect,
sell, liquidate or otherwise dispose of any of the Collateral, and (2) the
reasonable and documented fees and disbursements of one firm of counsel, solely
in its capacity as counsel to the Administrative Agent, and such other special
or local counsel, consultants, advisors, appraisers and auditors whose retention
(other than during the continuance of an Event of Default) is approved by the
Parent Borrower, (b) to pay or reimburse each Lender, each Lead Arranger and the
Agents for all their reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights under this Agreement,
the other Loan Documents and any other documents prepared in connection herewith
or therewith, including the fees and disbursements of counsel to the Agents
(limited to one firm of counsel for the Agents and, if necessary, one firm of
local counsel in each appropriate jurisdiction, in each case for the Agents),
(c) to pay, indemnify, or reimburse each Lender, each Lead Arranger and the
Agents for, and hold each Lender and the Agents harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify or reimburse
each Lender, each Lead Arranger, each Agent and each Related Party of any of the
foregoing Persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless
from and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (in the case of fees and disbursements of counsel,
limited to one firm of counsel for all Indemnitees and, if necessary, one firm
of local counsel in each appropriate

 

200

--------------------------------------------------------------------------------


 

jurisdiction, in each case for all Indemnitees (and, in the case of an actual or
perceived conflict of interest where the Indemnitee affected by such conflict
informs the Parent Borrower of such conflict and thereafter, after receipt of
the Parent Borrower’s consent (which shall not be unreasonably withheld),
retains its own counsel, of another firm of counsel for such affected
Indemnitee)) arising out of or relating to any actual or prospective claim,
litigation, investigation or proceeding, whether based on contract, tort or any
other theory, brought by a third party or by any Borrower or any other Loan
Party and regardless of whether any Indemnitee is a party thereto, with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of the Parent Borrower or any of its Restricted Subsidiaries or
any of the property of the Parent Borrower or any of its Restricted Subsidiaries
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided that the Borrowers shall not have any obligation
hereunder to the Administrative Agent, any other Agent, any Lead Arranger or any
Lender (or any Related Party of any Agent, Lead Arranger or Lender) with respect
to Indemnified Liabilities arising from (i) the gross negligence, bad faith or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable decision) of such Agent, Lead Arranger or Lender (or any
Related Party thereof), (ii) a material breach of any Loan Document (as
determined by a court of competent jurisdiction in a final non-appealable
decision) by such Agent, Lead Arranger or Lender (or any Related Party thereof),
(iii) claims of any Indemnitee (or any Related Party thereof) solely against one
or more Indemnitees (or any Related Party thereof) or disputes between or among
Indemnitees (or any Related Party thereof) in each case except to the extent
such claim is determined to have been caused by an act or omission by the Parent
Borrower or any of its Subsidiaries (provided that this clause (iii) shall not
apply to indemnification of an Agent or Lead Arranger for a claim against it in
its capacity as such) or (iv) claims made or legal proceedings commenced against
such Agent, Lead Arranger or Lender (or any Related Party thereof) by any
security holder or creditor thereof arising out of and based upon rights
afforded any such security holder or creditor solely in its capacity as such. 
Neither any Borrower nor any Indemnitee shall be liable for any consequential or
punitive damages in connection with the Facilities; provided that nothing
contained in this sentence shall limit the Borrowers’ indemnification
obligations above to the extent such special, indirect, consequential and
punitive damages are included in any third party claim in connection with which
any Indemnitee is entitled to indemnification hereunder.  All amounts due under
this Section 11.5 shall be payable not later than 30 days after written demand
therefor.  Statements reflecting amounts payable by the Loan Parties pursuant to
this Section 11.5 shall be submitted to the address of the Parent Borrower set
forth in Section 11.2, or to such other Person or address as may be hereafter
designated by the Parent Borrower in a notice to the Administrative Agent. 
Notwithstanding the foregoing, except as provided in clauses (b) and (c) above,
the Borrowers shall have no obligation under this Section 11.5 to any Indemnitee
with respect to any tax, levy, impost, duty, charge, fee, deduction or
withholding imposed, levied, collected, withheld or assessed by any Governmental
Authority.  The agreements in this Section 11.5 shall survive repayment of the
Loans and all other amounts payable hereunder.  As used herein, “Related Party”
means, with respect to any Person, or any of its affiliates, or any of the
officers, directors, trustees, employees, shareholders, members, attorneys and
other advisors, agents and controlling persons of any thereof, any of such
Person, its affiliates and the officers, directors, trustees, employees,

 

201

--------------------------------------------------------------------------------


 

shareholders, members, attorneys and other advisors, agents and controlling
persons of any thereof (other than, in each case, Holdings and its Subsidiaries
and any of its controlling shareholders).

 

11.6                        Successors and Assigns; Participations and
Assignments.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any affiliate of the
applicable Issuing Lender that issues any Letter of Credit), except that
(i) other than in accordance with Section 8.3, the Parent Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Parent Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with Section 2.10(e), 2.12, 4.13(d), 4.14(c),
11.1(g), 11.1(h) or this Section 11.6.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender other than a Conduit Lender may, in the
ordinary course of business and in accordance with applicable law, assign (other
than to a Disqualified Lender (so long as the Parent Borrower has made the list
of Disqualified Lenders available to the Administrative Agent, who may make it
available to all Lenders) or any natural person) to one or more assignees (each,
an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including any Tranche of Commitments and/or Loans, pursuant to an
Assignment and Acceptance, substantially in the form of Exhibit F) with the
prior written consent of:

 

(A)                               the Parent Borrower, provided that no consent
of the Parent Borrower shall be required (x) for an assignment of Term Loans to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or
(y) if an Event of Default under Section 9(a) or 9(f) with respect to the Parent
Borrower has occurred and is continuing; provided, further, that if any Lender
assigns all or a portion of its rights and obligations under this Agreement to
one of its affiliates in connection with or in contemplation of the sale or
other disposition of its interest in such affiliate, the Parent Borrower’s prior
written consent shall be required for such assignment;

 

(B)                               the Administrative Agent (such consent not to
be unreasonably withheld or delayed), provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender or an
affiliate of a Lender or an Approved Fund (as defined below);

 

(C)                               in the case of assignments of L/C
Participations, each Issuing Lender (such consent not to be unreasonably
withheld or delayed); and

 

(D)                               in the case of assignments of Revolving
Commitments, each Issuing Lender and Swing Line Lender (in each case, such
consent not to be unreasonably withheld or delayed).

 

202

--------------------------------------------------------------------------------


 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans (or, in the case of Revolving
Loans denominated in a Designated Foreign Currency, the Dollar Equivalent of the
amount of such Loans) of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than $1.0
million (in the case of Term Loans) and $5.0 million (in the case of Revolving
Loans and Revolving Commitments), in each case unless the Parent Borrower and
the Administrative Agent otherwise consent, provided that (1) no such consent of
the Parent Borrower shall be required if an Event of Default under
Section 9(a) or 9(f) with respect to the Parent Borrower has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500; provided that for concurrent
assignments to two or more Approved Funds such assignment fee shall only be
required to be paid once in respect of and at the time of such assignments;

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire; and

 

(D)                               in the case of assignments of L/C
Participations, the assignee shall have delivered to the Parent Borrower and the
Administrative Agent the documents required pursuant to Section 4.11(b).

 

For the purposes of this Section 11.6, the term “Approved Fund” has the
following meaning:  “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an affiliate of a Lender or (c) an
entity or an affiliate of an entity that administers or manages a Lender. 
Notwithstanding the foregoing, no Lender shall be permitted to make assignments
under this Agreement to any Disqualified Lender (so long as the Parent Borrower
has made the list of Disqualified Lenders available to the Administrative Agent,
who may make it available to all Lenders).

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Acceptance the Assignee thereunder shall be a party
hereto and, to the extent of

 

203

--------------------------------------------------------------------------------


 

the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and bound by
any related obligations under) Sections 4.10, 4.11, 4.12, 4.13 and 11.5, and
bound by its continuing obligations under Section 11.16).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with Sections 2.10(e), 2.12, 4.13(d), 4.14(c), 11.1(g), 11.1(h) or this
Section 11.6 shall, to the extent it would comply with Section 11.6(c) be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 11.6.

 

(iv)                              The Borrowers hereby designate the
Administrative Agent, and the Administrative Agent agrees, to serve as the
Borrowers’ agent, solely for purposes of this Section 11.6, to maintain at one
of its offices in New York, New York a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and interest and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers, the Issuing Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender (unless such
assignment is made in accordance with Sections 2.10(e), 4.13(d), 4.14(c),
11.1(g) or 11.1(h), in which case the effectiveness of such Assignment and
Acceptance shall not require execution by the assigning Lender) and an Assignee,
the Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section 11.6 and any written consent to such assignment
required by paragraph (b) of this Section 11.6, the Administrative Agent shall
accept such Assignment and Acceptance, record the information contained therein
in the Register and give prompt notice of such assignment and recordation to the
Parent Borrower.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(vi)                              On or prior to the effective date of any
assignment pursuant to this Section 11.6(b), the assigning Lender shall
surrender any outstanding Notes held

 

204

--------------------------------------------------------------------------------


 

by it all or a portion of which are being assigned.  Any Notes surrendered by
the assigning Lender shall be returned by the Administrative Agent to the Parent
Borrower marked “cancelled”.

 

Notwithstanding the foregoing, no Assignee, which as of the date of any
assignment to it pursuant to this Section 11.6(b) would be entitled to receive
any greater payment under Section 4.10, 4.11 or 11.5 than the assigning Lender
would have been entitled to receive as of such date under such sections with
respect to the rights assigned, shall be entitled to receive such greater
payments unless the assignment was made after an Event of Default under
Section 9(a) or 9(f) with respect to the Parent Borrower has occurred and is
continuing or the Parent Borrower has expressly consented in writing to waive
the benefit of this provision at the time of such assignment.

 

(c)                                  Any Lender other than a Conduit Lender may,
in the ordinary course of its business and in accordance with applicable law,
without the consent of the Parent Borrower or the Administrative Agent, sell
participations (other than to any Disqualified Lender (so long as the Parent
Borrower has made the list of Disqualified Lenders available to the
Administrative Agent, who may make it available to all Lenders) or a natural
person) to one or more banks or other entities (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Tranche B-1 Term Loan Commitments, Incremental
Commitments, Extended Revolving Commitments and the Loans owing to it); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan Documents
and (D) the Borrowers, the Administrative Agent, the applicable Issuing Lender
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that, to the extent
of such participation such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly and adversely affected thereby pursuant to
the proviso to the second sentence of Section 11.1(a) and (2) directly and
adversely affects such Participant.  Subject to paragraph (d) of this
Section 11.6, the Borrowers agree that each Participant shall be entitled to the
benefits of (and shall have the related obligations under) Sections 4.10, 4.11,
4.12, 4.13 and 11.5 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section 11.6.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.7(b) as though it were a Lender provided that such
Participant shall be subject to Section 11.7(a) as though it were a Lender. 
Notwithstanding the foregoing, no Lender shall be permitted to sell
participations under this Agreement to any Disqualified Lender (so long as the
Parent Borrower has made the list of Disqualified Lenders available to the
Administrative Agent, who may make it available to all Lenders).  Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Facilities or

 

205

--------------------------------------------------------------------------------


 

other obligations under the Loan Documents (the “Participant Register”);
provided, that no Lender shall have any obligation to disclose all or any
portion of a Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Facility or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary (x) to establish that such Facility or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or (y) for any Borrower to enforce its rights hereunder. 
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d)                                 No Loan Party shall be obligated to make any
greater payment under Section 4.10, 4.11 or 11.5 than it would have been
obligated to make in the absence of any participation, unless the sale of such
participation is made with the prior written consent of the Parent Borrower and
the Parent Borrower expressly waives the benefit of this provision at the time
of such participation.  Any Participant shall not be entitled to the benefits of
Section 4.11 unless such Participant complies with Section 4.11(b) or (c), as
applicable, and provides the forms and certificates referenced therein to the
Lender that granted such participation.

 

(e)                                  Any Lender, without the consent of the
Parent Borrower or the Administrative Agent, may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 11.6 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute (by foreclosure or otherwise) any such
pledgee or Assignee for such Lender as a party hereto.

 

(f)                                   No assignment or participation made or
purported to be made to any Assignee or Participant shall be effective without
the prior written consent of the Parent Borrower if it would require any
Borrower to make any filing with any Governmental Authority or qualify any Loan
or Note under the laws of any jurisdiction, and the Parent Borrower shall be
entitled to request and receive such information and assurances as it may
reasonably request from any Lender or any Assignee or Participant to determine
whether any such filing or qualification is required or whether any assignment
or participation is otherwise in accordance with applicable law.

 

(g)                                  Notwithstanding the foregoing, any Conduit
Lender may assign any or all of the Loans it may have funded hereunder to its
designating Lender without the consent of the Parent Borrower or the
Administrative Agent and without regard to the limitations set forth in
Section 11.6(b).  Each Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any domestic or foreign
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any state, federal or provincial bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by

 

206

--------------------------------------------------------------------------------


 

such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.  Each such indemnifying Lender shall pay in full any claim received
from any Borrower pursuant to this Section 11.6(g) within 30 Business Days of
receipt of a certificate from a Responsible Officer of the Parent Borrower
specifying in reasonable detail the cause and amount of the loss, cost, damage
or expense in respect of which the claim is being asserted, which certificate
shall be conclusive absent manifest error.  Without limiting the indemnification
obligations of any indemnifying Lender pursuant to this Section 11.6(g), in the
event that the indemnifying Lender fails timely to compensate each such Borrower
for such claim, any Loans held by the relevant Conduit Lender shall, if
requested by the Parent Borrower, be assigned promptly to the Lender that
administers the Conduit Lender and the designation of such Conduit Lender shall
be void.

 

(h)                                 If the Parent Borrower wishes to replace the
Loans or Commitments under any Facility or Tranche in whole or in part with ones
having different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ (or such
shorter period as agreed to by the Administrative Agent in its reasonable
discretion) advance notice to the Lenders under such Facility or Tranche,
instead of prepaying the Loans or reducing or terminating the Commitments to be
replaced, to (i) require the Lenders under such Facility or Tranche to assign
such Loans or Commitments to the Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with Section 11.1.  Pursuant to any
such assignment, all Loans and Commitments to be replaced shall be purchased at
par (allocated among the Lenders under such Facility or Tranche in the same
manner as would be required if such Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrowers),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 4.12.  By receiving such purchase price, the Lenders
under such Facility or Tranche shall automatically be deemed to have assigned
the Loans or Commitments under such Facility or Tranche pursuant to the terms of
the form of Assignment and Acceptance attached hereto as Exhibit F, and
accordingly no other action by such Lenders shall be required in connection
therewith.  The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

(i)                                     (i)  Notwithstanding anything to the
contrary contained herein, (x) any Term Loan Lender may, at any time, assign all
or a portion of its rights and obligations under this Agreement in respect of
its Term Loans or Term Loan Commitments to any Parent, any Borrower or any
Subsidiary of the Parent Borrower and (y) any Parent, any Borrower and any
Subsidiary of the Parent Borrower may, from time to time, purchase or prepay
Term Loans, in each case, on a non-pro rata basis through (1) Dutch auction
procedures open to all applicable Term Loan Lenders on a pro rata basis in
accordance with customary procedures to be agreed between the Parent Borrower
and the Administrative Agent (or other applicable agent managing such auction);
provided that (A) any such Dutch auction by the Parent Borrower or its
Subsidiaries shall be made in accordance with Section 4.4(f) and (B) any such
Dutch auction by any Parent shall be made on terms substantially similar to
Section 4.4(f) or on other terms to be agreed between such Parent and the
Administrative Agent (or other applicable agent managing

 

207

--------------------------------------------------------------------------------


 

such auction) or (2) open market purchases; provided further that (x) any such
Term Loans acquired by Holdings, any Borrower or a Restricted Subsidiary shall
be retired or cancelled promptly upon the acquisition thereof and (y) no Event
of Default under Section 9(a) or 9(f) shall have occurred and be continuing (or
would result therefrom).

 

(j)                                    Notwithstanding the foregoing provisions
of this Section 11.6, nothing in this Section 11.6 is intended to or should be
construed to limit the Borrowers’ right to prepay the Loans as provided
hereunder, including under Section 4.4.

 

(k)                                 The Administrative Agent and the Collateral
Agent (each in its capacity as such) shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Lenders.  Without
limiting the generality of the foregoing, the Administrative Agent and the
Collateral Agent (each in its capacity as such) shall not (x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified Lender.

 

11.7                        Adjustments; Set-off; Calculations; Computations.

 

(a)                                 If any Lender (a “Benefited Lender”) shall
at any time receive any payment of all or part of its Loans or the Reimbursement
Amounts owing to it, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 9(f), or otherwise (except
pursuant to Section 2.9, 2.10, 2.11, 2.12, 3.1(b), 4.4, 4.9, 4.10, 4.11, 4.12,
4.13(d), 4.14, 11.1(g), 11.1(h) or 11.6)), in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of
such other Lender’s Loans or the Reimbursement Amounts, as the case may be,
owing to it, or interest thereon, such Benefited Lender shall purchase for cash
from the other Lenders an interest (by participation, assignment or otherwise)
in such portion of each such other Lender’s Loans or the Reimbursement Amounts,
as the case may be, owing to it, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Parent Borrower, any such notice being expressly waived by the
Parent Borrower to the extent permitted by applicable law, upon the occurrence
of an Event of Default under Section 9(a) to set-off as appropriate and apply
against any amount then due and payable under Section 9(a) by any Borrower any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of such Borrower.  Each Lender
agrees promptly to notify the Parent Borrower and the Administrative Agent after
any such set-off and

 

208

--------------------------------------------------------------------------------


 

application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

 

11.8                        Judgment.  (a)  If, for the purpose of obtaining or
enforcing judgment against any Loan Party in any court in any jurisdiction, it
becomes necessary to convert into any other currency (such other currency being
hereinafter in this Section 11.8 referred to as the “Judgment Currency”) an
amount due under any Loan Document in any currency (the “Obligation Currency”)
other than the Judgment Currency, the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
other jurisdiction that will give effect to such conversion being made on such
date, or the date on which the judgment is given, in the case of any proceeding
in the courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Section 11.8 being hereinafter in this
Section 11.8 referred to as the “Judgment Conversion Date”).

 

(b)                                 If, in the case of any proceeding in the
court of any jurisdiction referred to in Section 11.8(a), there is a change in
the rate of exchange prevailing between the Judgment Conversion Date and the
date of actual receipt for value of the amount due, the applicable Loan Party
shall pay such additional amount (if any, but in any event not a lesser amount)
as may be necessary to ensure that the amount actually received in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date.  Any amount due from any Loan Party under this
Section 11.8(b) shall be due as a separate debt and shall not be affected by
judgment being obtained for any other amounts due under or in respect of any of
the Loan Documents.

 

(c)                                  The term “rate of exchange” in this
Section 11.8 means the rate of exchange at which the Administrative Agent, on
the relevant date at or about 12:00 noon (New York time), would be prepared to
sell, in accordance with its normal course foreign currency exchange practices,
the Obligation Currency against the Judgment Currency.

 

11.9                        Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy and other electronic transmission), and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be delivered to the Parent Borrower and the Administrative Agent.

 

11.10                 Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.11                 Integration.  This Agreement and the other Loan Documents
represent the entire agreement of each of the Loan Parties party hereto, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings,

 

209

--------------------------------------------------------------------------------


 

representations or warranties by any of the Loan Parties party hereto, the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

11.12                 Governing Law.  THIS AGREEMENT AND ANY NOTES AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

11.13                 Submission to Jurisdiction; Waivers.  Each party hereto
hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient forum and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Parent Borrower, the applicable Lender or the Administrative Agent, as the
case may be, at the address specified in Section 11.2 or at such other address
of which the Administrative Agent, any such Lender and the Parent Borrower shall
have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 11.13 any consequential or punitive
damages.

 

11.14                 Acknowledgements.  Each party hereto hereby acknowledges
that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

210

--------------------------------------------------------------------------------


 

(b)                                 neither the Administrative Agent nor any
Other Representative or Lender has any fiduciary relationship with or duty to
any Borrower arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Administrative Agent and
Lenders, on the one hand, and the Borrowers, on the other hand, in connection
herewith or therewith is solely that of creditor and debtor;

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby and thereby among the Lenders or among any of the Borrowers
and the Lenders; and

 

(d)                                 neither this Agreement nor any uncertainty
or ambiguity herein shall be construed against the Lenders or any Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

11.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

11.16                 Confidentiality.  (a)  Each Agent, Arranger, Other
Representative and Lender agrees to keep confidential any information
(a) provided to it by or on behalf of Holdings, the Parent Borrower or any of
its Subsidiaries pursuant to or in connection with the Loan Documents or
(b) obtained by such Agent, Arranger, Other Representative or Lender based on a
review of the books and records of Holdings, the Parent Borrower or any of its
Subsidiaries; provided that nothing herein shall prevent any Agent, Arranger,
Other Representative or Lender from disclosing any such information (i) to any
Agent, Arranger, any Other Representative or any other Lender, (ii) to any
Transferee, or prospective Transferee or any creditor or any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations that agrees to comply with the
provisions of this Section 11.16 pursuant to a written instrument (or
electronically recorded agreement from any Person listed above in this clause
(ii), which Person has been approved by the Parent Borrower (such approval not
be unreasonably withheld), in respect to any electronic information (whether
posted or otherwise distributed on Intralinks or any other electronic
distribution system)) for the benefit of the Borrowers (it being understood that
each relevant Agent, Arranger, Other Representative or Lender shall be solely
responsible for obtaining such instrument (or such electronically recorded
agreement)), (iii) to its affiliates and the employees, officers, directors,
agents, attorneys, accountants and other professional advisors of it and its
affiliates, provided that such Agent, Arranger, Other Representative or Lender
shall inform each such Person of the agreement under this Section 11.16 and take
reasonable actions to cause compliance by any such Person referred to in this
clause (iii) with this Agreement (including, where appropriate, to cause any
such Person to acknowledge its agreement to be bound by the agreement under this
Section 11.16), (iv) upon the request or demand of any Governmental Authority
having jurisdiction over such Agent, Arranger, Other Representative or Lender or
its respective affiliates or to the extent required in response to any order of
any court or other Governmental Authority or as shall otherwise be required
pursuant to any Requirement of Law, provided that such Agent, Arranger,

 

211

--------------------------------------------------------------------------------


 

Other Representative or Lender shall, unless prohibited by any Requirement of
Law, notify the Parent Borrower of any disclosure pursuant to this clause
(iv) as far in advance as is reasonably practicable under such circumstances,
(v) which has been publicly disclosed other than in breach of this Agreement,
(vi) in connection with the exercise of any remedy hereunder, under any Loan
Document, (vii) in connection with periodic regulatory examinations and reviews
conducted by the National Association of Insurance Commissioners or any
Governmental Authority having jurisdiction over such Agent, Arranger, Other
Representative or Lender or its respective affiliates (to the extent
applicable), (viii) in connection with any litigation to which such Agent,
Arranger, Other Representative or Lender may be a party, subject to the proviso
in clause (iv), and (ix) if, prior to such information having been so provided
or obtained, such information was already in an Agent’s, an Arranger’s, an Other
Representative’s or a Lender’s possession on a non-confidential basis without a
duty of confidentiality to Holdings or the Borrowers (or any of their respective
Affiliates) being violated.  Notwithstanding any other provision of this
Agreement, any other Loan Document or any Assignment and Acceptance, the
provisions of this Section 11.16 shall survive with respect to each Agent, Other
Representative and Lender until the second anniversary of such Agent, Other
Representative or Lender ceasing to be an Agent, Other Representative or a
Lender, respectively.

 

(b)                                 Each Lender acknowledges that any such
information referred to in Section 11.16(a), and any information (including
requests for waivers and amendments) furnished by the Borrowers or the
Administrative Agent pursuant to or in connection with this Agreement and the
other Loan Documents, may include material non-public information concerning the
Borrowers, the other Loan Parties and their respective Affiliates or their
respective securities.  Each Lender represents and confirms that such Lender has
developed compliance procedures regarding the use of material non-public
information; that such Lender will handle such material non-public information
in accordance with those procedures and applicable law, including United States
federal and state securities laws; and that such Lender has identified to the
Administrative Agent a credit contact who may receive information that may
contain material non-public information in accordance with its compliance
procedures and applicable law.

 

11.17                 USA Patriot Act Notice.  Each Lender hereby notifies each
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub.:  107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify, and record information that identifies each Loan
Party, which information includes the name of each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act, and the Parent Borrower agrees to provide such
information (including any information with respect to any Subsidiary Borrower
and any Guarantor) from time to time to any Lender.

 

11.18                 Incremental Indebtedness; Additional Indebtedness.  In
connection with the incurrence by any Loan Party or any Subsidiary thereof of
any Incremental Indebtedness, Specified Refinancing Indebtedness or Additional
Indebtedness, each of the Administrative Agent and the Collateral Agent agrees
to execute and deliver any Intercreditor Agreement, Other Intercreditor
Agreement or Intercreditor Agreement Supplement and any amendments, amendments
and restatements, restatements or waivers of or supplements to or other

 

212

--------------------------------------------------------------------------------


 

modifications to, any Security Document, and to make or consent to any filings
or take any other actions in connection therewith, as may be reasonably deemed
by the Parent Borrower to be necessary or reasonably desirable for any Lien on
the property or assets of any Loan Party permitted to secure such Additional
Indebtedness, Specified Refinancing Indebtedness or Incremental Indebtedness to
become a valid, perfected lien (with such priority as may be designated by the
relevant Loan Party or Subsidiary, to the extent such priority is permitted by
the Loan Documents) pursuant to the Security Document being so amended, amended
and restated, restated, waived, supplemented or otherwise modified or otherwise.

 

11.19                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

213

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

[SIGNATURE PAGES TO BE PROVIDED SEPARATELY]

 

214

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE HERTZ CORPORATION

 

By:

/s/ R. Scott Massengill

 

Name:

Scott Massengill

 

Title:

Senior Vice President & Treasurer

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent and a Lender

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a LC Issuer and a Lender

 

 

 

 

 

By:

/s/ Brian Lukehart

 

Name:

Brian Lukehart

 

Title:

Director

 

 

 

 

 

BANK OF AMERICA, N.A., CANADA BRANCH, as a LC Issuer and a Lender

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

Name:

Medina Sales de Andrade

 

Title:

Vice President

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By:

/s/ Thomas Hasenauer

 

Name:

Thomas Hasenauer

 

Title:

Director

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

/s/ Julien Pecoud-Bouvet

 

Name:

Julien Pecoud-Bouvet

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Ade Adedeji

 

Name:

Ade Adedeji

 

Title:

Vice President

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Anthony J. Timpanaro

 

Name:

Anthony J. Timpanaro

 

Title:

Senior Vice President

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Matthew Burke

 

Name:

Matthew Burke

 

Title:

Vice President

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

 

 

By:

/s/ Gordon Yip

 

Name:

Gordon Yip

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Kaye Ea

 

Name:

Kaye Ea

 

Title:

Managing Director

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Michael Shannon

 

Name:

Michael Shannon

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Benjamin Souh

 

Name:

Benjamin Souh

 

Title:

Vice President

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JP MORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Robert P. Kellas

 

Name:

Robert P. Kellas

 

Title:

Executive Director

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

By:

/s/ James Fayen

 

Name:

James Fayen

 

Title:

Managing Director

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Guillaume de Parscau

 

Name:

Guillaume de Parscau

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Ronald Lee

 

Name:

Ronald Lee

 

Title:

Director

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Scott Umbs

 

Name:

Scott Umbs

 

Title:

Authorized Signatory

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

 

 

 

 

 

By:

/s/ Etienne Hairy

 

Name:

Etienne Hairy

 

Title:

Managing Director

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ Kim Snyder

 

Name:

Kim Snyder

 

Title:

Director

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Doughlas Riahi

 

Name:

Douglas Riahi

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Thilo Huber

 

Name:

Thilo Huber

 

Title:

Director

 

THC - Signature Page - Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1 TO

CREDIT AGREEMENT

 

FORM OF TERM LOAN NOTE

 

THIS TERM LOAN NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW.  TRANSFERS OF THIS TERM LOAN NOTE AND THE OBLIGATIONS
EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

$            

 

New York, New York

 

 

 

[          ], 20[ ]

 

 

 

FOR VALUE RECEIVED, the undersigned, THE HERTZ CORPORATION, a Delaware
corporation (together with its successors and assigns, the “Parent Borrower”)
and the Subsidiary Borrowers (collectively with the Parent Borrower, the
“Borrowers” and each individually, a “Borrower”) hereby unconditionally promise
to pay to               (the “Lender”) and its successors and permitted assigns,
at the office of BARCLAYS BANK PLC, located at 745 7th Ave, New York, New York
10019, in lawful money of the United States of America and in immediately
available funds, the aggregate unpaid principal amount of the Term Loan made by
the Lender to the undersigned pursuant to Section 2.1(a) of the Credit Agreement
referred to below, which sum shall be payable at such times and in such amounts
as are specified in the Credit Agreement.

 

The Borrowers further agree to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in Section 4.1 of the Credit Agreement until
such principal amount is paid in full (both before and after judgment).

 

This Term Loan Note is one of the Notes referred to in the Credit Agreement,
dated as of June 30, 2016 (as amended, restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among the Parent
Borrower, the Subsidiary Borrowers from time to time parties thereto, the
several banks and other financial institutions from time to time parties thereto
(including the Lender) (the “Lenders”), BARCLAYS BANK PLC, as administrative
agent and collateral agent for the Lenders, and the other parties thereto, and
is entitled to the benefits thereof, is secured and guaranteed as provided
therein and in the other Loan Documents and is subject to optional and mandatory
prepayment in whole or in part as provided therein.  Terms used herein which are
defined in the Credit Agreement shall have such defined meanings unless
otherwise defined herein or unless the context otherwise requires.

 

A-1-1

--------------------------------------------------------------------------------


 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Term Loan Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein.

 

A-2-1

--------------------------------------------------------------------------------


 

All parties now and hereafter liable with respect to this Term Loan Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Term Loan Note.

 

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

[[SUBSIDIARY BORROWER(S)]

 

A-2-1

--------------------------------------------------------------------------------


 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:]

 

A-2-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2 TO

CREDIT AGREEMENT

 

FORM OF REVOLVING NOTE

 

THIS REVOLVING NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW.  TRANSFERS OF THIS REVOLVING NOTE AND THE OBLIGATIONS
EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

[$][·]            

 

New York, New York

 

 

 

[          ], 20[ ]

 

 

 

FOR VALUE RECEIVED, the undersigned, THE HERTZ CORPORATION, a Delaware
corporation (together with its successors and assigns, the “Parent Borrower”)
and the Subsidiary Borrowers (collectively with the Parent Borrower, the
“Borrowers” and each individually, a “Borrower”) hereby unconditionally promise
to pay to               (the “Lender”) and its successors and permitted assigns,
at the office of BARCLAYS BANK PLC, located at 745 7th Ave, New York, New York
10019, in immediately available funds, the aggregate unpaid principal amount of
the Revolving Loans made by the Lender to the undersigned pursuant to
Section 2.1(b) of the Credit Agreement referred to below, which sum shall be
payable at such times and in such amounts and in such currencies as are
specified in the Credit Agreement.

 

The Borrowers further agree to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in Section 4.1 of the Credit Agreement until
such principal amount is paid in full (both before and after judgment).

 

This Revolving Note is one of the Notes referred to in the Credit Agreement,
dated as of June 30, 2016 (as amended, restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among the Parent
Borrower, the Subsidiary Borrowers from time to time parties thereto, the
several banks and other financial institutions from time to time parties thereto
(including the Lender) (the “Lenders”), BARCLAYS BANK PLC, as administrative
agent and collateral agent for the Lenders, and the other parties thereto, and
is entitled to the benefits thereof, is secured and guaranteed as provided
therein and in the other Loan Documents and is subject to optional and mandatory
prepayment in whole or in part as provided therein.  Terms used herein which are
defined in the Credit Agreement shall have such defined meanings unless
otherwise defined herein or unless the context otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein.

 

A-2-1

--------------------------------------------------------------------------------


 

All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Revolving Note.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

[[SUBSIDIARY BORROWER(S)]

 

A-2-1

--------------------------------------------------------------------------------


 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:]

 

A-2-1

--------------------------------------------------------------------------------


 

EXHIBIT A-3 TO

CREDIT AGREEMENT

 

FORM OF SWING LINE NOTE

 

THIS SWING LINE NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW.  TRANSFERS OF THIS SWING LINE NOTE AND THE OBLIGATIONS
EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

[$][·]

 

New York, New York

 

 

 

[          ], 20[ ]

 

 

 

FOR VALUE RECEIVED, the undersigned, THE HERTZ CORPORATION, a Delaware
corporation (together with its successors and assigns, the “Parent Borrower”)
and the Subsidiary Borrowers (collectively with the Parent Borrower, the
“Borrowers” and each individually, a “Borrower”) hereby unconditionally promise
to pay to               (the “Lender”) and its successors and permitted assigns,
at the office of BARCLAYS BANK PLC, located at 745 7th Ave, New York, New York
10019, in immediately available funds, the aggregate unpaid principal amount of
the Swing Line Loans made by the Lender to the undersigned pursuant to
Section 2.7 of the Credit Agreement referred to below, which sum shall be
payable at such times and in such amounts and in such currencies as are
specified in the Credit Agreement.

 

The Borrowers further agree to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in Section 4.1 of the Credit Agreement until
such principal amount is paid in full (both before and after judgment).

 

This Swing Line Note is one of the Notes referred to as Exhibit A-3 in the
Credit Agreement, dated as of June 30, 2016 (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
the Parent Borrower, the Subsidiary Borrowers from time to time parties thereto,
the several banks and other financial institutions from time to time parties
thereto (including the Lender) (the “Lenders”), BARCLAYS BANK PLC, as
administrative agent and collateral agent for the Lenders, and the other parties
thereto, and is entitled to the benefits thereof, is secured and guaranteed as
provided therein and in the other Loan Documents and is subject to optional and
mandatory prepayment in whole or in part as provided therein.  Terms used herein
which are defined in the Credit Agreement shall have such defined meanings
unless otherwise defined herein or unless the context otherwise requires.

 

A-3-1

--------------------------------------------------------------------------------


 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Swing Line Note
shall become, or may be declared to be, immediately due and payable, all as
provided therein.

 

B-2

--------------------------------------------------------------------------------


 

All parties now and hereafter liable with respect to this Swing Line Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Swing Line Note.

 

THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

[[SUBSIDIARY BORROWER(S)]

 

A-3-2

--------------------------------------------------------------------------------


 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:]

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT B TO

CREDIT AGREEMENT

 

FORM OF L/C REQUEST

 

Dated (1)

 

[·], as Issuing Lender, BARCLAYS BANK PLC, as Administrative Agent, under the
Credit Agreement, dated as of June 30, 2016 (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
THE HERTZ CORPORATION, a Delaware corporation (together with its successors and
assigns, the “Parent Borrower”), the Subsidiary Borrowers from time to time
parties thereto, the several banks and other financial institutions from time to
time parties thereto (the “Lenders”), BARCLAYS BANK PLC, as administrative agent
and collateral agent for the Lenders, and the other parties thereto. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

 

 

 

 

Attention:

 

 

 

L/C Issuer:  (2)

 

[with a copy to:

 

 

 

 

 

Attention:                  ]

 

 

Ladies and Gentlemen:

 

Pursuant to Section 3.2 of the Credit Agreement, we hereby request that the
Issuing Lender referred to above issue a [Commercial L/C] [Standby Letter of
Credit] for the account of the undersigned on (3) (the “Date of Issuance”) in
the aggregate amount of (4).  The requested L/C shall be denominated in [(5)].

 

--------------------------------------------------------------------------------

(1)                             Date of L/C Request.

(2)                             Insert name and address of applicable Issuing
Lender.

(3)                             Date of issuance which shall be (x) a Business
Day and (y) at least three Business Days from the date hereof (or such shorter
period as is acceptable to the applicable Issuing Lender in any given case).

(4)                             Insert face amount (in currency specified in
footnote 5).

(5)                             Insert applicable Designated Foreign Currency or
Dollars.

 

B-1

--------------------------------------------------------------------------------


 

For purposes of this L/C Request, unless otherwise defined herein, all
capitalized terms used herein which are defined in the Credit Agreement shall
have the respective meanings provided therein.

 

The beneficiary of the requested L/C will be (6), and such L/C will be in
support of (7) and will have a stated expiration date of (8).

 

We hereby certify that:

 

(A)                             the representations and warranties contained in
the Credit Agreement or the other Loan Documents are true and correct in all
material respects on the date hereof except to the extent such representations
and warranties relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date;

 

(B)                             no Default or Event of Default has occurred and
is continuing nor, immediately after giving effect to the issuance of the L/C
requested hereby, would such a Default or Event of Default occur; and

 

(C)                             the L/C requested may be issued in accordance
with, and will not violate, Section 3.1 of the Credit Agreement.

 

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

 

[BORROWER]

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(6)                             Insert name and address of beneficiary.

(7)                             Insert a description of relevant obligations.

(8)                             Insert the last date upon which drafts may be
presented which, unless cash collateralized or otherwise backstopped to the
satisfaction of the applicable Issuing Lender, may not be later than the earlier
of (A) in the case of Standby Letters of Credit (subject to, if requested by the
Parent Borrower and agreed to by the Issuing Lender, automatic renewals for
successive periods not exceeding one year ending prior to the 5th day prior to
the Tranche B-1 Revolving Maturity Date, as applicable), one year after its date
of issuance and the 5th day prior to the Tranche B-1 Revolving Maturity Date or
(B) in the case of Commercial L/Cs, one year after its date of issuance and the
30th day prior to the Tranche B-1 Revolving Maturity Date.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C-1 TO

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Loan(s) held by the undersigned pursuant to the Credit
Agreement (as amended, restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), dated as of [·], 2016, among THE HERTZ
CORPORATION, a Delaware corporation (together with its successors and assigns,
the “Parent Borrower”), the Subsidiary Borrowers from time to time parties
thereto, the several banks and other financial institutions from time to time
parties thereto (the “Lenders”), BARCLAYS BANK PLC, as administrative agent and
collateral agent for the Lenders (the “Administrative Agent”) and the other
parties thereto.  The undersigned hereby certifies under penalty of perjury
that:

 

(i) it is the sole record and beneficial owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of any Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code and (v) interest payments on the Loan(s) are not effectively connected with
the conduct of a trade or business within the United States of the undersigned.

 

The undersigned has furnished you with a certificate of its non-U.S. person
status on IRS W-8BEN-E.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Parent Borrower and the Administrative
Agent (for the benefit of the Borrowers and the Administrative Agent) in writing
and (2) the undersigned shall furnish the Parent Borrower and the Administrative
Agent (for the benefit of the Borrowers and the Administrative Agent), a
properly completed and currently effective certificate in either the calendar
year in which payment is to be made by the Borrowers to the undersigned, or in
either of the two calendar years preceding such payment.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

C-1-1

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[LENDER]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

[Address]

 

Dated:              , 20

 

C-1-2

--------------------------------------------------------------------------------


 

EXHIBIT C-2 TO

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the participation held by the undersigned pursuant to the
Credit Agreement (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), dated as of [·], 2016,
among THE HERTZ CORPORATION, a Delaware corporation (together with its
successors and assigns, the “Parent Borrower”), the Subsidiary Borrowers from
time to time parties thereto, the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), BARCLAYS BANK PLC, as
administrative agent and collateral agent for the Lenders (the “Administrative
Agent”) and the other parties thereto.  The undersigned hereby certifies under
penalty of perjury that:

 

(i) it is the sole record and beneficial owner of the participation in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) interest payments on the
Loan(s) are not effectively connected with the conduct of a trade or business
within the United States of the undersigned.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall furnish such Lender a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
to the undersigned, or in either of the two calendar years preceding such
payment.

 

C-2-1

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[PARTICIPANT]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

[Address]

 

Dated:              , 20

 

C-2-2

--------------------------------------------------------------------------------


 

EXHIBIT C-3 TO

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the participation held by the undersigned pursuant to the
Credit Agreement (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), dated as of [·], 2016,
among THE HERTZ CORPORATION, a Delaware corporation (together with its
successors and assigns, the “Parent Borrower”), the Subsidiary Borrowers from
time to time parties thereto, the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), BARCLAYS BANK PLC, as
administrative agent and collateral agent for the Lenders (the “Administrative
Agent”) and the other parties thereto.  The undersigned hereby certifies under
penalty of perjury that:

 

(i) it is the sole record owner of the participation in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such participation, (iii) with respect to such
participation, neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members that is claiming
the portfolio interest exemption is a ten percent shareholder of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct
or indirect partners/members that is claiming the portfolio interest exemption
is a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) interest payments on the Loan(s) are
not effectively connected with the conduct of a trade or business within the
United States of the undersigned or of any of its direct or indirect
partners/members that is claiming the portfolio interest exemption.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as appropriate, or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E,
as appropriate, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall furnish such Lender a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
to the undersigned, or in either of the two calendar years preceding such
payment.

 

C-3-1

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[PARTICIPANT]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

[Address]

 

Dated:              , 20

 

C-3-2

--------------------------------------------------------------------------------


 

EXHIBIT C-4 TO

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Loan(s) held by the undersigned pursuant to the Credit
Agreement (as amended, restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), dated as of [·], 2016, among THE HERTZ
CORPORATION, a Delaware corporation (together with its successors and assigns,
the “Parent Borrower”), the Subsidiary Borrowers from time to time parties
thereto, the several banks and other financial institutions from time to time
parties thereto (the “Lenders”), BARCLAYS BANK PLC, as administrative agent and
collateral agent for the Lenders (the “Administrative Agent”) and the other
parties thereto.  The undersigned hereby certifies under penalty of perjury
that:

 

(i) it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption is a bank extending credit pursuant to a loan agreement entered into
in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) interest payments on the Loan(s) are
not effectively connected with the conduct of a trade or business within the
United States of the undersigned or of any of its direct or indirect
partners/members that is claiming the portfolio interest exemption.

 

The undersigned has furnished you with a certificate of its non-U.S. person
status on IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN or IRS Form W-8BEN-E, as appropriate, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as appropriate, from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Parent Borrower and the Administrative Agent (for
the benefit of the Borrowers and the Administrative Agent) in writing and
(2) the undersigned shall furnish the Parent Borrower and the Administrative
Agent (for the benefit of the Borrowers and the Administrative Agent), a
properly completed and currently effective certificate in either the calendar
year in which payment is to be made by the Borrowers to the undersigned, or in
either of the two calendar years preceding such payment.

 

C-4-1

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[LENDER]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

[Address]

 

Dated:              , 20

 

C-4-2

--------------------------------------------------------------------------------


 

EXHIBIT D TO

CREDIT AGREEMENT

 

[RESERVED]

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E TO

CREDIT AGREEMENT

 

FORM OF
CLOSING CERTIFICATE

 

[INSERT ENTITY NAME]

 

June 30, 2016

 

Reference is hereby made to (i) the Credit Agreement, dated as of June 30, 2016
among The Hertz Corporation (“THC”), the Subsidiary Borrowers from time to time
parties thereto, Barclays Bank PLC (“Barclays”) as administrative agent and
collateral agent, and the other parties named therein (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement).

 

The undersigned, [                 ], as [                 ] of
[                 ] (the “Certifying Loan Party”), certifies on behalf of the
Certifying Loan Party, in such capacity and not individually, as follows:

 

1.                                              attached hereto as Annex 1 is a
complete and correct copy of all resolutions authorizing the transactions
contemplated by the Credit Agreement, duly adopted by the Board of Directors of
the Certifying Loan Party on or before June 30, 2016; such resolutions have not
in any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect and are the only corporate proceedings of the Certifying
Loan Party now in force relating to or affecting the matters referred to
therein.

 

2.                              attached hereto as Annex 2 is a complete and
correct copy of the By-Laws or the equivalent organization document of the
Certifying Loan Party as in effect on the date hereof;

 

3.                              attached hereto as Annex 3 is a complete and
correct copy of the Certificate of Incorporation or the equivalent charter
document of the Certifying Loan Party as in effect on the date hereof; and

 

4.                              the following persons are now duly elected and
qualified officers of the Certifying Loan Party holding the offices indicated
next to their respective names below, and the signatures appearing opposite
their respective names below are the true and genuine signatures of such
officers, and each of such officers is duly authorized to execute and deliver on
behalf of the Certifying Loan Party each of the Loan Documents to which it is a
party and any certificate or other document to be delivered by the Certifying
Loan Party pursuant to the Loan Documents to which it is a party.

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-1

--------------------------------------------------------------------------------


 

Debevoise & Plimpton LLP, Richards, Layton & Finger, PA and Fellers Snider,
Blankenship Bailey & Tippens, P.C. are entitled to rely on this certificate in
connection with any opinions they are delivering pursuant to the Loan Documents
to which the Certifying Loan Party is a party.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 

 

Name:

 

Title:

 

I, [                 ], [                 ] of [                 ], hereby
certify that [                 ] is a duly elected and qualified [Assistant
Secretary][Secretary] of the Certifying Loan Party and that the signature
appearing above is his genuine signature.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this    day of
           , 20  .

 

 

 

 

Name:

 

Title:

 

E-3

--------------------------------------------------------------------------------


 

ANNEX 1
to Exhibit E

 

[Board Resolutions]

 

4

--------------------------------------------------------------------------------


 

ANNEX 2
to Exhibit E

 

[By-Laws]

 

5

--------------------------------------------------------------------------------


 

ANNEX 3
to Exhibit E

 

[Certificate of Incorporation]

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT F TO

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

ASSIGNMENT AND ACCEPTANCE, dated as of             ,      (this “Assignment and
Acceptance”) (between [NAME OF ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE]
(the “Assignee”).

 

Reference is made to the Credit Agreement, dated as of June 30, 2016 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among THE HERTZ CORPORATION, a Delaware corporation
(together with its successors and assigns, the “Parent Borrower”), the
Subsidiary Borrowers from time to time parties thereto (together with the Parent
Borrower, the “Borrowers”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), BARCLAYS BANK PLC, as
administrative agent (the “Administrative Agent”) and collateral agent for the
Lenders, and the other parties thereto.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

The Assignor and the Assignee hereby agree as follows:

 

(1)                                 The Assignor hereby irrevocably sells and
assigns to the Assignee without recourse to the Assignor, and the Assignee
hereby irrevocably purchases and assumes from the Assignor without recourse to
the Assignor, as of the Transfer Effective Date (as defined below), an interest
(the “Assigned Interest”) as set forth in Schedule 1 in and to the Assignor’s
rights and obligations under the Credit Agreement and the other Loan Documents
with respect to those credit facilities provided for in the Credit Agreement as
are set forth on Schedule 1 (individually, an “Assigned Facility”; collectively,
the “Assigned Facilities”), in a principal amount for each Assigned Facility as
set forth on Schedule 1.

 

(2)                                 The Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of the Assigned Interest and that
such Assigned Interest is free and clear of any adverse claim and (ii) it has
full power and authority, and has taken all actions necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or any collateral thereunder, (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrowers, any of their respective Subsidiaries or
any other obligor or the performance or observance by the Borrowers, any of
their respective Subsidiaries or any other obligor of any of their respective
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto and (d) attaches the
Note(s), if any, held by it evidencing the Assigned Facilities [and requests
that the Administrative Agent exchange such Note(s) for a new Note or Notes
payable to the Assignee and (if the Assignor has retained any interest in the
Assigned Facilities) a new

 

F-1

--------------------------------------------------------------------------------


 

Note or Notes payable to the Assignor in the respective amounts which reflect
the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Transfer Effective Date).](1) 
[The Assignor acknowledges and agrees that in connection with this assignment,
(1) the Assignee is [a Parent, a Borrower or any Subsidiary of the Parent
Borrower] and the Assignee or its Affiliates may have, and later may come into
possession of, information regarding the Loans or the Loan Parties that is not
known to the Assignor and that may be material to a decision by such Assignor to
assign the Assigned Interests (such information, the “Excluded Information”),
(2) such Assignor has independently, without reliance on the Assignee, any
Parent, the Borrowers, any of their respective Subsidiaries, the Administrative
Agent or any other Lender or any of their respective Affiliates, made its own
analysis and determination to participate in such assignment notwithstanding
such Assignor’s lack of knowledge of the Excluded Information, (3) none of the
Assignee, any Parent, the Borrowers, any of their respective Subsidiaries, the
Administrative Agent, the other Lenders or any of their respective Affiliates
shall have any liability to the Assignor, and the Assignor hereby waives and
releases, to the extent permitted by law, any claims such Assignor may have
against the Assignee, any Parent, the Borrowers, any of their respective
Subsidiaries, the Administrative Agent, the other Lenders and their respective
Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information and (4) the Excluded Information may
not be available to the Agents or the other Lenders.](2)

 

(3)                                 The Assignee (a) represents and warrants
that it has full power and authority, and has taken all actions necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; [(b) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements referred
to in Section 5.1 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon the Assignor, any Agent, or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes each
applicable Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Credit Agreement, the other Loan Documents, or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent and/or the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (e) hereby
affirms the acknowledgements and representations of such Assignee as a Lender
contained in Section 10.6 of the Credit Agreement and confirms that it meets the
requirements set forth in Section 11.6(b)(ii)(D) of the Credit Agreement, if
applicable; (f) agrees that it will be bound by the provisions of the Credit
Agreement; (g) agrees that it will perform in accordance with the terms of the
Credit Agreement all of the obligations that, by the terms of the Credit
Agreement, are required to be performed by it as a Lender, including its
obligations pursuant to Section 11.16 of the Credit Agreement, and its
obligations pursuant to Sections 4.11(b), 4.11(c) and 4.11(d) of the Credit
Agreement; (h) specifies as its address for notices the

 

--------------------------------------------------------------------------------

(1)                                 Should only be included when specifically
required by the Assignee and/or the Assignor, as the case may be.

(2)                                 May be inserted if Assignee is any Parent,
any Borrower or any Subsidiary of the Parent Borrower.

 

F-2

--------------------------------------------------------------------------------


 

offices set forth beneath its name on the signature pages hereof](3); and (i) if
applicable pursuant to Section 4.11 of the Credit Agreement, attaches two
properly completed Forms W-9, W-8EXP, W-8BEN-E, W-8ECI, W8IMY or successor or
other form prescribed by the Internal Revenue Service of the United States,
certifying that such Assignee is entitled to receive all payments under the
Credit Agreement and the Notes payable to it without deduction or withholding of
any United States federal income taxes.

 

(4)                                 The Assignor hereby assigns and the Assignee
hereby accepts all of the Assignor’s rights and obligations as a party to any
Intercreditor Agreement and any Other Intercreditor Agreement, and the Assignee
agrees (i) that its interest in the Loans and the other Obligations being
assigned hereunder is subject to the terms of any such Intercreditor Agreement
and any such Other Intercreditor Agreement and (ii) that such Assignee shall be
deemed to be a party to any such Intercreditor Agreement and any such Other
Intercreditor Agreement as if it were a signatory thereto.

 

(5)                                 Following the execution of this Assignment
and Acceptance, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent pursuant to Section 11.6 of the Credit
Agreement, effective as of              , 20   (the “Transfer Effective Date”)
(which shall not, unless otherwise agreed to by the Administrative Agent , be
earlier than five Business Days after the date of such acceptance and recording
by the Administrative Agent.

 

(6)                                 Upon such acceptance and recording, from and
after the Transfer Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to the Transfer Effective Date or accrued subsequent to the
Transfer Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Transfer Effective Date or with respect to the making of this
assignment directly between themselves.

 

(7)                                 Upon such acceptance and recording by the
Administrative Agent, then, as of the Transfer Effective Date, (a) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations under the Credit
Agreement of a Lender thereunder and under the other Loan Documents and shall be
bound by the provisions thereof [and, if such Lender is an Issuing Lender, of
such Issuing Lender] and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement and other Loan Documents but shall
nevertheless continue to be entitled to the benefits (and bound by any related
obligations) of Sections 4.10, 4.11, 4.12, and 11.5 other than those relating to
events or circumstances occurring prior to the Transfer Effective Date.

 

(8)                                 Notwithstanding any other provision hereof,
if the consents of the Parent Borrower and the Administrative Agent hereto are
required under Section 11.6 of the Credit Agreement,

 

--------------------------------------------------------------------------------

(3)                                 Include clauses (b) through (h) only if
Assignee is not any Parent, any Borrower or any Subsidiary of the Parent
Borrower. For the avoidance of doubt, the representations in Sections 10.6 of
the Credit Agreement shall not apply to any Assignee who is a Parent, a Borrower
or a Subsidiary of the Parent Borrower.

 

F-3

--------------------------------------------------------------------------------


 

this Assignment and Acceptance shall not be effective unless such consents shall
have been obtained.

 

(9)                                 This Assignment and Acceptance shall be
governed by, and be construed and interpreted in accordance with, the law of the
State of New York without giving effect to its principles or rules of conflict
of laws to the extent such principles or rules are not mandatorily applicable by
statute and would require or permit the application of the laws of another
jurisdiction.

 

(10)                          This Assignment and Acceptance may be executed in
any number of counterparts (including by facsimile or other electronic
transmission (i.e. a “pdf” or “tif”)) and by different parties on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are attached
the same document.  Delivery of an executed counterpart of this Assignment and
Acceptance by facsimile or electronic mail shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

F-4

--------------------------------------------------------------------------------


 

SCHEDULE 1 to the

Assignment and Acceptance

 

Re: Credit Agreement, dated as of June 30, 2016, among THE HERTZ CORPORATION, a
Delaware corporation (together with its successors and assigns, the “Parent
Borrower”), the Subsidiary Borrowers from time to time parties thereto (together
with the Parent Borrower, the “Borrowers”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”),
BARCLAYS BANK PLC, as administrative agent and collateral agent for the Lenders,
and the other parties thereto.

 

Name of Assignor:

 

Name of Assignee:

 

Transfer Effective Date of Assignment:

 

Credit Facility
Assigned

 

Aggregate Amount of
Commitment/Loans under
Credit
Facility for all Lenders

 

Amount of
Commitment/Loans under
Credit
Facility Assigned

 

 

 

    .         

%

$

          

 

 

 

[NAME OF ASSIGNEE]

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

F-5

--------------------------------------------------------------------------------


 

Accepted for recording in the Register:

 

[Consented To:]

 

 

 

BARCLAYS BANK PLC,

 

[THE HERTZ CORPORATION

By [·],

 

 

as Administrative Agent

 

By:

 

 

 

 

 

Name:

By:

 

 

 

Title:](1)

 

Name:

 

 

 

Title:

 

[BARCLAYS BANK PLC,

 

 

 

By [·],

By:

 

 

as Administrative Agent

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:](2)

 

 

 

 

 

 

 

[[                           ],

 

 

as an Issuing Lender

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](3)

 

 

 

 

 

[[                           ],

 

 

as a Swing Line Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](4)

 

--------------------------------------------------------------------------------

(1)                                 Consent necessary if required pursuant to
Section 11.6(b) of the Credit Agreement.

(2)                                 Consent necessary if required pursuant to
Section 11.6(b) of the Credit Agreement

(3)                                 Consent necessary if required pursuant to
Section 11.6(b) of the Credit Agreement

(4)                                 Consent necessary if required pursuant to
Section 11.6(b) of the Credit Agreement

 

F-6

--------------------------------------------------------------------------------


 

EXHIBIT G TO
CREDIT AGREEMENT

 

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

 

BARCLAYS BANK PLC,
as Administrative Agent under the
Credit Agreement referred to below

 

[             ]

 

[DATE]

 

Attention:  [               ]

 

Re:                       THE HERTZ CORPORATION

 

This Acceptance and Prepayment Notice is delivered to you pursuant to
Section 4.4(f)(iv) of that certain Credit Agreement dated as of June 30, 2016
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”) among The Hertz Corporation (together with its
successors and assigns, the “Parent Borrower”), the Subsidiary Borrowers from
time to time parties thereto, the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), Barclays Bank PLC, as
administrative agent and collateral agent for the Lenders, and the other parties
thereto from time to time.  Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to Section 4.4(f)(iv) of the Credit Agreement, the Parent Borrower
hereby irrevocably notifies you that it accepts offers delivered in response to
the Solicited Discounted Prepayment Notice having an Offered Discount equal to
or greater than [·]% (the “Acceptable Discount”) in an aggregate amount not to
exceed the Solicited Discounted Prepayment Amount.

 

The Parent Borrower expressly agrees that this Acceptance and Prepayment Notice
shall be irrevocable and is subject to the provisions of Section 4.4(f) of the
Credit Agreement.

 

G-1

--------------------------------------------------------------------------------


 

The Parent Borrower hereby represents and warrants to the Administrative Agent
[and the Term Loan Lenders][and the Term Loan Lenders of  [[·] Tranche]](17) at
the time of making the Discounted Term Loan Prepayment contemplated by
Section 4.4(f)(iv), after giving effect thereto, Total Liquidity is equal to or
greater than $500.0 million.

 

The Parent Borrower acknowledges that the Administrative Agent and the relevant
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

 

The Parent Borrower requests that Administrative Agent promptly notify each of
the relevant Lenders party to the Credit Agreement of this Acceptance and
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(17)                          List Term Loan Lenders of specified and/or
multiple Tranches if applicable.

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

 

THE HERTZ CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H TO

CREDIT AGREEMENT

 

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

 

BARCLAYS BANK PLC,
as Administrative Agent under the
Credit Agreement referred to below

 

[             ]

 

[DATE]

 

Attention:  [               ]

 

Re:                       THE HERTZ CORPORATION

 

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 4.4(f)(iii) of that certain Credit Agreement dated as of June 30, 2016
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”) among The Hertz Corporation (together with its
successors and assigns, the “Parent Borrower”), the Subsidiary Borrowers from
time to time parties thereto, the Lenders party thereto, Barclays Bank PLC, as
administrative agent for the Lenders, and the other parties thereto from time to
time.  Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Credit Agreement.

 

Pursuant to Section 4.4(f)(iii) of the Credit Agreement, the Parent Borrower
hereby requests that each Term Loan Lender submit a Discount Range Prepayment
Offer.  Any Discounted Term Loan Prepayment made in connection with this
solicitation shall be subject to the following terms:

 

H-1

--------------------------------------------------------------------------------


 

1.     This Borrower Solicitation of Discount Range Prepayment Offers is
extended at the sole discretion of the Parent Borrower to each [Term Loan
Lender] [and] [Term Loan Lender of the [[·] Tranche]] (18).

 

2.     The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is $[·] of
Tranche B-1Term Loans [and $[·] of the Term Loans of [[·] Tranche]] (19)  (the
“Discount Range Prepayment Amount”).

 

 

3.     The Parent Borrower is willing to make Discounted Term Loan Prepayments
at a percentage discount to par value greater than or equal to [·]% but less
than or equal to [·]% (the “Discount Range”).

 

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before [·](20).

 

The Parent Borrower hereby represents and warrants to the Administrative Agent
[and the Term Loan Lenders][and the Term Loan Lenders of [[·] Tranche]](21) that
at the time of making the Discounted Term Loan Prepayment contemplated by
Section 4.4(f)(i) of the Credit Agreement, after giving effect thereto, Total
Liquidity is equal to or greater than $500.0 million.

 

The Parent Borrower acknowledges that the Administrative Agent and the relevant
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

 

The Parent Borrower requests that Administrative Agent promptly notify each of
the relevant Lenders party to the Credit Agreement of this Discount Range
Prepayment Notice.

 

--------------------------------------------------------------------------------

(18)                          List Term Loan Lenders of specified and/or
multiple Tranches if applicable.

(19)                          List specified and/or multiple Tranches if
applicable.

(20)                          Insert time and date to be designated by the
Administrative Agent and approved by the Parent Borrower pursuant to
Section 4.4(f)(iii) of the Credit Agreement.

(21)                          List Term Loan Lenders of specified and/or
multiple Tranches if applicable.

 

H-2

--------------------------------------------------------------------------------


 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

H-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

 

THE HERTZ CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

Enclosure: Form of Discount Range Prepayment Offer

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I TO

CREDIT AGREEMENT

 

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

 

BARCLAYS BANK PLC,
as Administrative Agent under the
Credit Agreement referred to below

 

[             ]

 

[DATE]

 

Attention:  [               ]

 

Re:      THE HERTZ CORPORATION

 

Reference is made to (a) that certain Credit Agreement dated as of June 30, 2016
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”) among The Hertz Corporation (together with its
successors and assigns, the “Parent Borrower”), the Subsidiary Borrowers from
time to time parties thereto, the Lenders party thereto, Barclays Bank PLC, as
administrative agent for the Lenders, and the other parties thereto from time to
time and (b) that certain Discount Range Prepayment Notice, dated       , 20  ,
from the Parent Borrower (the “Discount Range Prepayment Notice”).  Capitalized
terms used herein and not otherwise defined herein are used herein as defined in
the Credit Agreement.

 

The undersigned Term Loan Lender hereby gives you irrevocable notice, pursuant
to Section 4.4(f)(iii) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

1.     This Discount Range Prepayment Offer is available only for prepayment on
the [Tranche B-1 Term Loans] [and the Term Loans of [[·] Tranche]](1) held by
the undersigned.

 

2.     The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):

 

--------------------------------------------------------------------------------

(1)                                 List specified and/or multiple Tranches if
applicable.

 

I-3

--------------------------------------------------------------------------------


 

[Tranche B-1 Term Loans - $[·]]

 

[Term Loans of [[·] Tranche] - $[·]](2)

 

3.                                      The percentage discount to par value at
which such Discounted Term Loan Prepayment may be made is [·]% (the “Submitted
Discount”).

 

The undersigned Term Loan Lender hereby expressly consents and agrees to a
prepayment of its [Tranche B-1 Term Loans] [Term Loans of [[·]
Tranche]](3) indicated above pursuant to Section 4.4(f) of the Credit Agreement
at a price equal to the Applicable Discount and in an aggregate Outstanding
Amount not to exceed the Submitted Amount, as such amount may be reduced in
accordance with the Discount Range Proration, if any, and as otherwise
determined in accordance with and subject to the requirements of the Credit
Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(2)                                 List specified and/or multiple Tranches if
applicable.

(3)                                 List specified and/or multiple Tranches if
applicable.

 

J-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

 

[           ]

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT J TO
CREDIT AGREEMENT

 

FORM OF GUARANTEE AND
COLLATERAL AGREEMENT

 

See Execution Version

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT K TO
CREDIT AGREEMENT

 

(25) This instrument was prepared in consultation with counsel in the state in
which the Premises is located by the attorney named below and after recording,
please return to:

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022-4834

Attention: Kimberly Lucas, Esq.

 

STATE OF

 

COUNTY OF

 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT

OF LEASES AND RENTS AND FIXTURE FILING

 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING (the “Mortgage”) is made and entered into as of the [  ]th day of [    ],
2016, by [THE HERTZ CORPORATION, a Delaware corporation, with an address as of
the date hereof at 8501 Williams Road, Estero, Florida 33928, Attention: Chief
Financial Officer] (the “Mortgagor”), for the benefit of BARCLAYS BANK PLC, in
its capacity as Administrative Agent and Collateral Agent for the Secured
Parties, with an address as of the date hereof at 745 7th Avenue, New York, New
York 10019, Attention: [   ] (in such capacity, the “Mortgagee”).

 

RECITALS:

 

WHEREAS, the Mortgagor, as borrower, entered into that certain Credit Agreement,
dated as of [      ], 2016, among the Mortgagor, the Subsidiary Borrowers, the
Lenders from time to time party thereto, the Mortgagee, and the other financial
institutions party thereto (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Mortgagor is the owner of the fee simple interest in the real
property described on Exhibit A attached hereto and incorporated herein by
reference;

 

--------------------------------------------------------------------------------

(25)                          Local counsel to advise as to any recording
requirements for the cover page, including need for recording tax notification
or a separate tax affidavit.

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Credit Agreement contemplates that the Mortgagor shall execute and
deliver to the Mortgagee this Mortgage;

 

WHEREAS, concurrently with the entering into of the Credit Agreement, the
Mortgagor and certain subsidiaries and affiliates thereof have entered into that
certain Guarantee and Collateral Agreement, dated as of the date hereof, in
favor of the Mortgagee (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”);
and

 

WHEREAS, this Mortgage is given by the Mortgagor in favor of the Mortgagee for
its benefit and the benefit of the other Secured Parties to secure the payment
and performance of all of the Obligations (as defined in the Guarantee and
Collateral Agreement) of Mortgagor under the Guarantee and Collateral Agreement
(such Obligations being hereinafter referred to as the “Obligations”).

 

W I T N E S S E T H:

 

The Mortgagor, in consideration of the indebtedness herein recited and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, has irrevocably granted, released, sold, remised, bargained,
assigned, pledged, warranted, mortgaged, transferred and conveyed, and does
hereby grant, release, sell, remise, bargain, assign, pledge, warrant, mortgage,
transfer and convey to the Mortgagee and the Mortgagee’s successors and assigns,
a continuing security interest in and to, and lien upon, all of the Mortgagor’s
right, title and interest in and to the following described land, real property
interests, buildings, improvements and fixtures:

 

(a)                                 All that tract or parcel of land and other
real property interests in               County,               , as more
particularly described in Exhibit A attached hereto and made a part hereof,
together with any greater or additional estate therein as hereafter may be
acquired by Mortgagor (the “Land”), and all of the Mortgagor’s right, title and
interest in and to rights appurtenant thereto, including easement rights; and

 

(b)                                 All buildings and improvements of every kind
and description now or hereafter situated, erected or placed on the Land (the
“Improvements”) and all materials, equipment and apparatus and fixtures now or
hereafter owned by the Mortgagor and attached to or installed in and used in
connection with the aforesaid Land and Improvements (collectively, the
“Fixtures”) (hereinafter, the Land, the Improvements and the Fixtures may be
collectively referred to as the “Premises.”  As used in the Mortgage, the term
“Premises” shall mean all or, where the context permits or requires, any portion
of the above or any interest therein.).

 

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, subject to Permitted Liens, to
the

 

2

--------------------------------------------------------------------------------


 

Mortgagee and the Mortgagee’s successors and assigns to secure the Obligations;
provided that, should (i) the Loans be paid in full and all other Obligations
that are then due and owing be paid, or (ii) conditions set forth in the Credit
Agreement for the release of this Mortgage be fully satisfied, the lien and
security interest of this Mortgage shall cease, terminate and be void and the
Mortgagee or its successor or assign shall promptly cause a release of this
Mortgage to be filed in the appropriate office; and until such obligations are
fully satisfied, it shall remain in full force and virtue.

 

And, as additional security for the Obligations, subject to the Guarantee and
Collateral Agreement, the Mortgagor hereby unconditionally assigns to the
Mortgagee all the security deposits, rents, issues, profits and revenues of the
Premises from time to time accruing (the “Rents and Profits”), which assignment
constitutes a present, absolute and unconditional assignment and not an
assignment for additional security only, reserving only the right to the
Mortgagor to collect and apply the same as the Mortgagor chooses as long as no
Event of Default (as defined in Article III) has occurred and is continuing.

 

As additional collateral and further security for the Obligations, subject to
the Guarantee and Collateral Agreement, the Mortgagor does hereby assign to the
Mortgagee and grants to the Mortgagee a security interest in all of the right,
title and the interest of the Mortgagor in and to any and all real property
leases and rental agreements (collectively, the “Leases”) with respect to the
Premises or any part thereof, and the Mortgagor agrees to execute and deliver to
the Mortgagee such additional instruments, in form and substance reasonably
satisfactory to the Mortgagee, as may hereafter be requested by the Mortgagee to
evidence and confirm said assignment; provided, however, that acceptance of any
such assignment shall not be construed to impose upon the Mortgagee any
obligation with respect thereto.

 

The Mortgagor covenants, represents and agrees as follows:

 

ARTICLE I

 

Obligations Secured

 

1.1                          Obligations. The Mortgagee and the Lenders have
agreed to establish a senior secured credit facility in favor of the Mortgagor
pursuant to the terms of the Credit Agreement.  This Mortgage is given to secure
the payment and performance by the Mortgagor of the Obligations.  [The maximum
amount of the obligations secured hereby will not exceed $          , plus, to
the extent permitted by applicable law, collection costs, sums advanced for the
payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the lien hereof, expenses incurred by the Mortgagee by reason of any default
by the Mortgagor under the terms hereof, together with interest thereon, all of
which amount shall be secured hereby.](26)

 

--------------------------------------------------------------------------------

(26)  To be included in states that impose mortgage recording tax and subject to
applicable laws.

 

3

--------------------------------------------------------------------------------


 

1.2                          Future Advances.  This Mortgage is given to secure
the Obligations and the repayment of the aforesaid obligations together with any
renewals or extensions or modifications thereof upon the same or different terms
or at the same or different rate of interest and also to secure all future
advances that may subsequently be made to the Mortgagor or any other Loan Party
by the Lenders pursuant to the Credit Agreement.  The lien of such future
advances shall relate back to the date of this Mortgage.

 

ARTICLE II

 

Mortgagor’s Covenants, Representations and Agreements

 

2.1                          Taxes and Fees; Maintenance of Premises;
Reimbursement.  The Mortgagor agrees to comply with Sections 7.3, 7.5(a) and
11.5 of the Credit Agreement to the extent applicable.

 

2.2                          Intentionally Omitted.

 

2.3                          Additional Documents.  The Mortgagor agrees to
comply with Section 7.9(d) of the Credit Agreement to the extent applicable.

 

2.4                          Restrictions on Sale or Encumbrance.  The Mortgagor
agrees to comply with Sections 8.2 and 8.4 of the Credit Agreement to the extent
applicable.

 

2.5                          Fees and Expenses.  The Mortgagor will promptly pay
upon demand any and all reasonable costs and expenses of the Mortgagee,
including, without limitation, reasonable attorneys’ fees actually incurred by
the Mortgagee, to the extent required under the Credit Agreement.

 

2.6                          Insurance.

 

(a)              Types Required.  The Mortgagor shall maintain insurance for the
Premises as set forth in Sections 7.5(a) and 7.5(b)(ii) of the Credit Agreement
to the extent applicable.

 

(b)              Use of Proceeds.  Insurance proceeds shall be applied or
disbursed as set forth in Sections 7.5(a) and 8.4 of the Credit Agreement to the
extent applicable.

 

2.7                          Eminent Domain.  All proceeds or awards relating to
condemnation or other taking of the Premises pursuant to the power of eminent
domain shall be applied pursuant to Sections 7.5(a) and 8.4 of the Credit
Agreement to the extent applicable.

 

2.8                          Releases and Waivers.  The Mortgagor agrees that no
release by the Mortgagee of any portion of the Premises, the Rents and Profits
or the Leases, no subordination of lien, no forbearance on the part of the
Mortgagee to collect on any Loan,

 

4

--------------------------------------------------------------------------------


 

or any part thereof, no waiver of any right granted or remedy available to the
Mortgagee and no action taken or not taken by the Mortgagee shall, except to the
extent expressly released, in any way have the effect of releasing the Mortgagor
from full responsibility to the Mortgagee for the complete discharge of each and
every of the Mortgagor’s obligations hereunder.

 

2.9                          Compliance with Law.  The Mortgagor agrees to
comply with Sections 7.4 and 7.8 of the Credit Agreement to the extent
applicable.

 

2.10                   Inspection.  The Mortgagor agrees to comply with
Section 7.6 of the Credit Agreement to the extent applicable.

 

2.11                   Security Agreement.

 

(a)         This Mortgage is hereby made and declared to be a security agreement
encumbering the Fixtures, and Mortgagor grants to the Mortgagee a security
interest in the Fixtures.  The Mortgagor grants to the Mortgagee all of the
rights and remedies of a secured party under the laws of the state in which the
Premises are located.  A financing statement or statements reciting this
Mortgage to be a security agreement with respect to the Fixtures may be
appropriately filed by the Mortgagee.

 

(b)         The Mortgagor warrants that, as of the date hereof, the name and
address of the “Debtor” (which is the Mortgagor) are as set forth in the
preamble of this Mortgage and a statement indicating the types, or describing
the items, of collateral is set forth hereinabove.  Mortgagor warrants that
Mortgagor’s exact legal name is correctly set forth in the preamble of this
Mortgage.

 

(c)          This Mortgage will be filed in the real property records.

 

(d)         [The Mortgagor is a corporation organized under the laws of the
State of Delaware and the Mortgagor’s organizational identification number is
                    .](27)

 

ARTICLE III

 

Events of Default

 

An Event of Default shall exist and be continuing under the terms of this
Mortgage upon the existence and during the continuance of an Event of Default
under the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------

(27)  Subject to local counsel review, to be included if required by the
jurisdiction

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Foreclosure

 

4.1                          Acceleration of Secured Obligations; Foreclosure. 
Upon the occurrence and during the continuance of an Event of Default, the
entire balance of the Loans and any other obligations due under the Loan
Documents, including all accrued interest, shall become due and payable to the
extent such amounts become due and payable under the Credit Agreement.  Provided
an Event of Default has occurred and is continuing, upon failure to pay the
Loans or reimburse any other amounts due under the Loan Documents in full at any
stated or accelerated maturity and in addition to all other remedies available
to the Mortgagee at law or in equity, the Mortgagee may foreclose the lien of
this Mortgage by judicial or non-judicial proceeding in a manner permitted by
applicable law.  The Mortgagor hereby waives, to the fullest extent permitted by
law, any statutory right of redemption in connection with such foreclosure
proceeding.

 

4.2                          Proceeds of Sale. The proceeds of any foreclosure
sale of the Premises, or any part thereof, will be distributed and applied in
accordance with the terms and conditions of Section 10.13 the Credit Agreement
(subject to any applicable provisions of applicable law).

 

ARTICLE V

 

Additional Rights and Remedies of the Mortgagee

 

5.1                          Rights Upon an Event of Default.  Upon the
occurrence and during the continuance of an Event of Default, the Mortgagee,
immediately and without additional notice and without liability therefor to the
Mortgagor, except for gross negligence, willful misconduct, bad faith or
unlawful conduct, may do or cause to be done any or all of the following to the
extent permitted by applicable law, and subject to the terms of the Credit
Agreement, any Intercreditor Agreement and any Other Intercreditor Agreement:
(a) enter the Premises and take exclusive possession thereof; (b) invoke any
legal remedies to dispossess the Mortgagor if the Mortgagor remains in
possession of the Premises without the Mortgagee’s prior written consent;
(c) hold, lease, develop, manage, operate or otherwise use the Premises upon
such terms and conditions as the Mortgagee may deem reasonable under the
circumstances (making such repairs, alterations, additions and improvements and
taking other actions, from time to time, as the Mortgagee deems necessary or
desirable), and apply all rents and other amounts collected by the Mortgagee in
connection therewith in accordance with the provisions hereof; (d) institute
proceedings for the complete foreclosure of the Mortgage, either by judicial
action or by power of sale, in which case the Premises may be sold for cash or
credit in one or more parcels; and (e) exercise all other rights, remedies and
recourses granted under the Credit Agreement or otherwise available at law or in
equity.  At any foreclosure sale by virtue of any judicial proceedings, power of
sale, or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof,

 

6

--------------------------------------------------------------------------------


 

and to the fullest extent permitted by law, the Mortgagor shall be completely
and irrevocably divested of all of its right, title, interest, claim, equity,
equity of redemption, and demand whatsoever, either at law or in equity, in and
to the property sold and such sale shall be a perpetual bar both at law and in
equity against the Mortgagor, and against all other Persons claiming or to claim
the property sold or any part thereof, by, through or under the Mortgagor.  The
Mortgagee or any of the Secured Parties may be a purchaser at such sale and if
Mortgagee is the highest bidder, Mortgagee shall credit the portion of the
purchase price that would be distributed to Mortgagee against the indebtedness
in lieu of paying cash. In the event this Mortgage is foreclosed by judicial
action, appraisement of the Premises is waived to the extent permitted by
applicable law.  With respect to any notices required or permitted under the UCC
to the extent applicable, the Mortgagor agrees that ten (10) days’ prior written
notice shall be deemed commercially reasonable.

 

5.2                          Appointment of Receiver.  Upon the occurrence and
during the continuance of an Event of Default, subject to the terms of the
Credit Agreement, any Intercreditor Agreement and any Other Intercreditor
Agreement, the Mortgagee shall be entitled, without additional notice and
without regard to the adequacy of any security for the Obligations secured
hereby, whether the same shall then be occupied as a homestead or not, or the
solvency of any party bound for its payment, to make application for the
appointment of a receiver to take possession of and to operate the Premises, and
to collect the rents, issues, profits, and income thereof, all expenses of which
shall be added to the Obligations and secured hereby.  The receiver shall have
all the rights and powers provided for under the laws of the state in which the
Premises are located, including without limitation, the power to execute leases,
and the power to collect the rents, sales proceeds, issues, profits and proceeds
of the Premises during the pendency of such foreclosure suit, as well as during
any further times when the Mortgagor, its successors or assigns, except for the
intervention of such receiver, would be entitled to collect such rents, sales
proceeds, issues, proceeds and profits, and all other powers which may be
necessary or are usual in such cases for the protection, possession, control,
management and operation of the Premises during the whole of said period. 
Receiver’s fees, reasonable attorneys’ fees and costs incurred in connection
with the appointment of a receiver pursuant to this Section 5.2 shall be secured
by this Mortgage.  Notwithstanding the appointment of any receiver, trustee or
other custodian, subject to the Credit Agreement, any Intercreditor Agreement
and any Other Intercreditor Agreement, the Mortgagee shall be entitled to retain
possession and control of any cash or other instruments at the time held by or
payable or deliverable under the terms of the Mortgage to the Mortgagee to the
fullest extent permitted by law.

 

5.3                          Waivers.  No waiver of a prior Event of Default
shall operate to waive any subsequent Event(s) of Default.  All remedies
provided in this Mortgage, any Notes, the Credit Agreement or any of the other
Loan Documents are cumulative and may, at the election of the Mortgagee, be
exercised alternatively, successively, or in any manner and are in addition to
any other rights provided by law.

 

5.4                          Delivery of Possession After Foreclosure.  In the
event there is a foreclosure sale hereunder and at the time of such sale, the
Mortgagor or the Mortgagor’s

 

7

--------------------------------------------------------------------------------


 

successors or assigns are occupying or using the Premises, or any part thereof,
each and all immediately shall become the tenant of the purchaser at such sale,
which tenancy shall be a tenancy from day to day, terminable at the will of
either landlord or tenant, at a reasonable rental per day based upon the value
of the property occupied, such rental to be due daily to the purchaser; and to
the extent permitted by applicable law, the purchaser at such sale,
notwithstanding any language herein apparently to the contrary, shall have the
sole option to demand possession immediately following the sale or to permit the
occupants to remain as tenants at will.  In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain a summary action for possession of the
property (such as an action for forcible detainer) in any court having
jurisdiction.

 

5.5          Marshalling.  The Mortgagor hereby waives, in the event of
foreclosure of this Mortgage or the enforcement by the Mortgagee of any other
rights and remedies hereunder, any right otherwise available in respect to
marshalling of assets which secure any Loan and any other indebtedness secured
hereby or to require the Mortgagee to pursue its remedies against any other such
assets.

 

5.6          Protection of Premises.  Upon the occurrence and during the
continuance of an Event of Default, the Mortgagee may take such actions,
including, but not limited to disbursements of such sums, as the Mortgagee in
its sole but reasonable discretion deems necessary to protect the Mortgagee’s
interest in the Premises.

 

ARTICLE VI

 

General Conditions

 

6.1          Terms.  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement.  The
singular used herein shall be deemed to include the plural; the masculine deemed
to include the feminine and neuter; and the named parties deemed to include
their successors and assigns to the extent permitted under the Credit
Agreement.  The term “Mortgagee” shall include the Collateral Agent on the date
hereof and any successor Collateral Agent under the Credit Agreement.  The word
“person” shall include any individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature, and the word “Premises” shall include any portion of the Premises or
interest therein.  The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase without limitation.

 

6.2          Notices.  All notices, requests and other communications shall be
given in accordance with Section 11.2 of the Credit Agreement.

 

6.3          Severability.  If any provision of this Mortgage is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining

 

8

--------------------------------------------------------------------------------


 

provisions shall remain in full force and effect and shall be construed without
giving effect to the illegal, invalid or unenforceable provisions.

 

6.4          Headings.  The captions and headings herein are inserted only as a
matter of convenience and for reference and in no way define, limit, or describe
the scope of this Mortgage nor the intent of any provision hereof.

 

6.5          Intentionally Omitted.

 

6.6          Conflicting Terms.

 

(a)           In the event of any conflict between the terms of this Mortgage
and any Intercreditor Agreement or any Other Intercreditor Agreement, the terms
of any Intercreditor Agreement or any Other Intercreditor Agreement shall govern
and control any conflict between Mortgagee and any other lender or agent which
is a party thereto, other than with respect to Section 6.7; provided, however,
that in the event of any conflict between the terms of this Mortgage and any
Intercreditor Agreement or any Other Intercreditor Agreement with respect to a
waiver, amendment, supplement or other modification of any right or obligation
of the Mortgagor or a Subsidiary Borrower hereunder or in respect hereof, the
terms of this Mortgage shall govern and control.  In the event of any such
conflict, the Mortgagor may act (or omit to act) in accordance with such
Intercreditor Agreement or Other Intercreditor Agreement, as applicable, and
shall not be in breach, violation or default of its obligations hereunder by
reason of doing so.

 

(b)           In the event of any conflict between the terms and provisions of
the Credit Agreement and the terms and provisions of this Mortgage, the terms
and provisions of the Credit Agreement shall control and supersede the
provisions of this Mortgage with respect to such conflicts other than with
respect to Section 6.7.

 

6.7          Governing Law.  This Mortgage shall be governed by and construed in
accordance with the internal law of the state in which the Premises are located.

 

6.8          Application of the Foreclosure Law.  If any provision in this
Mortgage shall be inconsistent with any provision of the foreclosure laws of the
state in which the Premises are located, the provisions of such laws shall take
precedence over the provisions of this Mortgage, but shall not invalidate or
render unenforceable any other provision of this Mortgage that can be construed
in a manner consistent with such laws.

 

6.9          Written Agreement.  This Mortgage may not be amended, supplemented
or otherwise modified except in accordance with Section 11.1 of the Credit
Agreement.

 

6.10        Waiver of Jury Trial.  Section 11.15 of the Credit Agreement is
hereby incorporated by reference.

 

9

--------------------------------------------------------------------------------


 

6.11        Request for Notice.  The Mortgagor requests that a copy of any
statutory notice of default and a copy of any statutory notice of sale hereunder
be mailed to the Mortgagor at the address specified in Section 6.2 of this
Mortgage.

 

6.12        Counterparts.  This Mortgage may be executed by one or more of the
parties on any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.

 

6.13        Release.  If any of the Premises shall be sold, transferred or
otherwise disposed of by the Mortgagor in a transaction permitted by the Credit
Agreement, then the Mortgagee, at the request of the Mortgagor, shall execute
and deliver to the Mortgagor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on the
Premises.  The Mortgagor shall deliver to the Mortgagee prior to the date of the
proposed release, a written request for release.

 

6.14        [Last Dollars Secured; Priority.  This Mortgage secures only a
portion of the Obligations owing or which may become owing by the Mortgagor to
the Secured Parties.  The parties agree that any payments or repayments of the
Obligations shall be and be deemed to be applied first to the portion of the
Obligations that is not secured hereby, it being the parties’ intent that the
portion of the Obligations last remaining unpaid shall be secured hereby.  If at
any time this Mortgage shall secure less than all of the principal amount of the
Obligations, it is expressly agreed that any repayments of the principal amount
of the Obligations shall not reduce the amount of the lien of this Mortgage
until the lien amount shall equal the principal amount of the Obligations
outstanding.](28)

 

6.15        State Specific Provisions.  In the event of any inconsistencies
between this Section 6.15 and any of the other terms and provisions of this
Mortgage, the terms and provisions of this Section 6.15 shall control and be
binding.

 

(a)           [                ]

 

(b)           [                ]

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(28)  To be included in mortgages for states with a mortgage recording tax, to
the extent required.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage as of the above
written date.

 

 

MORTGAGOR:

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[ADD STATE NOTARY FORM FOR THE MORTGAGOR](29)

 

--------------------------------------------------------------------------------

(29)  Local counsel to confirm signature page and notary block which is
acceptable for recording in the jurisdiction.

 

K-11

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

(See Attached)

 

L-12

--------------------------------------------------------------------------------


 

EXHIBIT L TO
CREDIT AGREEMENT

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

 

BARCLAYS BANK PLC,
as Administrative Agent under the
Credit Agreement referred to below

 

[             ]

 

[DATE]

 

Attention:  [               ]

 

Re:                       THE HERTZ CORPORATION

 

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 4.4(f)(iv) of that certain Credit Agreement dated as of June 30, 2016
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”) among The Hertz Corporation (together with its
successors and assigns, the “Parent Borrower”), the Subsidiary Borrowers from
time to time parties thereto, the Lenders party thereto, Barclays Bank PLC, as
administrative agent for the Lenders, and the other parties thereto from time to
time.  Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Credit Agreement.

 

Pursuant to Section 4.4(f)(iv) of the Credit Agreement, the Parent Borrower
hereby requests that each [Term Loan Lender][and][Term Loan Lender of the [[·]
Tranche]](30) submit a Solicited Discounted Prepayment Offer.  Any Discounted
Term Loan Prepayment made in connection with this solicitation shall be subject
to the following terms:

 

1.             This Borrower Solicitation of Discounted Prepayment Offers is
extended at the sole discretion of the Parent Borrower to each [Term Loan
Lender][and][Term Loan Lender of the [[·] Tranche]](31).

 

--------------------------------------------------------------------------------

(30)                          List Term Loan Lenders of specified and/or
multiple Tranches if applicable.

(31)                          List Term Loan Lenders specified and/or multiple
Tranches if applicable.

 

L-1

--------------------------------------------------------------------------------


 

2.             The maximum aggregate Outstanding Amount of the Discounted Term
Loan Prepayment that will be made in connection with this solicitation is (the
“Solicited Discounted Prepayment Amount”):(32)

 

[Tranche B-1 Term Loans - $[·]]

 

[Term Loans of [[·] Tranche] - $[·]](33)

 

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before [·](34) following delivery of this notice pursuant to
Section 4.4(f)(iv) of the Credit Agreement.

 

The Parent Borrower requests that Administrative Agent promptly notify each of
the relevant Lenders party to the Credit Agreement of this Solicited Discounted
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(32)                          Minimum of $[· ]million and whole increments of
$[·].

(33)                          List specified and/or multiple Tranches if
applicable.

(34)                          Time and date designated by the Administrative
Agent and approved by the Parent Borrower pursuant to Section 4.4(f)(iv) of the
Credit Agreement.

 

L-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Title:

 

Enclosure: Form of Solicited Discounted Prepayment Offer

 

L-3

--------------------------------------------------------------------------------


 

EXHIBIT M TO
CREDIT AGREEMENT

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

 

BARCLAYS BANK PLC,
as Administrative Agent under the
Credit Agreement referred to below

 

[             ]

 

[DATE]

 

Attention:  [               ]

 

Re:                       THE HERTZ CORPORATION

 

Reference is made to (a) that certain Credit Agreement dated as of June 30, 2016
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”) among The Hertz Corporation (together with its
successors and assigns, the “Parent Borrower”), the Subsidiary Borrowers from
time to time parties thereto, the Lenders party thereto, Barclays Bank PLC, as
administrative agent for the Lenders, and the other parties thereto from time to
time and (b) that certain Solicited Discounted Prepayment Notice, dated       ,
20  , from the Parent Borrower (the “Solicited Discounted Prepayment Notice”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Solicited Discounted Prepayment Notice or,
to the extent not defined therein, in the Credit Agreement.

 

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day following your receipt of
this notice.

 

M-1

--------------------------------------------------------------------------------


 

The undersigned [Term Loan Lender][Term Loan Lender of [[·] Tranche]](35) hereby
gives you irrevocable notice, pursuant to Section 4.4(f)(iv) of the Credit
Agreement, that it is hereby offering to accept a Discounted Term Loan
Prepayment on the following terms:

 

1.             This Solicited Discounted Prepayment Offer is available only for
prepayment on the [Tranche B-1 Term Loans] [Term Loans of [[·] Tranche]] (36)
held by the undersigned.

 

2.             The maximum aggregate Outstanding Amount of the Discounted Term
Loan Prepayment that may be made in connection with this offer shall not exceed
(the “Offered Amount”):

 

[Tranche B-1 Term Loans - $[·]]

 

[Term Loans of [[·] Tranche]] - $[·]](37)

 

3.             The percentage discount to par value at which such Discounted
Term Loan Prepayment may be made is [·]% (the “Offered Discount”).

 

The undersigned [Term Loan Lender] hereby expressly consents and agrees to a
prepayment of its [Tranche B-1 Loans] [Term Loans of [[·] Tranche]](38) pursuant
to Section 4.4(f) of the Credit Agreement at a price equal to the Acceptable
Discount and in an aggregate Outstanding Amount not to exceed such Lender’s
Offered Amount as such amount may be reduced in accordance with the Solicited
Discount Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(35)                          List Term Loan Lenders of specified and/or
multiple Tranches if applicable.

(36)                          List specified and/or multiple Tranches if
applicable.

(37)                          List specified and/or multiple Tranches if
applicable.

(38)                          List specified and/or multiple Tranches if
applicable.

 

M-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[                           ]

 

By:

 

 

 

Name

 

 

Title:

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

M-1

--------------------------------------------------------------------------------


 

EXHIBIT N TO
CREDIT AGREEMENT

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

 

BARCLAYS BANK PLC,
as Administrative Agent under the
Credit Agreement referred to below

 

[             ]

 

[DATE]

 

Attention:  [               ]

 

Re:                       THE HERTZ CORPORATION

 

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 4.4(f)(ii) of that certain Credit Agreement dated as of June 30, 2016
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”) among The Hertz Corporation (together with its
successors and assigns, the “Parent Borrower”), the Subsidiary Borrowers from
time to time parties thereto, the Lenders party thereto, Barclays Bank PLC, as
administrative agent for the Lenders, and the other parties thereto from time to
time.  Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Credit Agreement.

 

Pursuant to Section 4.4(f)(ii) of the Credit Agreement, the Parent Borrower
hereby offers to make a Discounted Term Loan Prepayment to each Term Loan Lender
on the following terms:

 

1.             This Borrower Offer of Specified Discount Prepayment is available
only to each [Term Loan Lender][and][Term Loan Lender of [[·] Tranche]](1).

 

2.             The maximum aggregate Outstanding Amount of the Discounted Term
Loan Prepayment that will be made in connection with this offer shall not exceed
$[·] of Tranche B-1 Term Loans [and $[·] of the Term Loans of
[[·]Tranche]](2) (the “Specified Discount Prepayment Amount”).

 

3.             The percentage discount to par value at which such Discounted
Term Loan Prepayment will be made is [·]% (the “Specified Discount”).

 

--------------------------------------------------------------------------------

(1)                                 List Term Loan Lenders of specified and/or
multiple Tranches if applicable.

(2)                                 List specified and/or multiple Tranches if
applicable.

 

N-1

--------------------------------------------------------------------------------


 

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before [·](3) following the date of
delivery of this notice pursuant to Section 4.4(f)(ii ) of the Credit Agreement.

 

The Parent Borrower hereby represents and warrants to the Administrative Agent
[and the Term Loan Lenders][and the Term Loan Lenders of [[·] Tranche]](4) that
at the time of making the Discounted Term Loan Prepayment contemplated by
Section 4.4(f)(ii) of the Credit Agreement, after giving effect thereto, Total
Liquidity is equal to or greater than $500.0 million.

 

The Parent Borrower acknowledges that the Administrative Agent and the relevant
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with their decision whether or not to accept the
offer set forth in this Specified Discount Prepayment Notice and the acceptance
of any prepayment made in connection with this Specified Discount Prepayment
Notice.

 

The Parent Borrower requests that Administrative Agent promptly notify each of
the relevant Lenders party to the Credit Agreement of this Specified Discount
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(3)                                 Time and date to be designated by the
Administrative Agent and approved by the Parent Borrower pursuant to
Section 4.4(f)(ii) of the Credit Agreement.

(4)                                 List Term Loan Lenders of specified and/or
multiple Tranches if applicable.

 

N-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

Enclosure:  Form of Specified Discount Prepayment Response

 

N-3

--------------------------------------------------------------------------------


 

EXHIBIT O TO
CREDIT AGREEMENT

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

 

BARCLAYS BANK PLC,
as Administrative Agent under the
Credit Agreement referred to below

 

[             ]

 

[DATE]

 

Attention:  [               ]

 

Re:                       THE HERTZ CORPORATION

 

Reference is made to (a) that certain Credit Agreement dated as of June 30, 2016
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”) among The Hertz Corporation (together with its
successors and assigns, the “Parent Borrower”), the Subsidiary Borrowers from
time to time parties thereto, the Lenders party thereto, Barclays Bank PLC, as
administrative agent for the Lenders, and the other parties thereto from time to
time and (b) that certain Specified Discount Prepayment Notice, dated       ,
20  , from the Parent Borrower (the “Specified Discount Prepayment Notice”). 
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.

 

The undersigned [Term Loan Lender][Term Loan Lender of [[·] Tranche]](1) hereby
gives you irrevocable notice, pursuant to Section 4.4(f)(ii) of the Credit
Agreement, that it is willing to accept a prepayment of the following [Tranches
of] Term Loans held by such Lender at the Specified Discount in an aggregate
Outstanding Amount as follows:

 

[Tranche B-1 Term Loans - $[·]]

 

--------------------------------------------------------------------------------

(1)                                 List Term Loan Lenders of specified and/or
multiple Tranches if applicable.

 

O-1

--------------------------------------------------------------------------------


 

[Term Loans of [[·] Tranche] - $[·]](2)

 

The undersigned [Term Loan Lender] hereby expressly consents and agrees to a
prepayment of its [Tranche B-1 Loans] [Term Loans of [[·] Tranche]](3) pursuant
to Section 4.4(f)(ii) of the Credit Agreement at a price equal to the Specified
Discount in the aggregate Outstanding Amount not to exceed the amount set forth
above, as such amount may be reduced in accordance with the Specified Discount
Proration, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(2)                                 List specified and/or multiple Tranches if
applicable.

(3)                                 List specified and/or multiple Tranches if
applicable.

 

Q-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[                      ]

 

By:

 

 

 

Name

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

O-2

--------------------------------------------------------------------------------


 

EXHIBIT P TO
CREDIT AGREEMENT

 

FORM OF INTERCREDITOR AGREEMENT

 

M-1-2

--------------------------------------------------------------------------------


 

EXHIBIT P

to

CREDIT AGREEMENT

 

[Form of]
INTERCREDITOR AGREEMENT

 

by and between

 

[                          ],

 

as Original Senior Lien Agent

 

and

 

[                          ],

 

as [           ](1) [Senior/Junior](2) Lien Agent

 

Dated as of [         ], 20[  ]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

Section 1.1

UCC Definitions

2

Section 1.2

Other Definitions

2

Section 1.3

Rules of Construction

20

 

 

 

ARTICLE II

 

LIEN PRIORITY

 

 

 

Section 2.1

Agreement to Subordinate

21

Section 2.2

Waiver of Right to Contest Liens

24

Section 2.3

Remedies Standstill

25

Section 2.4

Exercise of Rights

27

Section 2.5

No New Liens

28

Section 2.6

Waiver of Marshalling

30

 

 

 

ARTICLE III

 

ACTIONS OF THE PARTIES

 

 

 

Section 3.1

Certain Actions Permitted

30

Section 3.2

Delivery of Control Collateral; Agent for Perfection

31

Section 3.3

Sharing of Information and Access

31

Section 3.4

Insurance

31

Section 3.5

No Additional Rights for the Credit Parties Hereunder

32

Section 3.6

Actions upon Breach

32

 

 

 

ARTICLE IV

 

APPLICATION OF PROCEEDS

 

 

 

Section 4.1

Application of Proceeds

32

Section 4.2

Specific Performance

35

 

 

 

ARTICLE V

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

 

 

Section 5.1

Notice of Acceptance and Other Waivers

35

Section 5.2

Modifications to Senior Priority Documents and Junior Priority Documents

36

Section 5.3

Reinstatement and Continuation of Agreement

40

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VI

 

INSOLVENCY PROCEEDINGS

 

 

 

Section 6.1

DIP Financing

40

Section 6.2

Relief from Stay

41

Section 6.3

No Contest

41

Section 6.4

Asset Sales

42

Section 6.5

Separate Grants of Security and Separate Classification

42

Section 6.6

Enforceability

42

Section 6.7

Senior Priority Obligations Unconditional

42

Section 6.8

Junior Priority Obligations Unconditional

43

Section 6.9

Adequate Protection

43

Section 6.10

Reorganization Securities and Other Plan-Related Issues

45

Section 6.11

Certain Waivers

45

 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

 

 

Section 7.1

Rights of Subrogation

46

Section 7.2

Further Assurances

46

Section 7.3

Representations

46

Section 7.4

Amendments

46

Section 7.5

Addresses for Notices

47

Section 7.6

No Waiver, Remedies

48

Section 7.7

Continuing Agreement, Transfer of Secured Obligations

48

Section 7.8

Governing Law; Entire Agreement

49

Section 7.9

Counterparts

49

Section 7.10

No Third-Party Beneficiaries

49

Section 7.11

Designation of Additional Indebtedness; Joinder of Additional Agents

49

Section 7.12

Senior Priority Representative; Notice of Senior Priority Representative Change

50

Section 7.13

Provisions Solely to Define Relative Rights

51

Section 7.14

Headings

51

Section 7.15

Severability

51

Section 7.16

Attorneys’ Fees

51

Section 7.17

VENUE; JURY TRIAL WAIVER

52

Section 7.18

Intercreditor Agreement

52

Section 7.19

No Warranties or Liability

53

Section 7.20

Conflicts

53

Section 7.21

Information Concerning Financial Condition of the Credit Parties

53

Section 7.22

Excluded Assets

53

 

SCHEDULE I  Subsidiary Guarantor

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A               Additional Indebtedness Designation

 

Exhibit B               Additional Indebtedness Joinder

 

Exhibit C               Joinder of Original Senior Lien Credit Agreement or
[         ](1) [Senior/Junior](2) Lien Credit Agreement

 

iii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT (as amended, supplemented, waived or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of [     ], 20[  ], by and between [                 ], in its
capacity as collateral agent (together with its successors and assigns in such
capacity, and as further defined herein, the “Original Senior Lien Agent”) for
the Original Senior Lien Secured Parties referred to below, and
[                 ], in its capacity [as collateral agent] (together with its
successors and assigns in such capacity, and as further defined herein, the
“[         ](1) [Senior/Junior](2) Lien Agent”) for the
[        ](1) [Senior/Junior](2) Lien Secured Parties referred to below. 
Capitalized terms used herein without other definition are used as defined in
Article I hereof.

 

RECITALS

 

A.                                    Pursuant to the Original Senior Lien
Credit Agreement, the Original Senior Lien Creditors made certain loans and
other financial accommodations to or for the benefit of the Original Senior Lien
Borrowers.

 

B.                                    Pursuant to the Original Senior Lien
Guarantees, the Original Senior Lien Guarantors agreed to unconditionally
guarantee jointly and severally the payment and performance of the Original
Senior Lien Borrowers’ obligations under the Original Senior Lien Facility
Documents, as more particularly provided therein.

 

C.                                    To secure the obligations of the Original
Senior Lien Borrowers and the Original Senior Lien Guarantors and each other
Subsidiary of the Borrower that is now or hereafter becomes an Original Senior
Lien Credit Party, the Original Senior Lien Credit Parties have granted or will
grant to the Original Senior Lien Agent (for the benefit of the Original Senior
Lien Secured Parties) Liens on the Collateral, as more particularly provided in
the Original Senior Lien Facility Documents.

 

D.                                    Pursuant to that
[        ](1) [Senior/Junior](2) Lien Credit Agreement, the
[        ](1) [Senior/Junior](2) Lien Lenders have agreed to make certain loans
to or for the benefit of the [       ](3) Borrower, as more particularly
provided therein.

 

E.                                     Pursuant to the
[        ](1) [Senior/Junior](2) Lien Guarantees, the
[        ](1) [Senior/Junior](2) Lien Guarantors have agreed to unconditionally
guarantee jointly and severally the payment and performance of the
[            ](3) Borrower’s obligations under the
[        ](1) [Senior/Junior](2) Lien Facility Documents, as more particularly
provided therein.

 

F.                                      As a condition to the effectiveness of
the [        ](1) [Senior/Junior](2) Lien Credit Agreement and to secure the
obligations of the [             ](3) Borrower and the
[        ](1) [Senior/Junior](2) Lien Guarantors and each other Subsidiary of
the Borrower that is now or hereafter becomes a
[        ](1) [Senior/Junior](2) Lien Credit Party, the
[        ](1) [Senior/Junior](2) Lien Credit Parties have granted or will grant
to the [        ](1) [Senior/Junior](2) Lien Agent (for the benefit of the
[        ](1) [Senior/Junior](2) Lien Secured Parties) Liens on the Collateral,
as more particularly provided in the [        ](1) [Senior/Junior](2) Lien
Facility Documents.

 

G.                                    Pursuant to this Agreement, the Original
Senior Lien Parent Borrower may, from time to time, designate certain additional
Indebtedness of any Credit Party as “Additional Indebtedness” by executing and
delivering an Additional Indebtedness Designation hereunder, a form of which is
attached hereto as Exhibit A, and by complying with the procedures set forth in
Section 7.11 hereof, and the holders of such Additional Indebtedness and any
other applicable Additional Creditors shall thereafter constitute Senior
Priority Creditors or Junior Priority Creditors (as so designated by the
Original Senior

 

P-1

--------------------------------------------------------------------------------


 

Lien Parent Borrower), as the case may be, and any Additional Agent therefor
shall thereafter constitute a Senior Priority Agent or Junior Priority Agent (as
so designated by the Original Senior Lien Parent Borrower), as the case may be,
for all purposes under this Agreement.

 

H.                                   Each of the Original Senior Lien Agent (on
behalf of the Original Senior Lien Secured Parties) and the [       ](1)
[Senior/Junior](2) Lien Agent (on behalf of the
[       ](1) [Senior/Junior](2) Lien Secured Parties) and, by their
acknowledgment hereof, the Original Senior Lien Credit Parties and the
[       ](1) [Senior/Junior](2) Lien Credit Parties, desire to agree to the
relative priority of Liens on the Collateral and certain other rights,
priorities and interests as provided herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                               UCC Definitions.  The following terms
which are defined in the Uniform Commercial Code are used herein as so defined
(and if defined in more than one Article of the Uniform Commercial Code, as
defined in Article 9 thereof):  Accounts, Chattel Paper, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Financial
Assets, Instruments, Investment Property, Letter-of-Credit Rights, Money,
Payment Intangibles, Promissory Notes, Records, Security, Securities Accounts,
Security Entitlements, Supporting Obligations, and Tangible Chattel Paper.

 

Section 1.2                               Other Definitions.  As used in this
Agreement, the following terms shall have the meanings set forth below:

 

“Additional Agent” shall mean any one or more agents, trustees or other
representatives for or of any one or more Additional Credit Facility Creditors,
and shall include any successor thereto, as well as any Person designated as an
“Agent” under any Additional Credit Facility.

 

“Additional Bank Products Provider” shall mean any Person that has entered into
a Bank Products Agreement with an Additional Credit Party with the obligations
of such Additional Credit Party thereunder being secured by one or more
Additional Collateral Documents, as designated by the Original Senior Lien
Parent Borrower in accordance with the terms of the Additional Collateral
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Provider hereunder with respect to
more than one Credit Facility).

 

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness, under any Additional Credit Facility, together
with its successors and assigns.

 

“Additional Collateral Documents” shall mean all “Collateral Documents” (or an
equivalent definition) as defined in any Additional Credit Facility, and in any
event shall include all security agreements, mortgages, deeds of trust, pledges
and other collateral documents executed and delivered in connection with any
Additional Credit Facility, and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Additional Obligations or under
which rights or remedies with respect to such Liens are governed, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

 

“Additional Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional Indebtedness is or may be
incurred, including any credit

 

P-2

--------------------------------------------------------------------------------


 

agreements, loan agreements, indentures, guarantees or other financing
agreements, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, together with (b) if designated by the
Original Senior Lien Parent Borrower, any other agreement (including any credit
agreement, loan agreement, indenture or other financing agreement) extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of such Additional Indebtedness, whether by the same or any
other lender, debt holder or other creditor or group of lenders, debt holders or
other creditors, or the same or any other agent, trustee or representative
therefor, or otherwise, and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder provided that all Indebtedness that
is incurred under such other agreement constitutes Additional Indebtedness.  As
used in this definition of “Additional Credit Facilities”, the term
“Indebtedness” shall have the meaning assigned thereto in the Initial Original
Senior Lien Credit Agreement whether or not then in effect.

 

“Additional Credit Facility Creditors” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities, together with their permitted
successors, assigns and transferees, as well as any Person designated as an
“Additional Credit Facility Creditor” under any Additional Credit Facility.

 

“Additional Credit Party” shall mean each Original Senior Lien Borrower,
Holdings (so long as it is a guarantor under any of the Additional Guarantees)
and each Affiliate of any Original Senior Lien Borrower that is or becomes a
party to any Additional Document, and any other Person who becomes a guarantor
under any of the Additional Guarantees.

 

“Additional Creditors” shall mean one or more Additional Credit Facility
Creditors and shall include all Additional Bank Products Providers, Additional
Hedging Providers and Additional Management Credit Providers in respect of any
Additional Documents and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as an “Additional Creditor” under any
Additional Credit Facility; and with respect to any Additional Agent, shall mean
the Additional Creditors represented by such Additional Agent.

 

“Additional Documents” shall mean, with respect to any Indebtedness designated
as Additional Indebtedness hereunder, any Additional Credit Facilities, any
Additional Guarantees, any Additional Collateral Documents, any Bank Products
Agreement between any Credit Party and any Additional Bank Products Provider,
any Hedging Agreement between any Credit Party and any Additional Hedging
Provider, any Management Guarantee in favor of an Additional Management Credit
Provider, those other ancillary agreements as to which any Additional Secured
Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Additional Credit Party or any of its respective Subsidiaries or Affiliates and
delivered to any Additional Agent in connection with any of the foregoing or any
Additional Credit Facility, including any intercreditor or joinder agreement
among any of the Additional Secured Parties or between or among any of the other
Secured Parties and any of the Additional Secured Parties, in each case as the
same may be amended, restated supplemented, waived or otherwise modified from
time to time.

 

“Additional Effective Date” shall have the meaning assigned thereto in
Section 7.11(b).

 

“Additional Guarantees” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Secured Party, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

P-3

--------------------------------------------------------------------------------


 

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guarantee.

 

“Additional Hedging Provider” shall mean any Person that has entered into a
Hedging Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, as designated by the Original Senior Lien Parent Borrower
in accordance with the terms of the Additional Collateral Documents (provided
that no Person shall, with respect to any Hedging Agreement, be at any time an
Additional Hedging Provider hereunder with respect to more than one Credit
Facility).

 

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by:

 

(a)                                 prior to the Discharge of Original Senior
Lien Obligations, Subsection 8.2 of the Initial Original Senior Lien Credit
Agreement (if the Initial Original Senior Lien Credit Agreement is then in
effect) or the corresponding negative covenant restricting Liens contained in
any other Original Senior Lien Credit Agreement then in effect if the Initial
Original Senior Lien Credit Agreement is not then in effect (which covenant is
designated in such Original Senior Lien Credit Agreement as applicable for
purposes of this definition);

 

(b)                                 prior to the Discharge of
[        ](1) [Senior/Junior](2) Lien Obligations, Subsection [   ](4) of the
Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement (if the Initial
[        ](1) [Senior/Junior](2) Lien Credit Agreement is then in effect) or the
corresponding negative covenant restricting Liens contained in any other
[        ](1) [Senior/Junior](2) Lien Credit Agreement then in effect (which
covenant is designated in such [        ](1) [Senior/Junior](2) Lien Credit
Agreement as applicable for purposes of this definition); and

 

(c)                                  prior to the Discharge of Additional
Obligations, any negative covenant restricting Liens contained in any applicable
Additional Credit Facility then in effect (which covenant is designated in such
Additional Credit Facility as applicable for purposes of this definition); and

 

(2) is designated as “Additional Indebtedness” by the Original Senior Lien
Parent Borrower pursuant to an Additional Indebtedness Designation and in
compliance with the procedures set forth in Section 7.11.

 

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning assigned thereto (x) for purposes of the preceding clause
(1)(a), prior to the Discharge of Original Senior Lien Obligations, in
Subsection 1.1 of the Initial Original Senior Lien Credit Agreement (if the
Initial Original Senior Lien Credit Agreement is then in effect), or in any
other Original Senior Lien Credit Agreement then in effect (if the Initial
Original Senior Lien Credit Agreement is not then in effect), (y) for purposes
of the preceding clause (1)(b), prior to the Discharge of [        ](1)
[Senior/Junior](2) Lien Obligations, in Subsection [    ](5) of the Initial
[        ](1) [Senior/Junior](2) Lien Credit Agreement (if the Initial
[        ](1) [Senior/Junior](2) Lien Credit Agreement is then in effect), or in
any other [        ](1) [Senior/Junior](2) Lien Credit Agreement then in effect
(if the Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement is not
then in effect), and (z) for purposes of the preceding clause (1)(c), prior to
the Discharge of Additional Obligations, in the applicable Additional Credit
Facility then in effect.

 

P-4

--------------------------------------------------------------------------------


 

“Additional Indebtedness Designation” shall mean a certificate of the Original
Senior Lien Parent Borrower with respect to Additional Indebtedness,
substantially in the form of Exhibit A attached hereto.

 

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Creditors in respect of such Additional Indebtedness, substantially in the form
of Exhibit B attached hereto.

 

“Additional Junior Priority Exposure” shall mean, as to any Additional Credit
Facility in respect of Junior Priority Debt, as of the date of determination,
the sum of the Dollar Equivalent of (a) as to any revolving facility thereunder,
the total commitments (whether funded or unfunded) of the applicable Junior
Priority Creditors to make loans and other extensions of credit thereunder (or
after the termination of such commitments, the total outstanding principal
amount of Additional Obligations in respect of Junior Priority Debt thereunder)
plus (b) as to any other facility thereunder, the outstanding principal amount
of Additional Obligations in respect of Junior Priority Debt thereunder.

 

“Additional Management Credit Provider” shall mean any Person who (a) is a
beneficiary of a Management Guarantee provided by an Additional Credit Party,
with the obligations of the applicable Additional Credit Party thereunder being
secured by one or more Additional Collateral Documents and (b) has been
designated by the Original Senior Lien Parent Borrower in accordance with the
terms of one or more Additional Collateral Documents (provided that no Person
shall, with respect to any Management Guarantee, be at any time an Additional
Management Credit Provider with respect to more than one Credit Facility).

 

“Additional Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Additional Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Additional
Credit Party from time to time to any Additional Agent, any Additional Creditors
or any of them, including any Additional Bank Products Providers, Additional
Hedging Providers or Additional Management Credit Providers, under any
Additional Document, whether for principal, interest (including interest and
fees which, but for the filing of a petition in bankruptcy with respect to such
Additional Credit Party, would have accrued on any Additional Obligation,
whether or not a claim is allowed against such Additional Credit Party for such
interest and fees in the related bankruptcy proceeding), reimbursement of
amounts drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of any Additional Documents, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time.

 

“Additional Secured Parties” shall mean any Additional Agents and any Additional
Creditors.

 

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

 

(a)                                 prior to the Discharge of Original Senior
Lien Obligations, Subsection 8.1 of the Initial Original Senior Lien Credit
Agreement (if the Initial Original Senior Lien Credit Agreement is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any other Original Senior Lien Credit Agreement then in effect if
the Initial Original Senior Lien Credit Agreement is not then in effect (in each
case under this clause (a), which covenant is designated in such Original Senior
Lien Credit Agreement as applicable for purposes of this definition);

 

P-5

--------------------------------------------------------------------------------


 

(b)                                 prior to the Discharge of
[        ](1) [Senior/Junior](2) Lien Obligations, Subsection [ ](6) of the
Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement (if the Initial
[        ](1) [Senior/Junior](2) Lien Credit Agreement is then in effect) or the
corresponding negative covenant restricting Indebtedness contained in any other
[        ](1) [Senior/Junior](2) Lien Credit Agreement then in effect (in each
case under this clause (b), which covenant is designated in such
[        ](1) [Senior/Junior](2) Lien Credit Agreement as applicable for
purposes of this definition); and

 

(c)                                  prior to the Discharge of Additional
Obligations, any negative covenant restricting Indebtedness contained in any
Additional Credit Facility then in effect (which covenant is designated in such
Additional Credit Facility as applicable for purposes of this definition).

 

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning assigned thereto (x) for purposes of the
preceding clause (a), prior to the Discharge of Original Senior Lien
Obligations, in Subsection 1.1 of the Initial Original Senior Lien Credit
Agreement (if the Initial Original Senior Lien Credit Agreement is then in
effect), or in any other Original Senior Lien Credit Agreement then in effect
(if the Initial Original Senior Lien Credit Agreement is not then in effect),
(y) for purposes of the preceding clause (b), prior to the Discharge of
[        ](1) [Senior/Junior](2) Lien Obligations, in Subsection [    ](5) of
the Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement (if the
Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement is then in
effect), or in any other [        ](1) [Senior/Junior](2) Lien Credit Agreement
then in effect (if the Initial [        ](1) [Senior/Junior](2) Lien Credit
Agreement is not then in effect), and (z) for purposes of the preceding clause
(c), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect.  In the event that any Indebtedness
as defined in any such Credit Document shall not be Indebtedness as defined in
any other such Credit Document, but is or may be incurred in compliance with
such other Credit Document, such Indebtedness shall constitute Additional
Specified Indebtedness for purposes of such other Credit Document.

 

“Affiliate” of any specified Person shall mean any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.

 

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

 

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution or other Person agrees to provide (a) treasury
services, (b) credit card, debit card, merchant card, purchasing card, stored
value card, non-card electronic payable or similar services (including the
processing of payments and other administrative services with respect thereto),
(c) cash management or related services (including controlled disbursements,
automated clearinghouse transactions, return items, netting, overdrafts,
depository, lockbox, stop payment, electronic funds transfer, information
reporting, wire transfer and interstate depository network services) and
(d) other banking, financial or treasury products or services as may be
requested by any Credit Party (other than letters of credit and other than loans
and advances except indebtedness arising from services described in clauses (a)
through (c) of this definition).

 

P-6

--------------------------------------------------------------------------------


 

“Bank Products Provider” shall mean any Original Senior Lien Bank Products
Provider, any [        ](1) [Senior/Junior](2) Lien Bank Products Provider or
any Additional Bank Products Provider, as applicable.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

“Bankruptcy Law” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Board of Directors”:  shall mean for any Person, the board of directors or
other governing body of such Person or, if such Person does not have such a
board of directors or other governing body and is owned or managed by a single
entity, the board of directors or other governing body of such entity, or, in
either case, any committee thereof duly authorized to act on behalf of such
board of directors or other governing body.  Unless otherwise provided, “Board
of Directors” means the Board of Directors of the Original Senior Lien Parent
Borrower.

 

“Borrower” shall mean any of the Original Senior Lien Borrowers, the
[        ](1) [Senior/Junior](2) Lien Borrower and any Additional Borrower.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Capitalized Lease Obligations” shall mean an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP.

 

“Captive Insurance Subsidiary”:  any Subsidiary of the Original Senior Lien
Parent Borrower that is subject to regulation as an insurance company (and any
Subsidiary thereof).

 

“Cash Collateral” shall mean any Collateral consisting of Money, Cash
Equivalents and any Financial Assets.

 

“Cash Equivalents” shall mean any of the following: (1) money and
(2)(a) securities issued or fully guaranteed or insured by the United States of
America, Canada or a member state of the European Union or any agency or
instrumentality of any thereof, (b) time deposits, certificates of deposit or
bankers’ acceptances of (i) any Original Senior Lien Lender or any affiliate
thereof or (ii) any commercial bank having capital and surplus in excess of
$500.0 million (or the foreign currency equivalent thereof as of the date of
such investment) and the commercial paper of the holding company of which is
rated at least A-2 or the equivalent thereof by Standard & Poor’s Ratings Group
(a division of The McGraw Hill Companies Inc.) or any successor rating agency
(“S&P”) or at least P-2 or the equivalent thereof by Moody’s Investors
Service, Inc. or any successor rating agency (“Moody’s”) (or if at such time
neither is issuing ratings, then a comparable rating of such other nationally
recognized rating agency), (c) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clauses
(a) and (b) above entered into with any financial institution meeting the
qualifications specified in clause (b)(i) or (b)(ii) above, (d) money market
instruments, commercial paper or other short term obligations rated at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent

 

P-7

--------------------------------------------------------------------------------


 

thereof by Moody’s (or if at such time neither is issuing ratings, then a
comparable rating of such other nationally recognized rating agency),
(e) investments in money market funds complying with the risk limiting
conditions of Rule 2a-7 or any successor rule of the Securities and Exchange
Commission under the Investment Company Act of 1940, as amended, (f) investment
funds investing at least 95% of their assets in cash equivalents of the types
described in clauses (1) and (2)(a) through (e) above (which funds may also hold
reasonable amounts of cash pending investment and/or distribution),
(g) investments similar to any of the foregoing denominated in foreign
currencies approved by the Board of Directors, and (h) solely with respect to
any Captive Insurance Subsidiary, any investment that such Person is permitted
to make in accordance with applicable law.

 

“Collateral” shall mean all Property, whether now owned or hereafter acquired
by, any Credit Party in or upon which a Lien is granted or purported to be
granted to any Agent under any of the Original Senior Lien Collateral Documents,
the [        ](1) [Senior/Junior](2) Lien Collateral Documents or the Additional
Collateral Documents, together with all rents, issues, profits, products, and
Proceeds thereof.

 

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party or any agent therefor.

 

“Controlling Junior Priority Secured Parties” shall mean the Secured Parties
whose Agent is the Junior Priority Representative.

 

“Controlling Senior Priority Secured Parties” shall mean (i) at any time when
the Original Senior Lien Agent is the Senior Priority Representative, the
Original Senior Lien Secured Parties, and (ii) at any other time, the Secured
Parties whose Agent is the Senior Priority Representative.

 

“Credit Documents” shall mean the Original Senior Lien Facility Documents, the
[        ](1) [Senior/Junior](2) Lien Facility Documents and any Additional
Documents.

 

“Credit Facility” shall mean the Original Senior Lien Credit Agreement, the
[        ](1) [Senior/Junior](2) Lien Credit Agreement or any Additional Credit
Facility, as applicable.

 

“Credit Parties” shall mean the Original Senior Lien Credit Parties, the
[        ](1) [Senior/Junior](2) Lien Credit Parties and any Additional Credit
Parties.

 

“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.

 

“Designated Agent” shall mean any Party that the Original Senior Lien Parent
Borrower designates as a Designated Agent (as confirmed in writing by such Party
if such designation is made after the execution of this Agreement by such Party
or the joinder of such Party to this Agreement), as and to the extent so
designated.  Such designation may be for all purposes of this Agreement, or may
be for one or more specified purposes hereunder or provisions hereof.

 

“DIP Financing” shall have the meaning assigned thereto in Section 6.1(a).

 

“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, with respect
to each such Additional Credit Facility, (a) the payment in full in cash of the
applicable Additional Obligations that are outstanding and unpaid (and
excluding, for the avoidance of doubt, unasserted contingent indemnification or
other obligations) at the time all Additional Indebtedness under such Additional
Credit Facility is paid in full in cash, including (if applicable), with respect
to amounts available to be drawn under outstanding letters of credit

 

P-8

--------------------------------------------------------------------------------


 

issued thereunder at such time (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit at such time),
delivery or provision of cash or backstop letters of credit in respect thereof
in compliance with the terms of any such Additional Credit Facility (which shall
not exceed an amount equal to 103% of the aggregate undrawn amount of such
letters of credit) and (b) the termination of all then outstanding commitments
to extend credit under the applicable Additional Credit Facility.

 

“Discharge of Junior Priority Obligations” shall mean the occurrence of all of
[the Discharge of [    ](1) Junior Lien Obligations and](7) the Discharge of
Additional Obligations in respect of Junior Priority Debt.

 

“Discharge of Original Senior Lien Obligations” shall mean (a) the payment in
full in cash of the applicable Original Senior Lien Obligations that are
outstanding and unpaid (and excluding, for the avoidance of doubt, unasserted
contingent indemnification or other obligations) at the time all Indebtedness
under the applicable Original Senior Lien Credit Agreement is paid in full in
cash, including (if applicable), with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder at such time (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Original Senior Lien Credit Agreement (which shall not exceed an amount
equal to 103% of the aggregate undrawn amount of such letters of credit) and
(b) the termination of all then outstanding commitments to extend credit under
the Original Senior Lien Facility Documents.

 

“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
the Discharge of Original Senior Lien Obligations[,the Discharge of [    ](1)
Senior Lien Obligations] and the Discharge of Additional Obligations in respect
of Senior Priority Debt.

 

“Discharge of [        ](1) [Senior/Junior](2) Lien Obligations” shall mean
(a) the payment in full in cash of the applicable [        ](1)
[Senior/Junior](2) Lien Obligations that are outstanding and unpaid (and
excluding, for the avoidance of doubt, unasserted contingent indemnification or
other obligations) at the time all Indebtedness under the applicable
[        ](1) [Senior/Junior](2) Lien Credit Agreement is paid in full in cash,
including (if applicable), with respect to amounts available to be drawn under
outstanding letters of credit issued thereunder at such time (or indemnities or
other undertakings issued pursuant thereto in respect of outstanding letters of
credit at such time), delivery or provision of cash or backstop letters of
credit in respect thereof in compliance with the terms of any such
[        ](1) [Senior/Junior](2) Lien Credit Agreement (which shall not exceed
an amount equal to 101.5% of the aggregate undrawn amount of such letters of
credit) and (b) the termination of all then outstanding commitments to extend
credit under the [        ](1) [Senior/Junior](2) Lien Facility Documents.

 

“Dollar” and “$” shall mean lawful money of the United States.

 

“Dollar Equivalent” shall mean, with respect to any amount denominated in
Dollars, the amount thereof and, with respect to the principal amount
denominated in any currency other than Dollars, at any date of determination
thereof, an amount in Dollars equivalent to such principal amount or such other
amount calculated on the basis of the Spot Rate of Exchange.

 

“Event of Default” shall mean an Event of Default under any Original Senior Lien
Credit Agreement, any [        ](1) [Senior/Junior](2) Lien Credit Agreement or
any Additional Credit Facility.

 

P-9

--------------------------------------------------------------------------------


 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

 

(a)                                 the taking of any action to enforce or
realize upon any Lien, including the institution of any foreclosure proceedings
or the noticing of any public or private sale pursuant to Article 9 of the
Uniform Commercial Code, or taking any action to enforce any right or power to
repossess, replevy, attach, garnish, levy upon or collect the Proceeds of any
Lien;

 

(b)                                 the exercise of any right or remedy provided
to a secured creditor on account of a Lien under any of the Credit Documents,
under applicable law, by self-help repossession, by notification to account
obligors of any Grantor, in an Insolvency Proceeding or otherwise, including the
election to retain any of the Collateral in satisfaction of a Lien;

 

(c)                                  the taking of any action or the exercise of
any right or remedy in respect of the collection on, set off against, marshaling
of, injunction respecting or foreclosure on the Collateral or the Proceeds
thereof;

 

(d)                                 the appointment of a receiver, receiver and
manager or interim receiver of all or part of the Collateral;

 

(e)                                  subject to pre-existing rights and
licenses, the sale, lease, license, or other disposition of all or any portion
of the Collateral by private or public sale or any other means permissible under
applicable law;

 

(f)                                   the exercise of any other right of a
secured creditor under Part 6 of Article 9 of the Uniform Commercial Code;

 

(g)                                  the exercise of any voting rights relating
to any Capital Stock included in the Collateral; and

 

(h)                                 the delivery of any notice, claim or demand
relating to the Collateral to any Person (including any securities intermediary,
depository bank or landlord) in possession or control of, any Collateral.

 

For the avoidance of doubt, (i) filing a proof of claim or statement of interest
in any Insolvency Proceeding, (ii) the imposition of a default rate or late fee,
(iii) the acceleration of the Senior Priority Obligations, (iv) the cessation of
lending pursuant to the provisions of any applicable Senior Priority Documents
or Junior Priority Documents, (v) the consent by any Senior Priority Agent to
the disposition by any Grantor of any Collateral under the Senior Priority
Documents and (vi) seeking adequate protection shall not be deemed to be an
Exercise of Secured Creditor Remedies.

 

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including the European Union.

 

“Grantor” shall mean any Grantor as defined in the Original Senior Lien Facility
Documents, in the [        ](1) [Senior/Junior](2) Lien Facility Documents or in
any Additional Documents.

 

“Guarantor” shall mean any of the Original Senior Lien Guarantors, the
[           ](1) [Senior/Junior](2) Lien Guarantors or the Additional
Guarantors.

 

P-10

--------------------------------------------------------------------------------


 

“Hedging Agreement” shall mean any interest rate, foreign currency, commodity,
credit or equity swap, collar, cap, floor or forward rate agreement, or other
agreement or arrangement designed to protect against fluctuations in interest
rates or currency, commodity, credit or equity values (including any option with
respect to any of the foregoing and any combination of the foregoing agreements
or arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Hedging Provider” shall mean any Original Senior Lien Hedging Provider, any
[    ] [Senior/Junior](2) Lien Hedging Provider or any Additional Hedging
Provider, as applicable.

 

“Holdings” shall mean Rental Car Intermediate Holdings, LLC, a Delaware limited
liability company, and any successor thereto.

 

“Impairment of Series of Junior Priority Debt” shall have the meaning assigned
thereto in Section 4.1(g).

 

“Impairment of Series of Senior Priority Debt” shall have the meaning assigned
thereto in Section 4.1(e).

 

“Indebtedness” shall mean, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property (other than trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), which purchase
price is due more than one year after the date of placing such property in final
service or taking final delivery and title thereto, (b) any other indebtedness
of such Person which is evidenced by a note, bond, debenture or similar
instrument, (c) all obligations of such Person under Capitalized Lease
Obligations, (d) all obligations of such Person in respect of letters of credit,
bankers’ acceptances or other similar instruments issued or created for the
account of such Person, (e) all obligations of such Person in respect of
interest rate protection agreements, interest rate futures, interest rate
options, interest rate caps and any other interest rate hedge arrangements, and
(f) all indebtedness or obligations of the types referred to in the preceding
clauses (a) through (e) to the extent secured by any Lien on any property owned
by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof and (g) all guarantees by such Person of
Indebtedness of other Persons, to the extent so guaranteed by such Person.

 

“Initial Original Senior Lien Credit Agreement” shall have the meaning assigned
thereto in the definition of “Original Senior Lien Credit Agreement”.

 

“Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement” shall have the
meaning assigned thereto in the definition of “[        ](1) [Senior/Junior](2)
Lien Credit Agreement”.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

 

“Junior Priority Agent” shall mean [any of the [        ](1) Junior Lien Agent
and](8) any Additional Agent under any Junior Priority Documents.

 

“Junior Priority Collateral Documents” shall mean [the [        ](1) Junior Lien
Collateral Documents and] any Additional Collateral Documents in respect of any
Junior Priority Obligations.

 

P-11

--------------------------------------------------------------------------------


 

“Junior Priority Credit Agreement” shall mean [the [        ](1) Junior Lien
Credit Agreement and] any Additional Credit Facility in respect of any Junior
Priority Obligations.

 

“Junior Priority Creditors” shall mean [the [        ](1) Junior Lien Lenders
and] any Additional Creditor in respect of any Junior Priority Obligations.

 

“Junior Priority Debt” shall mean[:

 

(1)           all [        ](1) Junior Lien Obligations; and

 

(2)]          any Additional Obligations of any Credit Party so long as on or
before the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Original Senior Lien Parent Borrower as
“Junior Priority Debt” in the relevant Additional Indebtedness Designation
delivered pursuant to Section 7.11(a)(iii).

 

“Junior Priority Documents” shall mean [the [        ](1) Junior Lien Facility
Documents and] any Additional Documents in respect of any Junior Priority
Obligations.

 

“Junior Priority Lien” shall mean a Lien granted [(a) by an [        ](1) Junior
Lien Collateral Document to the [        ](1) Junior Lien Agent or (b)] by an
Additional Collateral Document to any Additional Agent for the purpose of
securing Junior Priority Obligations.

 

“Junior Priority Obligations” shall mean [the [        ](1) Junior Lien
Obligations and] any Additional Obligations constituting Junior Priority Debt.

 

“Junior Priority Representative”  shall mean the [        ](1) Junior Lien Agent
acting for the Junior Priority Secured Parties, unless either (i) the
[        ](1) Junior Lien Credit Agreement is no longer in effect or (ii) the
aggregate Additional Junior Priority Exposure (and in any event excluding
Additional Obligations in respect of Bank Products Agreements, Hedging
Agreements or Management Guarantees) under any Additional Credit Facility in
respect of Junior Priority Debt exceeds the aggregate [        ](1) Junior Lien
Exposure (and in any event excluding [        ](1) Junior Lien Obligations in
respect of Bank Products Agreements, Hedging Agreements or Management
Guarantees), in which case the Junior Priority Representative shall be the
Junior Priority Agent (if other than a Designated Agent) representing the Junior
Priority Creditors with the greatest aggregate Additional Junior Priority
Exposure (and in any event excluding Junior Priority Obligations in respect of
Bank Products Agreements, Hedging Agreements or Management Guarantees) under an
Additional Credit Facility in respect of Junior Priority Debt acting for the
Junior Priority Secured Parties (in each case, unless otherwise agreed in
writing among the Junior Priority Agents then party to this Agreement).

 

“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.

 

“Junior Standstill Period” shall have the meaning assigned thereto in
Section 2.3(a).

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien
(statutory, judgment or other) or charge of any kind (including any conditional
sale or other title retention agreement or lease in the nature thereof).

 

“Lien Priority” shall mean, with respect to any Lien of the Original Senior Lien
Agent, the Original Senior Lien Creditors, the [        ](1)
[Senior/Junior](2) Lien Agent, the [        ](1) [Senior/Junior](2) Lien

 

P-12

--------------------------------------------------------------------------------


 

Creditors, any Additional Agent or any Additional Creditors in the Collateral,
the order of priority of such Lien as specified in Section 2.1.

 

“Management Credit Provider” shall mean any Additional Management Credit
Provider, any Original Senior Lien Management Credit Provider or any
[        ](1) Junior Lien Management Credit Provider, as applicable.

 

“Management Guarantee” shall have the meaning assigned thereto in (a) with
respect to the Original Senior Lien Obligations, the Original Senior Lien Credit
Agreement (if the Original Senior Lien Credit Agreement is then in effect), or
in any Other Original Senior Lien Credit Agreement then in effect (if the
Original Senior Lien Credit Agreement is not then in effect)[, (b) with respect
to the [        ](1) [Senior/Junior](2) Obligations, the
[        ](1) [Senior/Junior](2) Lien Credit Agreement (if the
[        ](1) [Senior/Junior](2) Lien Credit Agreement is then in effect), or in
any Other [        ](1) [Senior/Junior](2) Lien Credit Agreement then in effect
(if the [        ](1) [Senior/Junior](2) Lien Credit Agreement is not then in
effect)] and ([b/c]) with respect to any Additional Obligations, in the
applicable Additional Credit Facility.

 

“Moody’s” shall have the meaning assigned thereto in the definition of “Cash
Equivalents”.

 

“New York Courts” shall have the meaning assigned thereto in Section 7.17(a).

 

“New York Supreme Court” shall have the meaning assigned thereto in
Section 7.17(a).

 

“Obligations” shall mean any of the Senior Priority Obligations or the Junior
Priority Obligations.

 

“Original Senior Lien Agent” shall have the meaning assigned thereto in the
Preamble hereto and shall include any successor thereto in such capacity as well
as any Person designated as the “Administrative Agent” or “Collateral Agent”
under the Original Senior Lien Credit Agreement.

 

“Original Senior Lien Bank Products Provider” shall mean any Person that has
entered into a Bank Products Agreement with an Original Senior Lien Credit Party
with the obligations of such Original Senior Lien Credit Party thereunder being
secured by one or more Original Senior Lien Collateral Documents, as designated
by the Original Senior Lien Parent Borrower in accordance with the terms of the
Original Senior Lien Collateral Documents (provided that no Person shall, with
respect to any Bank Products Agreement, be at any time a Bank Products Provider
hereunder with respect to more than one Credit Facility).

 

“Original Senior Lien Borrowers” shall mean the Original Senior Lien Parent
Borrower and each Original Senior Lien Subsidiary Borrower.

 

“Original Senior Lien Collateral Documents” shall mean all “Security Documents”
as defined in the Original Senior Lien Credit Agreement, and all other security
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered in connection with the Original Senior Lien Credit Agreement, and
any other agreement, document or instrument pursuant to which a Lien is granted
securing any Original Senior Lien Obligations or under which rights or remedies
with respect to such Liens are governed, in each case as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Original Senior Lien Credit Agreement” shall mean (a) that certain Credit
Agreement, dated as of June 30, 2016, among the Original Senior Lien Borrowers,
the Original Senior Lien Lenders and the Original Senior Lien Agent, as such
agreement may be amended, restated, supplemented, or otherwise

 

P-13

--------------------------------------------------------------------------------


 

modified from time to time (the “Initial Original Senior Lien Credit
Agreement”), together with (b) if designated by the Original Senior Lien Parent
Borrower, any other agreement (including any credit agreement, loan agreement,
indenture or other financing agreement) that complies with clause (1) of the
definition of “Additional Indebtedness” and has been incurred to extend the
maturity of, consolidate, restructure, refund, replace or refinance all or any
portion of the Original Senior Lien Obligations, whether by the same or any
other lender, debt holder or group of lenders or debt holders or the same (an
“Other Original Senior Lien Credit Agreement”) or any other agent, trustee or
representative therefor and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder; provided, that (a) such Additional
Indebtedness is secured by a Lien ranking pari passu with the Lien securing the
Senior Priority Obligations, and (b) the requisite creditors party to such Other
Original Senior Lien Credit Agreement (or their agent or other representative on
their behalf) shall agree, by a joinder agreement substantially in the form of
Exhibit C attached hereto or otherwise in form and substance reasonably
satisfactory to the Senior Priority Representative (other than any Senior
Priority Representative being replaced in connection with such joinder) and the
Junior Priority Representative (or, if there is no continuing Junior Priority
Representative other than any Designated Agent, as designated by the Original
Senior Lien Parent Borrower) that the obligations under such Other Original
Senior Lien Credit Agreement are subject to the terms and provisions of this
Agreement.  Any reference to the Original Senior Lien Credit Agreement shall be
deemed a reference to the Initial Original Senior Lien Credit Agreement and any
Other Senior Lien Credit Agreement, in each case then in existence.

 

“Original Senior Lien Credit Parties” shall mean the Original Senior Lien
Borrowers, the Original Senior Lien Guarantors and each other Affiliate of the
Borrower that is now or hereafter becomes a party to any Original Senior Lien
Facility Document.

 

“Original Senior Lien Creditors” shall mean the Original Senior Lien Lenders
together with all Original Senior Lien Bank Product Providers, Original Senior
Lien Hedging Providers, Original Senior Lien Management Credit Providers and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Lender” or “Senior Priority Creditor” under any Original Senior
Lien Credit Agreement.

 

“Original Senior Lien Facility Documents” shall mean the Original Senior Lien
Credit Agreement, the Original Senior Lien Guarantees, the Original Senior Lien
Collateral Documents, any Bank Products Agreement between any Original Senior
Lien Credit Party and any Original Senior Lien Bank Products Provider, any
Hedging Agreements between any Original Senior Lien Credit Party and any
Original Senior Lien Hedging Provider, any Management Guarantee in favor of an
Original Senior Lien Management Credit Provider, those other ancillary
agreements as to which any Original Senior Lien Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Original Senior Lien Credit
Party or any of its respective Subsidiaries or Affiliates, and delivered to the
Original Senior Lien Agent, in connection with any of the foregoing or any
Original Senior Lien Credit Agreement, in each case as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Original Senior Lien Guarantees” shall mean the Guarantee and Collateral
Agreement, as defined in the Original Senior Lien Credit Agreement, and all
other guaranties executed under or in connection with any Original Senior Lien
Credit Agreement, in each case as the same may be amended, restated, modified or
supplemented from time to time.

 

“Original Senior Lien Guarantors” shall mean, collectively, Holdings and each
direct and indirect Subsidiary of the Original Senior Lien Parent Borrower that
at any time is a guarantor under any of the Original Senior Lien Guarantees.

 

P-14

--------------------------------------------------------------------------------


 

“Original Senior Lien Hedging Provider” shall mean any Person that has entered
into a Hedging Agreement with an Original Senior Lien Credit Party with the
obligations of such Original Senior Lien Credit Party thereunder being secured
by one or more Original Senior Lien Collateral Documents, as designated by the
Original Senior Lien Parent Borrower in accordance with the terms of the
Original Senior Lien Collateral Documents (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Provider hereunder
with respect to more than one Credit Facility).

 

“Original Senior Lien Lenders” shall mean the financial institutions and other
lenders party from time to time to the Original Senior Lien Credit Agreement
(including any such financial institution or lender in its capacity as an issuer
of letters of credit thereunder), together with their successors, assigns,
transferees and replacements thereof.

 

“Original Senior Lien Management Credit Provider” shall mean any Person who
(a) is a beneficiary of a Management Guarantee provided by an Original Senior
Lien Credit Party, with the obligations of the applicable Original Senior Lien
Credit Party thereunder being secured by one or more Original Senior Lien
Collateral Documents and (b) has been designated by the Original Senior Lien
Parent Borrower in accordance with the terms of one or more Original Senior Lien
Collateral Documents (provided that no Person shall, with respect to any
Management Guarantee, be at any time a Management Credit Provider with respect
to more than one Credit Facility).

 

“Original Senior Lien Obligations” shall mean all obligations of every nature of
each Original Senior Lien Credit Party from time to time owed to the Original
Senior Lien Agent, the Original Senior Lien Lenders or any of them, any Original
Senior Lien Bank Products Provider, any Original Senior Lien Hedging Provider or
any Original Senior Lien Management Credit Provider under any Original Senior
Lien Facility Document, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Original Senior Lien Credit Party, would have accrued on any Original Senior
Lien Obligation, whether or not a claim is allowed against such Original Senior
Lien Credit Party for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under letters of credit, payments for early
termination of Hedging Agreements, fees, expenses, indemnification or otherwise,
and all other amounts owing or due under the terms of the Original Senior Lien
Facility Documents, as amended, restated, supplemented, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

 

“Original Senior Lien Parent Borrower” shall mean The Hertz Corporation, a
Delaware corporation, and any successor in interest thereto.

 

“Original Senior Lien Secured Parties” shall mean the Original Senior Lien Agent
and the Original Senior Lien Creditors.

 

“Original Senior Lien Subsidiary Borrowers” shall mean each Subsidiary of the
Original Senior Lien Parent Borrower that is or becomes a  borrower under the
Original Senior Lien Credit Agreement.

 

“Other Original Senior Lien Credit Agreement” shall have the meaning assigned
thereto in the definition of “Original Senior Lien Credit Agreement.”

 

“Other [        ](1) [Senior/Junior](2) Lien Credit Agreement” shall have the
meaning assigned thereto in the definition of “ [        ](1)
[Senior/Junior](2)  Lien Credit Agreement.”

 

“Party” shall mean any of the Original Senior Lien Agent, the
[        ](1) [Senior/Junior](2) Lien Agent or any Additional Agent.

 

P-15

--------------------------------------------------------------------------------


 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Pledged Securities” shall have the meaning assigned thereto in the Senior
Priority Collateral Documents or in the Junior Priority Collateral Documents, as
the context requires.

 

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, (b) whatever is recoverable or
recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily and (c) in the case of Proceeds of Pledged
Securities, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“S&P” shall have the meaning assigned thereto in the definition of “Cash
Equivalents”.

 

“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.

 

“Senior Intervening Creditor” shall have the meaning assigned thereto in
Section 4.1(f).

 

“Senior Priority Agent” shall mean any of the Original Senior Lien Agent[, the
[         ] Senior Lien Agent](9) or any Additional Agent under any Senior
Priority Documents.

 

“Senior Priority Collateral Documents” shall mean the Original Senior Lien
Collateral Documents [, the [  ] Senior Lien Collateral Documents](9) and the
Additional Collateral Documents relating to any Senior Priority Obligations.

 

“Senior Priority Credit Agreement” shall mean any of the Original Senior Lien
Credit Agreement, [, the [     ] Senior Lien Credit Agreement](9) and any
Additional Credit Facility in respect of any Senior Priority Obligations.

 

“Senior Priority Creditors” shall mean the Original Senior Lien Creditors [, the
[     ] Senior Lien Creditors](9) and any Additional Creditor in respect of any
Senior Priority Obligations.

 

“Senior Priority Debt” shall mean:

 

(1)           all Original Senior Lien Obligations; and

 

[(2)          all [       ] Senior Lien Obligations](9)

 

[(2/3)]     any Additional Obligations of any Credit Party so long as on or
before the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Original Senior Lien Parent Borrower as
“Senior Priority Debt” in the relevant Additional Indebtedness Designation
delivered pursuant to Section 7.11(a)(iii).

 

“Senior Priority Documents” shall mean the Original Senior Lien Facility
Documents [, the [     ] Senior Lien Facility Documents](9) and any Additional
Documents in respect of any Senior Priority Obligations.

 

P-16

--------------------------------------------------------------------------------


 

“Senior Priority Exposure” shall mean, as to any Credit Facility in respect of
Senior Priority Debt, as of the date of determination, the sum of the Dollar
Equivalent of (a) as to any revolving facility thereunder, the total commitments
(whether funded or unfunded) of the applicable Senior Priority Creditors to make
loans and other extensions of credit thereunder (or after the termination of
such commitments, the total outstanding principal amount of Senior Priority
Obligations thereunder) plus (b) as to any other facility thereunder, the
outstanding principal amount of Senior Priority Obligations thereunder.

 

“Senior Priority Lien” shall mean a Lien granted (a) by an Original Senior Lien
Collateral Document to the Original Senior Lien Agent, [, (b) a [     ](1)
Senior Lien Collateral Document to the [     ](1) Senior Lien Agent ](9) or
[(b/c)] by an Additional Collateral Document to any Additional Agent for the
purpose of securing Senior Priority Obligations.

 

“Senior Priority Obligations” shall mean the Original Senior Lien Obligations [,
the [     ] Senior Lien Obligations](9) and any Additional Obligations
constituting Senior Priority Debt.

 

“Senior Priority Recovery” shall have the meaning assigned thereto in
Section 5.3.

 

“Senior Priority Representative” shall mean the Original Senior Lien Agent under
the Initial Original Senior Lien Credit Agreement while the Initial Original
Senior Lien Credit Agreement is in effect; provided that if the Initial Original
Senior Lien Credit Agreement is not in effect, the Senior Priority
Representative shall be the Senior Priority Agent (if other than a Designated
Agent) representing the Senior Priority Creditors with the greatest aggregate
Senior Priority Exposure (and in any event excluding Senior Priority Obligations
in respect of Bank Products Agreements, Hedging Agreements or Management
Guarantees) under any Credit Facility in respect of Senior Priority Debt acting
for the Senior Priority Secured Parties (in each case, unless otherwise agreed
in writing among the Senior Priority Agents then party to this Agreement)

 

“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.

 

“Series of Junior Priority Debt” shall mean, severally, [(a) the Indebtedness
outstanding under the [        ](1) Junior Lien Credit Agreement and (b)] the
Indebtedness outstanding under any Additional Credit Facility in respect of or
constituting Junior Priority Debt.

 

“Series of Senior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the Original Senior Lien Credit Agreement, [[(b)] the
Indebtedness outstanding under the [     ] Senior Lien Credit
Agreement,](9) [(b/c)] the Indebtedness under each other Senior Lien Credit
Agreement and [(c/d)] the Indebtedness outstanding under each Additional Credit
Facility in respect of or constituting Senior Priority Debt.

 

“Series” means (x) with respect to Senior Priority Debt or Junior Priority Debt,
all Senior Priority Debt or Junior Priority Debt, as applicable, represented by
the same Agent acting in the same capacity and (y) with respect to Senior
Priority Obligations or Junior Priority Obligations, all such obligations
secured by the same Senior Priority Collateral Documents or Junior Priority
Collateral Documents, as the case may be.

 

“Spot Rate of Exchange” shall have the meaning assigned thereto in the Initial
Original Senior Lien Credit Agreement or any Additional Credit Facility, as
applicable.

 

P-17

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

“United States” shall mean the United States of America.

 

“[           ](1) [Senior/Junior](2) Lien Agent” shall have the meaning assigned
thereto in the Preamble hereto and shall include any successor thereto in such
capacity as well as any Person designated as the “Administrative Agent” or
“Collateral Agent” under the [        ](1) [Senior/Junior](2) Lien Credit
Agreement.

 

“[           ](1) [Senior/Junior](2) Lien Bank Products Provider”  shall mean
any Person that has entered into a Bank Products Agreement with an
“[           ](1) [Senior/Junior](2) Lien Credit Party with the obligations of
such [           ](1) [Senior/Junior](2) Lien Credit Party thereunder being
secured by one or more [           ](1) [Senior/Junior](2) Lien Collateral
Documents, as designated by the Original Senior Lien Parent Borrower in
accordance with the terms of the [           ](1) [Senior/Junior](2) Lien
Collateral Documents (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Provider hereunder with
respect to more than one Credit Facility).

 

“[           ](1) [Senior/Junior](2) Lien Borrower” shall mean
[                       ], together with its successors and assigns.

 

“[           ](1) [Senior/Junior](2) Lien Collateral Documents” shall mean all
“[Collateral] Documents” as defined in the [        ](1) [Senior/Junior](2) Lien
Credit Agreement, and all other security agreements, mortgages, deeds of trust
and other collateral documents executed and delivered in connection with the
[        ](1) [Senior/Junior](2) Lien Credit Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted securing any
[        ](1) [Senior/Junior](2) Lien Obligations or under which rights or
remedies with respect to such Liens are governed, in each case as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

“[           ](1) [Senior/Junior](2) Lien Credit Agreement” shall mean (a) that
certain [              ], dated as of [the date hereof], among the
[        ](1) [Senior/Junior](2) Lien Borrower,
[                                ], the [        ](1) [Senior/Junior](2) Lien
Lenders and the [        ](1) [Senior/Junior](2) Lien Agent, as such agreement
may be amended, restated, supplemented or otherwise modified from time to time
(the “Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement”), together
with (b) if designated by the Original Senior Lien

 

P-18

--------------------------------------------------------------------------------


 

Parent Borrower, any other agreement (including any credit agreement, loan
agreement, indenture or other financing agreement) that complies with clause
(1) of the definition of “Additional Indebtedness” and has been incurred to
extend the maturity of, consolidate, restructure, refund, replace or refinance
all or any portion of the [        ](1) [Senior/Junior](2) Lien Obligations,
whether by the same or any other lender, debt holder or group of lenders or debt
holders or the same (an “Other [           ](1) [Senior/Junior](2) Lien Credit
Agreement”) or any other agent, trustee or representative therefor and whether
or not increasing the amount of any Indebtedness that may be incurred
thereunder; provided, that (a) such Additional Indebtedness is secured by a Lien
ranking pari passu with the Lien securing the [Senior][Junior] Priority
Obligations, and (b) the requisite creditors party to such Other
[           ](1) [Senior/Junior](2) Lien Credit Agreement (or their agent or
other representative on their behalf) shall agree, by a joinder agreement
substantially in the form of Exhibit C attached hereto or otherwise in form and
substance reasonably satisfactory to the Senior Priority Representative and the
Junior Priority Representative (other than any Junior Priority Representative
being replaced in connection with such joinder) (or, if there is no continuing
Junior Priority Representative other than any Designated Agent, as designated by
the Original Senior Lien Parent Borrower) that the obligations under such Other
[           ](1) [Senior/Junior](2) Lien Credit Agreement are subject to the
terms and provisions of this Agreement. Any reference to the
[           ](1) [Senior/Junior](2) Lien Credit Agreement shall be deemed a
reference to the Initial [           ](1) [Senior/Junior](2) Lien Credit
Agreement and any Other [           ](1) [Senior/Junior](2) Lien Credit
Agreement, in each case then in existence.

 

“[           ](1) [Senior/Junior](2) Lien Credit Parties” shall mean the
[        ](1) [Senior/Junior](2) Lien Borrower, the [        ](1)
[Senior/Junior](2) Lien Guarantors and each other Affiliate of the Borrower that
is now or hereafter becomes a party to any [        ](1) [Senior/Junior](2) Lien
Facility Document.

 

“[           ](1) [Senior/Junior](2) Lien Creditors” shall mean the
“[           ](1) [Senior/Junior](2) Lien Lenders together with all
[           ](1) [Senior/Junior](2) Lien Bank Products Providers,
[           ](1) [Senior/Junior](2) Lien Hedging Providers, [           ](1)
[Senior/Junior](2) Lien Management Credit Providers and all successors, assigns,
transferees and replacements thereof, as well as any Person designated as a
“Lender” or “Junior Priority Creditor” under any
[           ](1) [Senior/Junior](2) Lien Credit Agreement.

 

“[           ](1) [Senior/Junior](2) Lien Exposure” shall mean, as to any
[           ](1) [Senior/Junior](2) Lien Credit Agreement, as of the date of
determination, the sum of the Dollar Equivalent of (a) as to any revolving
facility thereunder, the total commitments (whether funded or unfunded) of the
[           ](1) [Senior/Junior](2) Lien Lenders to make loans and other
extensions of credit thereunder (or after the termination of such commitments,
the total outstanding principal amount of [           ](1) [Senior/Junior](2) 
Lien Obligations thereunder) plus (b) as to any other facility thereunder, the
outstanding principal amount of [           ](1) [Senior/Junior](2) Lien
Obligations thereunder.

 

“[           ](1) [Senior/Junior](2) Lien Facility Documents” shall mean the
[        ](1) [Senior/Junior](2) Lien Credit Agreement, the
[        ](1) [Senior/Junior](2) Lien Guarantees, the
[        ](1) [Senior/Junior](2) Lien Collateral Documents, any Bank Products
Agreement between any [           ](1) [Senior/Junior](2) Lien Credit Party and
any [           ](1) [Senior/Junior](2) Lien Bank Products Provider, any Hedging
Agreement between any [           ](1) [Senior/Junior](2) Lien Credit Party and
any [           ](1) [Senior/Junior](2) Lien Hedging Provider, any Management
Guarantee in favor of an of an [        ](1) [Senior/Junior](2) Lien Management
Credit Provider, those other ancillary agreements as to which the
[        ](1) [Senior/Junior](2) Lien Secured Party is a party or a beneficiary
and all other agreements, instruments, documents and certificates, now or
hereafter executed by or on behalf of any [        ](1) [Senior/Junior](2) Lien
Credit Party or any of its respective Subsidiaries or Affiliates, and delivered
to the [        ](1) [Senior/Junior](2) Lien Agent, in connection with any of
the foregoing or any [        ](1) [Senior/Junior](2) Lien Credit Agreement, in
each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

P-19

--------------------------------------------------------------------------------


 

“[           ](1) [Senior/Junior](2) Lien Guarantees” shall mean the guarantee
agreement dated as of the date hereof, and all other guaranties executed under
or in connection with any [        ](1) [Senior/Junior](2) Lien Credit
Agreement, in each case as the same may be amended, restated, modified or
supplemented from time to time.

 

“[           ](1) [Senior/Junior](2) Lien Guarantors” shall mean, collectively,
Holdings and each direct and indirect Subsidiary of the [        ](1)
[Senior/Junior](2) Borrower that at any time is a guarantor under any of the
[        ](1) [Senior/Junior](2) Lien Guarantees.

 

“[           ](1) [Senior/Junior](2) Lien Hedging Provider” shall mean any
Person who has entered into a Hedging Agreement with an
[           ](1) [Senior/Junior](2) Lien Credit Party with the obligations of
such [           ](1) [Senior/Junior](2) Lien Credit Party thereunder being
secured by one or more [           ](1) [Senior/Junior](2) Lien Collateral
Documents, as designated by the [        ](1) [Senior/Junior](2)  Lien Borrower
in accordance with the terms of one or more
[           ](1) [Senior/Junior](2) Lien Collateral Documents (provided that no
Person shall, with respect to any Hedging Agreement, be at any time a Hedging
Provider hereunder with respect to more than one Credit Facility).

 

“[           ](1) [Senior/Junior](2) Lien Lenders” shall mean the financial
institutions and other lenders party from time to time to the [        ](1)
[Senior/Junior](2) Lien Credit Agreement (including any such financial
institution or lender in its capacity as an issuer of letters of credit
thereunder), together with their successors , assigns, transferees and
replacements thereof.

 

“[           ](1) [Senior/Junior](2) Lien Management Credit Provider”  shall
mean any Person who (a) is a beneficiary of a Management Guarantee provided by
an “[           ](1) [Senior/Junior](2) Lien Credit Party, with the obligations
of the applicable [           ](1) [Senior/Junior](2) Lien Credit Party
thereunder being secured by one or more [           ](1) [Senior/Junior](2) Lien
Collateral Documents, and (b) has been designated by the
[        ](1) [Senior/Junior](2) Lien Borrower in accordance with the terms of
one or more [           ](1) [Senior/Junior](2) Lien Collateral Documents
(provided that no Person shall, with respect to any Management Guarantee, be at
any time a Management Credit Provider with respect to more than one Credit
Facility).

 

“[           ](1) [Senior/Junior](2) Lien Obligations” shall mean all
obligations of every nature of each [        ](1) [Senior/Junior](2) Lien Credit
Party from time to time owed to the [        ](1) [Senior/Junior](2) Lien Agent,
or the [        ](1) [Senior/Junior](2) Lien Lenders or any of them, any
[        ](1) [Senior/Junior](2) Lien Bank Products Provider, any [        ](1)
[Senior/Junior](2) Lien Hedging Provider or any
[        ](1) [Senior/Junior](2) Lien Management Credit Provider under any
[        ](1) [Senior/Junior](2) Lien Facility Document, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such [        ](1) [Senior/Junior](2) Lien Credit
Party, would have accrued on any [        ](1) [Senior/Junior](2) Lien
Obligation, whether or not a claim is allowed against such
[        ](1) [Senior/Junior](2) Lien Credit Party for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn down under
letters of credit, payments for early termination of Hedging Agreements, fees,
expenses, indemnification or otherwise, and all other amounts owing or due under
the terms of the [        ](1) [Senior/Junior](2) Lien Facility Documents, as
amended, restated, supplemented, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

 

“[           ](1) [Senior/Junior](2) Lien Secured Parties” shall mean the
[        ](1) [Senior/Junior](2) Lien Agent and the [        ](1)
[Senior/Junior](2) Lien Lenders.

 

Section 1.3          Rules of Construction.  Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive

 

P-20

--------------------------------------------------------------------------------


 

meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. 
Article, section, subsection, clause, schedule, and exhibit references herein
are to this Agreement unless otherwise specified.  Any reference in this
Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
reference herein to the repayment in full of an obligation shall mean the
payment in full in cash of such obligation, or in such other manner as may be
approved in writing by the requisite holders or representatives in respect of
such obligation.

 

ARTICLE II

 

LIEN PRIORITY

 

Section 2.1                               Agreement to Subordinate.

 

(a)                                 Notwithstanding (i) the date, time, method,
manner, or order of grant, attachment, or perfection (including any defect or
deficiency or alleged defect or deficiency in any of the foregoing) of any Liens
granted to any Senior Priority Secured Party in respect of all or any portion of
the Collateral, or of any Liens granted to any Junior Priority Secured Party in
respect of all or any portion of the Collateral, and regardless of how any such
Lien was acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of any Senior Priority Secured
Party or any Junior Priority Secured Party in any Collateral, (iii) any
provision of the Uniform Commercial Code, the Bankruptcy Code or any other
applicable law, or of any Senior Priority Documents or Junior Priority
Documents, (iv) whether any Senior Priority Agent or any Junior Priority Agent,
in each case either directly or through agents, holds possession of, or has
control over, all or any part of the Collateral, (v) the fact that any such
Liens in favor of any Senior Priority Secured Party securing any of the Senior
Priority Obligations are (x) subordinated to any Lien securing any other
obligation of any Credit Party or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed or (vi) any other circumstance of any kind or nature
whatsoever, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby agrees that:

 

(i)                           any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Junior Priority Secured
Party that secures all or any portion of the Junior Priority Obligations shall
be junior and subordinate in all respects to all Liens granted to any of the
Senior Priority Secured Parties in such Collateral to secure all or any portion
of the Senior Priority Obligations;

 

(ii)                        any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Senior Priority Secured
Party that secures all or any portion of the Senior Priority Obligations shall
be senior and prior in all respects to all Liens granted to any of the Junior
Priority Agents and the Junior Priority Creditors in such Collateral to secure
all or any portion of the Junior Priority Obligations;

 

(iii)                     except as may be separately otherwise agreed in
writing by and between or among any applicable Senior Priority Agents, in each
case on behalf of itself and the Senior Priority Creditors represented thereby,
any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Senior Priority Secured Party that secures all or
any portion of

 

P-21

--------------------------------------------------------------------------------


 

the Senior Priority Obligations shall be pari passu and equal in priority in all
respects with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Senior Priority Secured Party that
secures all or any portion of the Senior Priority Obligations; provided that any
such separate agreement is expected to allocate the risk of any Impairment of
such Series; and

 

(iv)                    except as may be separately otherwise agreed in writing
by and between or among any applicable Junior Priority Agents, in each case on
behalf of itself and the Junior Priority Creditors represented thereby, any Lien
in respect of all or any portion of the Collateral now or hereafter held by or
on behalf of any Junior Priority Secured Party that secures all or any portion
of the Junior Priority Obligations shall be pari passu and equal in priority in
all respects with any Lien in respect of all or any portion of the Collateral
now or hereafter held by or on behalf of any other Junior Priority Secured Party
that secures all or any portion of the Junior Priority Obligations; provided
that any such separate agreement is expected to allocate the risk of any
Impairment of such Series.

 

(b)                                 Notwithstanding (i) the date, time, method,
manner, or order of grant, attachment, or perfection (including any defect or
deficiency or alleged defect or deficiency in any of the foregoing) of any Liens
granted to any Senior Priority Secured Party in respect of all or any portion of
the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Senior Priority Secured Party in any Collateral,
(iii) any provision of the Uniform Commercial Code, the Bankruptcy Code or any
other applicable law, or of any Senior Priority Documents, (iv) whether any
Senior Priority Agent, in each case either directly or through agents, holds
possession of, or has control over, all or any part of the Collateral, (v) the
fact that any such Liens in favor of any Senior Priority Secured Party securing
any of the Senior Priority Obligations are (x) subordinated to any Lien securing
any other obligation of any Credit Party or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed or (vi) any other circumstance of any kind or
nature whatsoever, each Senior Priority Agent, for and on behalf of itself and
the Senior Priority Creditors represented thereby, hereby agrees that except as
may be separately otherwise agreed in writing by and between or among any
applicable Senior Priority Agents, in each case on behalf of itself and the
Senior Priority Creditors represented thereby, subject to Sections 4.1(e) and
(f) hereof, any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Senior Priority Secured Party that secures
all or any portion of the Senior Priority Obligations shall be pari passu and
equal in priority in all respects with any Lien in respect of all or any portion
of the Collateral now or hereafter held by or on behalf of any other Senior
Priority Secured Party that secures all or any portion of the Senior Priority
Obligations.

 

(c)                                  Notwithstanding (i) the date, time, method,
manner, or order of grant, attachment, or perfection (including any defect or
deficiency or alleged defect or deficiency in any of the foregoing) of any Liens
granted to any Junior Priority Secured Party in respect of all or any portion of
the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Junior Priority Secured Party in any Collateral,
(iii) any provision of the Uniform Commercial Code, the Bankruptcy Code or any
other applicable law, or of any Junior Priority Documents, (iv) whether any
Junior Priority Agent, in each case either directly or through agents, holds
possession of, or has control over, all or any part of the Collateral, (v) the
fact that any such Liens in favor of any Junior Priority Secured Party securing
any of the Junior Priority Obligations are (x) subordinated to any Lien securing
any other obligation of any Credit Party or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed or (vi) any other circumstance of any kind or
nature whatsoever, each Junior Priority Agent, for and on behalf of itself and
the Junior Priority Creditors represented

 

P-22

--------------------------------------------------------------------------------


 

thereby, hereby agrees that except as may be separately otherwise agreed in
writing by and between or among any applicable Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Creditors represented thereby,
subject to Sections 4.1(g) and (h) hereof, any Lien in respect of all or any
portion of the Collateral now or hereafter held by or on behalf of any Junior
Priority Secured Party that secures all or any portion of the Junior Priority
Obligations shall be pari passu and equal in priority in all respects with any
Lien in respect of all or any portion of the Collateral now or hereafter held by
or on behalf of any other Junior Priority Secured Party that secures all or any
portion of the Junior Priority Obligations.

 

(d)                                 Notwithstanding any failure by any Senior
Priority Secured Party to perfect its security interests in the Collateral or
any avoidance, invalidation, priming or subordination by any third party or
court of competent jurisdiction of the security interests in the Collateral
granted to any of the Senior Priority Secured Parties, the priority and rights
as (x) between the respective classes of Senior Priority Secured Parties, and
(y) between the Senior Priority Secured Parties, on the one hand, and the Junior
Priority Secured Parties, on the other hand, with respect to the Collateral
shall be as set forth herein.  Notwithstanding any failure by any Junior
Priority Secured Party to perfect its security interests in the Collateral or
any avoidance, invalidation, priming or subordination by any third party or
court of competent jurisdiction of the security interests in the Collateral
granted to any of the Junior Priority Secured Parties, the priority and rights
as between the respective classes of Junior Priority Secured Parties with
respect to the Collateral shall be as set forth herein.  Lien priority as among
the Senior Priority Obligations and the Junior Priority Obligations with respect
to any Collateral will be governed solely by this Agreement, except as may be
separately otherwise agreed in writing by or among any applicable Parties.

 

(e)                                  The Original Senior Lien Agent, for and on
behalf of itself and the Original Senior Lien Creditors, acknowledges and agrees
that (x) concurrently herewith, the [         ](1) [Senior/Junior](2) Lien
Agent, for the benefit of itself and the [        ](1) [Senior/Junior](2) Lien
Lenders, has been granted [Senior/Junior](10)  Priority Liens upon all of the
Collateral in which the Original Senior Lien Agent has been granted Senior
Priority Liens, and the Original Senior Lien Agent hereby consents thereto, and
(y) one or more Additional Agents, each on behalf of itself and any Additional
Creditors represented thereby, may be granted Senior Priority Liens or Junior
Priority Liens upon all of the Collateral in which the Original Senior Lien
Agent has been granted Senior Priority Liens, and the Original Senior Lien Agent
hereby consents thereto.

 

(f)                                   The [        ](1) [Senior/Junior](2) Lien
Agent, for and on behalf of itself and the [        ](1) [Senior/Junior](2) Lien
Lenders, acknowledges and agrees that (x) the Original Senior Lien Agent, for
the benefit of itself and the Original Senior Lien Creditors, has been granted
Senior Priority Liens upon all of the Collateral in which the [        ](1)
[Senior/Junior](2) Lien Agent has been granted [Senior/Junior](11) Priority
Liens, and the [         ](1) [Senior/Junior](2) Lien Agent hereby consents
thereto, and (y) one or more Additional Agents, each on behalf of itself and any
Additional Creditors represented thereby, may be granted Senior Priority Liens
or Junior Priority Liens upon all of the Collateral in which the [        ](1)
[Senior/Junior](2) Lien Agent has been granted [Senior/Junior](11) Priority
Liens, and the [          ](1) [Senior/Junior](2) Lien Agent hereby consents
thereto.

 

(g)                                  Each Additional Agent, for and on behalf of
itself and any Additional Creditors represented thereby, acknowledges and agrees
that, (x) the Original Senior Lien Agent, for the benefit of itself and the
Original Senior Lien Creditors, has been granted Senior Priority Liens upon all
of the Collateral in which such Additional Agent is being granted Liens, and
such Additional Agent hereby consents thereto, (y) the [          ](1)
[Senior/Junior](2) Lien Agent, for the benefit of itself and the [         ](1)
[Senior/Junior](2) Lien Lenders, has been granted [Senior/Junior](11) Priority
Liens upon all of the Collateral in which such Additional Agent is being granted
Liens, and such Additional Agent hereby consents

 

P-23

--------------------------------------------------------------------------------


 

thereto, and (z) one or more other Additional Agents, each on behalf of itself
and any Additional Creditors represented thereby, have been or may be granted
Senior Priority Liens or Junior Priority Liens upon all of the Collateral in
which such Additional Agent is being granted Liens, and such Additional Agent
hereby consents thereto.

 

(h)                                 The subordination of Liens by each Junior
Priority Agent in favor of the Senior Priority Agents shall not be deemed to
subordinate the Liens of any Junior Priority Agent to the Liens of any other
Person.  The provision of pari passu and equal priority as between Liens of any
Senior Priority Agent and Liens of any other Senior Priority Agent, in each case
as set forth herein, shall not be deemed to provide that the Liens of the Senior
Priority Agent will be pari passu or of equal priority with the Liens of any
other Person, or to subordinate any Liens of any Senior Priority Agent to the
Liens of any Person.  The provision of pari passu and equal priority as between
Liens of any Junior Priority Agent and Liens of any other Junior Priority Agent,
in each case as set forth herein, shall not be deemed to provide that the Liens
of the Junior Priority Agent will be pari passu or of equal priority with the
Liens of any other Person.

 

(i)                                     So long as the Discharge of Senior
Priority Obligations has not occurred, the parties hereto agree that in the
event that any Original Senior Lien Borrower shall, or shall permit any other
Grantor to, grant or permit any additional Liens, or take any action to perfect
any additional Liens, on any asset or property to secure any Junior Priority
Obligation and, unless otherwise provided for in accordance with Section 2.5(d),
have not also granted a Lien on such asset or property to secure the Senior
Priority Obligations and taken all actions to perfect such Liens, then, without
limiting any other rights and remedies available to any Senior Priority Agent
and/or the other Senior Priority Secured Parties, each Junior Priority Agent,
for and on behalf of itself and the Junior Priority Secured Parties for which it
is a Junior Priority Agent, and each other Junior Priority Secured Party (by its
acceptance of the benefits of the Junior Priority Documents), agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.1(i) shall be subject to
Section 4.1(b).

 

Section 2.2                               Waiver of Right to Contest Liens.

 

(a)                                 Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
that it and they shall not (and hereby waives any right to) take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Senior Priority Secured Party
in respect of the Collateral, or the provisions of this Agreement.  Except to
the extent expressly set forth in this Agreement, each Junior Priority Agent,
for and on behalf of itself and the Junior Priority Creditors represented
thereby, agrees that no Junior Priority Agent or Junior Priority Creditor will
take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by any Senior Priority Secured Party under the Senior
Priority Documents with respect to the Collateral.  Except to the extent
expressly set forth in this Agreement, each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, hereby
waives any and all rights it or such Junior Priority Creditors may have as a
junior lien creditor or otherwise to contest, protest, object to or interfere
with the manner in which any Senior Priority Secured Party seeks to enforce its
Liens in any Collateral.

 

(b)                                 Except as may separately otherwise be agreed
in writing by and between or among any applicable Senior Priority Agents, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, agrees that it and they shall not (and hereby
waives any right to) take any action to contest or challenge (or assist or
support any other Person in contesting or challenging), directly or indirectly,
whether or not in any proceeding (including in any Insolvency

 

P-24

--------------------------------------------------------------------------------


 

Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any other Senior Priority Agent or any Senior Priority Creditors represented
thereby, or the provisions of this Agreement.  Except to the extent expressly
set forth in this Agreement, or as may be separately otherwise agreed in writing
by and between or among any applicable Senior Priority Agents, each Senior
Priority Agent, for and on behalf of itself and the Senior Priority Creditors
represented thereby, agrees that none of such Senior Priority Agent and such
Senior Priority Creditors represented thereby will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by, and not
prohibited under this Agreement to be undertaken by, any other Senior Priority
Agent or any Senior Priority Creditor represented thereby under any applicable
Senior Priority Documents with respect to the Collateral.  Except to the extent
expressly set forth in this Agreement, or as may be separately otherwise agreed
in writing by and between or among any applicable Senior Priority Agents, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, hereby waives any and all rights it or such
Senior Priority Creditors may have as a pari passu lien creditor or otherwise to
contest, protest, object to, or interfere with the manner in which any other
Senior Priority Agent or any Senior Priority Creditor represented thereby seeks
to enforce its Liens in any Collateral so long as such other Senior Priority
Agent or Senior Priority Creditor represented thereby is not prohibited from
taking such action under this Agreement.

 

(c)                                  Except as may be separately otherwise
agreed in writing by and between or among any applicable Junior Priority Agents,
in each case on behalf of itself and any Junior Priority Creditors represented
thereby, each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any other Junior Priority Agent or any Junior Priority Creditors represented
by such other Junior Priority Agent, or the provisions of this Agreement. 
Except to the extent expressly set forth in this Agreement, or as may be
separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, each Junior Priority Agent, for and on behalf of itself
and the Junior Priority Creditors represented thereby, agrees that none of such
Junior Priority Agent and Junior Priority Creditors will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by,
and not prohibited under this Agreement to be undertaken by, any Controlling
Junior Priority Secured Party under any applicable Junior Priority Documents
with respect to the Collateral.  Except to the extent expressly set forth in
this Agreement, or as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, each Junior Priority
Agent, for and on behalf of itself and the Junior Priority Creditors represented
thereby, hereby waives any and all rights it or such Junior Priority Creditors
may have as a pari passu lien creditor or otherwise to contest, protest, object
to, or interfere with the manner in which any other Junior Priority Agent or any
Junior Priority Creditor represented by such other Junior Priority Agent seeks
to enforce its Liens in any Collateral so long as such other Junior Priority
Agent or Junior Priority Creditor is not prohibited from taking such action
under this Agreement.

 

(d)                                 The assertion of priority rights established
under the terms of this Agreement or in any separate writing contemplated hereby
between any of the parties hereto shall not be considered a challenge to Lien
priority of any Party prohibited by this Section 2.2.

 

Section 2.3                               Remedies Standstill.

 

(a)                                 Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
that, until the Discharge of Senior Priority Obligations, such Junior Priority
Agent and such Junior Priority Creditors:

 

P-25

--------------------------------------------------------------------------------


 

(i)                           will not, and will not seek to, Exercise Any
Secured Creditor Remedies (or institute or join in any action or proceeding with
respect to the Exercise of Secured Creditor Remedies) with respect to the
Collateral without the written consent of each Senior Priority Agent; provided
that any Junior Priority Agent may Exercise Any Secured Creditor Remedies (other
than any remedies the exercise of which is otherwise prohibited by this
Agreement, including Article VI) after a period of 180 consecutive days has
elapsed from the date of delivery of written notice by such Junior Priority
Agent to each Senior Priority Agent stating that an Event of Default (as defined
under the applicable Junior Priority Credit Agreement) has occurred and is
continuing thereunder and that the Junior Priority Obligations are currently due
and payable in full (whether as a result of acceleration or otherwise) and
stating its intention to Exercise Any Secured Creditor Remedies (the “Junior
Standstill Period”), and then such Junior Priority Agent may Exercise Any
Secured Creditor Remedies only so long as (1) no Event of Default relating to
the payment of interest, principal, fees or other Senior Priority Obligations
shall have occurred and be continuing and (2) no Senior Priority Secured Party
shall have commenced (or attempted to commence or given notice of its intent to
commence) the Exercise of Secured Creditor Remedies with respect to the
Collateral (including seeking relief from the automatic stay or any other stay
in any Insolvency Proceeding) and, in each case, such Junior Priority Agent has
notice thereof;

 

(ii)                        will not contest, protest or object to any
foreclosure proceeding or action brought by any Senior Priority Agent or any
Senior Priority Creditor or any other exercise by any Senior Priority Agent or
any Senior Priority Creditor of any rights and remedies relating to the
Collateral under the Senior Priority Documents or otherwise (including any
Exercise of Secured Creditor Remedies initiated by or supported by any Senior
Priority Agent or any Senior Priority Creditor);

 

(iii)                     subject to their rights under clause (i) above, will
not object to the forbearance by any Senior Priority Agent or the Senior
Priority Creditors from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the
Collateral; or

 

(iv)                    will not knowingly take, receive or accept any Proceeds
of the Collateral, it being understood and agreed that the temporary deposit of
Proceeds of Collateral in a Deposit Account controlled by the Junior Priority
Representative shall not constitute a breach of this Agreement so long as such
Proceeds are promptly remitted to the Senior Priority Representative.

 

From and after the Discharge of Senior Priority Obligations (or prior thereto
upon obtaining the written consent of each Senior Priority Agent), any Junior
Priority Agent and any Junior Priority Creditor may Exercise Any Secured
Creditor Remedies under the Junior Priority Documents or applicable law as to
any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by any Junior Priority Agent or any
Junior Priority Creditor is at all times subject to the provisions of this
Agreement, including Section 4.1.

 

(b)                                 Each Senior Priority Agent, for and on
behalf of itself and any Senior Priority Creditors represented thereby, agrees
that such Senior Priority Agent and such Senior Priority Creditors will not
(except as may be separately otherwise agreed in writing by and between or among
all Senior Priority Agents, in each case on behalf of itself and the Senior
Priority Creditors represented thereby) Exercise Any Secured Creditor Remedies
(or institute or join in any action or proceeding with respect to the Exercise
of Secured Creditor Remedies) with respect to any of the Collateral without the
written consent of the Senior Priority Representative and will not knowingly
take, receive or accept any Proceeds of Collateral (except as may be separately
otherwise agreed in writing by and between or among all Senior Priority Agents,
in each case on behalf of itself and the Senior Priority Creditors represented
thereby), it being understood and agreed that the temporary deposit of Proceeds
of Collateral in a Deposit

 

P-26

--------------------------------------------------------------------------------


 

Account controlled by such Senior Priority Agent shall not constitute a breach
of this Agreement so long as such Proceeds are promptly remitted to the Senior
Priority Representative; provided that nothing in this sentence shall prohibit
any Senior Priority Agent from taking such actions in its capacity as Senior
Priority Representative, if applicable.  The Senior Priority Representative may
Exercise Any Secured Creditor Remedies under the Senior Priority Documents or
applicable law as to any Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by the Senior Priority
Representative is at all times subject to the provisions of this Agreement
(including Section 4.1 hereof).

 

(c)                                  Nothing in this Agreement shall prohibit
the receipt by any Secured Party of the required payments of interest, principal
and other amounts owed in respect of the Senior Priority Obligations or Junior
Priority Obligations, as the case may be, so long as such receipt is not the
direct or indirect result of the exercise by any Secured Party of rights or
remedies as a secured creditor in respect of the Collateral (including set-off)
or enforcement in contravention of this Agreement of any Lien held by it.

 

Section 2.4                               Exercise of Rights.

 

(a)                                 No Other Restrictions.  Until the Discharge
of Senior Priority Obligations, subject to Section 2.3(a), the Senior Priority
Agents shall have the exclusive right to commence and maintain an Exercise of
Secured Creditor Remedies; provided, however, that the Exercise of Secured
Creditor Remedies with respect to the Collateral shall be subject to the Lien
Priority and to the provisions of this Agreement, including Section 4.1.  In
commencing any Exercise of Secured Creditor Remedies, each Senior Priority Agent
may enforce the provisions of the applicable Senior Priority Documents, all in
such order and in such manner as each may determine in the exercise of its sole
discretion, consistent with the terms of this Agreement and mandatory provisions
of applicable law (except as may be separately otherwise agreed in writing by
and between or among any applicable Parties, solely as among such Parties and
the Creditors represented thereby); provided, however, that each Agent agrees to
provide to each other such Party copies of any notices that it is required under
applicable law to deliver to any Credit Party; provided, further, however, that
any Senior Priority Agent’s failure to provide any such copies to any other such
Party shall not impair any Senior Priority Agent’s rights hereunder or under any
of the applicable Senior Priority Documents, and any Junior Priority Agent’s
failure to provide any such copies to any other such Party shall not impair any
Junior Priority Agent’s rights hereunder or under any of the applicable Junior
Priority Documents.  Each Agent agrees for and on behalf of itself and each
Creditor represented thereby that such Agent and each such Creditor will not
institute or join in any suit, Insolvency Proceeding or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim, (x) in
the case of any Junior Priority Agent and any Junior Priority Creditor
represented thereby, against any Senior Priority Secured Party, and (y) in the
case of any Senior Priority Agent and any Senior Priority Creditor represented
thereby, against any Junior Priority Secured Party, seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to any action taken or omitted to be taken by such Person with respect
to the Collateral that is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be
taken.  Except as may be separately otherwise agreed in writing by and between
or among any Senior Priority Agents, in each case on behalf of itself and the
Senior Priority Creditors represented thereby, each Senior Priority Agent agrees
for and on behalf of any Senior Priority Creditors represented thereby that such
Agent and each such Creditor will not institute or join in any suit, Insolvency
Proceeding or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim against any other Senior Priority Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken.

 

P-27

--------------------------------------------------------------------------------


 

Except as may be separately otherwise agreed in writing by and between or among
any Junior Priority Agents, in each case on behalf of itself and the Junior
Priority Creditors represented thereby, each Junior Priority Agent agrees for
and on behalf of any Junior Priority Creditors represented thereby that such
Agent and each such Creditor will not institute or join in any suit, Insolvency
Proceeding or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim against any other Junior Priority Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken.

 

(b)                                 Release of Liens by Junior Priority Secured
Parties.  In the event of (A) any Exercise of Secured Credit Remedies (including
any private or public sale of all or a portion of the Collateral in connection
therewith) by or with the consent of the Senior Priority Representative which
results in the release of the Senior Priority Secured Parties’ Lien on all or
any portion of the Collateral, (B) any sale, transfer or other disposition of
all or any portion of the Collateral so long as such sale, transfer or other
disposition is then permitted by the Senior Priority Documents, (C) the release
of the Senior Priority Secured Parties’ Liens on all or any portion of the
Collateral, so long as such release shall have been approved by the requisite
Senior Priority Secured Parties (as determined pursuant to the applicable Senior
Priority Documents), in the case of clause (B) and clause (C) only to the extent
occurring prior to the Discharge of Senior Priority Obligations and not in
connection with a Discharge of Senior Priority Obligations (and irrespective of
whether an Event of Default has occurred), or (D) upon the termination and
discharge of a subsidiary guarantee in accordance with the terms thereof, each
Junior Priority Agent agrees, for and on behalf of itself and the Junior
Priority Creditors represented thereby, that (x) so long as, if applicable, the
net cash proceeds of any such sale, transfer or other disposition, if any,
described in clause (A) above are applied as provided in Section 4.1 , and there
is a corresponding release of the Liens securing the Senior Priority
Obligations, such sale, transfer, disposition or release will be free and clear
of the Liens on such Collateral securing the Junior Priority Obligations and (y)
such Junior Priority Secured Parties’ Liens with respect to the Collateral so
sold, transferred, disposed or released shall terminate and be automatically
released (but not the proceeds thereof) without further action.  In furtherance
of, and subject to, the foregoing, each Junior Priority Agent agrees that it
will execute any and all Lien releases or other documents reasonably requested
by any Senior Priority Agent in connection therewith, so long as the net cash
proceeds, if any, from such sale, transfer or other disposition described in
clause (A) above of such Collateral are applied in accordance with the terms of
this Agreement.  Each Junior Priority Agent hereby appoints the Senior Priority
Representative and any officer or duly authorized person of the Senior Priority
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Junior Priority Agent and in the name of such Junior Priority Agent or
in the Senior Priority Representative’s own name, from time to time, in the
Senior Priority Representative’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

Section 2.5                               No New Liens.

 

(a)                                 Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent, for and on behalf of itself and any
Junior Priority Creditors represented thereby, hereby agrees that:

 

(i)                           no such Junior Priority Secured Party shall
knowingly acquire or hold (x) any guarantee of Junior Priority Obligations by
any Person unless such Person also provides a guarantee of the Senior Priority
Obligations, or (y) any Lien on any assets of any Credit Party

 

P-28

--------------------------------------------------------------------------------


 

securing any Junior Priority Obligation which assets are not also subject to the
Lien of each Senior Priority Agent under the Senior Priority Documents, subject
to the Lien Priority set forth herein; and

 

(ii)                        if any such Junior Priority Secured Party shall
nonetheless acquire or hold any guarantee of Junior Priority Obligations by any
Person who does not also provide a guarantee of Senior Priority Obligations or
any Lien on any assets of any Credit Party securing any Junior Priority
Obligation, which assets are not also subject to the Lien of each Senior
Priority Agent under the Senior Priority Documents, subject to the Lien Priority
set forth herein, then such Junior Priority Agent (or the relevant Junior
Priority Creditor) shall, without the need for any further consent of any other
Junior Priority Secured Party and notwithstanding anything to the contrary in
any other Junior Priority Document, be deemed to also hold and have held such
guarantee or Lien for the benefit of the Senior Priority Agents as security for
the Senior Priority Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Senior Priority Agent in writing of the
existence of such guarantee or Lien and any proceeds of any such Lien shall be
subject to Article IV.

 

(b)                                 Until the Discharge of Senior Priority
Obligations, except as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, in each case, for and on
behalf of itself and any Senior Priority Creditors represented thereby, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, hereby agrees that:

 

(i)                           no such Senior Priority Secured Party shall
knowingly acquire or hold (x) any guarantee of any Senior Priority Obligations
by any Person unless such Person also provides a guarantee of all the other
Senior Priority Obligations, or (y) any Lien on any assets of any Credit Party
securing any Senior Priority Obligation which assets are not also subject to the
Lien of each other Senior Priority Agent under the Senior Priority Documents,
subject to the Lien Priority set forth herein; and

 

(ii)                        if any such Senior Priority Secured Party shall
nonetheless acquire or hold any guarantee of any Senior Priority Obligations by
any Person who does not also provide a guarantee of all other Senior Priority
Obligations or any Lien on any assets of any Credit Party securing any Senior
Priority Obligation which assets are not also subject to the Lien of each other
Senior Priority Agent under the Senior Priority Documents, subject to the Lien
Priority set forth herein, then such Senior Priority Agent (or the relevant
Senior Priority Creditor) shall, without the need for any further consent of any
other Senior Priority Secured Party and notwithstanding anything to the contrary
in any other Senior Priority Document, be deemed to also hold and have held such
guarantee or Lien for the benefit of each other Senior Priority Agent as
security for the other Senior Priority Obligations (subject to the Lien Priority
and other terms hereof) and shall promptly notify each Senior Priority Agent in
writing of the existence of such guarantee or Lien.

 

(c)                                  Until the Discharge of Junior Priority
Obligations, except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case, for and on
behalf of itself and any Junior Priority Creditors represented thereby, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that:

 

(i)                           no such Junior Priority Secured Party shall
knowingly acquire or hold (x) any guarantee of any Junior Priority Obligations
by any Person unless such Person also provides a guarantee of all the other
Junior Priority Obligations, or (y) any Lien on any assets of any Credit Party
securing any Junior Priority Obligation which assets are not also subject to the
Lien of each

 

P-29

--------------------------------------------------------------------------------


 

other Junior Priority Agent under the Junior Priority Documents, subject to the
Lien Priority set forth herein; and

 

(ii)                        if any such Junior Priority Secured Party shall
nonetheless acquire or hold any guarantee of any Junior Priority Obligations by
any Person who does not also provide a guarantee of all other Junior Priority
Obligations or any Lien on any assets of any Credit Party securing any Junior
Priority Obligation which assets are not also subject to the Lien of each other
Junior Priority Agent under the Junior Priority Documents, subject to the Lien
Priority set forth herein, then such Junior Priority Agent (or the relevant
Junior Priority Creditor) shall, without the need for any further consent of any
other Junior Priority Secured Party and notwithstanding anything to the contrary
in any other Junior Priority Document, be deemed to also hold and have held such
guarantee or Lien for the benefit of each other Junior Priority Agent as
security for the other Junior Priority Obligations (subject to the Lien Priority
and other terms hereof) and shall promptly notify each Junior Priority Agent in
writing of the existence of such guarantee or Lien.

 

(d)                                 No Secured Party shall be deemed to be in
breach of this Section 2.5 as a result of any other Secured Party expressly
declining, in writing (by virtue of the scope of the grant of Liens, including
exceptions thereto, exclusions therefrom, and waivers and releases thereof), to
acquire, hold or continue to hold any Lien in any asset of any Credit Party.

 

Section 2.6                               Waiver of Marshalling.  Until the
Discharge of Senior Priority Obligations, each Junior Priority Agent (including
in its capacity as Junior Priority Representative, if applicable), for and on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
not to assert and hereby waives, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Collateral
or any other similar rights a junior secured creditor may have under applicable
law.

 

ARTICLE III

 

ACTIONS OF THE PARTIES

 

Section 3.1                               Certain Actions Permitted. 
Notwithstanding anything herein to the contrary, (a) each Agent may make such
demands or file such claims in respect of the Senior Priority Obligations or
Junior Priority Obligations, as applicable, owed to such Agent and the Creditors
represented thereby as are necessary to prevent the waiver or bar of such claims
under applicable statutes of limitations or other statutes, court orders, or
rules of procedure at any time, (b) in any Insolvency Proceeding commenced by or
against the Borrower or any other Credit Party, each Junior Priority Secured
Party may file a proof of claim or statement of interest with respect to its
respective Junior Priority Obligations, (c) each Junior Priority Secured Party
shall be entitled to file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
such Junior Priority Secured Party, including any claims secured by the
Collateral, if any, in each case if not otherwise in contravention of the terms
of this Agreement, (d) each Junior Priority Secured Party shall be entitled to
file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Credit Parties arising under
either the Bankruptcy Law or applicable non-bankruptcy law, in each case if not
otherwise in contravention of the terms of this Agreement, (e) each Junior
Priority Secured Party shall be entitled to file any proof of claim and other
filings and make any arguments and motions in order to preserve or protect its
Liens on the Collateral that are, in each case, not otherwise in contravention
of the terms of this Agreement, with respect to the Junior Priority Obligations
and the Collateral and (f) each

 

P-30

--------------------------------------------------------------------------------


 

Junior Priority Secured Party may exercise any of its rights or remedies with
respect to the Collateral after the termination of the Junior Standstill Period
to the extent permitted by Section 2.3 above.

 

Section 3.2                               Delivery of Control Collateral; Agent
for Perfection.

 

(a)                                 Each Credit Party shall deliver all Control
Collateral when required to be delivered pursuant to the Credit Documents to (x)
until the Discharge of Senior Priority Obligations, the Senior Priority
Representative and (y) thereafter, the Junior Priority Representative.

 

(b)                                 Each Agent, for the benefit of and on behalf
of itself and each other Secured Party represented thereby, agrees to hold all
Control Collateral and Cash Collateral that is part of the Collateral in its
possession, custody, or control (or in the possession, custody, or control of
agents or bailees for either) as agent for the other Secured Parties solely for
the purpose of perfecting the security interest granted in such Control
Collateral or Cash Collateral, subject to the terms and conditions of this
Section 3.2.  The Senior Priority Representative and the Senior Priority
Creditors shall not have any obligation whatsoever to the Junior Priority Agents
or the other Secured Parties to assure that the Control Collateral or the Cash
Collateral is genuine or owned by any Credit Party or any other Person or to
preserve rights or benefits of any Person.  The duties or responsibilities of
the Senior Priority Representative under this Section 3.2 are and shall be
limited solely to holding or maintaining control of the Control Collateral and
the Cash Collateral as agent for the Junior Priority Creditors for purposes of
perfecting the Lien held by the Junior Priority Creditors.  The Senior Priority
Representative is not and shall not be deemed to be a fiduciary of any kind for
the other Secured Parties, or any other Person.

 

(c)                                  In the event that any Secured Party
receives any Collateral or Proceeds of the Collateral in violation of the terms
of this Agreement, then such Secured Party shall promptly pay over such Proceeds
or Collateral to (x) until the Discharge of Senior Priority Obligations, the
Senior Priority Representative, and (y) thereafter, the Junior Priority
Representative, in the same form as received with any necessary endorsements,
for application in accordance with the provisions of Section 4.1.

 

Section 3.3                               Sharing of Information and Access.  In
the event that any Junior Priority Agent shall, in the exercise of its rights
under the applicable Junior Priority Collateral Documents or otherwise, receive
possession or control of any books and records of any Credit Party that contain
information identifying or pertaining to the Collateral, such Junior Priority
Agent shall, upon request from any other Agent, and as promptly as practicable
thereafter, either make available to such Agent such books and records for
inspection and duplication or provide to such Agent copies thereof.  In the
event that any Senior Priority Agent shall, in the exercise of its rights under
the applicable Senior Priority Collateral Documents or otherwise, receive
possession or control of any books and records of any Senior Priority Credit
Party that contain information identifying or pertaining to the Collateral, such
Agent shall, upon request from any other Senior Priority Agent, and as promptly
as practicable thereafter, either make available to such Agent such books and
records for inspection and duplication or provide to such Agent copies thereof.

 

Section 3.4                               Insurance.  The Lien Priority shall
govern the ultimate disposition of casualty insurance proceeds.  The Senior
Priority Representative shall be named as additional insured or loss payee, as
applicable, with respect to all insurance policies relating to Collateral.  The
Senior Priority Representative shall have the sole and exclusive right, as
against any Secured Party, to adjust settlement of insurance claims in the event
of any covered loss, theft or destruction of Collateral.  All proceeds of such
insurance shall be remitted to (x) until the Discharge of Senior Priority
Obligations, the Senior Priority Representative and (y) thereafter, the Junior
Priority Representative, and each other Agent shall cooperate (if necessary) in
a reasonable manner in effecting the payment of insurance proceeds in accordance
with Section 4.1.

 

P-31

--------------------------------------------------------------------------------


 

Section 3.5                               No Additional Rights for the Credit
Parties Hereunder.  Except as provided in Section 3.6, if any Secured Party
shall enforce its rights or remedies in violation of the terms of this
Agreement, the Credit Parties shall not be entitled to use such violation as a
defense to any action by any Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any Secured Party.

 

Section 3.6                               Actions upon Breach.  If any Junior
Priority Secured Party, contrary to this Agreement, commences or participates in
any action or proceeding against the Credit Parties or the Collateral, the
Credit Parties, with the prior written consent of the Senior Priority
Representative, may interpose as a defense or dilatory plea the making of this
Agreement, and any Senior Priority Secured Party may intervene and interpose
such defense or plea in its own name or in the name of the Credit Parties. 
Should any Junior Priority Secured Party, contrary to this Agreement, in any way
take, or attempt or threaten to take, any action with respect to the Collateral
(including any attempt to realize upon or enforce any remedy with respect to
this Agreement), or fail to take any action required by this Agreement, any
Senior Priority Agent (in its own name or in the name of the Credit Parties) may
obtain relief against such Junior Priority Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by each Junior Priority Agent, for and on behalf of itself and each
Junior Priority Creditor represented thereby, that the Senior Priority Secured
Parties’ damages from such actions may be difficult to ascertain and may be
irreparable, and each Junior Priority Agent on behalf of itself and each Junior
Priority Creditor represented thereby, waives any defense that the Senior
Priority Secured Parties cannot demonstrate damage or be made whole by the
awarding of damages.

 

ARTICLE IV

 

APPLICATION OF PROCEEDS

 

Section 4.1                               Application of Proceeds.

 

(a)                                 Revolving Nature of Certain Obligations. 
Each Agent, for and on behalf of itself and the Creditors represented thereby,
expressly acknowledges and agrees that (i) any Credit Facility may include a
revolving commitment and that in the ordinary course of business the applicable
Agents and/or Creditors may apply payments and make advances thereunder; (ii)
the amount of the applicable Obligations in respect thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of such Obligations may be modified,
extended or amended from time to time, and that the aggregate amount of such
Obligations may be increased, replaced or refinanced, in each event, without
notice to or consent by any other Secured Parties and without affecting the
provisions hereof; provided, however, that from and after the date on which any
Agent or Creditor commences the Exercise of Secured Creditor Remedies, all
amounts received by such Agent or such Creditor as a result of such Exercise of
Secured Creditor Remedies shall be applied as specified in this Section 4.1. 
The Lien Priority shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of the Original
Senior Lien Obligations, the [          ](1) [Senior/Junior](2) Lien
Obligations, or any Additional Obligations, or any portion thereof.

 

(b)                                 Application of Proceeds of Collateral. 
Except as may be separately otherwise agreed in writing by and between or among
any applicable Agents, each Agent, for and on behalf of itself and the Creditors
represented thereby, hereby agrees that all Collateral, and all Proceeds
thereof, received by such Agent in connection with any Exercise of Secured
Creditor Remedies shall be applied, subject to clauses (e) through (h) of this
Section 4.1,

 

P-32

--------------------------------------------------------------------------------


 

first, to the payment, on a pro rata basis, of costs and expenses of each Agent,
as applicable, in connection with such Exercise of Secured Creditor Remedies
(other than any costs and expenses of any Junior Priority Agent in connection
with any Exercise of Secured Creditor Remedies by it in willful violation of
this Agreement (as determined in good faith by the Senior Priority
Representative), which costs and expenses shall be payable in accordance with
paragraph third of this clause (b) to the extent that such costs and expenses
constitute Junior Priority Obligations),

 

second, to the payment, on a pro rata basis, of the Senior Priority Obligations
in accordance with the Senior Priority Documents until the Discharge of Senior
Priority Obligations shall have occurred,

 

third, to the payment, on a pro rata basis, of the Junior Priority Obligations
in accordance with the Junior Priority Documents until the Discharge of Junior
Priority Obligations shall have occurred; and

 

fourth, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

(c)                                  Limited Obligation or Liability.  In
exercising remedies, whether as a secured creditor or otherwise, no Senior
Priority Agent shall have any obligation or liability to any Junior Priority
Secured Party, or (except as may be separately agreed in writing by and between
or among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby) to any other Senior
Priority Secured Party, in each case regarding the adequacy of any Proceeds or
for any action or omission, save and except solely for an action or omission
that breaches the express obligations undertaken by such Senior Priority Agent
under the terms of this Agreement.  In exercising remedies, whether as a secured
creditor or otherwise, no Junior Priority Agent shall have any obligation or
liability (except as may be separately agreed in writing by and between or among
any applicable Junior Priority Agents, in each case on behalf of itself and the
Junior Priority Creditors represented thereby) to any other Junior Priority
Secured Party, in each case regarding the adequacy of any Proceeds or for any
action or omission, save and except solely for an action or omission that
breaches the express obligations undertaken by such Junior Priority Agent under
the terms of this Agreement.

 

(d)                                 Turnover of Cash Collateral After
Discharge.  Upon the Discharge of Senior Priority Obligations, each Senior
Priority Agent shall deliver to the Junior Priority Representative or shall
execute such documents as the Original Senior Lien Parent Borrower[, the
[         ]  Senior Lien Borrower] or as the Junior Priority Representative may
reasonably request to enable the Junior Priority Representative to have control
over any Cash Collateral or Control Collateral still in such Senior Priority
Agent’s possession, custody or control in the same form as received with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct.  As between any Junior Priority Agent and any other Junior Priority
Agent, any such Cash Collateral or Control Collateral held by any such Party
shall be held by it subject to the terms and conditions of Section 3.2.

 

(e)                                  Impairment of Senior Priority Debt.  Each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented by it, hereby acknowledges and agrees that solely as among
the Senior Priority Secured Parties, notwithstanding anything herein to the
contrary it is the intention of the Senior Priority Secured Parties of each
Series of Senior Priority Debt that the holders of Senior Priority Debt of such
Series of Senior Priority Debt (and not the Senior Priority Secured Parties of
any other Series of Senior Priority Debt) bear the risk of (i) any determination
by a court of competent jurisdiction that (x) any of the Senior Priority
Obligations of such Series of Senior Priority Debt are unenforceable under
applicable law or are subordinated to any other obligations (other than another
Series

 

P-33

--------------------------------------------------------------------------------


 

of Senior Priority Debt), (y) any of the Senior Priority Obligations of such
Series of Senior Priority Debt do not have an enforceable security interest in
any of the Collateral securing any other Series of Senior Priority Debt and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of Senior Priority Debt) on a basis ranking prior to
the security interest of such Series of Senior Priority Debt but junior to the
security interest of any other Series of Senior Priority Debt or (ii) the
existence of any Collateral for any other Series of Senior Priority Debt that is
not also Collateral for such Series of Senior Priority Debt (any such condition
referred to in the foregoing clauses (i) or (ii) with respect to any Series of
Senior Priority Debt, an “Impairment of Series of Senior Priority Debt”)(except
as may be separately otherwise agreed in writing by and between or among any
applicable Senior Priority Agents, in each case on behalf of itself and the
Senior Priority Creditors represented thereby).  In the event of any Impairment
of Series of Senior Priority Debt with respect to any Series of Senior Priority
Debt, except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby, the results of such
Impairment of Series of Senior Priority Debt shall be borne solely by the
holders of such Series of Senior Priority Debt, and the rights of the holders of
such Series of Senior Priority Debt (including the right to receive
distributions in respect of such Series of Senior Priority Debt pursuant to
Section 4.1) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment of Series of Senior Priority Debt are borne
solely by the holders of the Series of such Senior Priority Debt subject to such
Impairment of Series of Senior Priority Debt.

 

(f)                                   Senior Intervening Creditor. 
Notwithstanding anything in Section 4.1(b) to the contrary, solely as among the
Senior Priority Secured Parties with respect to any Collateral for which a third
party (other than a Senior Priority Secured Party) has a Lien or security
interest that is junior in priority to the Lien or security interest of any
Series of Senior Priority Debt but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the Lien or security interest of any
other Series of Senior Priority Debt (such third party an “Senior Intervening
Creditor”), except as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, in each case on behalf
of itself and the Senior Priority Creditors represented thereby, the value of
any Collateral or Proceeds that are allocated to such Senior Intervening
Creditor shall be deducted on a ratable basis solely from the Collateral or
Proceeds thereof to be distributed in respect of the Series of Senior Priority
Debt with respect to which such Impairment of Series of Senior Priority Debt
exists.

 

(g)                                  Impairment of Junior Priority Debt.  Each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented by it, hereby acknowledges and agrees that solely as among
the Junior Priority Secured Parties, notwithstanding anything herein to the
contrary, but subject nonetheless to the parenthetical at the end of this
sentence, it is the intention of the Junior Priority Secured Parties of each
Series of Junior Priority Debt that the holders of Junior Priority Debt of such
Series of Junior Priority Debt (and not the Junior Priority Secured Parties of
any other Series of Junior Priority Debt) bear the risk of (i) any determination
by a court of competent jurisdiction that (x) any of the Junior Priority
Obligations of such Series of Junior Priority Debt are unenforceable under
applicable law or are subordinated to any other obligations (other than another
Series of Junior Priority Debt), (y) any of the Junior Priority Obligations of
such Series of Junior Priority Debt do not have an enforceable security interest
in any of the Collateral securing any other Series of Junior Priority Debt
and/or (z) any intervening security interest exists securing any other
obligations (other than another Series of Junior Priority Debt) on a basis
ranking prior to the security interest of such Series of Junior Priority Debt
but junior to the security interest of any other Series of Junior Priority Debt
or (ii) the existence of any Collateral for any other Series of Junior Priority
Debt that is not also Collateral for such Series of Junior Priority Debt (any
such condition referred to in the foregoing clauses (i) or (ii) with respect to
any Series of Junior Priority Debt, an “Impairment of Series of Junior Priority
Debt”) (except, as to any of the preceding provisions, as may be separately
otherwise agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors

 

P-34

--------------------------------------------------------------------------------


 

represented thereby).  In the event of any Impairment of Series of Junior
Priority Debt with respect to any Series of Junior Priority Debt, except as may
be separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors represented thereby, the results of such Impairment of Series of
Junior Priority Debt shall be borne solely by the holders of such Series of
Junior Priority Debt, and the rights of the holders of such Series of Junior
Priority Debt (including the right to receive distributions in respect of such
Series of Junior Priority Debt pursuant to Section 4.1) set forth herein shall
be modified to the extent necessary so that the effects of such Impairment of
Series of Junior Priority Debt are borne solely by the holders of the Series of
such Junior Priority Debt subject to such Impairment of Series of Junior
Priority Debt.

 

(h)                                 Junior Intervening Creditor. 
Notwithstanding anything in Section 4.1(b) to the contrary, solely as among the
Junior Priority Secured Parties with respect to any Collateral for which a third
party (other than a Junior Priority Secured Party) has a Lien or security
interest that is junior in priority to the Lien or security interest of any
Series of Junior Priority Debt but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the Lien or security interest of any
other Series of Junior Priority Debt (such third party an “Junior Intervening
Creditor”), except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case on behalf
of itself and the Junior Priority Creditors represented thereby, the value of
any Collateral or Proceeds that are allocated to such Junior Intervening
Creditor shall be deducted on a ratable basis solely from the Collateral or
Proceeds thereof to be distributed in respect of the Series of Junior Priority
Debt with respect to which such Impairment of Series of Junior Priority Debt
exists.

 

Section 4.2                               Specific Performance.  Each Agent is
hereby authorized to demand specific performance of this Agreement, whether or
not any Credit Party shall have complied with any of the provisions of any of
the Credit Documents, at any time when any other Party shall have failed to
comply with any of the provisions of this Agreement applicable to it.  Each
Agent, for and on behalf of itself and the Creditors represented thereby, hereby
irrevocably waives any defense based on the adequacy of a remedy at law that
might be asserted as a bar to such remedy of specific performance.

 

ARTICLE V

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

Section 5.1                               Notice of Acceptance and Other
Waivers.

 

(a)                                 All Senior Priority Obligations at any time
made or incurred by any Credit Party shall be deemed to have been made or
incurred in reliance upon this Agreement, and each Junior Priority Agent, for
and on behalf of itself and the Junior Priority Creditors represented thereby,
hereby waives notice of acceptance of, or proof of reliance by any Senior
Priority Secured Party on, this Agreement, and notice of the existence,
increase, renewal, extension, accrual, creation, or non-payment of all or any
part of the Senior Priority Obligations.

 

(b)                                 None of the Senior Priority Agents, the
Senior Priority Creditors, or any of their respective Affiliates, or any of the
respective directors, officers, employees, or agents of any of the foregoing,
shall be liable for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement.  If any
Senior Priority Agent or Senior Priority Creditor honors (or fails to honor) a
request by any Borrower for an extension of credit pursuant to any Senior
Priority Credit Agreement or any other Senior Priority Document, whether or not
such Senior Priority Agent or Senior Priority Creditor has knowledge that the
honoring of (or failure to

 

P-35

--------------------------------------------------------------------------------


 

honor) any such request would constitute a default under the terms of any Junior
Priority Credit Agreement or any other Junior Priority Document (but not a
default under this Agreement) or would constitute an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if any Senior Priority Agent or Senior Priority
Creditor otherwise should exercise any of its contractual rights or remedies
under any Senior Priority Documents (subject to the express terms and conditions
hereof), no Senior Priority Agent or Senior Priority Creditor shall have any
liability whatsoever to any Junior Priority Agent or Junior Priority Creditor as
a result of such action, omission, or exercise (so long as any such exercise
does not breach the express terms and provisions of this Agreement).  Each
Senior Priority Secured Party shall be entitled to manage and supervise its
loans and extensions of credit under the relevant Senior Priority Credit
Agreement and other Senior Priority Documents as it may, in its sole discretion,
deem appropriate, and may manage its loans and extensions of credit without
regard to any rights or interests that the Junior Priority Agents or Junior
Priority Creditors have in the Collateral, except as otherwise expressly set
forth in this Agreement.  Each Junior Priority Agent, for and on behalf of
itself and the Junior Priority Creditors represented thereby, agrees that no
Senior Priority Agent or Senior Priority Creditor shall incur any liability as a
result of a sale, lease, license, application, or other disposition of all or
any portion of the Collateral or Proceeds thereof pursuant to the Senior
Priority Documents, in each case so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.

 

Section 5.2                               Modifications to Senior Priority
Documents and Junior Priority Documents.

 

(a)                                 Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, hereby
agrees that, without affecting the obligations of such Junior Priority Secured
Parties hereunder, each Senior Priority Agent and the Senior Priority Creditors
represented thereby may, at any time and from time to time, in their sole
discretion without the consent of or notice to any such Junior Priority Secured
Party (except to the extent such notice or consent is required pursuant to the
express provisions of this Agreement), and without incurring any liability to
any such Junior Priority Secured Party or impairing or releasing the
subordination provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the
Senior Priority Documents in any manner whatsoever, including, to:

 

(i)                           change the manner, place, time, or terms of
payment or renew, alter or increase, all or any of the Senior Priority
Obligations or otherwise amend, restate, supplement, or otherwise modify in any
manner, or grant any waiver or release with respect to, all or any part of the
Senior Priority Obligations or any of the Senior Priority Documents;

 

(ii)                        subject to Section 2.5, retain or obtain a Lien on
any Property of any Person to secure any of the Senior Priority Obligations, and
in connection therewith to enter into any additional Senior Priority Documents;

 

(iii)                     amend, or grant any waiver, compromise, or release
with respect to, or consent to any departure from, any guarantee or other
obligations of any Person obligated in any manner under or in respect of the
Senior Priority Obligations;

 

(iv)                    subject to Section 2.4, release its Lien on any
Collateral or other Property;

 

(v)                       exercise or refrain from exercising any rights against
any Credit Party or any other Person;

 

P-36

--------------------------------------------------------------------------------


 

(vi)                    subject to Section 2.5, retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Senior
Priority Obligations; and

 

(vii)                 otherwise manage and supervise the Senior Priority
Obligations as the applicable Senior Priority Agent shall deem appropriate;
provided that in the event of any conflict between (x) any such amendment,
restatement, supplement, replacement, refinancing, extension, consolidation,
restructuring or modification and (y) this Agreement, the terms of this
Agreement shall control.

 

(b)                                 Each Senior Priority Agent, for and on
behalf of itself and the Senior Priority Creditors represented thereby, hereby
agrees that, without affecting the obligations of such Senior Priority Secured
Parties hereunder, each Junior Priority Agent and the Junior Priority Creditors
represented thereby may, at any time and from time to time, in their sole
discretion without the consent of or notice to any such Senior Priority Secured
Party (except to the extent such notice or consent is required pursuant to the
express provisions of this Agreement), and without incurring any liability to
any such Senior Priority Secured Party or impairing or releasing the priority
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Junior Priority
Documents in any manner whatsoever, including, to:

 

(i)                           change the manner, place, time, or terms of
payment or renew, alter or increase, all or any of the Junior Priority
Obligations or otherwise amend, restate, supplement, or otherwise modify in any
manner, or grant any waiver or release with respect to, all or any part of the
Junior Priority Obligations or any of the Junior Priority Documents;

 

(ii)                        subject to Section 2.5, retain or obtain a Lien on
any Property of any Person to secure any of the Junior Priority Obligations, and
in connection therewith to enter into any additional Junior Priority Documents;

 

(iii)                     amend, or grant any waiver, compromise, or release
with respect to, or consent to any departure from, any guarantee or other
obligations of any Person obligated in any manner under or in respect of the
Junior Priority Obligations;

 

(iv)                    release its Lien on any Collateral or other Property;

 

(v)                       exercise or refrain from exercising any rights against
any Credit Party or any other Person;

 

(vi)                    subject to Section 2.5(a), retain or obtain the primary
or secondary obligation of any other Person with respect to any of the Junior
Priority Obligations; and

 

(vii)                 otherwise manage and supervise the Junior Priority
Obligations as the Junior Priority Agent shall deem appropriate; provided that
in the event of any conflict between (x) any such amendment, restatement,
supplement, replacement, refinancing, extension, consolidation, restructuring or
modification and (y) this Agreement, the terms of this Agreement shall control.

 

(c)                                  Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
that each Junior Priority Collateral Document shall include the following
language (or language to similar effect):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor

 

P-37

--------------------------------------------------------------------------------


 

Agreement, dated as of [          ], 20[    ] (as amended, restated,
supplemented or otherwise modified, replaced or refinanced from time to time,
the “Intercreditor Agreement”), initially among [                ], in its
capacities as administrative agent and collateral agent for the Original Senior
Lien Lenders to the Original Senior Lien Credit Agreement,
[                     ], in its capacities as [administrative agent and
collateral agent] for the [         ](1) [Senior/Junior](2) Lien Lenders to the
[       ](1) [Senior/Junior](2) Lien Credit Agreement, and certain other persons
party or that may become party thereto from time to time.  In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.”

 

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that each Junior Priority
Collateral Document consisting of a mortgage covering any Collateral consisting
of real estate shall contain language appropriate to reflect the subordination
of such Junior Priority Collateral Documents to the Senior Priority Documents
covering such Collateral.

 

(d)                                 Except as may be separately otherwise agreed
in writing by and between or among any applicable Senior Priority Agents, in
each case on behalf of itself and the Senior Priority Creditors represented
thereby, each Senior Priority Agent, for and on behalf of itself and the Senior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Senior Priority Secured Parties hereunder, any other
Senior Priority Agent and any Senior Priority Creditors represented thereby may,
at any time and from time to time, in their sole discretion without the consent
of or notice to any such Senior Priority Secured Party (except to the extent
such notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Senior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Senior Priority
Documents to which such other Senior Priority Agent or any Senior Priority
Creditor represented thereby is party or beneficiary in any manner whatsoever,
including, to:

 

(i)                           change the manner, place, time, or terms of
payment or renew, alter or increase, all or any of the Senior Priority
Obligations or otherwise amend, restate, supplement, or otherwise modify in any
manner, or grant any waiver or release with respect to, all or any part of the
Senior Priority Obligations or any of the Senior Priority Documents;

 

(ii)                        subject to Section 2.5, retain or obtain a Lien on
any Property of any Person to secure any of the Senior Priority Obligations, and
in connection therewith to enter into any Senior Priority Documents;

 

(iii)                     amend, or grant any waiver, compromise, or release
with respect to, or consent to any departure from, any guarantee or other
obligations of any Person obligated in any manner under or in respect of the
Senior Priority Obligations;

 

(iv)                    release its Lien on any Collateral or other Property;

 

(v)                       exercise or refrain from exercising any rights against
any Credit Party or any other Person;

 

(vi)                    subject to Section 2.5(b), retain or obtain the primary
or secondary obligation of any other Person with respect to any of the Senior
Priority Obligations; and

 

P-38

--------------------------------------------------------------------------------


 

(vii)                 otherwise manage and supervise the Senior Priority
Obligations as such other Senior Priority Agent shall deem appropriate; provided
that in the event of any conflict between (x) any such amendment, restatement,
supplement, replacement, refinancing, extension, consolidation, restructuring or
modification and (y) this Agreement, the terms of this Agreement shall control.

 

(e)                                  Except as may be separately otherwise
agreed in writing by and between or among any applicable Junior Priority Agents,
in each case on behalf of itself and the Junior Priority Creditors represented
thereby, each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Junior Priority Secured Parties hereunder, any other
Junior Priority Agent and any Junior Priority Creditors represented thereby may,
at any time and from time to time, in their sole discretion without the consent
of or notice to any such Junior Priority Secured Party (except to the extent
such notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Junior Priority
Documents to which such other Junior Priority Agent or any Junior Priority
Creditor represented thereby is party or beneficiary in any manner whatsoever,
including, to:

 

(i)                           change the manner, place, time, or terms of
payment or renew, alter or increase, all or any of the Junior Priority
Obligations or otherwise amend, restate, supplement, or otherwise modify in any
manner, or grant any waiver or release with respect to, all or any part of the
Junior Priority Obligations or any of the Junior Priority Documents;

 

(ii)                        subject to Section 2.5, retain or obtain a Lien on
any Property of any Person to secure any of the Junior Priority Obligations, and
in connection therewith to enter into any Junior Priority Documents;

 

(iii)                     amend, or grant any waiver, compromise, or release
with respect to, or consent to any departure from, any guarantee or other
obligations of any Person obligated in any manner under or in respect of the
Junior Priority Obligations;

 

(iv)                    release its Lien on any Collateral or other Property;

 

(v)                       exercise or refrain from exercising any rights against
any Credit Party or any other Person;

 

(vi)                    subject to Section 2.5(c), retain or obtain the primary
or secondary obligation of any other Person with respect to any of the Junior
Priority Obligations; and

 

(vii)                 otherwise manage and supervise the Junior Priority
Obligations as such other Junior Priority Agent shall deem appropriate; provided
that in the event of any conflict between (x) any such amendment, restatement,
supplement, replacement, refinancing, extension, consolidation, restructuring or
modification and (y) this Agreement, the terms of this Agreement shall control.

 

(f)                                   The Senior Priority Obligations and the
Junior Priority Obligations may be refunded, replaced or refinanced, in whole or
in part, in each case, without notice to, or the consent (except to the extent a
consent is required to permit the refunding, replacement or refinancing
transaction under any Senior Priority Document or any Junior Priority Document,
respectively) of any Senior Priority Agent, Senior Priority Creditors, Junior
Priority Agent or Junior Priority Creditors, as the case may be, all without
affecting the Lien Priorities provided for herein or the other provisions
hereof; provided, however, that (x) if the Indebtedness refunding, replacing or
refinancing any such Senior Priority

 

P-39

--------------------------------------------------------------------------------


 

Obligations or Junior Priority Obligations is to constitute Additional
Obligations hereunder (as designated by the Original Senior Lien Parent Borrower
[or the [       ]  Senior Lien Borrower]), as the case may be, the holders of
such Indebtedness (or an authorized agent or trustee on their behalf) shall bind
themselves in writing to the terms of this Agreement pursuant to an Additional
Indebtedness Joinder and any such refunding, replacement or refinancing
transaction shall be in accordance with any applicable provisions of the Senior
Priority Documents and the Junior Priority Documents and (y) for the avoidance
of doubt, the Senior Priority Obligations and Junior Priority Obligations may be
refunded, replaced or refinanced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is required to permit
the refunding, replacement or refinancing transaction under any Senior Priority
Document or any Junior Priority Document) of any Senior Priority Agent, Senior
Priority Creditors, Junior Priority Agent or Junior Priority Creditors, as the
case may be, to the incurrence of Additional Indebtedness, subject to Section
7.11.

 

Section 5.3                               Reinstatement and Continuation of
Agreement.  If any Senior Priority Agent or Senior Priority Creditor is required
in any Insolvency Proceeding or otherwise to turn over or otherwise pay to the
estate of any Credit Party or any other Person any payment made in satisfaction
of all or any portion of the Senior Priority Obligations (a “Senior Priority
Recovery”), then the Senior Priority Obligations shall be reinstated to the
extent of such Senior Priority Recovery.  If this Agreement shall have been
terminated prior to such Senior Priority Recovery, this Agreement shall be
reinstated in full force and effect in the event of such Senior Priority
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement.  All rights, interests, agreements, and obligations of each
Agent, each Senior Priority Creditor, and each Junior Priority Creditor under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Credit Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of, any Credit Party in respect of the Senior Priority Obligations or
the Junior Priority Obligations.  No priority or right of any Senior Priority
Secured Party shall at any time be prejudiced or impaired in any way by any act
or failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Senior Priority Documents, regardless of any knowledge thereof which any
Senior Priority Secured Party may have.

 

ARTICLE VI

 

INSOLVENCY PROCEEDINGS

 

Section 6.1                               DIP Financing.

 

(a)                                 If any Credit Party shall be subject to any
Insolvency Proceeding in the United States at any time prior to the Discharge of
Senior Priority Obligations, and any Senior Priority Secured Party shall seek to
provide any Credit Party with, or consent to a third party providing, any
financing under Section 364 of the Bankruptcy Code or consent to any order for
the use of cash collateral under Section 363 of the Bankruptcy Code (“DIP
Financing”), with such DIP Financing to be secured by all or any portion of the
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code would be Collateral), then each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Creditors represented thereby,
agrees that it will raise no objection and will not directly or indirectly
support or act in concert with any other party in raising an objection to such
DIP Financing or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of such Junior Priority Agent
securing the applicable Junior Priority Obligations or on any other grounds (and
will not request any adequate protection solely as a result of such DIP
Financing, except as otherwise set forth herein), and will subordinate its Liens
on the Collateral to (i) the Liens securing such DIP

 

P-40

--------------------------------------------------------------------------------


 

Financing (and all obligations relating thereto), (ii) any adequate protection
Liens provided to the Senior Priority Creditors, and (iii) any “carve-out” for
professional or United States Trustee fees agreed to by the Senior Priority
Agent, so long as (x) such Junior Priority Agent retains its Lien on the
Collateral to secure the applicable Junior Priority Obligations (in each case,
including Proceeds thereof arising after the commencement of the case under the
Bankruptcy Code), (y) all Liens on Collateral securing any such DIP Financing
are senior to or on a parity with the Liens of the Senior Priority Secured
Parties on the Collateral securing the Senior Priority Obligations and (z) if
any Senior Priority Secured Party receives an adequate protection Lien on
post-petition assets of the debtor to secure the Senior Priority Obligations,
such Junior Priority Agent also receives an adequate protection Lien on such
post-petition assets of the debtor to secure the related Junior Priority
Obligations, provided that (x) each such Lien in favor of such Senior Priority
Secured Party and such Junior Priority Secured Party shall be subject to the
provisions of Section 6.1(b) hereof and (y) the foregoing provisions of this
Section 6.1(a) shall not prevent any Junior Priority Secured Party from
objecting to any provision in any DIP Financing relating to any provision or
content of a plan of reorganization.

 

(b)         All Liens granted to any Senior Priority Secured Party or Junior
Priority Secured Party in any Insolvency Proceeding, whether as adequate
protection or otherwise, are intended by the Parties to be and shall be deemed
to be subject to the Lien Priority and the other terms and conditions of this
Agreement; provided, however, that the foregoing shall not alter the
super-priority of any Liens securing any DIP Financing.

 

Section 6.2          Relief from Stay.  Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees not to seek relief from
the automatic stay or any other stay in any Insolvency Proceeding in respect of
any portion of the Collateral without each Senior Priority Agent’s express
written consent.

 

Section 6.3          No Contest.  Each Junior Priority Agent, for and on behalf
of itself and the Junior Priority Creditors represented thereby, agrees that,
prior to the Discharge of Senior Priority Obligations, none of them shall
contest (or directly or indirectly support any other Person contesting) (i) any
request by any Senior Priority Agent or Senior Priority Creditor for adequate
protection of its interest in the Collateral (unless in contravention of
Section 6.1(a)), or (ii) any objection by any Senior Priority Agent or Senior
Priority Creditor to any motion, relief, action or proceeding based on a claim
by such Senior Priority Agent or Senior Priority Creditor that its interests in
the Collateral (unless in contravention of Section 6.1(a)) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to such Senior Priority
Agent as adequate protection of its interests are subject to this Agreement. 
Except as may be separately otherwise agreed in writing by and between or among
any applicable Senior Priority Agents, in each case on behalf of itself and any
Senior Priority Creditors represented thereby, any Senior Priority Agent, for
and on behalf of itself and any Senior Priority Creditors represented thereby,
agrees that, prior to the applicable Discharge of Senior Priority Obligations,
none of them shall contest (or directly or indirectly support any other Person
contesting) (i) any request by any other Senior Priority Agent or any Senior
Priority Creditor represented by such other Senior Priority Agent for adequate
protection of its interest in the Collateral, or (ii) any objection by such
other Senior Priority Agent or any Senior Priority Creditor to any motion,
relief, action, or proceeding based on a claim by such other Senior Priority
Agent or any Senior Priority Creditor represented by such other Senior Priority
Agent that its interests in the Collateral are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such other Senior Priority Agent as adequate
protection of its interests are subject to this Agreement.  Except as may be
separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, in each case on behalf of itself and any Junior Priority
Creditors represented thereby, any Junior Priority Agent, for and on behalf of
itself and any Junior Priority Creditors represented thereby, agrees that, prior
to the applicable Discharge of Junior Priority Obligations,

 

P-41

--------------------------------------------------------------------------------


 

none of them shall contest (or directly or indirectly support any other Person
contesting) (i) any request by any other Junior Priority Agent or any Junior
Priority Creditor represented by such other Junior Priority Agent for adequate
protection of its interest in the Collateral, or (ii) any objection by such
other Junior Priority Agent or any Junior Priority Creditor to any motion,
relief, action, or proceeding based on a claim by such other Junior Priority
Agent or any Junior Priority Creditor represented by such other Junior Priority
Agent that its interests in the Collateral are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such other Junior Priority Agent as adequate
protection of its interests are subject to this Agreement.

 

Section 6.4          Asset Sales.  Each Junior Priority Agent agrees, for and on
behalf of itself and the Junior Priority Creditors represented thereby, that it
will not oppose any sale consented to by any Senior Priority Agent of any
Collateral pursuant to Section 363(f) of the Bankruptcy Code (or any similar
provision under the law applicable to any Insolvency Proceeding) so long as the
proceeds of such sale are applied in accordance with this Agreement.

 

Section 6.5          Separate Grants of Security and Separate Classification. 
Each Secured Party acknowledges and agrees that (i) the grants of Liens pursuant
to the Senior Priority Collateral Documents and the Junior Priority Collateral
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral, the Senior
Priority Obligations are fundamentally different from the Junior Priority
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding.  To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held by a court of competent jurisdiction that the claims of the Senior
Priority Secured Parties, on the one hand, and the Junior Priority Secured
Parties, on the other hand, in respect of the Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then the Secured Parties hereby acknowledge and agree that all
distributions shall be applied as if there were separate classes of Senior
Priority Obligation claims and Junior Priority Obligation claims against the
Credit Parties, with the effect being that, to the extent that the aggregate
value of the Collateral is sufficient (for this purpose ignoring all claims held
by the Junior Priority Secured Parties), the Senior Priority Secured Parties
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of post-petition interest that is available from the Collateral for
each of the Senior Priority Secured Parties, before any distribution from the
Collateral is applied in respect of the claims held by the Junior Priority
Secured Parties, with the Junior Priority Secured Parties hereby acknowledging
and agreeing to turn over to the Senior Priority Secured Parties amounts
otherwise received or receivable by them from the Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing their aggregate recoveries.  The foregoing sentence is
subject to any separate agreement by and between any Additional Agent, for and
on behalf of itself and the Additional Creditors represented thereby, and any
other Agent, for and on behalf of itself and the Creditors represented thereby,
with respect to the Obligations owing to any such Additional Agent and
Additional Creditors.

 

Section 6.6          Enforceability.  The provisions of this Agreement are
intended to be and shall be enforceable as a “subordination agreement” under
Section 510(a) of the Bankruptcy Code.

 

Section 6.7          Senior Priority Obligations Unconditional.  All rights of
any Senior Priority Agent hereunder, and all agreements and obligations of the
other Senior Priority Agents, the Junior Priority Agents and the Credit Parties
(to the extent applicable) hereunder, shall remain in full force and effect
irrespective of:

 

(a)         any lack of validity or enforceability of any Senior Priority
Document;

 

P-42

--------------------------------------------------------------------------------


 

(b)         any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Senior Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Senior Priority Document;

 

(c)          any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Senior Priority Obligations or any guarantee
thereof;

 

(d)         the commencement of any Insolvency Proceeding in respect of the
Borrower or any other Credit Party; or

 

(e)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Senior
Priority Obligations, or of any of the Junior Priority Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.8          Junior Priority Obligations Unconditional.  All rights of
any Junior Priority Agent hereunder, and all agreements and obligations of the
Senior Priority Agents, the other Junior Priority Agents and the Credit Parties
(to the extent applicable) hereunder, shall remain in full force and effect
irrespective of:

 

(a)         any lack of validity or enforceability of any Junior Priority
Document;

 

(b)         any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Junior Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Junior Priority Document;

 

(c)          any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Junior Priority Obligations or any guarantee
thereof;

 

(d)         the commencement of any Insolvency Proceeding in respect of any
Credit Party; or

 

(e)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Junior
Priority Obligations, or of any of the Senior Priority Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.9          Adequate Protection.  Each Junior Priority Agent agrees,
for and on behalf of itself and the Junior Priority Secured Parties represented
thereby, that it will not contest or support any other Person in contesting any
request by any Senior Priority Agent or Senior Priority Creditor for adequate
protection or any objection by any Senior Priority Agent or Senior Priority
Creditor to any motion, relief, action or proceeding based on such Senior
Priority Agent’s or Senior Priority Creditor’s claiming a lack of adequate
protection.  Except to the extent expressly provided in Section 6.1 and this
Section 6.9, nothing in this Agreement shall limit the rights of any Agent and
the Creditors represented thereby from seeking or requesting adequate protection
with respect to their interests in the applicable Collateral in any Insolvency
Proceeding, including adequate protection in the form of a cash payment,
periodic cash payments, cash payments of interest, additional collateral or
otherwise; provided that:

 

P-43

--------------------------------------------------------------------------------


 

(a)         in the event that any Senior Priority Agent, for and on behalf of
itself or any of the Senior Priority Creditors represented thereby, seeks or
requests adequate protection in respect of any Senior Priority Obligations and
such adequate protection is granted in the form of a Lien on additional
collateral comprising assets of the type of assets that constitute Collateral,
then each Junior Priority Agent may seek or request adequate protection in the
form of a junior Lien on such collateral as security for the Junior Priority
Obligations and that any Lien on such collateral securing the Junior Priority
Obligations shall be subordinate to any Lien on such collateral securing the
Senior Priority Obligations;

 

(b)         the Junior Priority Agents and Junior Priority Creditors shall only
be permitted to seek adequate protection with respect to their rights in the
Collateral in any Insolvency or Liquidation Proceeding in the form of
(A) additional collateral; provided that as adequate protection for the Senior
Priority Obligations, each Senior Priority Agent, on behalf of the Senior
Priority Creditors represented by it, is also granted a Lien on such additional
collateral, which Lien shall be senior to any Lien of the Junior Priority Agents
and the Junior Priority Creditors on such additional collateral; (B) replacement
Liens on the Collateral; provided that as adequate protection for the Senior
Priority Obligations, each Senior Priority Agent, on behalf of the Senior
Priority Creditors represented by it, is also granted replacement Liens on the
Collateral, which Liens shall be senior to the Liens of the Junior Priority
Agents and the Junior Priority Creditors on the Collateral; (C) an
administrative expense claim; provided that as adequate protection for the
Senior Priority Obligations, each Senior Priority Agent, on behalf of the Senior
Priority Creditors represented by it, is also granted an administrative expense
claim which is senior and prior to the administrative expense claim of the
Junior Priority Agents and the other Junior Priority Creditors; and (D) cash
payments with respect to interest on the Junior Priority Obligations; provided
that (1) as adequate protection for the Senior Priority Obligations, each Senior
Priority Agent, on behalf of the Senior Priority Creditors represented by it, is
also granted cash payments with respect to interest on the Senior Priority
Obligation represented by it and (2) such cash payments do not exceed an amount
equal to the interest accruing on the principal amount of Junior Priority
Obligations outstanding on the date such relief is granted at the interest rate
under the applicable Junior Priority Documents and accruing from the date the
applicable Junior Priority Agent is granted such relief;

 

(c)          if any Junior Priority Creditor receives post-petition interest
and/or adequate protection payments in an Insolvency Proceeding (“Junior
Priority Adequate Protection Payments”) and the Senior Priority Creditors do not
receive payment in full in cash of all Senior Priority Obligations upon the
effectiveness of the plan of reorganization for, or conclusion of, that
Insolvency Proceeding, then each Junior Priority Creditor shall pay over to the
Senior Priority Creditors an amount (the “Pay-Over Amount”) equal to the lesser
of (i) the Junior Priority Adequate Protection Payments received by such Junior
Priority Creditor and (ii) the amount of the short-fall in payment in full in
cash of the First Lien Obligations.  Notwithstanding anything herein to the
contrary, the Senior Priority Creditors shall not be deemed to have consented
to, and expressly retain their rights to object to, the grant of adequate
protection in the form of cash payments to the Junior Priority Creditors; and

 

(d)         in the event that any Senior Priority Agent, for or on behalf of
itself or any Senior Priority Creditor represented thereby, seeks or requests
adequate protection in respect of the Senior Priority Obligations and such
adequate protection is granted in the form of a Lien on additional collateral
comprising assets of the type of assets that constitute Collateral, then such
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, agrees that each other Senior Priority Agent
shall also be granted a pari passu Lien on such collateral as security for the
Senior Priority Obligations owing to such other Senior Priority

 

P-44

--------------------------------------------------------------------------------


 

Agent and the Senior Priority Creditors represented thereby, and that any such
Lien on such collateral securing such Senior Priority Obligations shall be pari
passu to each such other Lien on such collateral securing such other Senior
Priority Obligations (except as may be separately otherwise agreed in writing by
and between or among any applicable Senior Priority Agents, in each case on
behalf of itself and the Senior Priority Creditors represented thereby.

 

Section 6.10        Reorganization Securities and Other Plan-Related Issues.

 

(a)         If, in any Insolvency Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of claims of the Senior Priority Creditors and/or
on account of claims of the Junior Priority Creditors, then, to the extent the
debt obligations distributed on account of claims of the Senior Priority
Creditors and/or on account of claims of the Junior Priority Creditors are
secured by Liens upon the same property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

 

(b)         Each Junior Priority Agent and the other Junior Priority Creditors
(whether in the capacity of a secured creditor or an unsecured creditor) shall
not propose, vote in favor of, or otherwise directly or indirectly support any
plan of reorganization that is inconsistent with the priorities or other
provisions of this Agreement, other than with the prior written consent of the
Senior Priority Agents or to the extent any such plan is proposed or supported
by the number of Senior Priority Creditors required under Section 1126 of the
Bankruptcy Code.

 

(c)          Each Senior Priority Agent and the other Senior Priority Creditors
(whether in the capacity of a secured creditor or an unsecured creditor) shall
not propose, vote in favor of, or otherwise directly or indirectly support any
plan of reorganization that is inconsistent with the priorities or other
provisions of this Agreement, other than with the prior written consent of each
other Senior Priority Agent.

 

Section 6.11        Certain Waivers.

 

(a)         Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, waives any claim any Junior
Priority Creditor may hereafter have against any Senior Priority Creditor
arising out of the election by any Senior Priority Creditor of the application
of Section 1111(b)(2) of the Bankruptcy Code, or any comparable provision of any
other Bankruptcy Law.

 

(b)         Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that none of them shall
(i) object, contest, or directly or indirectly support any other Person
objecting to or contesting, any request by any Senior Priority Agent or any of
the other Senior Priority Creditors for the payment of interest, fees, expenses
or other amounts to such Senior Priority Agent or any other Senior Priority
Creditor under Section 506(b) of the Bankruptcy Code or otherwise, or
(ii) assert or directly or indirectly support any claim against any Senior
Priority Creditor for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of the Bankruptcy Code or any similar provision
of any other Bankruptcy Law.

 

(c)          So long as the Senior Priority Agents and holders of the Senior
Priority Obligations shall have received and continue to receive all accrued
post-petition interest, default interest, premiums, fees or expenses with
respect to the Senior Priority Obligations, neither any Senior Priority Agent
nor any other holder of Senior Priority Obligations shall object to, oppose, or
challenge any claim

 

P-45

--------------------------------------------------------------------------------


 

by the Junior Priority Agent or any holder of Junior Priority Obligations for
allowance in any Insolvency Proceeding of Junior Priority Obligations consisting
of post-petition interest, default interest, premiums, fees, or expenses.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1          Rights of Subrogation.  Each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Creditors represented thereby,
agrees that no payment by such Junior Priority Agent or any such Junior Priority
Creditor to any Senior Priority Agent or Senior Priority Creditor pursuant to
the provisions of this Agreement shall entitle such Junior Priority Agent or
Junior Priority Creditor to exercise any rights of subrogation in respect
thereof until the Discharge of Senior Priority Obligations shall have occurred. 
Following the Discharge of Senior Priority Obligations, each Senior Priority
Agent agrees to execute such documents, agreements, and instruments as any
Junior Priority Agent or Junior Priority Creditor may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Senior Priority Obligations resulting from payments to such Senior Priority
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by
such Senior Priority Agent are paid by such Person upon request for payment
thereof.

 

Section 7.2          Further Assurances.  The Parties will, at their own expense
and at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

 

Section 7.3          Representations.  The Original Senior Lien Agent represents
and warrants to each other Agent that it has the requisite power and authority
under the Original Senior Lien Facility Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
Original Senior Lien Creditors.  The [       ](1) [Senior/Junior](2) Lien Agent
represents and warrants to each other Agent that it has the requisite power and
authority under the [       ](1) [Senior/Junior](2) Lien Facility Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the [        ](1) [Senior/Junior](2) Lien Creditors.  Each
Additional Agent represents and warrants to each other Agent that it has the
requisite power and authority under the applicable Additional Documents to enter
into, execute, deliver, and carry out the terms of this Agreement on behalf of
itself and any Additional Creditors represented thereby.

 

Section 7.4          Amendments.

 

(a)         No amendment, modification or waiver of any provision of this
Agreement, and no consent to any departure by any Party hereto, shall be
effective unless it is in a written agreement executed by (i) prior to the
Discharge of Senior Priority Obligations, each Senior Priority Agent then party
to this Agreement and (ii) prior to the Discharge of Junior Priority
Obligations, each Junior Priority

 

P-46

--------------------------------------------------------------------------------


 

Agent then party to this Agreement.  Notwithstanding the foregoing, the Original
Senior Lien Parent Borrower may, without the consent of any Party hereto, amend
this Agreement to add an Additional Agent by (x) executing an Additional
Indebtedness Joinder as provided in Section 7.11 or (y) executing a joinder
agreement substantially in the form of Exhibit C attached hereto or otherwise as
provided for in the definition of “Original Senior Lien Credit Agreement” or
“[        ](1) [Senior/Junior](2) Lien Credit Agreement”, as applicable.  No
amendment, modification or waiver of any provision of this Agreement, and no
consent to any departure therefrom by any Party hereto, that changes, alters,
modifies or otherwise affects any power, privilege, right, remedy, liability or
obligation of, or otherwise adversely affects in any manner, any Additional
Agent that is not then a Party, or any Additional Creditor not then represented
by an Additional Agent that is then a Party (including but not limited to any
change, alteration, modification or other effect upon any power, privilege,
right, remedy, liability or obligation of or other adverse effect upon any such
Additional Agent or Additional Creditor that may at any subsequent time become a
Party or beneficiary hereof) shall be effective unless it is consented to in
writing by the Original Senior Parent Lien Borrower (regardless of whether any
such Additional Agent or Additional Creditor ever becomes a Party or beneficiary
hereof).  Any amendment, modification or waiver of any provision of this
Agreement that would have the effect, directly or indirectly, through any
reference in any Credit Document to this Agreement or otherwise, of waiving,
amending, supplementing or otherwise modifying such Credit Document, or any term
or provision thereof, or any right or obligation of any Credit Party thereunder
or in respect thereof, shall not be given such effect except pursuant to a
written instrument executed by the Original Senior Lien Parent Borrower and each
other affected Credit Party.  Any amendment, modification or waiver of clause
(b) in any of the definitions of the terms “Additional Credit Facilities,”
“Original Senior Lien Credit Agreement” or “[        ](1) [Senior/Junior](2)
Lien Credit Agreement” or of the definition of “Senior Priority Representative”
or Section 7.19 shall not be given effect except pursuant to a written
instrument executed by the Original Senior Lien Parent Borrower.

 

(b)         In the event that any Senior Priority Agent or the requisite Senior
Priority Creditors enter into any amendment, waiver or consent in respect of or
replace any Senior Priority Collateral Document for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Priority Collateral Document relating to the Collateral or
changing in any manner the rights of any Senior Priority Agent, any Senior
Priority Creditors represented thereby, or any Credit Party with respect to the
Collateral (including the release of any Liens on Collateral), then such
amendment, waiver or consent shall apply automatically to any comparable
provision of each Junior Priority Collateral Document without the consent of or
any actions by any Junior Priority Agent or any Junior Priority Creditors
represented thereby; provided, that such amendment, waiver or consent does not
materially adversely affect the rights or interests of such Junior Priority
Creditors in the Collateral (it being understood that the release of any Liens
securing Junior Priority Obligations pursuant to Section 2.4(b) shall not be
deemed to materially adversely affect the rights or interests of such Junior
Priority Creditors in the Collateral).  The applicable Senior Priority Agent
shall give written notice of such amendment, waiver or consent to the Junior
Priority Agents; provided that the failure to give such notice shall not affect
the effectiveness of such amendment, waiver or consent with respect to the
provisions of any Junior Priority Collateral Document as set forth in this
Section 7.4(b).

 

Section 7.5          Addresses for Notices.  Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, faxed, sent by
electronic mail or sent by overnight express courier service or United States
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a facsimile or upon receipt of electronic mail
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) or five (5) days after deposit in the United
States mail (certified, with postage prepaid and properly addressed).  The
addresses of the parties hereto (until notice of a change

 

P-47

--------------------------------------------------------------------------------


 

thereof is delivered as provided in this Section 7.5) shall be as set forth
below or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

 

Original Senior Lien Agent:

[·]

 

[·]

 

Attention: [·]

 

Facsimile: [·]

 

Telephone: [·]

 

Email: [·]

 

 

With copies (which shall not constitute notice) to:

[·]

 

Attention: [·]

 

Facsimile: [·]

 

Telephone: [·]

 

Email: [·]

 

 

[        ](1) [Senior/Junior](2) Agent:

[·]

 

[·]

 

Attention: [·]

 

Facsimile: [·]

 

Telephone: [·]

 

Email: [·]

 

 

With copies (which shall not constitute notice) to:

[·]

 

Attention: [·]

 

Facsimile: [·]

 

Telephone: [·]

 

Email: [·]

 

Any Additional
Agent:                                                                      As
set forth in the Additional Indebtedness Joinder executed and delivered by such
Additional Agent pursuant to Section 7.11.

 

Section 7.6          No Waiver, Remedies.  No failure on the part of any Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 7.7          Continuing Agreement, Transfer of Secured Obligations. 
This Agreement is a continuing agreement and shall (a) remain in full force and
effect (x) with respect to all Senior Priority Secured Parties and Senior
Priority Obligations, until the Discharge of Senior Priority Obligations shall
have occurred, subject to Section 5.3 and (y) with respect to all Junior
Priority Secured Parties and Junior Priority Obligations, until the later of the
Discharge of Senior Priority Obligations and the Discharge of Junior Priority
Obligations shall have occurred, (b) be binding upon the Parties and their
successors and assigns, and (c) inure to the benefit of and be enforceable by
the Parties and their respective successors, transferees and assigns.  Nothing
herein is intended, or shall be construed to give, any other Person any right,
remedy or claim under, to or in respect of this Agreement or any Collateral,
subject to Section 7.10.  All references to any Credit Party shall include any
Credit Party as debtor-in-possession and any receiver or trustee for such Credit
Party in any Insolvency Proceeding.  Without limiting the generality of the
foregoing clause (c), any Senior Priority Agent, Senior Priority Creditor,
Junior Priority Agent or Junior Priority Creditor may assign or otherwise
transfer all or any portion of the Senior Priority Obligations or

 

P-48

--------------------------------------------------------------------------------


 

the Junior Priority Obligations, as applicable, to any other Person, and such
other Person shall thereupon become vested with all the rights and obligations
in respect thereof granted to such Senior Priority Agent, Junior Priority Agent,
Senior Priority Creditor or Junior Priority Creditor, as the case may be, herein
or otherwise.  The Senior Priority Secured Parties and the Junior Priority
Secured Parties may continue, at any time and without notice to the other
Parties hereto, to extend credit and other financial accommodations, lend monies
and provide Indebtedness to, or for the benefit of, any Credit Party on the
faith hereof.

 

Section 7.8          Governing Law; Entire Agreement.  The validity,
performance, and enforcement of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without
reference to its conflict of laws principles to the extent that such principles
are not mandatorily applicable by statute and would permit or require the
application of the laws of another jurisdiction.  This Agreement constitutes the
entire agreement and understanding among the Parties with respect to the subject
matter hereof and supersedes any prior agreements, written or oral, with respect
thereto

 

Section 7.9          Counterparts.  This Agreement may be executed in any number
of counterparts (including by telecopy and other electronic transmission), and
it is not necessary that the signatures of all Parties be contained on any one
counterpart hereof; each counterpart will be deemed to be an original, and all
together shall constitute one and the same document.

 

Section 7.10        No Third-Party Beneficiaries.  This Agreement and the rights
and benefits hereof shall inure to the benefit of each of the parties hereto and
its respective successors and assigns and shall inure to the benefit of each of
the Senior Priority Agents, the Senior Priority Creditors, the Junior Priority
Agents, the Junior Priority Creditors and the Original Senior Lien Borrowers and
the other Credit Parties.  No other Person shall have or be entitled to assert
rights or benefits hereunder.

 

Section 7.11        Designation of Additional Indebtedness; Joinder of
Additional Agents.

 

(a)         The Original Senior Lien Parent Borrower may designate any
Additional Indebtedness complying with the requirements of the definition
thereof as Additional Indebtedness for purposes of this Agreement, upon
complying with the following conditions:

 

(i)           one or more Additional Agents for one or more Additional Creditors
in respect of such Additional Indebtedness shall have executed the Additional
Indebtedness Joinder with respect to such Additional Indebtedness, and the
Original Senior Lien Parent Borrower or any such Additional Agent shall have
delivered such executed Additional Indebtedness Joinder to each Agent then party
to this Agreement;

 

(ii)          at least five Business Days (unless a shorter period is agreed in
writing by the Parties (other than any Designated Agent) and the Original Senior
Lien Parent Borrower) prior to delivery of the Additional Indebtedness Joinder,
the Original Senior Lien Parent Borrower shall have delivered to each Agent then
party to this Agreement complete and correct copies of any Additional Credit
Facility, Additional Guarantees and Additional Collateral Documents that will
govern such Additional Indebtedness upon giving effect to such designation
(which may be unexecuted copies of Additional Documents to be executed and
delivered concurrently with the effectiveness of such designation);

 

(iii)         the Original Senior Lien Parent Borrower shall have executed and
delivered to each Agent then party to this Agreement the Additional Indebtedness
Designation (including

 

P-49

--------------------------------------------------------------------------------


 

whether such Additional Indebtedness is designated Senior Priority Debt or
Junior Priority Debt) with respect to such Additional Indebtedness; and

 

(iv)        all state and local stamp, recording, filing, intangible and similar
taxes or fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to each Agent then party to this
Agreement.

 

No Additional Indebtedness may be designated both Senior Priority Debt and
Junior Priority Debt.

 

(b)         Upon satisfaction of the conditions specified in the preceding
Section 7.11(a), the designated Additional Indebtedness shall constitute
“Additional Indebtedness”, any Additional Credit Facility under which such
Additional Indebtedness is or may be incurred shall constitute an “Additional
Credit Facility”, any holder of such Additional Indebtedness or other applicable
Additional Creditor shall constitute an “Additional Creditor”, and any
Additional Agent for any such Additional Creditor shall constitute an
“Additional Agent” for all purposes under this Agreement.  The date on which
such conditions specified in clause (a) shall have been satisfied with respect
to any Additional Indebtedness is herein called the “Additional Effective Date”
with respect to such Additional Indebtedness.  Prior to the Additional Effective
Date with respect to any Additional Indebtedness, all references herein to
Additional Indebtedness shall be deemed not to take into account such Additional
Indebtedness, and the rights and obligations of the Original Senior Lien Agent,
the [       ](1) [Senior/Junior](2) Lien Agent and each other Additional Agent
then party to this Agreement shall be determined on the basis that such
Additional Indebtedness is not then designated.  On and after the Additional
Effective Date with respect to such Additional Indebtedness, all references
herein to Additional Indebtedness shall be deemed to take into account such
Additional Indebtedness, and the rights and obligations of the Original Senior
Lien Agent, the [       ](1) [Senior/Junior](2) Lien Agent and each other
Additional Agent then party to this Agreement shall be determined on the basis
that such Additional Indebtedness is then designated.

 

(c)          In connection with any designation of Additional Indebtedness
pursuant to this Section 7.11, each of the Original Senior Lien Agent, the
[       ](1) [Senior/Junior](2) Lien Agent and each Additional Agent then party
hereto agrees (x) to execute and deliver any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, any Original Senior Lien Collateral Documents,
[       ](1) [Senior/Junior](2) Lien Collateral Documents or Additional
Collateral Documents, as applicable, and any agreements relating to any security
interest in Control Collateral and Cash Collateral, and to make or consent to
any filings or take any other actions (including executing and recording any
mortgage subordination or similar agreement), as may be reasonably deemed by the
Original Senior Lien Parent Borrower to be necessary or reasonably desirable for
any Lien on any Collateral to secure such Additional Indebtedness to become a
valid and perfected Lien (with the priority contemplated by the applicable
Additional Indebtedness Designation delivered pursuant to this Section 7.11 and
by this Agreement), and (y) otherwise to reasonably cooperate to effectuate a
designation of Additional Indebtedness pursuant to this Section 7.11 (including,
if requested, by executing an acknowledgment of any Additional Indebtedness
Joinder or of the occurrence of any Additional Effective Date).

 

Section 7.12        Senior Priority Representative; Notice of Senior Priority
Representative Change.

 

(a)         The Senior Priority Representative shall act for the Senior Priority
Secured Parties as provided in this Agreement, and shall be entitled to so act
at the direction or with the consent of the Controlling Senior Priority Secured
Parties, or of the requisite percentage of such Controlling Senior Priority
Secured Parties as provided in the applicable Senior Priority Documents (or the
agent or representative with respect thereto).  Until a Party (other than the
existing Senior Priority Representative)

 

P-50

--------------------------------------------------------------------------------


 

receives written notice from the existing Senior Priority Representative, in
accordance with Section 7.5, of a change in the identity of the Senior Priority
Representative, such Party shall be entitled to act as if the existing Senior
Priority Representative is in fact the Senior Priority Representative.  Each
Party (other than the existing Senior Priority Representative) shall be entitled
to rely upon any written notice of a change in the identity of the Senior
Priority Representative which facially appears to be from the then-existing
Senior Priority Representative and is delivered in accordance with Section 7.5,
and such Party shall not be required to inquire into the veracity or genuineness
of such notice.  Each existing Senior Priority Representative from time to time
shall give prompt written notice to each Party of any change in the identity of
the Senior Priority Representative.

 

(b)           The Junior Priority Representative shall act for the Junior
Priority Secured Parties as provided in this Agreement, and shall be entitled to
so act at the direction or with the consent of the Controlling Junior Priority
Secured Parties, or of the requisite percentage of such Controlling Junior
Priority Secured Parties as provided in the applicable Junior Priority Documents
(or the agent or representative with respect thereto).  Until a Party (other
than the existing Junior Priority Representative) receives written notice from
the existing Junior Priority Representative, in accordance with Section 7.5, of
a change in the identity of the Junior Priority Representative, such Party shall
be entitled to act as if the existing Junior Priority Representative is in fact
the Junior Priority Representative.  Each Party (other than the existing Junior
Priority Representative) shall be entitled to rely upon any written notice of a
change in the identity of the Junior Priority Representative which facially
appears to be from the then-existing Junior Priority Representative and is
delivered in accordance with Section 7.5, and such Party shall not be required
to inquire into the veracity or genuineness of such notice.  Each existing
Junior Priority Representative from time to time shall give prompt written
notice to each Party of any change in the identity of the Junior Priority
Representative

 

Section 7.13        Provisions Solely to Define Relative Rights.  The provisions
of this Agreement are and are intended solely for the purpose of defining the
relative rights of the Senior Priority Secured Parties and the Junior Priority
Secured Parties, respectively.  Nothing herein shall be construed to limit the
right of any Agent (on behalf of the Secured Parties represented thereby) to
enter into any separate agreement (including any Junior Priority Intercreditor
Agreement) among all or a portion of the Agents (each on behalf of the Secured
Parties represented thereby); and the rights and obligations among such Secured
Parties will be governed by, and any provisions herein regarding them will
therefore be subject to, the provisions of any such separate agreement. Nothing
in this Agreement is intended to or shall impair the rights of any Credit Party,
or the obligations of any Credit Party to pay any Original Senior Lien
Obligations, any [        ](1) [Senior/Junior](2) Lien Obligations and any
Additional Obligations as and when the same shall become due and payable in
accordance with their terms.

 

Section 7.14        Headings.  The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

Section 7.15        Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not (i) invalidate or render
unenforceable such provision in any other jurisdiction or (ii) invalidate the
Lien Priority or the application of Proceeds and other priorities set forth in
this Agreement.

 

Section 7.16        Attorneys’ Fees.  The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover

 

P-51

--------------------------------------------------------------------------------


 

its reasonable attorneys’ fees and all other costs and expenses incurred in the
enforcement of this Agreement, irrespective of whether suit is brought.

 

Section 7.17        VENUE; JURY TRIAL WAIVER.

 

(a)           EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS
FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW
YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY PARTY FROM
BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT, (II) IF ALL SUCH NEW YORK COURTS DECLINE
JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL DISTRICT
COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING,
A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER
COURT HAVING JURISDICTION AND (III) IN THE EVENT A LEGAL ACTION OR PROCEEDING IS
BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS ASSETS OR PROPERTY IN
ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH PARTY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM ASSERTING A CLAIM OR DEFENSE
(INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 7.17(A) WOULD OTHERWISE
REQUIRE TO BE ASSERTED IN A LEGAL PROCEEDING IN A NEW YORK COURT) IN ANY SUCH
ACTION OR PROCEEDING.

 

(b)           EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(c)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 7.18        Intercreditor Agreement.  This Agreement is the “Junior Lien
Intercreditor Agreement” referred to in the Original Senior Lien Credit
Agreement, the [       ](1) [Senior/Junior](2) Lien Credit Agreement and each
Additional Credit Facility.  Nothing in this Agreement shall be deemed to
subordinate the right of any Junior Priority Secured Party to receive regularly
scheduled principal, interest and other payments it would be entitled to as an
unsecured creditor to the right of any Senior Priority Secured Party (whether
before or after the occurrence of an Insolvency Proceeding) so long as such
payments are not the direct or indirect result of any Exercise of Secured
Creditor Remedies or enforcement in violation of this Agreement, it being the
intent of the Parties that this Agreement shall

 

P-52

--------------------------------------------------------------------------------


 

effectuate a subordination of Liens as between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, but not a subordination of Indebtedness.

 

Section 7.19        No Warranties or Liability.  Each Party acknowledges and
agrees that none of the other Parties has made any representation or warranty
with respect to the execution, validity, legality, completeness, collectability
or enforceability of any other Original Senior Lien Facility Document, any other
[        ](1) [Senior/Junior](2) Lien Facility Document or any other Additional
Document.  Except as otherwise provided in this Agreement, each Party will be
entitled to manage and supervise its respective extensions of credit to any
Credit Party in accordance with law and their usual practices, modified from
time to time as they deem appropriate.

 

Section 7.20        Conflicts.  In the event of any conflict between the
provisions of this Agreement and the provisions of any Original Senior Lien
Facility Document, any [       ](1) [Senior/Junior](2) Lien Facility Document or
any Additional Document, the provisions of this Agreement shall govern; provided
that the foregoing shall not be construed to limit the relative rights and
obligations of any Agent (and the Secured Parties represented thereby) that may
be set forth in any separate agreement (including any Junior Priority
Intercreditor Agreement) among all or a portion of the Agents; such rights and
obligations among the applicable Secured Parties will be governed by, and any
provisions herein regarding them are therefore subject to, any such separate
agreement.  The parties hereto acknowledge that the terms of this Agreement are
not intended to negate any specific rights granted to, or obligations of, any
Credit Party in the Senior Priority Documents or the Junior Priority Documents.

 

Section 7.21        Information Concerning Financial Condition of the Credit
Parties.  No Party has any responsibility for keeping any other Party informed
of the financial condition of the Credit Parties or of other circumstances
bearing upon the risk of nonpayment of the Original Senior Lien Obligations, the
[       ](1) [Senior/Junior](2) Lien Obligations or any Additional Obligations,
as applicable.  Each Party hereby agrees that no Party shall have any duty to
advise any other Party of information known to it regarding such condition or
any such circumstances.  In the event any Party, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other Party to this Agreement, it shall be under no obligation (a) to provide
any such information to such other Party or any other Party on any subsequent
occasion, (b) to undertake any investigation not a part of its regular business
routine, or (c) to disclose any other information.

 

Section 7.22        Excluded Assets.  For the avoidance of doubt, nothing in
this Agreement (including Sections 2.1, 4.1, 6.1 and 6.9) shall be deemed to
provide or require that any Agent or any Secured Party represented thereby
receive any Proceeds of, or any Lien on, any Property of any Credit Party that
constitutes “Excluded Assets” under (and as defined in) the applicable Credit
Document to which such Agent is a party.

 

[Signature pages follow]

 

P-53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Original Senior Lien Agent, for and on behalf of itself
and the Original Senior Lien Creditors, and the
[       ](1) [Senior/Junior](2) Lien Agent, for and on behalf of itself and the
[       ](1) [Senior/Junior](2) Lien Creditors, have caused this Agreement to be
duly executed and delivered as of the date first above written.

 

 

[                                 ],

 

in its capacity as Original Senior Lien Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[                                 ],

 

in its capacity as [       ](1) [Senior/Junior](2) Lien Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the Original Senior Lien Agent, the Original Senior Lien Creditors, the
[       ](1) [Senior/Junior](2) Lien Agent, the
[       ](1) [Senior/Junior](2) Lien Creditors, any Additional Agent and any
Additional Creditors, and will not do any act or perform any obligation which is
not in accordance with the agreements set forth in this Agreement.  Each Credit
Party further acknowledges and agrees that it is not an intended beneficiary or
third party beneficiary under this Agreement, except as expressly provided
therein.

 

CREDIT PARTIES:

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADDITIONAL INDEBTEDNESS DESIGNATION

 

DESIGNATION dated as of           , 20  , by The Hertz Corporation, a Delaware
corporation (the “Original Senior Lien Parent Borrower”).  Capitalized terms
used herein and not otherwise defined herein shall have the meanings specified
in the Junior Lien Intercreditor Agreement (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Intercreditor Agreement”),
entered into as of [     ], 20[  ], between [                        ], in its
capacity as administrative agent and collateral agent (together with its
successors and assigns in such capacity, the “Original Senior Lien Agent”) for
the Original Senior Lien Creditors, and [                        ], in its
capacities [as administrative agent and collateral agent] (together with its
successors and assigns in such capacity, the
“[       ](1) [Senior/Junior](2) Lien Agent”) for the
[       ](1) [Senior/Junior](2) Lien Lenders.(12) Capitalized terms used herein
and not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of           , 20   (the “Additional Credit Facility”), among [list any
applicable Credit Party], [list Additional Creditors] [and Additional Agent, as
agent (the “Additional Agent”)].(13)

 

Section 7.11 of the Intercreditor Agreement permits the Original Senior Lien
Parent Borrower to designate Additional Indebtedness under the Intercreditor
Agreement.  Accordingly:

 

Section 1.  Representations and Warranties.  The Original Senior Lien Parent
Borrower hereby represents and warrants to the Original Senior Lien Agent, the
[       ](1)  [Senior/Junior](2) Lien Agent, and any Additional Agent that:

 

(1)           The Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility constitutes “Additional Indebtedness” which complies
with the definition of such term in the Intercreditor Agreement; and

 

(2)           all conditions set forth in Section 7.11 of the Intercreditor
Agreement with respect to the Additional Indebtedness have been satisfied.

 

Section 2.  Designation of Additional Indebtedness.  The Original Senior Lien
Parent Borrower hereby designates such Additional Indebtedness as Additional
Indebtedness under the Intercreditor Agreement and such Additional Indebtedness
shall constitute [Senior Priority Debt] [Junior Priority Debt].

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADDITIONAL INDEBTEDNESS JOINDER

 

JOINDER, dated as of                , 20  , among The Hertz Corporation, a
Delaware corporation (the “Original Senior Lien Parent Borrower”), those certain
Subsidiaries of the Borrower from time to time party to the Intercreditor
Agreement described below, [[                        ], in its capacities as
administrative agent (together with its successors and assigns in such
capacities, the “Original Senior Lien Agent”)(14) for the Original Senior Lien
Creditors, [                        ], in its capacities [as administrative
agent and collateral agent] (together with its successors and assigns in such
capacities, the “[       ](1) [Senior/Junior](2) Lien Agent”)(15) for the
[       ](1) [Senior/Junior](2) Lien Lenders, [list any previously added
Additional Agent]](16) [and insert name of each Additional Agent under any
Additional Credit Facility being added hereby as party] and any successors or
assigns thereof, to the Junior Lien Intercreditor Agreement, dated as of
[      ], 20[  ] (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”) among the Original Senior Lien
Agent[,] [and] the [       ](1) [Senior/Junior](2) Lien Agent [and [list any
previously added Additional Agent]].  Capitalized terms used herein and not
otherwise defined herein shall have the meanings specified in the Intercreditor
Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of           , 20   (the “Additional Credit Facility”), among [list any
applicable Grantor], [list any applicable Additional Creditors (the “Joining
Additional Creditors”)] [and insert name of each applicable Additional Agent
(the “Joining Additional Agent”)].(17)

 

Section 7.11 of the Intercreditor Agreement permits the Borrower to designate
Additional Indebtedness under the Intercreditor Agreement.  The Borrower has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness by means of an Additional
Indebtedness Designation.

 

Accordingly, [the Joining Additional Agent, for and on behalf of itself and the
Joining Additional Creditors,](18) hereby agrees with the Original Senior Lien
Agent, the [       ](1) [Senior/Junior](2) Lien Agent and any other Additional
Agent party to the Intercreditor Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [Joining Additional Agent, for and on
behalf of itself and the Joining Additional Creditors,](19) hereby agrees to be
bound by the terms and provisions of the Intercreditor Agreement and shall, as
of the Additional Effective Date with respect to the Additional Credit Facility,
be deemed to be a Party to the Intercreditor Agreement.

 

Section 2.  Recognition of Claims.  The Original Senior Lien Agent (for itself
and on behalf of the Original Senior Lien Lenders), the
[       ](1) [Senior/Junior](2) Lien Agent (for itself and on behalf of the
[       ](1) [Senior/Junior](2) Lien Lenders) and [each of] the Additional
Agent[s](for itself and on behalf of any Additional Creditors represented
thereby) hereby agree that the interests of the respective Creditors in the
Liens granted to the Original Senior Lien Agent, the
[       ](1) [Senior/Junior](2) Lien Agent, or any Additional Agent, as
applicable, under the applicable Credit Documents shall be treated, as among the
Creditors, as having the priorities provided for in Section 2.1 of the
Intercreditor Agreement, and shall at all times be allocated among the Creditors
as provided therein regardless of any claim or defense (including any claims
under the fraudulent transfer, preference or similar avoidance provisions of
applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally) to which the Original Senior Lien Agent, the
[       ](1) [Senior/Junior](2) Lien Agent, any Additional Agent or any Creditor
may be entitled or subject.  The Original Senior Lien Agent (for itself and on
behalf of the Original Senior Lien Creditors), the [       ](1)
[Senior/Junior](2) Lien Agent (for itself and on behalf of the

 

B-1

--------------------------------------------------------------------------------


 

[       ](1) [Senior/Junior](2) Lien Creditors), and any Additional Agent party
to the Intercreditor Agreement (for and on behalf of itself and any Additional
Creditors represented thereby) (a) recognize the existence and validity of the
Additional Obligations represented by the Additional Credit Facility, and
(b) agree to refrain from making or asserting any claim that the Additional
Credit Facility or other applicable Additional Documents are invalid or not
enforceable in accordance with their terms as a result of the circumstances
surrounding the incurrence of such obligations.  The [Joining Additional Agent
(for itself and on behalf of the Joining Additional Creditors] (a) recognize[s]
the existence and validity of the Original Senior Lien Obligations represented
by the Original Senior Lien Credit Agreement and the existence and validity of
the [       ](1) [Senior/Junior](2) Lien Obligations represented by the
[       ](1) [Senior/Junior](2) Lien Credit Agreement(20) and (b) agree[s] to
refrain from making or asserting any claim that the Original Senior Lien Credit
Agreement, the [       ](1) [Senior/Junior](2) Lien Credit Agreement or other
Original Senior Lien Facility Documents or [       ](1) [Senior/Junior](2) Lien
Facility Documents,(20) as the case may be, are invalid or not enforceable in
accordance with their terms as a result of the circumstances surrounding the
incurrence of such obligations.

 

Section 3.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

 

Section 4.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

[Add Signatures]

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[ORIGINAL SENIOR LIEN CREDIT AGREEMENT][[    ](1) [SENIOR/JUNIOR LIEN](2) CREDIT
AGREEMENT] JOINDER

 

JOINDER, dated as of                              , 20  , among [[    ], in its
capacity as collateral agent (together with its successors and assigns in such
capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Original Senior Lien Agent”)(21) for the Original Senior Lien
Secured Parties, [             ], in its capacity as collateral agent (together
with its successors and assigns in such capacity from time to time, and as
further defined in the Intercreditor Agreement, the “[        ](1)
[Senior/Junior](2) Lien Agent”)(22) for the [          ](1) [Senior/Junior](2)
Lien Secured Parties, [list any previously added Additional Agent]](23) [and
insert name of additional Original Senior Lien Secured Parties, Original Senior
Lien Agent, [           ](1) [Senior/Junior](2) Lien Secured Parties or
[              ](1) [Senior/Junior](2) Lien Agent, as applicable, being added
hereby as party] and any successors or assigns thereof, to the Junior Lien
Intercreditor Agreement, dated as of [    ], 20[  ] (as amended, supplemented,
waived or otherwise modified from time to time, the “Intercreditor Agreement”)
among the Original Senior Lien Agent(24), [and] the [        ](1)
[Senior/Junior](2) Lien Agent(25) [and (list any previously added Additional
Agent)].  Capitalized terms used herein and not otherwise defined herein shall
have the meanings specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of new facility], dated as of
          , 20   (the “Joining [Original Senior Lien Credit Agreement][
[           ](1) [Senior/Junior](2) Lien Credit Agreement]”), among [list any
applicable Credit Party], [list any applicable new Original Senior Lien Secured
Parties or new [         ](1) [Senior/Junior](2) Lien Secured Parties, as
applicable (the “Joining [Original Senior][ [            ](1)
[Senior/Junior](2)] Lien Secured Parties”)] [and insert name of each applicable
Agent (the “Joining [Original Senior][ [           ](1) [Senior/Junior](2)] Lien
Agent”)].(26)

 

The Joining [Original Senior][ [           ](1) [Senior/Junior](2)] Lien Agent,
for and on behalf of itself and the Joining [Original Senior][ [              
](1) [Senior/Junior](2)](27) Lien Secured Parties, hereby agrees with the
Original Senior Lien Parent Borrower and the other Grantors, the [Original
Senior][ [              ](1) [Senior/Junior](2)] Lien Agent and any other
Additional Agent party to the Intercreditor Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [Joining [Original Senior][ [          
 ](1) [Senior/Junior](2)] Lien Agent, for and on behalf of itself and the
Joining [Original Senior][ [            ](1) [Senior/Junior](2)] Lien Secured
Parties,](28) hereby agrees to be bound by the terms and provisions of the
Intercreditor Agreement and shall, as of the date hereof, be deemed to be a
party to the Intercreditor Agreement as [the][an] [Original Senior][ [      
](1) [Senior/Junior](2)] Lien Agent.  As of the date hereof, the Joining
[Original Senior Lien Credit Agreement][ [         ](1) [Senior/Junior](2)] Lien
Credit Agreement] shall be deemed [the][a] [Original Senior Lien Credit
Agreement][ [       ](1) [Senior/Junior](2)] Lien Credit Agreement] under the
Intercreditor Agreement, and the obligations thereunder are subject to the terms
and provisions of the Intercreditor Agreement.

 

Section 2.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [Original Senior][
[           ](1) [Senior/Junior](2)] Lien Agent shall be sent to the address set
forth on Annex 1 attached hereto (until notice of a change thereof is delivered
as provided in Section 7.5 of the Intercreditor Agreement).

 

Section 3.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT

 

C-1

--------------------------------------------------------------------------------


 

THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR
REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.

 

[ADD SIGNATURES]

 

--------------------------------------------------------------------------------

(1)           Insert month and year when this agreement is initially entered
into (e.g., January 2015).

(2)           Insert (i) “Senior,” if this Agreement is initially entered into
in connection with the incurrence of debt with pari passu Lien priority to the
Original Senior Lien Credit Agreement or (ii) “Junior,” if this agreement is
initially entered into in connection with the incurrence of debt with Junior
Lien Priority to the Original Senior Lien Credit Agreement.

(3)           Describe the applicable Borrower.

(4)           Insert the section number of the negative covenant restricting
Liens in the Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement.

(5)           Insert the section number of the definitions section in the
Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement.

(6)           Insert the section number of the negative covenant restricting
Indebtedness in the Initial [        ](1) [Senior/Junior](2) Lien Credit
Agreement

(7)           Include if this agreement is initially entered into in connection
with the incurrence of Junior Priority Debt.

(8)           Include if this agreement is initially entered into in connection
with the incurrence of Junior Priority Debt.

(9)           Include if this agreement is initially entered into in connection
with the incurrence of Senior Priority Debt.

(10)         Insert (i) “Senior,” if this agreement is initially entered into in
connection with the incurrence of debt with pari passu Lien priority to the
Original Senior Lien Credit Agreement or (ii) “Junior,” if this agreement is
initially entered into in connection with the Junior Lien Priority to the
Original Senior Lien Credit Agreement.

(11)         Insert (i) “Senior,” if this agreement is initially entered into in
connection with the incurrence of debt with pari passu Lien priority to the
Original Senior Lien Credit Agreement or (ii) “Junior,” if this agreement is
initially entered into in connection with the Junior Lien Priority to the
Original Senior Lien Credit Agreement.

(12)         Revise as appropriate to refer to any successor Original Senior
Lien Agent or [    ](1) [Senior/Junior](2) Lien Agent and to add reference to
any previously added Additional Agent.

(13)         Revise as appropriate to refer to the relevant Additional Credit
Facility, Additional Creditors and any Additional Agent.

(14)         Revise as appropriate to refer to any successor Original Senior
Lien Agent.

(15)         Revise as appropriate to refer to any successor [    ](1)
[Senior/Junior](2) Lien Agent.

(16)         List applicable current Parties, other than any party being
replaced in connection herewith.

(17)         Revise as appropriate to refer to the relevant Additional Credit
Facility, Additional Creditors and any Additional Agent.

(18)         Revise as appropriate to refer to any Additional Agent being added
hereby and any Additional Creditors represented thereby.

(19)         Revise references throughout as appropriate to refer to the party
or parties being added.

(20)         Add references to any previously added Additional Credit Facility
and related Additional Obligations as appropriate.

(21)         Revise as appropriate to refer to any successor Original Senior
Lien Agent.

(22)         Revise as appropriate to refer to any successor
[         ](1) [Senior/Junior](2)] Lien Agent.

(23)         List applicable current Parties, other than any party being
replaced in connection herewith.

(24)         Revise as appropriate to describe predecessor Original Senior Lien
Agent or Original Senior Lien Secured Parties, if joinder is for a new Original
Senior Lien Credit Agreement.

(25)         Revise as appropriate to describe predecessor
[          ](1) [Senior/Junior](2)] Lien Agent or [   ] [Senior/Junior]] Lien
Secured Parties, if joinder is for a new [  ](1) [Senior/Junior](2)] Lien Credit
Agreement.

(26)         Revise as appropriate to refer to the new credit facility, Secured
Parties and Agents.

(27)         Revise as appropriate to refer to any Agent being added hereby and
any Creditors represented thereby.

(28)         Revise references throughout as appropriate to refer to the party
or parties being added.

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT Q TO
CREDIT AGREEMENT

 

FORM OF SWING LINE LOAN PARTICIPATION CERTIFICATE

 

, 20

 

[Name of Lender]

 

 

Ladies and Gentlemen:

 

Pursuant to Section 2.7 of the Credit Agreement, dated as of June 30, 2016 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among THE HERTZ CORPORATION, a Delaware corporation
(together with its successors and assigns, the “Parent Borrower”), the
Subsidiary Borrowers from time to time parties thereto, the several banks and
other financial institutions from time to time parties thereto (the “Lenders”),
BARCLAYS BANK PLC, as administrative agent and collateral agent for the Lenders,
and the other parties thereto, the undersigned hereby acknowledges receipt from
you on the date hereof of          DOLLARS ($            ) as payment for a
participating interest in the following Swing Line Loan:

 

Date of Swing Line Loan:

 

 

Principal Amount of Swing Line Loan:

 

 

 

Very truly yours,

 

 

 

 

 

BARCLAYS BANK PLC,

 

as Swing Line Lender under the Credit Agreement

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT R-1 TO
CREDIT AGREEMENT

 

FORM OF INCREASE SUPPLEMENT

 

This INCREASE SUPPLEMENT, dated as of [             , 20  ] (this “Agreement”),
is by and among [Lender(s)] (each, an “Increased Lender” and, collectively, the
“Increased Lenders”)[,][and] THE HERTZ CORPORATION, a Delaware corporation
(together with its successors and assigns, the “Parent Borrower”) [and the
Subsidiary Borrowers (as defined below)](46).

 

RECITALS:

 

WHEREAS, reference is made to the Credit Agreement dated as of June 30, 2016 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”) among the Parent Borrower, the Subsidiary Borrowers from
time to time parties thereto (the “Subsidiary Borrowers” and collectively with
the Parent Borrower, the “Borrowers” and each individually, a “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”), Barclays Bank PLC, as administrative agent and collateral agent
for the Lenders, and the other parties thereto (capitalized terms used but not
defined herein have the meanings given to such terms in the Credit Agreement);
and

 

WHEREAS, on the terms and subject to the conditions of the Credit Agreement, the
Parent Borrower may request (i) to increase the Existing Term Loans(47) by
requesting new term loan commitments to be added to an Existing Tranche of Term
Loans (the “Increased Term Loan Commitment”) and/or (ii) to increase the
Existing Tranche of Revolving Commitments(48) by requesting new Revolving
Commitments be added to an Existing Tranche of Revolving Commitments (the
“Increased Revolving Commitment”), in each case under clauses (i) and
(ii) pursuant to one or more Increase Supplements with the Term Loan
Lender(s) and/or Revolving Lender(s), as applicable.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

This Agreement is in respect of [an] [Increased Term Loan Commitment[s]]
[Increased Revolving Commitment[s]] in an aggregate principal amount of
$[          ].  The [Increased Term Loan Commitment[s]] [Increased Revolving
Commitment[s]] evidenced by this Agreement constitute[s] Indebtedness permitted
to be incurred pursuant to Section 2.9 of the Credit Agreement.

 

--------------------------------------------------------------------------------

(46)                          To include if there are Subsidiary Borrowers
parties to the Credit Agreement.

 

(47)                          To specify applicable Tranche of Term Loans.

 

(48)                          To specify applicable Tranche of Revolving
Commitments.

 

--------------------------------------------------------------------------------


 

Each Increased Lender hereby agrees to commit to provide its respective
[Increased Term Loan Commitment[s]] [Increased Revolving Commitment[s]] as set
forth on Schedule A annexed hereto, on the terms and subject to the conditions
set forth below.

 

Each Increased Lender hereby agrees to make its [Increased Term Loan
Commitment[s]] [Increased Revolving Commitment[s]]on the following terms and
conditions:

 

1.                                      Increased Amount Date.  The effective
date for the [Increased Term Loan Commitment[s]] [Increased Revolving
Commitment[s]] shall be                (the “Increased Amount Date”).

 

2.                                      Credit Agreement Governs.  Except as set
forth in this Agreement, the [Increased Term Loan Commitment[s]] [Increased
Revolving Commitment[s]] shall otherwise be subject to the provisions of the
Credit Agreement and the other Loan Documents.

 

3.                                      Borrower Certifications.  By its
execution of this Agreement, the Parent Borrower hereby certifies that no Event
of Default under Section 9(a) or 9(f) of the Credit Agreement has occurred and
is continuing immediately prior to and after the Increased Amount Date.(49)

 

4.                                      Recordation of the Commitments.  Upon
execution and delivery hereof, the Administrative Agent will record the
[Increased Term Loan Commitment[s]] [Increased Revolving Commitment[s] of each
Increased Lender in the Register.

 

5.                                      Amendment, Modification and Waiver. 
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto; provided, however, that from and after the effective date specified in
Section 1 hereof, any amendments, modifications or waivers shall be governed by
the terms of Section 11.1 of the Credit Agreement.

 

6.                                      [Such amendments to Loan Documents
(including to Section 2.4(b) of the Credit Agreement) as may be necessary or
appropriate, in the opinion of the Parent Borrower and the Administrative Agent,
to effect the provisions of Section 2.9 of the Credit Agreement].

 

7.                                      Entire Agreement.  This Agreement, the
Credit Agreement and the other Loan Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, among the parties or any of them with respect to the subject matter
hereof.

 

--------------------------------------------------------------------------------

(49)  To be subject to Section 1.2(h) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

8.                                      GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.                                      Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of [              , 20  ].

 

 

[INCREASED LENDER(S)]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[SUBSIDARY BORROWERS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged by:

 

 

 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

TO INCREASE SUPPLEMENT

 

Name of Increased Lender

 

Type of Commitment Increase

 

Amount

[                   ]

 

[Increased Term Loan Commitment[s]] [Increased Revolving Commitment[s]

 

$              

 

 

 

 

Total: $            

 

--------------------------------------------------------------------------------


 

EXHIBIT R-2 TO
CREDIT AGREEMENT

 

FORM OF LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT, dated as of [             , 20  ] (this
“Agreement”), by and among [Additional Commitment Lenders] (each an “Additional
Commitment Lender” and collectively the “Additional Commitment Lenders”), THE
HERTZ CORPORATION, a Delaware corporation (together with its successors and
assigns, the “Parent Borrower”), [the Subsidiary Borrowers (as defined
below),](50) and Barclays Bank PLC, as administrative agent for the Lenders and
as swing line lender (in such capacities, respectively, the “Administrative
Agent” and the “Swing Line Lender”)].

 

RECITALS:

 

WHEREAS, reference is made to the Credit Agreement dated as of June 30, 2016 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”) among the Parent Borrower, the Subsidiary Borrowers from
time to time parties thereto (the “Subsidiary Borrowers” and collectively with
the Parent Borrower, the “Borrowers” and each individually, a “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”), Barclays Bank PLC, as administrative agent and collateral agent
for the Lenders, and the other parties thereto (capitalized terms used but not
defined herein have the meanings given to such terms in the Credit Agreement);
and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the Parent
Borrower may [increase any Existing Term Loans by requesting new term loan
commitments to be added to an Existing Tranche of Term Loans (the “Supplemental
Term Loan Commitments”)][increase the Existing Tranche of Revolving Commitments
by requesting new Revolving Commitments be added to an Existing Tranche of
Revolving Commitments (the “Supplemental Revolving Commitments”)].

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Additional Commitment Lender party hereto hereby agrees to commit to
provide its respective [Supplemental Term Loan][Revolving] Commitment as set
forth on Schedule A annexed hereto, on the terms and subject to the conditions
set forth below:

 

Each Additional Commitment Lender (i) confirms that it is legally authorized to
enter into this Agreement, (ii) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to in Section 5.1 of the Credit Agreement and such
other documents

 

--------------------------------------------------------------------------------

(50)                          To include if there are Subsidiary Borrowers
parties to the Credit Agreement.

 

R-2-1

--------------------------------------------------------------------------------


 

and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or Agent,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, any other Loan Document or any other instrument or
document furnished hereto or thereto, (iii) appoints and authorizes each
applicable Agent, to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished hereto or thereto as are delegated to such
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto; (iv) agrees that it will perform in
accordance with their terms all of the obligations that, by the terms of any
Intercreditor Agreement and any Other Intercreditor Agreement, are required to
be performed by it as a “Lender” thereunder, (v) represents and warrants that it
has full power and authority, and has taken all actions necessary, to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby, (vi) specifies its address for notices the offices set forth beneath its
name on the signature pages hereof and if applicable pursuant to Section 4.11 of
the Credit Agreement, attaches two duly completed and accurate signed copies of
Forms W-9, W-8EXP, W-8BEN, W-8ECI, W-8IMY or successor or other form prescribed
by the Internal Revenue Service of the United States, certifying that such
Additional Commitment Lender is entitled to receive all payments under the
Credit Agreement and the Notes payable to it without deduction or withholding of
any United States federal income taxes, (vii) hereby affirms the
acknowledgements and representations of such Additional Commitment Lender as a
Lender contained in Section 10.6 of the Credit Agreement and confirms that it
meets the requirements set forth in Section 11.6(b)(ii)(D) of the Credit
Agreement, if applicable and (viii) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender, including its
obligations pursuant to Section 11.16 of the credit Agreement, and its
obligations pursuant to Sections 4.11(b), 4.11(c) and 4.11(d) of the Credit
Agreement.

 

Each Additional Commitment Lender hereby agrees to make its Additional
Commitment on the following terms and conditions:

 

1.                                      Additional Commitment Date.  The
effective date for the Additional Commitment shall be                (the
“Additional Commitment Date”).

 

2.                                      Credit Agreement Governs.  Except as set
forth in this Agreement, Additional Commitments shall otherwise be subject to
the provisions of the Credit Agreement and the other Loan Documents.

 

3.                                      Parent Borrower’s Certifications.  By
its execution of this Agreement, the Parent Borrower hereby certifies that no
Event of Default under Section 9(a) or 9(f) of the Credit Agreement has occurred
and is continuing immediately prior to and after the Additional Commitment Date.

 

R-2-2

--------------------------------------------------------------------------------


 

4.                                      Notice.  For purposes of the Credit
Agreement, the initial notice address of each Additional Commitment Lender shall
be as set forth below its signature below.

 

5.                                      Tax Forms and Other Agreements. 
Delivered herewith to the Parent Borrower and the Administrative Agent are such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Additional Committed Lender may be
required to deliver to the Parent Borrower and the Administrative Agent pursuant
to Section 4.11 of the Credit Agreement.  The Additional Committed Lender agrees
to execute such other documents relating to the Facilities (including any
Intercreditor Agreement and any Other Intercreditor Agreement and/or similar
agreements among Lenders) as the Administrative Agent may reasonably request.

 

6.                                      Recordation of the New Loans.  Upon
execution and delivery hereof, the Administrative Agent will record the
Additional Commitment made by the Additional Commitment Lender in the Register.

 

7.                                      Amendment, Modification and Waiver. 
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

8.                                      Entire Agreement.  This Agreement, the
Credit Agreement and the other Loan Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, among the parties or any of them with respect to the subject matter
hereof.

 

9.                                      GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

10.                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

R-2-2

--------------------------------------------------------------------------------


 

11.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

R-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of [             ,       ].

 

 

[NAME OF ADDITIONAL COMMITMENT LENDER(S)]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Notice Address:

 

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

R-2-3

--------------------------------------------------------------------------------


 

 

Acknowledged by:

 

 

 

BARCLAYS BANK PLC, as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

M-2-5

--------------------------------------------------------------------------------


 

 

[Consented to:

 

 

 

BARCLAYS BANK PLC, as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:]

 

R-2-4

--------------------------------------------------------------------------------


 

EXHIBIT S TO
CREDIT AGREEMENT

 

FORM OF SUBSIDIARY BORROWER JOINDER

 

JOINDER AGREEMENT, dated as of [         ] (this “Agreement”), among THE HERTZ
CORPORATION, a Delaware corporation (together with its successors and assigns,
the “Parent Borrower”), and certain subsidiaries of the Parent Borrower
signatories hereto (each such subsidiary, a “Joining Borrower”) and consented to
by the other Loan Parties (as hereinafter defined), BARCLAYS BANK PLC, as
administrative agent (the “Administrative Agent”) and collateral agent (the
“Collateral Agent”) for the banks and other financial institutions (the
“Lenders”) from time to time parties to the Credit Agreement (as hereinafter
defined).

 

W I T N E S S E T H:

 

WHEREAS, the Parent Borrower, the Administrative Agent and the Collateral Agent
are parties to the Credit Agreement, dated as of June 30, 2016 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among the Parent Borrower, the Subsidiary Borrowers from
time to time parties thereto, the Lenders, the Administrative Agent, the
Collateral Agent and the other parties thereto.

 

WHEREAS, pursuant to the Credit Agreement and in consideration of, among other
things, the making available to each of the Joining Borrowers of a revolving
credit facility and a term loan credit facility under the Credit Agreement, each
of the Joining Borrowers wishes to become a party to the Credit Agreement and
assume all the rights, obligations, covenants, agreements, duties and
liabilities of a “Borrower” or “Subsidiary Borrower” thereunder and under or
with respect to any Notes, any Letters of Credit and any of the other Loan
Documents (in each case as hereinafter defined).

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

(1)                                       Defined Terms.  Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

 

(2)                                 Joinder of Agreements and Obligations. 
Effective as of the date hereof, each Joining Borrower hereby becomes a party to
the Credit Agreement and expressly assumes, confirms and agrees to perform and
observe all of the indebtedness, obligations (including, without limitation, all
obligations in respect of the Loans), covenants, agreements, terms, conditions,
duties and liabilities of a “Borrower” or “Subsidiary Borrower” thereunder and
under or with respect to, any Notes, any Letters of Credit and any of the other
Loan Documents to which a Borrower is a party in its capacity as “Borrower”,
“Subsidiary Borrower” or “Loan Party” as fully as if each Joining Borrower were
originally a signatory in the capacity of a “Borrower”, “Subsidiary Borrower” or
“Loan Party” thereto.  At all times after the effectiveness of such joinder, all
references to a “Borrower”, “Subsidiary Borrower” or “Loan Party” in the Credit
Agreement, any

 

--------------------------------------------------------------------------------


 

Notes, any Letter of Credit or any of the other Loan Documents and any and all
certificates and other documents executed by a Borrower in connection therewith
shall be deemed to include references to each Joining Borrower, as more fully
described in the Credit Agreement.

 

(3)                                 Amendment to Credit Agreement.  The Credit
Agreement is hereby deemed to be amended to the extent, but only to the extent,
necessary to effect the joinder provided for hereby.  Except as expressly
amended, modified and supplemented hereby, the provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect.

 

(4)                                 Affirmation of Loan Documents.  Each of the
other Loan Parties signatory hereto hereby consents to the execution and
delivery of this Agreement and confirms, reaffirms and restates its obligations
under each of the Loan Documents to which it is a party pursuant to the terms
hereof.

 

(5)                                 Representations and Warranties.  The Joining
Borrower represents and warrants to the Administrative Agent that as of the date
hereof:

 

a.              Authorization; Enforceability.  This Agreement has been duly
authorized, executed and delivered by it and this Agreement and the Credit
Agreement (after giving effect to this Agreement) constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as enforceability thereof may be limited by applicable domestic or
foreign bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

b.              Corporate Organization and Power.  The Joining Borrower (i) is
(x) duly organized or incorporated, (y) validly existing and (z) (to the extent
applicable in the relevant jurisdiction) in good standing under the laws of the
jurisdiction of its organization or incorporation or formation, except to the
extent that the failure to be organized, existing and (to the extent applicable)
in good standing would not reasonably be expected to have a Material Adverse
Effect, (ii) has the corporate or other organizational power and authority, and
the legal right, to make, deliver and perform this Agreement and the other Loan
Documents to which it is or will be a party, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, except to the extent that the failure to have such legal
right would not reasonably be expected to have a Material Adverse Effect, and
(iii) is duly qualified as a foreign corporation, partnership or limited
liability company and (to the extent applicable in the relevant jurisdiction) in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and (to the extent applicable) in good standing would not be
reasonably expected to have a Material Adverse Effect.

 

c.               No Conflict with Organizational Documents; Governing Law.  The
execution, delivery and performance by the Joining Borrower of this Agreement
and of the other Loan Documents to which it is or will be a party will not
(i) violate any Requirement of Law or Contractual Obligation of the Joining
Borrower in any respect that would reasonably be expected to have a Material
Adverse Effect or (ii)  result in, or require,

 

--------------------------------------------------------------------------------


 

the creation or imposition of any Lien (other than Permitted Liens) on any of
its properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation.

 

(6)                                 GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

(7)                                 Counterparts.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Parent Borrower and
the Administrative Agent.

 

(8)                                 Section Headings.  The section headings in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken into consideration in the interpretation
hereof.

 

(9)                                 Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

(10)                          Successors and Assigns.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

(11)                          WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[[OTHER LOAN PARTIES]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: ]

 

 

 

 

 

[JOINING BORROWER], as Joining Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT T TO
CREDIT AGREEMENT

 

FORM OF SUBSIDIARY BORROWER TERMINATION

 

BARCLAYS BANK PLC,

as Administrative Agent

[·]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, THE HERTZ CORPORATION, a Delaware corporation (together with
its successors and assigns, the “Parent Borrower”), refers to the Credit
Agreement, dated as of June 30, 2016 (as amended, restated, supplemented, waived
or otherwise modified from time to time, the “Credit Agreement”), among the
Parent Borrower, the Subsidiary Borrowers from time to time parties thereto, the
several banks and other financial institutions from time to time parties thereto
and BARCLAYS BANK PLC, as Administrative Agent. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

 

The Parent Borrower hereby terminates the status of [        ] (the “Terminated
Borrower”) as a Borrower under the Credit Agreement.

 

[The undersigned, [        ], a [                     ] (together with its
successors and assigns, the “Assuming Borrower”) hereby expressly assumes,
confirms and agrees to perform and observe all of the indebtedness, obligations
(including, without limitation, all obligations in respect of the Loans),
covenants, agreements, terms, conditions, duties and liabilities of a
“Subsidiary Borrower” thereunder and under or with respect to, any Letters of
Credit and any of the other Loan Documents to which a Subsidiary Borrower is a
party in its capacity as “Subsidiary Borrower” as fully as if such Assuming
Borrower were originally a signatory in the capacity of a “Subsidiary Borrower”
thereto.] (1)

 

The Parent Borrower further agrees that, any time and from time to time upon the
written request of the Administrative Agent, it will execute and deliver such
further documents and do such further acts and things as may be reasonably
requested by the Administrative Agent pursuant to Section 11.1(i) of the Credit
Agreement in order to effect the purposes of this Subsidiary Borrower
Termination.

 

--------------------------------------------------------------------------------

(1)                                 Include if any Obligations of the applicable
Terminated Borrower under the Credit Agreement are outstanding and no other
Borrower is jointly and severally liable for such Obligations.

 

--------------------------------------------------------------------------------


 

This Subsidiary Borrower Termination may be executed by one or more of the
parties to this Subsidiary Borrower Termination on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  This Subsidiary Borrower Termination shall become effective as
to the Terminated Subsidiary Borrower when the Administrative Agent shall have
received counterparts of this Subsidiary Borrower Termination that, when taken
together, bear the signatures of the Terminated Subsidiary Borrower, the Parent
Borrower and the Administrative Agent.

 

THIS SUBSIDIARY BORROWER TERMINATION AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 

Very truly yours,

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[[ASSUMING BORROWER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:              ]

 

 

 

 

 

 

Acknowledged and accepted by:

 

 

 

 

 

BARCLAYS BANK PLC, as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT U TO
CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered to you pursuant to Sections 7.1(c) and
7.2(a) of the Credit Agreement, dated as of June 30, 2016 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among THE HERTZ CORPORATION, a Delaware Corporation (together with
its successors and assigns, the “Parent Borrower”), the Subsidiary Borrowers
from time to time party thereto (collectively with the Parent Borrower, the
“Borrowers” and each individually, a “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”) and
BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein).  Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

 

1.                                      I am the duly elected, qualified and
acting [·](1) of the Parent Borrower.

 

2.                                      I have reviewed and am familiar with the
contents of this Compliance Certificate.  I am providing this Compliance
Certificate solely in my capacity as an officer of the Parent Borrower.  To the
best of my knowledge, the matters set forth herein are true, correct and
complete.

 

3.                                      I have reviewed the terms of the Credit
Agreement and the other Loan Documents and have made or caused to be made under
my supervision a review in reasonable detail of the transactions and condition
of the Parent Borrower and its Restricted Subsidiaries during the accounting
period covered by the financial statements attached hereto as ANNEX 1 (the
“Financial Statements”).  Such review disclosed at the end of the accounting
period covered by the Financial Statements, to the best of my knowledge as of
the date of this Compliance Certificate, that [(i) the Financial Statements
fairly present in all material respects the financial condition of the Parent
Borrower and its Subsidiaries in conformity with GAAP and prepared in reasonable
detail in accordance with GAAP applied consistently throughout periods reflected
therein and with prior periods that began on or after the Closing Date (except
as disclosed therein or for the absence of certain footnotes) and (ii)](2) each
of Holdings, the Parent Borrower and its Restricted Subsidiaries have observed
or performed all of its covenants and other agreements, and satisfied every
condition, contained in the Credit Agreement or the other Loan Documents to

 

--------------------------------------------------------------------------------

(1)                                 The Certificate may be signed by a
Responsible Officer of the Parent Borrower.  Responsible Officer means (a) the
chief executive officer or the president and, with respect to financial matters,
the chief financial officer, the treasurer or the controller, (b) any vice
president or, with respect to financial matters, any assistant treasurer or
assistant controller, who has been designated in writing to the Administrative
Agent as a Responsible Officer by such chief executive officer or president or,
with respect to financial matters, such chief financial officer, treasurer or
controller and (c) any other individual designated as a “Responsible Officer”
for the purposes of the Credit Agreement by the Board of Directors.

 

(2)                                 To be included only in Compliance
Certificates accompanying Quarterly Reports.

 

--------------------------------------------------------------------------------


 

which it is a party to be observed, performed or satisfied by it, and I have
obtained no knowledge of any Default or Event of Default that has occurred and
is continuing [, except for          ].(3)

 

4.                                      Attached hereto as ANNEX 2 are the
reasonably detailed calculations of the Consolidated Total Corporate Leverage
Ratio for the Most Recent Four Quarter Period ended [            ](the
“Financial Covenant Period”) demonstrating compliance with the financial
covenant contained in Section 8.9 of the Credit Agreement.(4)

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(3)                                 To be included if there was a Default or
Event of Default during the applicable period.  The Default or Event of Default
should be described.

 

(4)                                 To be included in each certificate
commencing with the delivery of the Compliance Certificate for the first full
fiscal quarter ending after the Closing Date.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Compliance Certificate this      day of
         , 20  .

 

 

THE HERTZ CORPORATION, as the Parent Borrower

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex 1 to
Exhibit U

 

[Applicable Financial Statements To Be Attached]

 

--------------------------------------------------------------------------------


 

Annex 2 to
Exhibit U

 

Consolidated Total Corporate Leverage Ratio

 

[Calculations attached.]

 

--------------------------------------------------------------------------------